
	
		II
		Calendar No. 144
		110th CONGRESS
		1st Session
		S. 1348
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 9, 2007
			Mr. Reid (for himself,
			 Mr. Leahy, Mr.
			 Kennedy, Mr. Menendez, and
			 Mr. Salazar) introduced the following
			 bill; which was read the first time
		
		
			May 10, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for comprehensive immigration
		  reform and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Comprehensive Immigration Reform Act
			 of 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reference to the Immigration and Nationality Act.
					Sec. 3. Definitions.
					Sec. 4. Severability.
					TITLE I—Border Enforcement
					Subtitle A—Assets for Controlling United States
				Borders
					Sec. 101. Enforcement personnel.
					Sec. 102. Technological assets.
					Sec. 103. Infrastructure.
					Sec. 104. Border Patrol checkpoints.
					Sec. 105. Ports of entry.
					Sec. 106. Construction of strategic border fencing and vehicle
				barriers.
					Subtitle B—Border Security Plans, Strategies, and
				Reports
					Sec. 111. Surveillance plan.
					Sec. 112. National Strategy for Border Security.
					Sec. 113. Reports on improving the exchange of information on
				North American security.
					Sec. 114. Improving the security of Mexico’s southern
				border.
					Sec. 115. Combating human smuggling.
					Sec. 116. Deaths at United States-Mexico border.
					Sec. 117. Cooperation with the Government of
				Mexico.
					Subtitle C—Other Border Security Initiatives
					Sec. 121. Biometric data enhancements.
					Sec. 122. Secure communication.
					Sec. 123. Border Patrol training capacity review.
					Sec. 124. US–VISIT System.
					Sec. 125. Document fraud detection.
					Sec. 126. Improved document integrity.
					Sec. 127. Cancellation of visas.
					Sec. 128. Biometric entry-exit system.
					Sec. 129. Border study.
					Sec. 130. Secure Border Initiative financial
				accountability.
					Sec. 131. Mandatory detention for aliens apprehended at or
				between ports of entry.
					Sec. 132. Evasion of inspection or violation of arrival,
				reporting, entry, or clearance requirements.
					Sec. 133. Temporary National Guard support for securing the
				southern land border of the United States.
					Sec. 134. Report on incentives to encourage certain members and
				former members of the Armed Forces to serve in United States Customs and Border
				Protection.
					Sec. 135. Western Hemisphere Travel Initiative.
					Subtitle D—Border Law Enforcement Relief Act
					Sec. 141. Short title.
					Sec. 142. Findings.
					Sec. 143. Border relief grant program.
					Sec. 144. Enforcement of Federal immigration law.
					Subtitle E—Rapid Response Measures
					Sec. 151. Deployment of Border Patrol agents.
					Sec. 152. Border Patrol major assets.
					Sec. 153. Electronic equipment.
					Sec. 154. Personal equipment.
					Sec. 155. Authorization of appropriations.
					TITLE II—Interior Enforcement
					Sec. 201. Removal and denial of benefits to terrorist
				aliens.
					Sec. 202. Detention and removal of aliens ordered
				removed.
					Sec. 203. Aggravated felony.
					Sec. 204. Terrorist bars.
					Sec. 205. Increased criminal penalties related to gang
				violence, removal, and alien smuggling.
					Sec. 206. Illegal entry.
					Sec. 207. Illegal reentry.
					Sec. 208. Reform of passport, visa, and Immigration fraud
				offenses.
					Sec. 209. Inadmissibility and removal for passport and
				immigration fraud offenses.
					Sec. 210. Incarceration of criminal aliens.
					Sec. 211. Encouraging aliens to depart voluntarily.
					Sec. 212. Deterring aliens ordered removed from remaining in
				the United States unlawfully.
					Sec. 213. Prohibition of the sale of firearms to, or the
				possession of firearms by certain aliens.
					Sec. 214. Uniform statute of limitations for certain
				immigration, naturalization, and peonage offenses.
					Sec. 215. Diplomatic Security Service.
					Sec. 216. Field agent allocation and background
				checks.
					Sec. 217. Construction.
					Sec. 218. State Criminal Alien Assistance Program.
					Sec. 219. Transportation and processing of illegal aliens
				apprehended by State and local law enforcement officers.
					Sec. 220. Reducing illegal immigration and alien smuggling on
				tribal lands.
					Sec. 221. Alternatives to detention.
					Sec. 222. Conforming amendment.
					Sec. 223. Reporting requirements.
					Sec. 224. State and local enforcement of Federal immigration
				laws.
					Sec. 225. Removal of drunk drivers.
					Sec. 226. Medical services in underserved areas.
					Sec. 227. Expedited removal.
					Sec. 228. Protecting immigrants from convicted sex
				offenders.
					Sec. 229. Law enforcement authority of States and political
				subdivisions and transfer to Federal custody.
					Sec. 230. Laundering of monetary instruments.
					Sec. 231. Listing of Immigration violators in the National
				Crime Information Center database.
					Sec. 232. Cooperative enforcement programs.
					Sec. 233. Increase of Federal detention space and the
				utilization of facilities identified for closures as a result of the Defense
				Base Closure Realignment Act of 1990.
					Sec. 234. Determination of immigration status of individuals
				charged with Federal offenses.
					Sec. 235. Expansion of the Justice Prisoner and Alien Transfer
				System.
					TITLE III—Unlawful Employment of Aliens
					Sec. 301. Unlawful employment of aliens.
					Sec. 302. Employer Compliance Fund.
					Sec. 303. Additional worksite enforcement and fraud detection
				agents.
					Sec. 304. Clarification of ineligibility for
				misrepresentation.
					Sec. 305. Antidiscrimination protections.
					TITLE IV—Nonimmigrant and Immigrant Visa Reform
					Subtitle A—Temporary Guest
				Workers
					Sec. 401. Immigration impact study.
					Sec. 402. Nonimmigrant temporary worker.
					Sec. 403. Admission of nonimmigrant temporary guest
				workers.
					Sec. 404. Employer obligations.
					Sec. 405. Alien employment management system.
					Sec. 406. Rulemaking; effective date.
					Sec. 407. Recruitment of United States workers.
					Sec. 408. Temporary Guest Worker Visa Program Task
				Force.
					Sec. 409. Requirements for participating countries.
					Sec. 410. S visas.
					Sec. 411. L visa limitations.
					Sec. 412. Compliance investigators.
					Sec. 413. Visa waiver program expansion.
					Sec. 414. Authorization of appropriations.
					Subtitle B—Immigration Injunction Reform
					Sec. 421. Short title.
					Sec. 422. Appropriate remedies for immigration
				legislation.
					Sec. 423. Effective date.
					TITLE V—Backlog Reduction
					Subtitle A—Backlog
				Reduction
					Sec. 501. Elimination of existing backlogs.
					Sec. 502. Country limits.
					Sec. 503. Allocation of immigrant visas.
					Sec. 504. Relief for minor children and widows.
					Sec. 505. Shortage occupations.
					Sec. 506. Relief for widows and orphans.
					Sec. 507. Student visas.
					Sec. 508. Visas for individuals with advanced
				degrees.
					Sec. 509. Children of Filipino World War II
				veterans.
					Sec. 510. Expedited adjudication of employer petitions for
				aliens of extraordinary artistic ability.
					Sec. 511. Powerline workers.
					Sec. 512. Determinations with respect to children under the
				Haitian Refugee Immigration Fairness Act of 1998.
					Subtitle B—SKIL Act of 2007
					Sec. 521. Short title.
					Sec. 522. H–1B visa holders.
					Sec. 523. Market-based visa limits.
					Sec. 524. United States educated immigrants.
					Sec. 525. Student visa reform.
					Sec. 526. L–1 visa holders subject to visa backlog.
					Sec. 527. Retaining workers subject to green card
				backlog.
					Sec. 528. Streamlining the adjudication process for established
				employers.
					Sec. 529. Providing premium processing of employment-based visa
				petitions.
					Sec. 530. Eliminating procedural delays in labor certification
				process.
					Sec. 531. Completion of background and security
				checks.
					Sec. 532. Visa revalidation.
					Subtitle C—Preservation of Immigration Benefits for Hurricane
				Katrina Victims
					Sec. 541. Short title.
					Sec. 542. Definitions.
					Sec. 543. Special immigrant status.
					Sec. 544. Extension of filing or reentry deadlines.
					Sec. 545. Humanitarian relief for certain surviving spouses and
				children.
					Sec. 546. Recipient of public benefits.
					Sec. 547. Age-out protection.
					Sec. 548. Employment eligibility verification.
					Sec. 549. Naturalization.
					Sec. 550. Discretionary authority.
					Sec. 551. Evidentiary standards and regulations.
					Sec. 552. Identification documents.
					Sec. 553. Waiver of regulations.
					Sec. 554. Notices of change of address.
					Sec. 555. Foreign students and exchange program
				participants.
					TITLE VI—Work Authorization and Legalization of undocumented
				individuals
					Subtitle A—Access to Earned Adjustment and Mandatory Departure
				and Reentry
					Sec. 601. Access to earned adjustment and mandatory departure
				and reentry.
					Subtitle B—Agricultural Job Opportunities, Benefits, and
				Security
					Sec. 611. Short title.
					Sec. 612. Definitions.
					Chapter 1—Pilot program for earned status adjustment of
				agricultural workers
					Sec. 613. Agricultural workers.
					Sec. 614. Correction of Social Security records.
					Chapter 2—Reform of H–2A worker program
					Sec. 615. Amendment to the Immigration and Nationality Act.
					Chapter 3—Miscellaneous provisions
					Sec. 616. Determination and use of user fees.
					Sec. 617. Regulations.
					Sec. 618. Report to Congress.
					Sec. 619. Effective date.
					Subtitle C—DREAM Act of 2007
					Sec. 621. Short title.
					Sec. 622. Definitions.
					Sec. 623. Restoration of State option to determine residency
				for purposes of higher education benefits.
					Sec. 624. Cancellation of removal and adjustment of status of
				certain long-term residents who entered the United States as
				children.
					Sec. 625. Conditional permanent resident status.
					Sec. 626. Retroactive benefits.
					Sec. 627. Exclusive jurisdiction.
					Sec. 628. Penalties for false statements in
				application.
					Sec. 629. Confidentiality of information.
					Sec. 630. Expedited processing of applications; prohibition on
				fees.
					Sec. 631. Higher Education assistance.
					Sec. 632. GAO report.
					Subtitle D—Programs To Assist Nonimmigrant Workers
					Sec. 641. Ineligibility and removal before application
				period.
					Sec. 642. Grants to support public education and community
				training.
					Sec. 643. Strengthening American citizenship.
					Sec. 644. Supplemental immigration fee.
					Sec. 645. Addressing poverty in Mexico.
					TITLE VII—Miscellaneous
					Subtitle A—Immigration Litigation Reduction
					Chapter 1—Appeals and review
					Sec. 701. Additional immigration personnel.
					Chapter 2—Immigration review reform
					Sec. 702. Board of Immigration Appeals.
					Sec. 703. Immigration judges.
					Sec. 704. Removal and review of judges.
					Sec. 705. Legal orientation program.
					Sec. 706. Rulemaking.
					Sec. 707. GAO study on the appellate process for immigration
				appeals.
					Sec. 708. Senior judge participation in the selection of
				magistrates.
					Subtitle B—Citizenship Assistance for Members of the Armed
				Services
					Sec. 711. Short title.
					Sec. 712. Waiver of requirement for fingerprints for members of
				the Armed Forces.
					Sec. 713. Provision of information on naturalization to members
				of the Armed Forces.
					Sec. 714. Provision of information on naturalization to the
				public.
					Sec. 715. Reports.
					Subtitle C—State Court Interpreter Grant Program
					Sec. 721. Short title.
					Sec. 722. Findings.
					Sec. 723. State court interpreter grants.
					Sec. 724. Authorization of appropriations.
					Subtitle D—Border Infrastructure and Technology
				Modernization
					Sec. 731. Short title.
					Sec. 732. Definitions.
					Sec. 733. Port of Entry Infrastructure Assessment
				Study.
					Sec. 734. National Land Border Security Plan.
					Sec. 735. Expansion of commerce security programs.
					Sec. 736. Port of entry technology demonstration
				program.
					Sec. 737. Authorization of appropriations.
					Subtitle E—Family Humanitarian Relief
					Sec. 741. Short title.
					Sec. 742. Adjustment of status for certain nonimmigrant victims
				of terrorism.
					Sec. 743. Cancellation of removal for certain immigrant victims
				of terrorism.
					Sec. 744. Exceptions.
					Sec. 745. Evidence of death.
					Sec. 746. Definitions.
					Subtitle F—Other Matters
					Sec. 751. Noncitizen membership in the Armed
				Forces.
					Sec. 752. Surveillance technologies programs.
					Sec. 753. Comprehensive immigration efficiency
				review.
					Sec. 754. Northern Border Prosecution Initiative.
					Sec. 755. Southwest Border Prosecution Initiative.
					Sec. 756. Grant program to assist eligible
				applicants.
					Sec. 757. Screening of municipal solid waste.
					Sec. 758. Access to immigration services in areas that are not
				accessible by road.
					Sec. 759. Border security on certain Federal land.
					Sec. 760. Unmanned aerial vehicles.
					Sec. 761. Relief for widows and orphans.
					Sec. 762. Terrorist activities.
					Sec. 763. Family unity.
					Sec. 764. Travel document plan.
					Sec. 765. English as national language.
					Sec. 766. Requirements for naturalization.
					Sec. 767. Declaration of English.
					Sec. 768. Preserving and enhancing the role of the English
				language.
					Sec. 769. Exclusion of illegal aliens from congressional
				apportionment tabulations.
					Sec. 770. Office of Internal Corruption
				Investigation.
					Sec. 771. Adjustment of status for certain persecuted religious
				minorities.
					Sec. 772. Eligibility of agricultural and forestry workers for
				certain legal assistance.
					Sec. 773. Designation of program countries.
					Sec. 774. Global healthcare cooperation.
					Sec. 775. Attestation by healthcare workers.
					Sec. 776. Public access to the Statue of Liberty.
					Sec. 777. National security determination.
					TITLE VIII—Intercountry Adoption Reform
					Sec. 801. Short title.
					Sec. 802. Findings; purposes.
					Sec. 803. Definitions.
					Subtitle A—Administration of intercountry
				adoptions
					Sec. 811. Office of Intercountry Adoptions.
					Sec. 812. Recognition of convention adoptions in the United
				States.
					Sec. 813. Technical and conforming amendment.
					Sec. 814. Transfer of functions.
					Sec. 815. Transfer of resources.
					Sec. 816. Incidental transfers.
					Sec. 817. Savings provisions.
					Subtitle B—Reform of United States Laws Governing Intercountry
				Adoptions
					Sec. 821. Automatic acquisition of citizenship for adopted
				children born outside the United States.
					Sec. 822. Revised procedures.
					Sec. 823. Nonimmigrant visas for children traveling to the
				United States to be adopted by a United States citizen.
					Sec. 824. Definition of adoptable child.
					Sec. 825. Approval to adopt.
					Sec. 826. Adjudication of child status.
					Sec. 827. Funds.
					Subtitle C—Enforcement
					Sec. 831. Civil penalties and enforcement.
					Sec. 832. Criminal penalties.
				
			2.Reference to the
			 Immigration and Nationality
			 ActExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
		3.DefinitionsIn this Act:
			(1)DepartmentExcept as otherwise provided, the term
			 Department means the Department of Homeland Security.
			(2)SecretaryExcept as otherwise provided, the term
			 Secretary means the Secretary of Homeland Security.
			4.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be invalid for any reason, the remainder of
			 this Act, the amendments made by this Act, and the application of the
			 provisions of such to any other person or circumstance shall not be affected by
			 such holding.
		IBorder Enforcement
			AAssets for Controlling United States
			 Borders
				101.Enforcement personnel
					(a)Additional personnel
						(1)Port of entry inspectorsIn each of the fiscal years 2008 through
			 2012, the Secretary shall, subject to the availability of appropriations,
			 increase by not less than 500 the number of positions for full-time active duty
			 port of entry inspectors and provide appropriate training, equipment, and
			 support to such additional inspectors.
						(2)Investigative personnel
							(A)Immigration and customs enforcement
			 investigatorsSection 5203 of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458; 118 Stat. 3734) is amended by striking 800 and
			 inserting 1000.
							(B)Additional personnelIn addition to the positions authorized
			 under section 5203 of the Intelligence Reform and Terrorism Prevention Act of
			 2004, as amended by subparagraph (A), during each of the fiscal years 2008
			 through 2012, the Secretary shall, subject to the availability of
			 appropriations, increase by not less than 200 the number of positions for
			 personnel within the Department assigned to investigate alien smuggling.
							(3)Deputy united states marshalsIn each of the fiscal years 2008 through
			 2012, the Attorney General shall, subject to the availability of
			 appropriations, increase by not less than 50 the number of positions for
			 full-time active duty Deputy United States Marshals that investigate criminal
			 matters related to immigration.
						(4)Recruitment of former military
			 personnel
							(A)In generalThe Commissioner of United States Customs
			 and Border Protection, in conjunction with the Secretary of Defense or a
			 designee of the Secretary of Defense, shall establish a program to actively
			 recruit members of the Army, Navy, Air Force, Marine Corps, and Coast Guard who
			 have elected to separate from active duty.
							(B)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Commissioner shall submit a report on the
			 implementation of the recruitment program established pursuant to subparagraph
			 (A) to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives.
							(b)Authorization of appropriations
						(1)Port of entry inspectorsThere are authorized to be appropriated to
			 the Secretary such sums as may be necessary for each of the fiscal years 2008
			 through 2012 to carry out paragraph (1) of subsection (a).
						(2)Deputy united states marshalsThere are authorized to be appropriated to
			 the Attorney General such sums as may be necessary for each of the fiscal years
			 2008 through 2012 to carry out subsection (a)(3).
						(3)Border patrol agentsSection 5202 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (118 Stat. 3734) is amended to read as
			 follows:
							
								5202.Increase in Full-Time Border Patrol
				agents
									(a)Annual increasesThe Secretary of Homeland Security shall,
				subject to the availability of appropriations for such purpose, increase the
				number of positions for full-time active-duty border patrol agents within the
				Department of Homeland Security (above the number of such positions for which
				funds were appropriated for the preceding fiscal year), by—
										(1)2,000 in fiscal year 2008;
										(2)2,400 in fiscal year 2009;
										(3)2,400 in fiscal year 2010;
										(4)2,400 in fiscal year 2011; and
										(5)2,400 in fiscal year 2012.
										(b)Northern borderIn each of the fiscal years 2008 through
				2012, in addition to the border patrol agents assigned along the northern
				border of the United States during the previous fiscal year, the Secretary
				shall assign a number of border patrol agents equal to not less than 20 percent
				of the net increase in border patrol agents during each such fiscal
				year.
									(c)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each of fiscal
				years 2008 through 2012 to carry out this
				section.
									.
						102.Technological assets
					(a)AcquisitionSubject to the availability of
			 appropriations, the Secretary shall procure additional unmanned aerial
			 vehicles, cameras, poles, sensors, and other technologies necessary to achieve
			 operational control of the international borders of the United States and to
			 establish a security perimeter known as a virtual fence along
			 such international borders to provide a barrier to illegal immigration.
					(b)Increased Availability of
			 EquipmentThe Secretary and
			 the Secretary of Defense shall develop and implement a plan to use authorities
			 provided to the Secretary of Defense under chapter 18 of title 10, United
			 States Code, to increase the availability and use of Department of Defense
			 equipment, including unmanned aerial vehicles, tethered aerostat radars, and
			 other surveillance equipment, to assist the Secretary in carrying out
			 surveillance activities conducted at or near the international land borders of
			 the United States to prevent illegal immigration.
					(c)ReportNot later than 6 months after the date of
			 enactment of this Act, the Secretary and the Secretary of Defense shall submit
			 to Congress a report that contains—
						(1)a description of the current use of
			 Department of Defense equipment to assist the Secretary in carrying out
			 surveillance of the international land borders of the United States and
			 assessment of the risks to citizens of the United States and foreign policy
			 interests associated with the use of such equipment;
						(2)the plan developed under subsection (b) to
			 increase the use of Department of Defense equipment to assist such surveillance
			 activities; and
						(3)a description of the types of equipment and
			 other support to be provided by the Secretary of Defense under such plan during
			 the 1-year period beginning on the date of the submission of the report.
						(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2008 through 2012 to carry out subsection
			 (a).
					(e)Unmanned Aerial Vehicle Pilot
			 ProgramDuring the 1-year
			 period beginning on the date on which the report is submitted under subsection
			 (c), the Secretary shall conduct a pilot program to test unmanned aerial
			 vehicles for border surveillance along the international border between Canada
			 and the United States.
					(f)ConstructionNothing in this section may be construed as
			 altering or amending the prohibition on the use of any part of the Army or the
			 Air Force as a posse comitatus under section 1385 of title 18, United States
			 Code.
					103.Infrastructure
					(a)Construction of Border Control
			 FacilitiesSubject to the
			 availability of appropriations, the Secretary shall construct all-weather roads
			 and acquire additional vehicle barriers and facilities necessary to achieve
			 operational control of the international borders of the United States.
					(b)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2008 through 2012 to carry out subsection
			 (a).
					104.Border Patrol checkpointsThe Secretary may maintain temporary or
			 permanent checkpoints on roadways in border patrol sectors that are located in
			 proximity to the international border between the United States and
			 Mexico.
				105.Ports
			 of entryThe Secretary is
			 authorized to—
					(1)construct additional ports of entry along
			 the international land borders of the United States, at locations to be
			 determined by the Secretary; and
					(2)make necessary improvements to the ports of
			 entry in existence on the date of the enactment of this Act.
					106.Construction of strategic border fencing
			 and vehicle barriers
					(a)Tucson SectorThe Secretary shall—
						(1)replace all aged, deteriorating, or damaged
			 primary fencing in the Tucson Sector located proximate to population centers in
			 Douglas, Nogales, Naco, and Lukeville, Arizona with double- or triple-layered
			 fencing running parallel to the international border between the United States
			 and Mexico;
						(2)extend the double- or triple-layered
			 fencing for a distance of not less than 2 miles beyond urban areas, except that
			 the double- or triple-layered fence shall extend west of Naco, Arizona, for a
			 distance of 10 miles; and
						(3)construct not less than 150 miles of
			 vehicle barriers and all-weather roads in the Tucson Sector running parallel to
			 the international border between the United States and Mexico in areas that are
			 known transit points for illegal cross-border traffic.
						(b)Yuma SectorThe Secretary shall—
						(1)replace all aged, deteriorating, or damaged
			 primary fencing in the Yuma Sector located proximate to population centers in
			 Yuma, Somerton, and San Luis, Arizona with double- or triple-layered fencing
			 running parallel to the international border between the United States and
			 Mexico;
						(2)extend the double- or triple-layered
			 fencing for a distance of not less than 2 miles beyond urban areas in the Yuma
			 Sector; and
						(3)construct not less than 50 miles of vehicle
			 barriers and all-weather roads in the Yuma Sector running parallel to the
			 international border between the United States and Mexico in areas that are
			 known transit points for illegal cross-border traffic.
						(c)Other High Trafficked AreasThe Secretary shall construct not less than
			 370 miles of triple-layered fencing which may include portions already
			 constructed in San Diego Tucson and Yuma Sectors, and 500 miles of vehicle
			 barriers in other areas along the southwest border that the Secretary
			 determines are areas that are most often used by smugglers and illegal aliens
			 attempting to gain illegal entry into the United States.
					(d)Construction DeadlineThe Secretary shall immediately commence
			 construction of the fencing, barriers, and roads described in subsections (a),
			 (b), and (c) and shall complete such construction not later than 2 years after
			 the date of the enactment of this Act.
					(e)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit a report to the Committee on
			 the Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives that describes the progress that has been made in constructing
			 the fencing, barriers, and roads described in subsections (a), (b), and
			 (c).
					(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
					BBorder Security Plans, Strategies, and
			 Reports
				111.Surveillance plan
					(a)Requirement for PlanThe Secretary shall develop a comprehensive
			 plan for the systematic surveillance of the international land and maritime
			 borders of the United States.
					(b)ContentThe plan required by subsection (a) shall
			 include the following:
						(1)An assessment of existing technologies
			 employed on the international land and maritime borders of the United
			 States.
						(2)A description of the compatibility of new
			 surveillance technologies with surveillance technologies in use by the
			 Secretary on the date of the enactment of this Act.
						(3)A description of how the Commissioner of
			 the United States Customs and Border Protection of the Department is working,
			 or is expected to work, with the Under Secretary for Science and Technology of
			 the Department to identify and test surveillance technology.
						(4)A description of the specific surveillance
			 technology to be deployed.
						(5)Identification of any obstacles that may
			 impede such deployment.
						(6)A detailed estimate of all costs associated
			 with such deployment and with continued maintenance of such
			 technologies.
						(7)A description of how the Secretary is
			 working with the Administrator of the Federal Aviation Administration on safety
			 and airspace control issues associated with the use of unmanned aerial
			 vehicles.
						(c)Submission to CongressNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall submit to Congress the plan
			 required by this section.
					112.National Strategy for Border
			 Security
					(a)Requirement for StrategyThe Secretary, in consultation with the
			 heads of other appropriate Federal agencies, shall develop a National Strategy
			 for Border Security that describes actions to be carried out to achieve
			 operational control over all ports of entry into the United States and the
			 international land and maritime borders of the United States.
					(b)ContentThe National Strategy for Border Security
			 shall include the following:
						(1)The implementation schedule for the
			 comprehensive plan for systematic surveillance described in section 111.
						(2)An assessment of the threat posed by
			 terrorists and terrorist groups that may try to infiltrate the United States at
			 locations along the international land and maritime borders of the United
			 States.
						(3)A risk assessment for all United States
			 ports of entry and all portions of the international land and maritime borders
			 of the United States that includes a description of activities being
			 undertaken—
							(A)to prevent the entry of terrorists, other
			 unlawful aliens, instruments of terrorism, narcotics, and other contraband into
			 the United States; and
							(B)to protect critical infrastructure at or
			 near such ports of entry or borders.
							(4)An assessment of the legal requirements
			 that prevent achieving and maintaining operational control over the entire
			 international land and maritime borders of the United States.
						(5)An assessment of the most appropriate,
			 practical, and cost-effective means of defending the international land and
			 maritime borders of the United States against threats to security and illegal
			 transit, including intelligence capacities, technology, equipment, personnel,
			 and training needed to address security vulnerabilities.
						(6)An assessment of staffing needs for all
			 border security functions, taking into account threat and vulnerability
			 information pertaining to the borders and the impact of new security programs,
			 policies, and technologies.
						(7)A description of the border security roles
			 and missions of Federal, State, regional, local, and tribal authorities, and
			 recommendations regarding actions the Secretary can carry out to improve
			 coordination with such authorities to enable border security and enforcement
			 activities to be carried out in a more efficient and effective manner.
						(8)An assessment of existing efforts and
			 technologies used for border security and the effect of the use of such efforts
			 and technologies on civil rights, personal property rights, privacy rights, and
			 civil liberties, including an assessment of efforts to take into account asylum
			 seekers, trafficking victims, unaccompanied minor aliens, and other vulnerable
			 populations.
						(9)A prioritized list of research and
			 development objectives to enhance the security of the international land and
			 maritime borders of the United States.
						(10)A description of ways to ensure that the
			 free flow of travel and commerce is not diminished by efforts, activities, and
			 programs aimed at securing the international land and maritime borders of the
			 United States.
						(11)An assessment of additional detention
			 facilities and beds that are needed to detain unlawful aliens apprehended at
			 United States ports of entry or along the international land borders of the
			 United States.
						(12)A description of the performance metrics to
			 be used to ensure accountability by the bureaus of the Department in
			 implementing such Strategy.
						(13)A schedule for the implementation of the
			 security measures described in such Strategy, including a prioritization of
			 security measures, realistic deadlines for addressing the security and
			 enforcement needs, an estimate of the resources needed to carry out such
			 measures, and a description of how such resources should be allocated.
						(c)ConsultationIn developing the National Strategy for
			 Border Security, the Secretary shall consult with representatives of—
						(1)State, local, and tribal authorities with
			 responsibility for locations along the international land and maritime borders
			 of the United States; and
						(2)appropriate private sector entities,
			 nongovernmental organizations, and affected communities that have expertise in
			 areas related to border security.
						(d)CoordinationThe National Strategy for Border Security
			 shall be consistent with the National Strategy for Maritime Security developed
			 pursuant to Homeland Security Presidential Directive 13, dated December 21,
			 2004.
					(e)Submission to Congress
						(1)StrategyNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit to Congress the National
			 Strategy for Border Security.
						(2)UpdatesThe Secretary shall submit to Congress any
			 update of such Strategy that the Secretary determines is necessary, not later
			 than 30 days after such update is developed.
						(f)Immediate ActionNothing in this section or section 111 may
			 be construed to relieve the Secretary of the responsibility to take all actions
			 necessary and appropriate to achieve and maintain operational control over the
			 entire international land and maritime borders of the United States.
					113.Reports on improving the exchange of
			 information on North American security
					(a)Requirement for ReportsNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the Secretary of State, in
			 coordination with the Secretary and the heads of other appropriate Federal
			 agencies, shall submit to Congress a report on improving the exchange of
			 information related to the security of North America.
					(b)ContentsEach report submitted under subsection (a)
			 shall contain a description of the following:
						(1)Security clearances and document
			 integrityThe progress made
			 toward the development of common enrollment, security, technical, and biometric
			 standards for the issuance, authentication, validation, and repudiation of
			 secure documents, including—
							(A)technical and biometric standards based on
			 best practices and consistent with international standards for the issuance,
			 authentication, validation, and repudiation of travel documents,
			 including—
								(i)passports;
								(ii)visas; and
								(iii)permanent resident cards;
								(B)working with Canada and Mexico to encourage
			 foreign governments to enact laws to combat alien smuggling and trafficking,
			 and laws to forbid the use and manufacture of fraudulent travel documents and
			 to promote information sharing;
							(C)applying the necessary pressures and
			 support to ensure that other countries meet proper travel document standards
			 and are committed to travel document verification before the citizens of such
			 countries travel internationally, including travel by such citizens to the
			 United States; and
							(D)providing technical assistance for the
			 development and maintenance of a national database built upon identified best
			 practices for biometrics associated with visa and travel documents.
							(2)Immigration and visa
			 managementThe progress of
			 efforts to share information regarding high-risk individuals who may attempt to
			 enter Canada, Mexico, or the United States, including the progress made—
							(A)in implementing the Statement of Mutual
			 Understanding on Information Sharing, signed by Canada and the United States in
			 February 2003; and
							(B)in identifying trends related to
			 immigration fraud, including asylum and document fraud, and to analyze such
			 trends.
							(3)Visa policy coordination and immigration
			 securityThe progress made by
			 Canada, Mexico, and the United States to enhance the security of North America
			 by cooperating on visa policy and identifying best practices regarding
			 immigration security, including the progress made—
							(A)in enhancing consultation among officials
			 who issue visas at the consulates or embassies of Canada, Mexico, or the United
			 States throughout the world to share information, trends, and best practices on
			 visa flows;
							(B)in comparing the procedures and policies of
			 Canada and the United States related to visitor visa processing,
			 including—
								(i)application process;
								(ii)interview policy;
								(iii)general screening procedures;
								(iv)visa validity;
								(v)quality control measures; and
								(vi)access to appeal or review;
								(C)in exploring methods for Canada, Mexico,
			 and the United States to waive visa requirements for nationals and citizens of
			 the same foreign countries;
							(D)in providing technical assistance for the
			 development and maintenance of a national database built upon identified best
			 practices for biometrics associated with immigration violators;
							(E)in developing and implementing an
			 immigration security strategy for North America that works toward the
			 development of a common security perimeter by enhancing technical assistance
			 for programs and systems to support advance automated reporting and risk
			 targeting of international passengers;
							(F)in sharing information on lost and stolen
			 passports on a real-time basis among immigration or law enforcement officials
			 of Canada, Mexico, and the United States; and
							(G)in collecting 10 fingerprints from each
			 individual who applies for a visa.
							(4)North american visitor overstay
			 programThe progress made by
			 Canada and the United States in implementing parallel entry-exit tracking
			 systems that, while respecting the privacy laws of both countries, share
			 information regarding third country nationals who have overstayed their period
			 of authorized admission in either Canada or the United States.
						(5)Terrorist watch listsThe progress made in enhancing the capacity
			 of the United States to combat terrorism through the coordination of
			 counterterrorism efforts, including the progress made—
							(A)in developing and implementing bilateral
			 agreements between Canada and the United States and between Mexico and the
			 United States to govern the sharing of terrorist watch list data and to
			 comprehensively enumerate the uses of such data by the governments of each
			 country;
							(B)in establishing appropriate linkages among
			 Canada, Mexico, and the United States Terrorist Screening Center; and
							(C)in exploring with foreign governments the
			 establishment of a multilateral watch list mechanism that would facilitate
			 direct coordination between the country that identifies an individual as an
			 individual included on a watch list, and the country that owns such list,
			 including procedures that satisfy the security concerns and are consistent with
			 the privacy and other laws of each participating country.
							(6)Money laundering, currency smuggling, and
			 alien smugglingThe progress
			 made in improving information sharing and law enforcement cooperation in
			 combating organized crime, including the progress made—
							(A)in combating currency smuggling, money
			 laundering, alien smuggling, and trafficking in alcohol, firearms, and
			 explosives;
							(B)in implementing the agreement between
			 Canada and the United States known as the Firearms Trafficking Action
			 Plan;
							(C)in determining the feasibility of
			 formulating a firearms trafficking action plan between Mexico and the United
			 States;
							(D)in developing a joint threat assessment on
			 organized crime between Canada and the United States;
							(E)in determining the feasibility of
			 formulating a joint threat assessment on organized crime between Mexico and the
			 United States;
							(F)in developing mechanisms to exchange
			 information on findings, seizures, and capture of individuals transporting
			 undeclared currency; and
							(G)in developing and implementing a plan to
			 combat the transnational threat of illegal drug trafficking.
							(7)Law enforcement cooperationThe progress made in enhancing law
			 enforcement cooperation among Canada, Mexico, and the United States through
			 enhanced technical assistance for the development and maintenance of a national
			 database built upon identified best practices for biometrics associated with
			 known and suspected criminals or terrorists, including exploring the formation
			 of law enforcement teams that include personnel from the United States and
			 Mexico, and appropriate procedures for such teams.
						114.Improving the security of Mexico’s southern
			 border
					(a)Technical AssistanceThe Secretary of State, in coordination
			 with the Secretary, shall work to cooperate with the head of Foreign Affairs
			 Canada and the appropriate officials of the Government of Mexico to establish a
			 program—
						(1)to assess the specific needs of Guatemala
			 and Belize in maintaining the security of the international borders of such
			 countries;
						(2)to use the assessment made under paragraph
			 (1) to determine the financial and technical support needed by Guatemala and
			 Belize from Canada, Mexico, and the United States to meet such needs;
						(3)to provide technical assistance to
			 Guatemala and Belize to promote issuance of secure passports and travel
			 documents by such countries; and
						(4)to encourage Guatemala and Belize—
							(A)to control alien smuggling and
			 trafficking;
							(B)to prevent the use and manufacture of
			 fraudulent travel documents; and
							(C)to share relevant information with Mexico,
			 Canada, and the United States.
							(b)Border Security for Belize, Guatemala, and
			 MexicoThe Secretary, in
			 consultation with the Secretary of State, shall work to cooperate—
						(1)with the appropriate officials of the
			 Government of Guatemala and the Government of Belize to provide law enforcement
			 assistance to Guatemala and Belize that specifically addresses immigration
			 issues to increase the ability of the Government of Guatemala to dismantle
			 human smuggling organizations and gain additional control over the
			 international border between Guatemala and Belize; and
						(2)with the appropriate officials of the
			 Government of Belize, the Government of Guatemala, the Government of Mexico,
			 and the governments of neighboring contiguous countries to establish a program
			 to provide needed equipment, technical assistance, and vehicles to manage,
			 regulate, and patrol the international borders between Mexico and Guatemala and
			 between Mexico and Belize.
						(c)Tracking Central American
			 GangsThe Secretary of State,
			 in coordination with the Secretary and the Director of the Federal Bureau of
			 Investigation, shall work to cooperate with the appropriate officials of the
			 Government of Mexico, the Government of Guatemala, the Government of Belize,
			 and the governments of other Central American countries—
						(1)to assess the direct and indirect impact on
			 the United States and Central America of deporting violent criminal
			 aliens;
						(2)to establish a program and database to
			 track individuals involved in Central American gang activities;
						(3)to develop a mechanism that is acceptable
			 to the governments of Belize, Guatemala, Mexico, the United States, and other
			 appropriate countries to notify such a government if an individual suspected of
			 gang activity will be deported to that country prior to the deportation and to
			 provide support for the reintegration of such deportees into that country;
			 and
						(4)to develop an agreement to share all
			 relevant information related to individuals connected with Central American
			 gangs.
						(d)Limitations on AssistanceAny funds made available to carry out this
			 section shall be subject to the limitations contained in section 551 of the
			 Foreign Operations, Export Financing, and Related Programs Appropriations Act
			 of 2006 (Public Law 109–102; 119 Stat. 2218).
					115.Combating human smuggling
					(a)Requirement for PlanThe Secretary shall develop and implement a
			 plan to improve coordination between the Bureau of Immigration and Customs
			 Enforcement and the Bureau of Customs and Border Protection of the Department
			 and any other Federal, State, local, or tribal authorities, as determined
			 appropriate by the Secretary, to improve coordination efforts to combat human
			 smuggling.
					(b)ContentIn developing the plan required by
			 subsection (a), the Secretary shall consider—
						(1)the interoperability of databases utilized
			 to prevent human smuggling;
						(2)adequate and effective personnel
			 training;
						(3)methods and programs to effectively target
			 networks that engage in such smuggling;
						(4)effective utilization of—
							(A)visas for victims of trafficking and other
			 crimes; and
							(B)investigatory techniques, equipment, and
			 procedures that prevent, detect, and prosecute international money laundering
			 and other operations that are utilized in smuggling;
							(5)joint measures, with the Secretary of
			 State, to enhance intelligence sharing and cooperation with foreign governments
			 whose citizens are preyed on by human smugglers; and
						(6)other measures that the Secretary considers
			 appropriate to combating human smuggling.
						(c)ReportNot later than 1 year after implementing
			 the plan described in subsection (a), the Secretary shall submit to Congress a
			 report on such plan, including any recommendations for legislative action to
			 improve efforts to combating human smuggling.
					(d)Savings ProvisionNothing in this section may be construed to
			 provide additional authority to any State or local entity to enforce Federal
			 immigration laws.
					116.Deaths at United States-Mexico
			 border
					(a)Collection of StatisticsThe Commissioner of the Bureau of Customs
			 and Border Protection shall collect statistics relating to deaths occurring at
			 the border between the United States and Mexico, including—
						(1)the causes of the deaths; and
						(2)the total number of deaths.
						(b)ReportNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter, the Commissioner of the Bureau
			 of Customs and Border Protection shall submit to the Secretary a report
			 that—
						(1)analyzes trends with respect to the
			 statistics collected under subsection (a) during the preceding year; and
						(2)recommends actions to reduce the deaths
			 described in subsection (a).
						117.Cooperation with the Government of
			 Mexico
					(a)Cooperation Regarding Border
			 SecurityThe Secretary of
			 State, in cooperation with the Secretary and representatives of Federal, State,
			 and local law enforcement agencies that are involved in border security and
			 immigration enforcement efforts, shall work with the appropriate officials from
			 the Government of Mexico to improve coordination between the United States and
			 Mexico regarding—
						(1)improved border security along the
			 international border between the United States and Mexico;
						(2)the reduction of human trafficking and
			 smuggling between the United States and Mexico;
						(3)the reduction of drug trafficking and
			 smuggling between the United States and Mexico;
						(4)the reduction of gang membership in the
			 United States and Mexico;
						(5)the reduction of violence against women in
			 the United States and Mexico; and
						(6)the reduction of other violence and
			 criminal activity.
						(b)Cooperation Regarding Education on
			 Immigration LawsThe
			 Secretary of State, in cooperation with other appropriate Federal officials,
			 shall work with the appropriate officials from the Government of Mexico to
			 carry out activities to educate citizens and nationals of Mexico regarding
			 eligibility for status as a nonimmigrant under Federal law to ensure that the
			 citizens and nationals are not exploited while working in the United
			 States.
					(c)Cooperation Regarding Circular
			 MigrationThe Secretary of
			 State, in cooperation with the Secretary of Labor and other appropriate Federal
			 officials, shall work with the appropriate officials from the Government of
			 Mexico to improve coordination between the United States and Mexico to
			 encourage circular migration, including assisting in the development of
			 economic opportunities and providing job training for citizens and nationals in
			 Mexico.
					(d)Consultation RequirementFederal, State, and local representatives
			 in the United States shall consult with their counterparts in Mexico concerning
			 the construction of additional fencing and related border security structures
			 along the international border between the United States and Mexico, as
			 authorized by this title, before the commencement of any such construction in
			 order to—
						(1)solicit the views of affected
			 communities;
						(2)lessen tensions; and
						(3)foster greater understanding and stronger
			 cooperation on this and other important security issues of mutual
			 concern.
						(e)Annual ReportNot later than 180 days after the date of
			 enactment of this Act, and annually thereafter, the Secretary of State shall
			 submit to Congress a report on the actions taken by the United States and
			 Mexico under this section.
					COther Border Security Initiatives
				121.Biometric data enhancementsNot later than October 1, 2008, the
			 Secretary shall—
					(1)in consultation with the Attorney General,
			 enhance connectivity between the Automated Biometric Fingerprint Identification
			 System (IDENT) of the Department and the Integrated Automated Fingerprint
			 Identification System (IAFIS) of the Federal Bureau of Investigation to ensure
			 more expeditious data searches; and
					(2)in consultation with the Secretary of
			 State, collect all fingerprints from each alien required to provide
			 fingerprints during the alien’s initial enrollment in the integrated entry and
			 exit data system described in section 110 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a).
					122.Secure communicationThe Secretary shall, as expeditiously as
			 practicable, develop and implement a plan to improve the use of satellite
			 communications and other technologies to ensure clear and secure 2-way
			 communication capabilities—
					(1)among all Border Patrol agents conducting
			 operations between ports of entry;
					(2)between Border Patrol agents and their
			 respective Border Patrol stations;
					(3)between Border Patrol agents and residents
			 in remote areas along the international land borders of the United States;
			 and
					(4)between all appropriate border security
			 agencies of the Department and State, local, and tribal law enforcement
			 agencies.
					123.Border Patrol training capacity
			 review
					(a)In GeneralThe Comptroller General of the United
			 States shall conduct a review of the basic training provided to Border Patrol
			 agents by the Secretary to ensure that such training is provided as efficiently
			 and cost-effectively as possible.
					(b)Components of ReviewThe review under subsection (a) shall
			 include the following components:
						(1)An evaluation of the length and content of
			 the basic training curriculum provided to new Border Patrol agents by the
			 Federal Law Enforcement Training Center, including a description of how such
			 curriculum has changed since September 11, 2001, and an evaluation of language
			 and cultural diversity training programs provided within such
			 curriculum.
						(2)A review and a detailed breakdown of the
			 costs incurred by the Bureau of Customs and Border Protection and the Federal
			 Law Enforcement Training Center to train 1 new Border Patrol agent.
						(3)A comparison, based on the review and
			 breakdown under paragraph (2), of the costs, effectiveness, scope, and quality,
			 including geographic characteristics, with other similar training programs
			 provided by State and local agencies, nonprofit organizations, universities,
			 and the private sector.
						(4)An evaluation of whether utilizing
			 comparable non-Federal training programs, proficiency testing, and
			 long-distance learning programs may affect—
							(A)the cost-effectiveness of increasing the
			 number of Border Patrol agents trained per year;
							(B)the per agent costs of basic training;
			 and
							(C)the scope and quality of basic training
			 needed to fulfill the mission and duties of a Border Patrol agent.
							124.US–VISIT SystemNot later than 6 months after the date of
			 the enactment of this Act, the Secretary, in consultation with the heads of
			 other appropriate Federal agencies, shall submit to Congress a schedule
			 for—
					(1)equipping all land border ports of entry of
			 the United States with the U.S.-Visitor and Immigrant Status Indicator
			 Technology (US–VISIT) system implemented under section 110 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1365a);
					(2)developing and deploying at such ports of
			 entry the exit component of the US–VISIT system; and
					(3)making interoperable all immigration
			 screening systems operated by the Secretary.
					125.Document fraud detection
					(a)TrainingSubject to the availability of
			 appropriations, the Secretary shall provide all Customs and Border Protection
			 officers with training in identifying and detecting fraudulent travel
			 documents. Such training shall be developed in consultation with the head of
			 the Forensic Document Laboratory of the Bureau of Immigration and Customs
			 Enforcement.
					(b)Forensic Document LaboratoryThe Secretary shall provide all Customs and
			 Border Protection officers with access to the Forensic Document
			 Laboratory.
					(c)Assessment
						(1)Requirement for assessmentThe Inspector General of the Department
			 shall conduct an independent assessment of the accuracy and reliability of the
			 Forensic Document Laboratory.
						(2)Report to congressNot later than 6 months after the date of
			 the enactment of this Act, the Inspector General shall submit to Congress the
			 findings of the assessment required by paragraph (1).
						(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of fiscal years 2008 through 2012 to carry out this section.
					126.Improved document integrity
					(a)In GeneralSection 303 of the Enhanced Border Security
			 and Visa Entry Reform Act of 2002 (8 U.S.C. 1732) is amended—
						(1)by striking Attorney General
			 each place it appears and inserting Secretary of Homeland
			 Security;
						(2)in the heading, by striking
			 entry and exit
			 documents and inserting travel and entry documents and evidence of
			 status;
						(3)in subsection (b)(1)—
							(A)by striking Not later than October
			 26, 2004, the and inserting The; and
							(B)by striking visas and both
			 places it appears and inserting visas, evidence of status,
			 and;
							(4)by redesignating subsection (d) as
			 subsection (e); and
						(5)by inserting after subsection (c) the
			 following:
							
								(d)Other DocumentsNot later than October 26, 2008, every
				document, other than an interim document, issued by the Secretary of Homeland
				Security, which may be used as evidence of an alien’s status as an immigrant,
				nonimmigrant, parolee, asylee, or refugee, shall be machine-readable and
				tamper-resistant, and shall incorporate a biometric identifier to allow the
				Secretary of Homeland Security to verify electronically the identity and status
				of the
				alien.
								.
						127.Cancellation of visasSection 222(g) (8 U.S.C. 1202(g)) is
			 amended—
					(1)in paragraph (1)—
						(A)by striking Attorney General
			 and inserting Secretary of Homeland Security; and
						(B)by inserting and any other
			 nonimmigrant visa issued by the United States that is in the possession of the
			 alien after such visa; and
						(2)in paragraph (2)(A), by striking
			 (other than the visa described in paragraph (1)) issued in a consular
			 office located in the country of the alien’s nationality and inserting
			 (other than a visa described in paragraph (1)) issued in a consular
			 office located in the country of the alien’s nationality or foreign
			 residence.
					128.Biometric entry-exit system
					(a)Collection of Biometric Data From Aliens
			 Departing the United StatesSection 215 (8 U.S.C. 1185) is
			 amended—
						(1)by redesignating subsection (c) as
			 subsection (g);
						(2)by moving subsection (g), as redesignated
			 by paragraph (1), to the end; and
						(3)by inserting after subsection (b) the
			 following:
							
								(c)The Secretary of Homeland Security is
				authorized to require aliens departing the United States to provide biometric
				data and other information relating to their immigration
				status.
								.
						(b)Inspection of Applicants for
			 AdmissionSection 235(d) (8
			 U.S.C. 1225(d)) is amended by adding at the end the following:
						
							(5)Authority to collect biometric
				dataIn conducting
				inspections under subsection (b), immigration officers are authorized to
				collect biometric data from—
								(A)any applicant for admission or alien
				seeking to transit through the United States; or
								(B)any lawful permanent resident who is
				entering the United States and who is not regarded as seeking admission
				pursuant to section
				101(a)(13)(C).
								.
					(c)Collection of Biometric Data From Alien
			 CrewmenSection 252 (8 U.S.C.
			 1282) is amended by adding at the end the following:
						
							(d)An immigration officer is authorized to
				collect biometric data from an alien crewman seeking permission to land
				temporarily in the United
				States.
							.
					(d)Grounds of InadmissibilitySection 212 (8 U.S.C. 1182) is
			 amended—
						(1)in subsection (a)(7), by adding at the end
			 the following:
							
								(C)Withholders of biometric dataAny alien who knowingly fails to comply
				with a lawful request for biometric data under section 215(c) or 235(d) is
				inadmissible.
								;
				and
						(2)in subsection (d), by inserting after
			 paragraph (1) the following:
							
								(2)The Secretary of Homeland Security shall
				determine whether a ground for inadmissibility exists with respect to an alien
				described in subparagraph (C) of subsection (a)(7) and may waive the
				application of such subparagraph for an individual alien or a class of aliens,
				at the discretion of the
				Secretary.
								.
						(e)ImplementationSection 7208 of the 9/11 Commission
			 Implementation Act of 2004 (8 U.S.C. 1365b) is amended—
						(1)in subsection (c), by adding at the end the
			 following:
							
								(3)ImplementationIn fully implementing the automated
				biometric entry and exit data system under this section, the Secretary is not
				required to comply with the requirements of chapter 5 of title 5, United States
				Code (commonly referred to as the Administrative Procedure Act) or any other
				law relating to rulemaking, information collection, or publication in the
				Federal Register.
								;
				and
						(2)in subsection (l)—
							(A)by striking There are
			 authorized and inserting the following:
								
									(1)In generalThere are
				authorized
									;
				and
							(B)by adding at the end the following:
								
									(2)Implementation at all land border ports of
				entryThere are authorized to
				be appropriated such sums as may be necessary for each of the fiscal years 2008
				and 2009 to implement the automated biometric entry and exit data system at all
				land border ports of
				entry.
									.
							129.Border study
					(a)Southern Border StudyThe Secretary, in consultation with the
			 Attorney General, the Secretary of the Interior, the Secretary of Agriculture,
			 the Secretary of Defense, the Secretary of Commerce, and the Administrator of
			 the Environmental Protection Agency, shall conduct a study on the construction
			 of a system of physical barriers along the southern international land and
			 maritime border of the United States. The study shall include—
						(1)an assessment of the necessity of
			 constructing such a system, including the identification of areas of high
			 priority for the construction of such a system determined after consideration
			 of factors including the amount of narcotics trafficking and the number of
			 illegal immigrants apprehended in such areas;
						(2)an assessment of the feasibility of
			 constructing such a system;
						(3)an assessment of the international,
			 national, and regional environmental impact of such a system, including the
			 impact on zoning, global climate change, ozone depletion, biodiversity loss,
			 and transboundary pollution;
						(4)an assessment of the necessity for ports of
			 entry along such a system;
						(5)an assessment of the impact such a system
			 would have on international trade, commerce, and tourism;
						(6)an assessment of the effect of such a
			 system on private property rights including issues of eminent domain and
			 riparian rights;
						(7)an estimate of the costs associated with
			 building a barrier system, including costs associated with excavation,
			 construction, and maintenance;
						(8)an assessment of the effect of such a
			 system on Indian reservations and units of the National Park System;
						(9)an assessment of the necessity of
			 constructing such a system after the implementation of provisions of this Act
			 relating to guest workers, visa reform, and interior and worksite enforcement,
			 and the likely effect of such provisions on undocumented immigration and the
			 flow of illegal immigrants across the international border of the United
			 States;
						(10)an assessment of the impact of such a
			 system on diplomatic relations between the United States and Mexico, Central
			 America, and South America, including the likely impact of such a system on
			 existing and potential areas of bilateral and multilateral cooperative
			 enforcement efforts;
						(11)an assessment of the impact of such a
			 system on the quality of life within border communities in the United States
			 and Mexico, including its impact on noise and light pollution, housing,
			 transportation, security, and environmental health;
						(12)an assessment of the likelihood that such a
			 system would lead to increased violations of the human rights, health, safety,
			 or civil rights of individuals in the region near the southern international
			 border of the United States, regardless of the immigration status of such
			 individuals;
						(13)an assessment of the effect such a system
			 would have on violence near the southern international border of the United
			 States; and
						(14)an assessment of the effect of such a
			 system on the vulnerability of the United States to infiltration by terrorists
			 or other agents intending to inflict direct harm on the United States.
						(b)ReportNot later than 9 months after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report on
			 the study described in subsection (a).
					130.Secure Border Initiative financial
			 accountability
					(a)In GeneralThe Inspector General of the Department
			 shall review each contract action relating to the Secure Border Initiative
			 having a value of more than $20,000,000, to determine whether each such action
			 fully complies with applicable cost requirements, performance objectives,
			 program milestones, inclusion of small, minority, and women-owned business, and
			 time lines. The Inspector General shall complete a review under this subsection
			 with respect to each contract action—
						(1)not later than 60 days after the date of
			 the initiation of the action; and
						(2)upon the conclusion of the performance of
			 the contract.
						(b)Inspector General
						(1)ActionIf the Inspector General becomes aware of
			 any improper conduct or wrongdoing in the course of conducting a contract
			 review under subsection (a), the Inspector General shall, as expeditiously as
			 practicable, refer information relating to such improper conduct or wrongdoing
			 to the Secretary, or to another appropriate official of the Department, who
			 shall determine whether to temporarily suspend the contractor from further
			 participation in the Secure Border Initiative.
						(2)ReportUpon the completion of each review
			 described in subsection (a), the Inspector General shall submit to the
			 Secretary a report containing the findings of the review, including findings
			 regarding—
							(A)cost overruns;
							(B)significant delays in contract
			 execution;
							(C)lack of rigorous departmental contract
			 management;
							(D)insufficient departmental financial
			 oversight;
							(E)bundling that limits the ability of small
			 businesses to compete; or
							(F)other high risk business practices.
							(c)Reports by the Secretary
						(1)In generalNot later than 30 days after the receipt of
			 each report required under subsection (b)(2), the Secretary shall submit a
			 report, to the Committee on the Judiciary of the Senate and the Committee on
			 the Judiciary of the House of Representatives, that describes—
							(A)the findings of the report received from
			 the Inspector General; and
							(B)the steps the Secretary has taken, or plans
			 to take, to address the problems identified in such report.
							(2)Contracts with foreign
			 companiesNot later than 60
			 days after the initiation of each contract action with a company whose
			 headquarters is not based in the United States, the Secretary shall submit a
			 report to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives, regarding the Secure Border
			 Initiative.
						(d)Reports on United States
			 portsNot later than 30 days
			 after receiving information regarding a proposed purchase of a contract to
			 manage the operations of a United States port by a foreign entity, the
			 Committee on Foreign Investment in the United States shall submit a report to
			 Congress that describes—
						(1)the proposed purchase;
						(2)any security concerns related to the
			 proposed purchase; and
						(3)the manner in which such security concerns
			 have been addressed.
						(e)Authorization of
			 appropriationsIn addition to
			 amounts that are otherwise authorized to be appropriated to the Office of the
			 Inspector General of the Department, there are authorized to be appropriated to
			 the Office, to enable the Office to carry out this section—
						(1)for fiscal year 2008, not less than 5
			 percent of the overall budget of the Office for such fiscal year;
						(2)for fiscal year 2009, not less than 6
			 percent of the overall budget of the Office for such fiscal year; and
						(3)for fiscal year 2010, not less than 7
			 percent of the overall budget of the Office for such fiscal year.
						131.Mandatory detention for aliens apprehended
			 at or between ports of entry
					(a)In GeneralBeginning on October 1, 2008, an alien
			 (other than a national of Mexico) who is attempting to illegally enter the
			 United States and who is apprehended at a United States port of entry or along
			 the international land and maritime border of the United States shall be
			 detained until removed or a final decision granting admission has been
			 determined, unless the alien—
						(1)is permitted to withdraw an application for
			 admission under section 235(a)(4) of the Immigration and Nationality Act (8 U.S.C.
			 1225(a)(4)) and immediately departs from the United States pursuant to such
			 section; or
						(2)is paroled into the United States by the
			 Secretary for urgent humanitarian reasons or significant public benefit in
			 accordance with section 212(d)(5)(A) of such Act (8 U.S.C.
			 1182(d)(5)(A)).
						(b)Requirements During Interim
			 PeriodBeginning 60 days
			 after the date of the enactment of this Act and before October 1, 2008, an
			 alien described in subsection (a) may be released with a notice to appear only
			 if—
						(1)the Secretary determines, after conducting
			 all appropriate background and security checks on the alien, that the alien
			 does not pose a national security risk; and
						(2)the alien provides a bond of not less than
			 $5,000.
						(c)Rules of Construction
						(1)Asylum and removalNothing in this section shall be construed
			 as limiting the right of an alien to apply for asylum or for relief or deferral
			 of removal based on a fear of persecution.
						(2)Treatment of certain aliensThe mandatory detention requirement in
			 subsection (a) does not apply to any alien who is a native or citizen of a
			 country in the Western Hemisphere with whose government the United States does
			 not have full diplomatic relations.
						(3)DiscretionNothing in this section shall be construed
			 as limiting the authority of the Secretary, in the Secretary’s sole
			 unreviewable discretion, to determine whether an alien described in clause (ii)
			 of section 235(b)(1)(B) of the Immigration and
			 Nationality Act shall be detained or released after a finding of a
			 credible fear of persecution (as defined in clause (v) of such section).
						132.Evasion of inspection or violation of
			 arrival, reporting, entry, or clearance requirements
					(a)In GeneralChapter 27 of title 18, United States Code,
			 is amended by adding at the end the following:
						
							556.Evasion of inspection or during violation
				of arrival, reporting, entry, or clearance requirements
								(a)ProhibitionA person shall be punished as described in
				subsection (b) if such person attempts to elude or eludes customs, immigration,
				or agriculture inspection or fails to stop at the command of an officer or
				employee of the United States charged with enforcing the immigration, customs,
				or other laws of the United States at a port of entry or customs or immigration
				checkpoint.
								(b)PenaltiesA person who commits an offense described
				in subsection (a) shall be—
									(1)fined under this title;
									(2)(A)imprisoned for not more than 3 years, or
				both;
										(B)imprisoned for not more than 10 years, or
				both, if in commission of this violation, attempts to inflict or inflicts
				bodily injury (as defined in section 1365(g) of this title); or
										(C)imprisoned for any term of years or for
				life, or both, if death results, and may be sentenced to death; or
										(3)both fined and imprisoned under this
				subsection.
									(c)ConspiracyIf 2 or more persons conspire to commit an
				offense described in subsection (a), and 1 or more of such persons do any act
				to effect the object of the conspiracy, each shall be punishable as a
				principal, except that the sentence of death may not be imposed.
								(d)Prima Facie EvidenceFor the purposes of seizure and forfeiture
				under applicable law, in the case of use of a vehicle or other conveyance in
				the commission of this offense, or in the case of disregarding or disobeying
				the lawful authority or command of any officer or employee of the United States
				under section 111(b) of this title, such conduct shall constitute prima facie
				evidence of smuggling aliens or
				merchandise.
								.
					(b)Conforming AmendmentThe table of sections for chapter 27 of
			 title 18, United States Code, is amended by inserting at the end the
			 following:
						
							
								555. Evasion of inspection or
				during violation of arrival, reporting, entry, or clearance
				requirements.
							
							.
					(c)Failure To Obey Border Enforcement
			 OfficersSection 111 of title
			 18, United States Code, is amended by inserting after subsection (b) the
			 following:
						
							(c)Failure To Obey Lawful Orders of Border
				Enforcement OfficersWhoever
				willfully disregards or disobeys the lawful authority or command of any officer
				or employee of the United States charged with enforcing the immigration,
				customs, or other laws of the United States while engaged in, or on account of,
				the performance of official duties shall be fined under this title or
				imprisoned for not more than 5 years, or
				both.
							.
					(d)Technical amendments
						(1)In generalChapter 27 of title 18, United States Code,
			 is amended by redesignating section 554 (as added by section 551(a) of the
			 Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295;
			 120 Stat. 1389)) as section 555.
						(2)Table of sectionsThe table of sections for chapter 27 of
			 title 18, United States Code, is amended—
							(A)by striking the following:
								
									
										Sec. 554. Border tunnels and
				passages.
									
									;
				  
								and(B)by inserting the following:
								
									
										Sec. 555. Border tunnels and
				passages.
									
									.
							(3)Criminal forfeitureSection 982(a)(6) of title 18, United
			 States Code, is amended by striking 554 and inserting
			 555.
						(4)Directive to united states sentencing
			 commissionParagraphs (1) and
			 (2)(A) of section 551(d) of the Department of Homeland Security Appropriations
			 Act, 2007 is amended by striking 554 and inserting
			 555.
						133.Temporary National Guard support for
			 securing the southern land border of the United States
					(a)Authority To Provide Assistance
						(1)In generalWith the approval of the Secretary of
			 Defense, the Governor of a State may order any units or personnel of the
			 National Guard of such State to perform annual training duty under section
			 502(a) of title 32, United States Code, to carry out in any State along the
			 southern land border of the United States the activities authorized in
			 subsection (b), for the purpose of securing such border. Such duty shall not
			 exceed 21 days in any year.
						(2)SupportWith the approval of the Secretary of
			 Defense, the Governor of a State may order any units or personnel of the
			 National Guard of such State to perform duty under section 502(f) of title 32,
			 United States Code, to provide command, control, and continuity of support for
			 units or personnel performing annual training duty under paragraph (1).
						(b)Authorized ActivitiesThe activities authorized by this
			 subsection are any of the following:
						(1)Ground reconnaissance activities;
						(2)Airborne reconnaissance activities;
						(3)Logistical support;
						(4)Provision of translation services and
			 training;
						(5)Administrative support services;
						(6)Technical training services;
						(7)Emergency medical assistance and
			 services;
						(8)Communications services;
						(9)Rescue of aliens in peril;
						(10)Construction of roadways, patrol roads,
			 fences, barriers, and other facilities to secure the southern land border of
			 the United States; and
						(11)Ground and air transportation.
						(c)Cooperative AgreementsUnits and personnel of the National Guard
			 of a State may perform activities in another State under subsection (a) only
			 pursuant to the terms of an emergency management assistance compact or other
			 cooperative arrangement entered into between Governors of such States for
			 purposes of this section, and only with the approval of the Secretary of
			 Defense.
					(d)Coordination of AssistanceThe Secretary of Homeland Security shall,
			 in consultation with the Secretary of Defense and the Governors of the States
			 concerned, coordinate the performance of activities under this section by units
			 and personnel of the National Guard.
					(e)Annual TrainingAnnual training duty performed by members
			 of the National Guard under subsection (a) shall be appropriate for the units
			 and individual members concerned, taking into account the types of units and
			 military occupational specialties of individual members performing such
			 duty.
					(f)DefinitionsIn this section:
						(1)The term Governor of a State
			 means, in the case of the District of Columbia, the Commanding General of the
			 National Guard of the District of Columbia.
						(2)The term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 Guam, and the Virgin Islands.
						(3)The term State along the southern
			 border of the United States means each of the following:
							(A)The State of Arizona.
							(B)The State of California.
							(C)The State of New Mexico.
							(D)The State of Texas.
							(g)Duration of AuthorityThe authority of this section shall expire
			 on January 1, 2009.
					(h)Prohibition on Direct Participation in Law
			 EnforcementActivities
			 carried out under the authority of this section shall not include the direct
			 participation of a member of the National Guard in a search, seizure, arrest,
			 or similar activity.
					134.Report on incentives to encourage certain
			 members and former members of the Armed Forces to serve in United States
			 Customs and Border Protection
					(a)Report RequiredNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security and the Secretary
			 of Defense shall jointly submit to the appropriate committees of Congress a
			 report assessing the desirability and feasibility of offering incentives to
			 covered members and former members of the Armed Forces for the purpose of
			 encouraging such members to serve in the Bureau of Customs and Border
			 Protection.
					(b)Covered Members and Former Members of the
			 Armed ForcesFor purposes of
			 this section, covered members and former members of the Armed Forces are the
			 following:
						(1)Members of the reserve components of the
			 Armed Forces.
						(2)Former members of the Armed Forces within
			 two years of separation from service in the Armed Forces.
						(c)Requirements and Limitations
						(1)Nature of incentivesIn considering incentives for purposes of
			 the report required by subsection (a), the Secretaries shall consider such
			 incentives, whether monetary or otherwise and whether or not authorized by
			 current law or regulations, as the Secretaries jointly consider
			 appropriate.
						(2)Targeting of incentivesIn assessing any incentive for purposes of
			 the report, the Secretaries shall give particular attention to the utility of
			 such incentive in—
							(A)encouraging service in the Bureau of
			 Customs and Border Protection after service in the Armed Forces by covered
			 members and former of the Armed Forces who have provided border patrol or
			 border security assistance to the Bureau as part of their duties as members of
			 the Armed Forces; and
							(B)leveraging military training and experience
			 by accelerating training, or allowing credit to be applied to related areas of
			 training, required for service with the Bureau of Customs and Border
			 Protection.
							(3)PaymentIn assessing incentives for purposes of the
			 report, the Secretaries shall assume that any costs of such incentives shall be
			 borne by the Department of Homeland Security.
						(d)ElementsThe report required by subsection (a) shall
			 include the following:
						(1)A description of various monetary and
			 non-monetary incentives considered for purposes of the report.
						(2)An assessment of the desirability and
			 feasibility of utilizing any such incentive for the purpose specified in
			 subsection (a), including an assessment of the particular utility of such
			 incentive in encouraging service in the Bureau of Customs and Border Protection
			 after service in the Armed Forces by covered members and former members of the
			 Armed Forces described in subsection (c)(2).
						(3)Any other matters that the Secretaries
			 jointly consider appropriate.
						(e)Appropriate Committees of Congress
			 DefinedIn this section, the
			 term appropriate committees of Congress means—
						(1)the Committees on Armed Services, Homeland
			 Security and Governmental Affairs, and Appropriations of the Senate; and
						(2)the Committees on Armed Services, Homeland
			 Security, and Appropriations of the House of Representatives.
						135.Western Hemisphere Travel
			 Initiative
					(a)FindingsCongress makes the following
			 findings:
						(1)United States citizens make approximately
			 130,000,000 land border crossings each year between the United States and
			 Canada and the United States and Mexico, with approximately 23,000,000
			 individual United States citizens crossing the border annually.
						(2)Approximately 27 percent of United States
			 citizens possess United States passports.
						(3)In fiscal year 2005, the Secretary of State
			 issued an estimated 10,100,000 passports, representing an increase of 15
			 percent from fiscal year 2004.
						(4)The Secretary of State estimates that
			 16,000,000 passports will be issued in fiscal year 2007 and 17,000,000
			 passports will be issued in fiscal year 2008.
						(b)Extension of Western Hemisphere Travel
			 Initiative Implementation DeadlineSection 7209(b)(1) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185
			 note) is amended by striking January 1, 2008 and inserting
			 the later of June 1, 2009, or 3 months after the Secretary of State and
			 the Secretary of Homeland Security make the certification required in
			 subsection (i) of section 133 of the Comprehensive Immigration Reform Act of
			 2007..
					(c)Passport Cards
						(1)Authority to issueIn order to facilitate travel of United
			 States citizens to Canada, Mexico, the countries located in the Caribbean, and
			 Bermuda, the Secretary of State, in consultation with the Secretary, is
			 authorized to develop a travel document known as a Passport Card.
						(2)IssuanceIn accordance with the Western Hemisphere
			 Travel Initiative carried out pursuant to section 7209 of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185
			 note), the Secretary of State, in consultation with the Secretary, shall be
			 authorized to issue to a citizen of the United States who submits an
			 application in accordance with paragraph (5) a travel document that will serve
			 as a Passport Card.
						(3)ApplicabilityA Passport Card shall be deemed to be a
			 United States passport for the purpose of United States laws and regulations
			 relating to United States passports.
						(4)ValidityA Passport Card shall be valid for the same
			 period as a United States passport.
						(5)Limitation on useA Passport Card may only be used for the
			 purpose of international travel by United States citizens through land and sea
			 ports of entry between—
							(A)the United States and Canada;
							(B)the United States and Mexico; and
							(C)the United States and a country located in
			 the Caribbean or Bermuda.
							(6)Application for issuanceTo be issued a Passport Card, a United
			 States citizen shall submit an application to the Secretary of State. The
			 Secretary of State shall require that such application shall contain the same
			 information as is required to determine citizenship, identity, and eligibility
			 for issuance of a United States passport.
						(7)Technology
							(A)Expedited traveler programsTo the maximum extent practicable, a
			 Passport Card shall be designed and produced to provide a platform on which the
			 expedited traveler programs carried out by the Secretary, such as NEXUS, NEXUS
			 AIR, SENTRI, FAST, and Register Traveler may be added. The Secretary of State
			 and the Secretary shall notify Congress not later than July 1, 2007, if the
			 technology to add expedited travel features to the Passport Card is not
			 developed by that date.
							(B)TechnologyThe Secretary and the Secretary of State
			 shall establish a technology implementation plan that accommodates desired
			 technology requirements of the Department of State and the Department, allows
			 for future technological innovations, and ensures maximum facilitation at the
			 northern and southern borders.
							(8)Specifications for cardA Passport Card shall be easily portable
			 and durable. The Secretary of State and the Secretary shall consult regarding
			 the other technical specifications of the Card, including whether the security
			 features of the Card could be combined with other existing identity
			 documentation.
						(9)Fee
							(A)In generalAn applicant for a Passport Card shall
			 submit an application under paragraph (6) together with a nonrefundable fee in
			 an amount to be determined by the Secretary of State. Passport Card fees shall
			 be deposited as an offsetting collection to the appropriate Department of State
			 appropriation, to remain available until expended.
							(B)Limitation on fees
								(i)In generalThe Secretary of State shall seek to make
			 the application fee under this paragraph as low as possible.
								(ii)Maximum fee without
			 certificationExcept as
			 provided in clause (iii), the application fee may not exceed $24.
								(iii)Maximum fee with
			 certificationThe application
			 fee may be not more than $34 if the Secretary of State, the Secretary, and the
			 Postmaster General—
									(I)jointly certify to Congress that the cost
			 to produce and issue a Passport Card significantly exceeds $24; and
									(II)provide a detailed cost analysis for such
			 fee.
									(C)Reduction of feeThe Secretary of State shall reduce the fee
			 for a Passport Card for an individual who submits an application for a Passport
			 Card together with an application for a United States passport.
							(D)Waiver of fee for childrenThe Secretary of State shall waive the fee
			 for a Passport Card for a child under 18 years of age.
							(E)AuditIn the event that the fee for a Passport
			 Card exceeds $24, the Comptroller General of the United States shall conduct an
			 audit to determine whether Passport Cards are issued at the lowest possible
			 cost.
							(10)AccessibilityIn order to make the Passport Card easily
			 obtainable, an application for a Passport Card shall be accepted in the same
			 manner and at the same locations as an application for a United States
			 passport.
						(11)Rule of constructionNothing in this section shall be construed
			 as limiting, altering, modifying, or otherwise affecting the validity of a
			 United States passport. A United States citizen may possess a United States
			 passport and a Passport Card.
						(d)State Enrollment Demonstration
			 Program
						(1)In generalNotwithstanding any other provisions of
			 law, the Secretary of State and the Secretary shall enter into a memorandum of
			 understanding with 1 or more appropriate States to carry out at least 1
			 demonstration program as follows:
							(A)A State may include an individual’s United
			 States citizenship status on a driver’s license which meets the requirements of
			 section 202 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49
			 U.S.C. 30301 note).
							(B)The Secretary of State shall develop a
			 mechanism to communicate with a participating State to verify the United States
			 citizenship status of an applicant who voluntarily seeks to have the
			 applicant’s United States citizenship status included on a driver’s
			 license.
							(C)All information collected about the
			 individual shall be managed exclusively in the same manner as information
			 collected through a passport application and no further distribution of such
			 information shall be permitted.
							(D)A State may not require an individual to
			 include the individual’s citizenship status on a driver’s license.
							(E)Notwithstanding any other provision of law,
			 a driver’s license which meets the requirements of this paragraph shall be
			 deemed to be sufficient documentation to permit the bearer to enter the United
			 States from Canada or Mexico through not less than at least 1 designated
			 international border crossing in each State participating in the demonstration
			 program.
							(2)Rule of constructionNothing in this subsection shall have the
			 effect of creating a national identity card.
						(3)Authority to expandThe Secretary of State and the Secretary
			 may expand the demonstration program under this subsection so that such program
			 is carried out in additional States, through additional ports of entry, for
			 additional foreign countries, and in a manner that permits the use of
			 additional types of identification documents to prove identity under the
			 program.
						(4)StudyNot later than 6 months after the date that
			 the demonstration program under this subsection is carried out, the Comptroller
			 General of the United States shall conduct a study of—
							(A)the cost of the production and issuance of
			 documents that meet the requirements of the program compared with other travel
			 documents;
							(B)the impact of the program on the flow of
			 cross-border traffic and the economic impact of the program; and
							(C)the security of travel documents that meet
			 the requirements of the program compared with other travel documents.
							(5)Reciprocity with canadaNotwithstanding any other provision of law,
			 if the Secretary of State and the Secretary certify that certain identity
			 documents issued by Canada (or any of its provinces) meet security and
			 citizenship standards comparable to the requirements described in paragraph
			 (1), the Secretary may determine that such documents are sufficient to permit
			 entry into the United States. The Secretary shall work, to the maximum extent
			 possible, to ensure that identification documents issued by Canada that are
			 used as described in this paragraph contain the same technology as
			 identification documents issued by the United States (or any State).
						(6)Additional pilot programsTo the maximum extent possible, the
			 Secretary shall seek to conduct pilot programs related to Passport Cards and
			 the State Enrollment Demonstration Program described in this subsection on the
			 international border between the United States and Canada and the international
			 border between the United States and Mexico.
						(e)Expedited Processing for Repeat
			 Travelers
						(1)Land
			 crossingsTo the maximum
			 extent practicable at the United States border with Canada and the United
			 States border with Mexico, the Secretary shall expand expedited traveler
			 programs carried out by the Secretary to all ports of entry and should
			 encourage citizens of the United States to participate in the preenrollment
			 programs, as such programs assist border control officers of the United States
			 in the fight against terrorism by increasing the number of known travelers
			 crossing the border. The identities of such expedited travelers should be
			 entered into a database of known travelers who have been subjected to in-depth
			 background and watch-list checks to permit border control officers to focus
			 more attention on unknown travelers, potential criminals, and terrorists. The
			 Secretary, in consultation with the appropriate officials of the Government of
			 Canada, shall equip at least 6 additional northern border crossings with NEXUS
			 technology and 6 additional southern ports of entry with SENTRI
			 technology.
						(2)Sea crossingsThe Commissioner of Customs and Border
			 Patrol shall conduct and expand trusted traveler programs and pilot programs to
			 facilitate expedited processing of United States citizens returning from
			 pleasure craft trips in Canada, Mexico, the Caribbean, or Bermuda. One such
			 program shall be conducted in Florida and modeled on the I–68 program.
						(f)Process for Individuals Lacking Appropriate
			 Documents
						(1)In generalThe Secretary shall establish a program
			 that satisfies section 7209 of the Intelligence Reform and Terrorism Prevention
			 Act of 2004 (Public Law 108–458; 8 U.S.C. 1185 note)—
							(A)to permit a citizen of the United States
			 who has not been issued a United States passport or other appropriate travel
			 document to cross the international border and return to the United States for
			 a time period of not more than 72 hours, on a limited basis, and at no
			 additional fee; or
							(B)to establish a process to ascertain the
			 identity of, and make admissibility determinations for, a citizen described in
			 paragraph (A) upon the arrival of such citizen at an international border of
			 the United States.
							(2)Grace periodDuring a time period determined by the
			 Secretary, officers of the United States Customs and Border Patrol may permit
			 citizens of the United States and Canada who are unaware of the requirements of
			 section 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458; 8 U.S.C. 1185 note), or otherwise lacking appropriate
			 documentation, to enter the United States upon a demonstration of citizenship
			 satisfactory to the officer. Officers of the United States Customs and Border
			 Patrol shall educate such individuals about documentary requirements.
						(g)Travel by ChildrenNotwithstanding any other provision of law,
			 the Secretary shall develop a procedure to accommodate groups of children
			 traveling by land across an international border under adult supervision with
			 parental consent without requiring a government-issued identity and citizenship
			 document.
					(h)Public PromotionThe Secretary of State, in consultation
			 with the Secretary, shall develop and implement an outreach plan to inform
			 United States citizens about the Western Hemisphere Travel Initiative and the
			 provisions of this Act, to facilitate the acquisition of appropriate
			 documentation to travel to Canada, Mexico, the countries located in the
			 Caribbean, and Bermuda, and to educate United States citizens who are unaware
			 of the requirements for such travel. Such outreach plan should include—
						(1)written notifications posted at or near
			 public facilities, including border crossings, schools, libraries, Amtrak
			 stations, and United States Post Offices located within 50 miles of the
			 international border between the United States and Canada or the international
			 border between the United States and Mexico and other ports of entry;
						(2)provisions to seek consent to post such
			 notifications on commercial property, such as offices of State departments of
			 motor vehicles, gas stations, supermarkets, convenience stores, hotels, and
			 travel agencies;
						(3)the collection and analysis of data to
			 measure the success of the public promotion plan; and
						(4)additional measures as appropriate.
						(i)CertificationNotwithstanding any other provision of law,
			 the Secretary may not implement the plan described in section 7209(b) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8
			 U.S.C. 1185 note) until the later of June 1, 2009, or the date that is 3 months
			 after the Secretary of State and the Secretary certify to Congress that—
						(1)(A)if the Secretary and the Secretary of State
			 develop and issue Passport Cards under this section—
								(i)such cards have been distributed to at
			 least 90 percent of the eligible United States citizens who applied for such
			 cards during the 6-month period beginning not earlier than the date the
			 Secretary of State began accepting applications for such cards and ending not
			 earlier than 10 days prior to the date of certification;
								(ii)Passport Cards are provided to applicants,
			 on average, within 4 weeks of application or within the same period of time
			 required to adjudicate a passport; and
								(iii)a successful pilot has demonstrated the
			 effectiveness of the Passport Card; or
								(B)if
			 the Secretary and the Secretary of State do not develop and issue Passport
			 Cards under this section and develop a program to issue an alternative document
			 that satisfies the requirements of section 7209 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004, in addition to the NEXUS, SENTRI, FAST and
			 Border Crossing Card programs, such alternative document is widely available
			 and well publicized;
							(2)United States border crossings have been
			 equipped with sufficient document readers and other technologies to ensure that
			 implementation will not substantially slow the flow of traffic and persons
			 across international borders;
						(3)officers of the Bureau of Customs and
			 Border Protection have received training and been provided the infrastructure
			 necessary to accept Passport Cards and all alternative identity documents at
			 all United States border crossings; and
						(4)the outreach plan described in subsection
			 (g) has been implemented and the Secretary determines such plan has been
			 successful in providing information to United States citizens.
						(j)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary of State and the Secretary such
			 sums as may be necessary to carry out this section, and the amendment made by
			 this section.
					DBorder Law Enforcement Relief Act
				141.Short titleThis subtitle may be cited as the
			 Border Law Enforcement Relief Act of
			 2007.
				142.FindingsCongress finds the following:
					(1)It is the obligation of the Federal
			 Government of the United States to adequately secure the Nation’s borders and
			 prevent the flow of undocumented persons and illegal drugs into the United
			 States.
					(2)Despite the fact that the United States
			 Border Patrol apprehends over 1,000,000 people each year trying to illegally
			 enter the United States, according to the Congressional Research Service, the
			 net growth in the number of unauthorized aliens has increased by approximately
			 500,000 each year. The Southwest border accounts for approximately 94 percent
			 of all migrant apprehensions each year. Currently, there are an estimated
			 11,000,000 unauthorized aliens in the United States.
					(3)The border region is also a major corridor
			 for the shipment of drugs. According to the El Paso Intelligence Center, 65
			 percent of the narcotics that are sold in the markets of the United States
			 enter the country through the Southwest Border.
					(4)Border communities continue to incur
			 significant costs due to the lack of adequate border security. A 2001 study by
			 the United States-Mexico Border Counties Coalition found that law enforcement
			 and criminal justice expenses associated with illegal immigration exceed
			 $89,000,000 annually for the Southwest border counties.
					(5)In August 2005, the States of New Mexico
			 and Arizona declared states of emergency in order to provide local law
			 enforcement immediate assistance in addressing criminal activity along the
			 Southwest border.
					(6)While the Federal Government provides
			 States and localities assistance in covering costs related to the detention of
			 certain criminal aliens and the prosecution of Federal drug cases, local law
			 enforcement along the border are provided no assistance in covering such
			 expenses and must use their limited resources to combat drug trafficking, human
			 smuggling, kidnappings, the destruction of private property, and other
			 border-related crimes.
					(7)The United States shares 5,525 miles of
			 border with Canada and 1,989 miles with Mexico. Many of the local law
			 enforcement agencies located along the border are small, rural departments
			 charged with patrolling large areas of land. Counties along the Southwest
			 United States-Mexico border are some of the poorest in the country and lack the
			 financial resources to cover the additional costs associated with illegal
			 immigration, drug trafficking, and other border-related crimes.
					(8)Federal assistance is required to help
			 local law enforcement operating along the border address the unique challenges
			 that arise as a result of their proximity to an international border and the
			 lack of overall border security in the region
					143.Border relief grant program
					(a)Grants Authorized
						(1)In generalThe Secretary is authorized to award
			 grants, subject to the availability of appropriations, to an eligible law
			 enforcement agency to provide assistance to such agency to address—
							(A)criminal activity that occurs in the
			 jurisdiction of such agency by virtue of such agency’s proximity to the United
			 States border; and
							(B)the impact of any lack of security along
			 the United States border.
							(2)DurationGrants may be awarded under this subsection
			 during fiscal years 2008 through 2012.
						(3)Competitive basisThe Secretary shall award grants under this
			 subsection on a competitive basis, except that the Secretary shall give
			 priority to applications from any eligible law enforcement agency serving a
			 community—
							(A)with a population of less than 50,000;
			 and
							(B)located no more than 100 miles from a
			 United States border with—
								(i)Canada; or
								(ii)Mexico.
								(b)Use of FundsGrants awarded pursuant to subsection (a)
			 may only be used to provide additional resources for an eligible law
			 enforcement agency to address criminal activity occurring along any such
			 border, including—
						(1)to obtain equipment;
						(2)to hire additional personnel;
						(3)to upgrade and maintain law enforcement
			 technology;
						(4)to cover operational costs, including
			 overtime and transportation costs; and
						(5)such other resources as are available to
			 assist that agency.
						(c)Application
						(1)In generalEach eligible law enforcement agency
			 seeking a grant under this section shall submit an application to the Secretary
			 at such time, in such manner, and accompanied by such information as the
			 Secretary may reasonably require.
						(2)ContentsEach application submitted pursuant to
			 paragraph (1) shall—
							(A)describe the activities for which
			 assistance under this section is sought; and
							(B)provide such additional assurances as the
			 Secretary determines to be essential to ensure compliance with the requirements
			 of this section.
							(d)DefinitionsFor the purposes of this section:
						(1)Eligible law enforcement
			 agencyThe term
			 eligible law enforcement agency means a tribal, State, or local
			 law enforcement agency—
							(A)located in a county no more than 100 miles
			 from a United States border with—
								(i)Canada; or
								(ii)Mexico; or
								(B)located in a county more than 100 miles
			 from any such border, but where such county has been certified by the Secretary
			 as a High Impact Area.
							(2)High impact areaThe term High Impact Area
			 means any county designated by the Secretary as such, taking into
			 consideration—
							(A)whether local law enforcement agencies in
			 that county have the resources to protect the lives, property, safety, or
			 welfare of the residents of that county;
							(B)the relationship between any lack of
			 security along the United States border and the rise, if any, of criminal
			 activity in that county; and
							(C)any other unique challenges that local law
			 enforcement face due to a lack of security along the United States
			 border.
							(e)Authorization of Appropriations
						(1)In generalThere are authorized to be appropriated
			 $50,000,000 for each of fiscal years 2008 through 2012 to carry out the
			 provisions of this section.
						(2)Division of authorized fundsOf the amounts authorized under paragraph
			 (1)—
							(A)2/3 shall be set aside
			 for eligible law enforcement agencies located in the 6 States with the largest
			 number of undocumented alien apprehensions; and
							(B)1/3 shall be set aside
			 for areas designated as a High Impact Area under subsection (d).
							(f)Supplement Not SupplantAmounts appropriated for grants under this
			 section shall be used to supplement and not supplant other State and local
			 public funds obligated for the purposes provided under this title.
					144.Enforcement of Federal immigration
			 lawNothing in this subtitle
			 shall be construed to authorize State or local law enforcement agencies or
			 their officers to exercise Federal immigration law enforcement
			 authority.
				ERapid Response Measures
				151.Deployment of Border Patrol agents
					(a)Emergency Deployment of Border Patrol
			 Agents
						(1)In generalIf the Governor of a State on an
			 international border of the United States declares an international border
			 security emergency and requests additional United States Border Patrol agents
			 (referred to in this subtitle as agents) from the Secretary, the
			 Secretary, subject to paragraphs (1) and (2), may provide the State with not
			 more than 1,000 additional agents for the purpose of patrolling and defending
			 the international border, in order to prevent individuals from crossing the
			 international border into the United States at any location other than an
			 authorized port of entry.
						(2)ConsultationUpon receiving a request for agents under
			 paragraph (1), the Secretary, after consultation with the President, shall
			 grant such request to the extent that providing such agents will not
			 significantly impair the Department’s ability to provide border security for
			 any other State.
						(3)Collective bargainingEmergency deployments under this subsection
			 shall be made in accordance with all applicable collective bargaining
			 agreements and obligations.
						(b)Elimination of Fixed Deployment of Border
			 Patrol AgentsThe Secretary
			 shall ensure that agents are not precluded from performing patrol duties and
			 apprehending violators of law, except in unusual circumstances if the temporary
			 use of fixed deployment positions is necessary.
					(c)Increase in Full-Time Border Patrol
			 AgentsSection 5202(a)(1) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (118 Stat. 3734),
			 as amended by section 101(b)(2), is further amended by striking
			 2,000 and inserting 3,000.
					152.Border Patrol major assets
					(a)Control of Border Patrol
			 AssetsThe United States
			 Border Patrol shall have complete and exclusive administrative and operational
			 control over all the assets utilized in carrying out its mission, including,
			 aircraft, watercraft, vehicles, detention space, transportation, and all of the
			 personnel associated with such assets.
					(b)Helicopters and Power Boats
						(1)HelicoptersThe Secretary shall increase, by not less
			 than 100, the number of helicopters under the control of the United States
			 Border Patrol. The Secretary shall ensure that appropriate types of helicopters
			 are procured for the various missions being performed.
						(2)Power boatsThe Secretary shall increase, by not less
			 than 250, the number of power boats under the control of the United States
			 Border Patrol. The Secretary shall ensure that the types of power boats that
			 are procured are appropriate for both the waterways in which they are used and
			 the mission requirements.
						(3)Use and trainingThe Secretary shall—
							(A)establish an overall policy on how the
			 helicopters and power boats procured under this subsection will be used;
			 and
							(B)implement training programs for the agents
			 who use such assets, including safe operating procedures and rescue
			 operations.
							(c)Motor Vehicles
						(1)QuantityThe Secretary shall establish a fleet of
			 motor vehicles appropriate for use by the United States Border Patrol that will
			 permit a ratio of not less than 1 police-type vehicle for every 3 agents. These
			 police-type vehicles shall be replaced not less than every 3 years. The
			 Secretary shall ensure that there are sufficient numbers and types of other
			 motor vehicles to support the mission of the United States Border
			 Patrol.
						(2)FeaturesAll motor vehicles purchased for the United
			 States Border Patrol shall—
							(A)be appropriate for the mission of the
			 United States Border Patrol; and
							(B)have a panic button and a global
			 positioning system device that is activated solely in emergency situations to
			 track the location of agents in distress.
							153.Electronic equipment
					(a)Portable ComputersThe Secretary shall ensure that each
			 police-type motor vehicle in the fleet of the United States Border Patrol is
			 equipped with a portable computer with access to all necessary law enforcement
			 databases and otherwise suited to the unique operational requirements of the
			 United States Border Patrol.
					(b)Radio CommunicationsThe Secretary shall augment the existing
			 radio communications system so that all law enforcement personnel working in
			 each area where United States Border Patrol operations are conducted have clear
			 and encrypted 2-way radio communication capabilities at all times. Each
			 portable communications device shall be equipped with a panic button and a
			 global positioning system device that is activated solely in emergency
			 situations to track the location of agents in distress.
					(c)Hand-Held Global Positioning System
			 DevicesThe Secretary shall
			 ensure that each United States Border Patrol agent is issued a state-of-the-art
			 hand-held global positioning system device for navigational purposes.
					(d)Night Vision EquipmentThe Secretary shall ensure that sufficient
			 quantities of state-of-the-art night vision equipment are procured and
			 maintained to enable each United States Border Patrol agent working during the
			 hours of darkness to be equipped with a portable night vision device.
					154.Personal equipment
					(a)Border ArmorThe Secretary shall ensure that every agent
			 is issued high-quality body armor that is appropriate for the climate and risks
			 faced by the agent. Each agent shall be permitted to select from among a
			 variety of approved brands and styles. Agents shall be strongly encouraged, but
			 not required, to wear such body armor whenever practicable. All body armor
			 shall be replaced not less than every 5 years.
					(b)WeaponsThe Secretary shall ensure that agents are
			 equipped with weapons that are reliable and effective to protect themselves,
			 their fellow agents, and innocent third parties from the threats posed by armed
			 criminals. The Secretary shall ensure that the policies of the Department
			 authorize all agents to carry weapons that are suited to the potential threats
			 that they face.
					(c)UniformsThe Secretary shall ensure that all agents
			 are provided with all necessary uniform items, including outerwear suited to
			 the climate, footwear, belts, holsters, and personal protective equipment, at
			 no cost to such agents. Such items shall be replaced at no cost to such agents
			 as they become worn, unserviceable, or no longer fit properly.
					155.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2008 through 2012 to carry out this
			 subtitle.
				IIInterior Enforcement
			201.Removal and denial of benefits to terrorist
			 aliens
				(a)AsylumSection 208(b)(2)(A)(v) (8 U.S.C.
			 1158(b)(2)(A)(v)) is amended by striking or (VI) and inserting
			 (V), (VI), (VII), or (VIII).
				(b)Cancellation of RemovalSection 240A(c)(4) (8 U.S.C. 1229b(c)(4))
			 is amended—
					(1)by striking inadmissible
			 under and inserting described in; and
					(2)by striking deportable under
			 and inserting described in.
					(c)Voluntary DepartureSection 240B(b)(1)(C) (8 U.S.C.
			 1229c(b)(1)(C)) is amended by striking deportable under section
			 237(a)(2)(A)(iii) or section 237(a)(4) and inserting described
			 in paragraph (2)(A)(iii) or (4) of section 237(a).
				(d)Restriction on RemovalSection 241(b)(3)(B) (8 U.S.C.
			 1231(b)(3)(B)) is amended—
					(1)in clause (iii), by striking
			 or at the end;
					(2)in clause (iv) by striking the period at
			 the end and inserting ; or;
					(3)by inserting after clause (iv) the
			 following:
						
							(v)the alien is described in section
				237(a)(4)(B) (other than an alien described in section 212(a)(3)(B)(i)(IV) if
				the Secretary of Homeland Security determines that there are not reasonable
				grounds for regarding the alien as a danger to the security of the United
				States).
							;
				and
					(4)in the undesignated paragraph, by striking
			 For purposes of clause (iv), an alien who is described in section
			 237(a)(4)(B) shall be considered to be an alien with respect to whom there are
			 reasonable grounds for regarding as a danger to the security of the United
			 States..
					(e)Record of AdmissionSection 249 (8 U.S.C. 1259) is amended to
			 read as follows:
					
						249.Record of admission for permanent residence
				in the case of certain aliens who entered the United States Prior to January 1,
				1972A record of lawful
				admission for permanent residence may be made, in the discretion of the
				Secretary of Homeland Security and under such regulations as the Secretary may
				prescribe, for any alien, as of the date of the approval of the alien’s
				application or, if entry occurred before July 1, 1924, as of the date of such
				entry if no such record is otherwise available, if the alien establishes that
				the alien—
							(1)is not described in section 212(a)(3)(E) or
				in section 212(a) (insofar as it relates to criminals, procurers, other immoral
				persons, subversives, violators of the narcotics laws, or smugglers of
				aliens);
							(2)entered the United States before January 1,
				1972;
							(3)has resided in the United States
				continuously since such entry;
							(4)is a person of good moral character;
							(5)is not ineligible for citizenship;
				and
							(6)is not described in section
				237(a)(4)(B).
							.
				(f)Effective Date and
			 ApplicationThe amendments
			 made by this section shall—
					(1)take effect on the date of the enactment of
			 this Act; and
					(2)apply to any act or condition constituting
			 a ground for inadmissibility, excludability, or removal occurring or existing
			 on or after the date of the enactment of this Act.
					202.Detention and removal of aliens ordered
			 removed
				(a)In General
					(1)AmendmentsSection 241(a) (8 U.S.C. 1231(a)) is
			 amended—
						(A)by striking Attorney General
			 the first place it appears and inserting Secretary of Homeland
			 Security;
						(B)by striking Attorney General
			 any other place it appears and inserting Secretary;
						(C)in paragraph (1)—
							(i)in subparagraph (B), by amending clause
			 (ii) to read as follows:
								
									(ii)If a court, the Board of Immigration
				Appeals, or an immigration judge orders a stay of the removal of the alien, the
				expiration date of the stay of
				removal.
									;
							(ii)by amending subparagraph (C) to read as
			 follows:
								
									(C)Extension of periodThe removal period shall be extended beyond
				a period of 90 days and the alien may remain in detention during such extended
				period if the alien fails or refuses to—
										(i)make all reasonable efforts to comply with
				the removal order; or
										(ii)fully cooperate with the Secretary’s
				efforts to establish the alien’s identity and carry out the removal order,
				including failing to make timely application in good faith for travel or other
				documents necessary to the alien’s departure, or conspiring or acting to
				prevent the alien’s removal.
										;
				and
							(iii)by adding at the end the following:
								
									(D)Tolling of periodIf, at the time described in subparagraph
				(B), the alien is not in the custody of the Secretary under the authority of
				this Act, the removal period shall not begin until the alien is taken into such
				custody. If the Secretary lawfully transfers custody of the alien during the
				removal period to another Federal agency or to a State or local government
				agency in connection with the official duties of such agency, the removal
				period shall be tolled, and shall recommence on the date on which the alien is
				returned to the custody of the
				Secretary.
									;
							(D)in paragraph (2), by adding at the end the
			 following: If a court, the Board of Immigration Appeals, or an
			 immigration judge orders a stay of removal of an alien who is subject to an
			 administrative final order of removal, the Secretary, in the exercise of
			 discretion, may detain the alien during the pendency of such stay of
			 removal.;
						(E)in paragraph (3), by amending subparagraph
			 (D) to read as follows:
							
								(D)to obey reasonable restrictions on the
				alien’s conduct or activities, or to perform affirmative acts, that the
				Secretary prescribes for the alien—
									(i)to prevent the alien from
				absconding;
									(ii)for the protection of the community;
				or
									(iii)for other purposes related to the
				enforcement of the immigration
				laws.
									;
						(F)in paragraph (6), by striking
			 removal period and, if released, and inserting removal
			 period, in the discretion of the Secretary, without any limitations other than
			 those specified in this section, until the alien is removed. If an alien is
			 released, the alien;
						(G)by redesignating paragraph (7) as paragraph
			 (10); and
						(H)by inserting after paragraph (6) the
			 following:
							
								(7)ParoleIf an alien detained pursuant to paragraph
				(6) is an applicant for admission, the Secretary of Homeland Security, in the
				Secretary’s discretion, may parole the alien under section 212(d)(5) and may
				provide, notwithstanding section 212(d)(5), that the alien shall not be
				returned to custody unless either the alien violates the conditions of the
				alien’s parole or the alien’s removal becomes reasonably foreseeable, provided
				that in no circumstance shall such alien be considered admitted.
								(8)Additional rules for detention or release
				of aliensThe following
				procedures shall apply to an alien detained under this section:
									(A)Detention review process for aliens who
				have effected an entry and fully cooperate with removalThe Secretary of Homeland Security shall
				establish an administrative review process to determine whether an alien
				described in subparagraph (B) should be detained or released after the removal
				period in accordance with this paragraph.
									(B)Alien describedAn alien is described in this subparagraph
				if the alien—
										(i)has effected an entry into the United
				States;
										(ii)has made all reasonable efforts to comply
				with the alien’s removal order;
										(iii)has cooperated fully with the Secretary’s
				efforts to establish the alien’s identity and to carry out the removal order,
				including making timely application in good faith for travel or other documents
				necessary for the alien’s departure; and
										(iv)has not conspired or acted to prevent
				removal.
										(C)EvidenceIn making a determination under
				subparagraph (A), the Secretary—
										(i)shall consider any evidence submitted by
				the alien;
										(ii)may consider any other evidence,
				including—
											(I)any information or assistance provided by
				the Department of State or other Federal agency; and
											(II)any other information available to the
				Secretary pertaining to the ability to remove the alien.
											(D)Authority to detain for 90 days beyond
				removal periodThe Secretary,
				in the exercise of the Secretary’s discretion and without any limitations other
				than those specified in this section, may detain an alien for 90 days beyond
				the removal period (including any extension of the removal period under
				paragraph (1)(C)).
									(E)Authority to detain for additional
				periodThe Secretary, in the
				exercise of the Secretary’s discretion and without any limitations other than
				those specified in this section, may detain an alien beyond the 90-day period
				authorized under subparagraph (D) until the alien is removed, if the
				Secretary—
										(i)determines that there is a significant
				likelihood that the alien will be removed in the reasonably foreseeable future;
				or
										(ii)certifies in writing—
											(I)in consultation with the Secretary of
				Health and Human Services, that the alien has a highly contagious disease that
				poses a threat to public safety;
											(II)after receipt of a written recommendation
				from the Secretary of State, that the release of the alien would likely have
				serious adverse foreign policy consequences for the United States;
											(III)based on information available to the
				Secretary (including classified, sensitive, or national security information,
				and regardless of the grounds upon which the alien was ordered removed), that
				there is reason to believe that the release of the alien would threaten the
				national security of the United States;
											(IV)that—
												(aa)the release of the alien would threaten the
				safety of the community or any person, and conditions of release cannot
				reasonably be expected to ensure the safety of the community or any person;
				and
												(bb)the alien—
													(AA)has been convicted of 1 or more aggravated
				felonies (as defined in section 101(a)(43)(A)), or of 1 or more attempts or
				conspiracies to commit any such aggravated felonies for an aggregate term of
				imprisonment of at least 5 years; or
													(BB)has committed a crime of violence (as
				defined in section 16 of title 18, United States Code, but not including a
				purely political offense) and, because of a mental condition or personality
				disorder and behavior associated with that condition or disorder, is likely to
				engage in acts of violence in the future; or
													(V)that—
												(aa)the release of the alien would threaten the
				safety of the community or any person, notwithstanding conditions of release
				designed to ensure the safety of the community or any person; and
												(bb)the alien has been convicted of 1 or more
				aggravated felonies (as defined in section 101(a)(43)) for which the alien was
				sentenced to an aggregate term of imprisonment of not less than 1 year.
												(F)Administrative review processThe Secretary, without any limitations
				other than those specified in this section, may detain an alien pending a
				determination under subparagraph (E)(ii), if the Secretary has initiated the
				administrative review process identified in subparagraph (A) not later than 30
				days after the expiration of the removal period (including any extension of the
				removal period under paragraph (1)(C)).
									(G)Renewal and delegation of
				certification
										(i)RenewalThe Secretary may renew a certification
				under subparagraph (E)(ii) every 6 months, without limitation, after providing
				the alien with an opportunity to request reconsideration of the certification
				and to submit documents or other evidence in support of that request. If the
				Secretary does not renew such certification, the Secretary shall release the
				alien, pursuant to subparagraph (H).
										(ii)DelegationNotwithstanding any other provision of law,
				the Secretary may not delegate the authority to make or renew a certification
				described in subclause (II), (III), or (V) of subparagraph (E)(ii) to any
				employee reporting to the Assistant Secretary for Immigration and Customs
				Enforcement.
										(iii)HearingThe Secretary may request that the Attorney
				General, or a designee of the Attorney General, provide for a hearing to make
				the determination described in subparagraph (E)(ii)(IV)(bb)(BB).
										(H)Release on conditionsIf it is determined that an alien should be
				released from detention, the Secretary may, in the Secretary’s discretion,
				impose conditions on release in accordance with the regulations prescribed
				pursuant to paragraph (3).
									(I)RedetentionThe Secretary, without any limitations
				other than those specified in this section, may detain any alien subject to a
				final removal order who has previously been released from custody if—
										(i)the alien fails to comply with the
				conditions of release;
										(ii)the alien fails to continue to satisfy the
				conditions described in subparagraph (B); or
										(iii)upon reconsideration, the Secretary
				determines that the alien can be detained under subparagraph (E).
										(J)ApplicabilityThis paragraph and paragraphs (6) and (7)
				shall apply to any alien returned to custody under subparagraph (I) as if the
				removal period terminated on the day of the redetention.
									(K)Detention review process for aliens who
				have effected an entry and fail to cooperate with removalThe Secretary shall detain an alien until
				the alien makes all reasonable efforts to comply with a removal order and to
				cooperate fully with the Secretary’s efforts, if the alien—
										(i)has effected an entry into the United
				States; and
										(ii)(I)and the alien faces a significant
				likelihood that the alien will be removed in the reasonably foreseeable future,
				or would have been removed if the alien had not—
												(aa)failed or refused to make all reasonable
				efforts to comply with a removal order;
												(bb)failed or refused to fully cooperate with
				the Secretary’s efforts to establish the alien’s identity and carry out the
				removal order, including the failure to make timely application in good faith
				for travel or other documents necessary to the alien’s departure; or
												(cc)conspired or acted to prevent removal;
				or
												(II)the Secretary makes a certification as
				specified in subparagraph (E), or the renewal of a certification specified in
				subparagraph (G).
											(L)Detention review process for aliens who
				have not effected an entryExcept as otherwise provided in this
				subparagraph, the Secretary shall follow the guidelines established in section
				241.4 of title 8, Code of Federal Regulations, when detaining aliens who have
				not effected an entry. The Secretary may decide to apply the review process
				outlined in this paragraph.
									(9)Judicial reviewWithout regard to the place of confinement,
				judicial review of any action or decision made pursuant to paragraph (6), (7),
				or (8) shall be available exclusively in a habeas corpus proceeding brought in
				a United States district court and only if the alien has exhausted all
				administrative remedies available to the alien as of
				right.
								.
						(2)Effective
			 dateThe amendments made by
			 paragraph (1)—
						(A)shall take effect on the date of the
			 enactment of this Act; and
						(B)shall apply to—
							(i)any alien subject to a final administrative
			 removal, deportation, or exclusion order that was issued before, on, or after
			 the date of the enactment of this Act; and
							(ii)any act or condition occurring or existing
			 before, on, or after the date of the enactment of this Act.
							(b)Criminal Detention of AliensSection 3142 of title 18, United States
			 Code, is amended—
					(1)in subsection (e)—
						(A)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively;
						(B)by inserting (1) before
			 If, after a hearing;
						(C)in subparagraphs (B) and (C), as
			 redesignated, by striking paragraph (1) and inserting
			 subparagraph (A); and
						(D)by adding after subparagraph (C), as
			 redesignated, the following:
							
								(2)Subject to rebuttal by the person, it shall
				be presumed that no condition or combination of conditions will reasonably
				assure the appearance of the person as required if the judicial officer finds
				that there is probable cause to believe that the person—
									(A)is
				an alien; and
									(B)(i)has no lawful immigration status in the
				United States;
										(ii)is the subject of a final order of removal;
				or
										(iii)has committed a felony offense under
				section 911, 922(g)(5), 1015, 1028, 1425, or 1426 of this title, chapter 75 or
				77 of this title, or section 243, 274, 275, 276, 277, or 278 of the
				Immigration and Nationality Act (8
				U.S.C. 1253, 1324, 1325, 1326, 2327, and
				1328).
										;
				and
						(2)in subsection (g)(3)—
						(A)in subparagraph (A), by striking
			 and at the end; and
						(B)by adding at the end the following:
							
								(C)the person’s immigration status;
				and
								.
						203.Aggravated felony
				(a)Definition of Aggravated
			 FelonySection 101(a)(43) (8
			 U.S.C. 1101(a)(43)) is amended—
					(1)by striking The term
			 aggravated felony means— and inserting
			 Notwithstanding any other provision of law (except for the provision
			 providing an effective date for section 203 of the
			 Comprehensive Immigration Reform Act of
			 2007), the term aggravated felony applies to an
			 offense described in this paragraph, whether in violation of Federal or State
			 law and to such an offense in violation of the law of a foreign country, for
			 which the term of imprisonment was completed within the previous 15 years, even
			 if the length of the term of imprisonment is based on recidivist or other
			 enhancements and regardless of whether the conviction was entered before, on,
			 or after September 30, 1996, and means—;
					(2)in subparagraph (A), by striking
			 murder, rape, or sexual abuse of a minor; and inserting
			 murder, rape, or sexual abuse of a minor, whether or not the minority of
			 the victim is established by evidence contained in the record of conviction or
			 by evidence extrinsic to the record of conviction;;
					(3)in subparagraph (N), by striking
			 paragraph (1)(A) or (2) of;
					(4)in subparagraph (O), by striking
			 section 275(a) or 276 committed by an alien who was previously deported
			 on the basis of a conviction for an offense described in another subparagraph
			 of this paragraph and inserting section 275 or 276 for which the
			 term of imprisonment is at least 1 year;
					(5)in subparagraph (U), by striking an
			 attempt or conspiracy to commit an offense described in this paragraph
			 and inserting aiding or abetting an offense described in this paragraph,
			 or soliciting, counseling, procuring, commanding, or inducing another,
			 attempting, or conspiring to commit such an offense; and
					(6)by striking the undesignated matter
			 following subparagraph (U).
					(b)Effective Date and Application
					(1)In generalThe amendments made by subsection (a)
			 shall—
						(A)take effect on the date of the enactment of
			 this Act; and
						(B)apply to any act that occurred on or after
			 the date of the enactment of this Act.
						(2)Application of iiraira
			 amendmentsThe amendments to
			 section 101(a)(43) of the Immigration and
			 Nationality Act made by section 321 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (division C of Public Law
			 104–208; 110 Stat. 3009–627) shall continue to apply, whether the conviction
			 was entered before, on, or after September 30, 1996.
					204.Terrorist bars
				(a)Definition of Good Moral
			 CharacterSection 101(f) (8
			 U.S.C. 1101(f)) is amended—
					(1)by inserting after paragraph (1) the
			 following:
						
							(2)an alien described in section 212(a)(3) or
				237(a)(4), as determined by the Secretary of Homeland Security or Attorney
				General based upon any relevant information or evidence, including classified,
				sensitive, or national security
				information;
							;
					(2)in paragraph (8), by striking “(as defined
			 in subsection (a)(43))” and inserting the following: “, regardless of whether
			 the crime was defined as an aggravated felony under subsection (a)(43) at the
			 time of the conviction, unless—
						
							(A)the person completed the term of
				imprisonment and sentence not later than 10 years before the date of
				application; and
							(B)the Secretary of Homeland Security or the
				Attorney General waives the application of this paragraph;
				or
							; and
					(3)in the undesignated matter following
			 paragraph (9), by striking a finding that for other reasons such person
			 is or was not of good moral character and inserting the following:
			 a discretionary finding for other reasons that such a person is or was
			 not of good moral character. In determining an applicant’s moral character, the
			 Secretary of Homeland Security and the Attorney General may take into
			 consideration the applicant’s conduct and acts at any time and are not limited
			 to the period during which good moral character is required..
					(b)Pending ProceedingsSection 204(b) (8 U.S.C. 1154(b)) is
			 amended by adding at the end the following: A petition may not be
			 approved under this section if there is any administrative or judicial
			 proceeding (whether civil or criminal) pending against the petitioner that
			 could directly or indirectly result in the petitioner’s denaturalization or the
			 loss of the petitioner’s lawful permanent resident status..
				(c)Conditional Permanent Resident
			 Status
					(1)In generalSection 216(e) (8 U.S.C. 1186a(e)) is
			 amended by inserting if the alien has had the conditional basis removed
			 pursuant to this section before the period at the end.
					(2)Certain alien entrepreneursSection 216A(e) (8 U.S.C. 1186b(e)) is
			 amended by inserting if the alien has had the conditional basis removed
			 pursuant to this section before the period at the end.
					(d)Judicial Review of Naturalization
			 ApplicationsSection 310(c)
			 (8 U.S.C. 1421(c)) is amended—
					(1)by inserting , not later than 120
			 days after the Secretary of Homeland Security’s final determination,
			 after may; and
					(2)by adding at the end the following:
			 Except that in any proceeding, other than a proceeding under section
			 340, the court shall review for substantial evidence the administrative record
			 and findings of the Secretary of Homeland Security regarding whether an alien
			 is a person of good moral character, understands and is attached to the
			 principles of the Constitution of the United States, or is well disposed to the
			 good order and happiness of the United States. The petitioner shall have the
			 burden of showing that the Secretary’s denial of the application was contrary
			 to law..
					(e)Persons Endangering National
			 SecuritySection 316 (8
			 U.S.C. 1427) is amended by adding at the end the following:
					
						(g)Persons Endangering the National
				SecurityA person may not be
				naturalized if the Secretary of Homeland Security determines, based upon any
				relevant information or evidence, including classified, sensitive, or national
				security information, that the person was once an alien described in section
				212(a)(3) or
				237(a)(4).
						.
				(f)Concurrent Naturalization and Removal
			 ProceedingsSection 318 (8
			 U.S.C. 1429) is amended by striking the Attorney General if and
			 all that follows and inserting: the Secretary of Homeland Security or
			 any court if there is pending against the applicant any removal proceeding or
			 other proceeding to determine the applicant’s inadmissibility or deportability,
			 or to determine whether the applicant’s lawful permanent resident status should
			 be rescinded, regardless of when such proceeding was commenced. The findings of
			 the Attorney General in terminating removal proceedings or canceling the
			 removal of an alien under this Act shall not be deemed binding in any way upon
			 the Secretary of Homeland Security with respect to the question of whether such
			 person has established eligibility for naturalization in accordance with this
			 title..
				(g)District Court JurisdictionSection 336(b) (8 U.S.C. 1447(b)) is
			 amended to read as follows:
					
						(b)Request for Hearing Before District
				CourtIf there is a failure
				to render a final administrative decision under section 335 before the end of
				the 180-day period beginning on the date on which the Secretary of Homeland
				Security completes all examinations and interviews required under such section,
				the applicant may apply to the district court for the district in which the
				applicant resides for a hearing on the matter. The Secretary shall notify the
				applicant when such examinations and interviews have been completed. Such
				district court shall only have jurisdiction to review the basis for delay and
				remand the matter, with appropriate instructions, to the Secretary for the
				Secretary’s determination on the
				application.
						.
				(h)Effective
			 DateThe amendments made by
			 this section—
					(1)shall take effect on the date of the
			 enactment of this Act; and
					(2)shall apply to any act that occurred on or
			 after such date of enactment.
					205.Increased criminal penalties related to
			 gang violence, removal, and alien smuggling
				(a)Criminal Street Gangs
					(1)InadmissibilitySection 212(a)(2) (8 U.S.C. 1182(a)(2)) is
			 amended—
						(A)by redesignating subparagraph (F) as
			 subparagraph (J); and
						(B)by inserting after subparagraph (E) the
			 following:
							
								(F)Members of criminal street
				gangsUnless the Secretary of
				Homeland Security or the Attorney General waives the application of this
				subparagraph, any alien who a consular officer, the Attorney General, or the
				Secretary of Homeland Security knows or has reason to believe—
									(i)is, or has been, a member of a criminal
				street gang (as defined in section 521(a) of title 18, United States Code);
				or
									(ii)has participated in the activities of a
				criminal street gang, knowing or having reason to know that such activities
				promoted, furthered, aided, or supported the illegal activity of the criminal
				gang,
									is
				inadmissible..
						(2)DeportabilitySection 237(a)(2) (8 U.S.C. 1227(a)(2)) is
			 amended by adding at the end the following:
						
							(F)Members of criminal street
				gangsUnless the Secretary of
				Homeland Security or the Attorney General waives the application of this
				subparagraph, any alien who the Secretary of Homeland Security or the Attorney
				General knows or has reason to believe—
								(i)is, or at any time after admission has
				been, a member of a criminal street gang (as defined in section 521(a) of title
				18, United States Code); or
								(ii)has participated in the activities of a
				criminal street gang, knowing or having reason to know that such activities
				promoted, furthered, aided, or supported the illegal activity of the criminal
				gang,
								is
				deportable..
					(3)Temporary protected statusSection 244 (8 U.S.C. 1254a) is
			 amended—
						(A)by striking Attorney General
			 each place it appears and inserting Secretary of Homeland
			 Security;
						(B)in subsection (b)(3)—
							(i)in subparagraph (B), by striking the last
			 sentence and inserting the following: Notwithstanding any other
			 provision of this section, the Secretary of Homeland Security may, for any
			 reason (including national security), terminate or modify any designation under
			 this section. Such termination or modification is effective upon publication in
			 the Federal Register, or after such time as the Secretary may designate in the
			 Federal Register.;
							(ii)in subparagraph (C), by striking a
			 period of 12 or 18 months and inserting any other period not to
			 exceed 18 months;
							(C)in subsection (c)—
							(i)in paragraph (1)(B), by striking The
			 amount of any such fee shall not exceed $50.;
							(ii)in paragraph (2)(B)—
								(I)in clause (i), by striking ,
			 or at the end;
								(II)in clause (ii), by striking the period at
			 the end and inserting ; or; and
								(III)by adding at the end the following:
									
										(iii)the alien is, or at any time after
				admission has been, a member of a criminal street gang (as defined in section
				521(a) of title 18, United States
				Code).
										;
				and
								(D)in subsection (d)—
							(i)by striking paragraph (3); and
							(ii)in paragraph (4), by adding at the end the
			 following: The Secretary of Homeland Security may detain an alien
			 provided temporary protected status under this section whenever appropriate
			 under any other provision of law..
							(b)Penalties Related to RemovalSection 243 (8 U.S.C. 1253) is
			 amended—
					(1)in subsection (a)(1)—
						(A)in the matter preceding subparagraph (A),
			 by inserting 212(a) or after section; and
						(B)in the matter following subparagraph
			 (D)—
							(i)by striking or imprisoned not more
			 than four years and inserting and imprisoned for not less than 6
			 months or more than 5 years; and
							(ii)by striking , or
			 both;
							(2)in subsection (b), by striking not
			 more than $1000 or imprisoned for not more than one year, or both and
			 inserting under title 18, United States Code, and imprisoned for not
			 less than 6 months or more than 5 years (or for not more than 10 years if the
			 alien is a member of any of the classes described in paragraphs (1)(E), (2),
			 (3), and (4) of section 237(a)).; and
					(3)by amending subsection (d) to read as
			 follows:
						
							(d)Denying Visas to Nationals of Country
				Denying or Delaying Accepting AlienThe Secretary of Homeland Security, after
				making a determination that the government of a foreign country has denied or
				unreasonably delayed accepting an alien who is a citizen, subject, national, or
				resident of that country after the alien has been ordered removed, and after
				consultation with the Secretary of State, may instruct the Secretary of State
				to deny a visa to any citizen, subject, national, or resident of that country
				until the country accepts the alien that was ordered
				removed.
							.
					(c)Alien Smuggling and Related
			 Offenses
					(1)In generalSection 274 (8 U.S.C. 1324), is amended to
			 read as follows:
						
							274.Alien smuggling and related
				offenses
								(a)Criminal Offenses and Penalties
									(1)Prohibited activitiesExcept as provided in paragraph (3), a
				person shall be punished as provided under paragraph (2), if the person—
										(A)facilitates, encourages, directs, or
				induces a person to come to or enter the United States, or to cross the border
				to the United States, knowing or in reckless disregard of the fact that such
				person is an alien who lacks lawful authority to come to, enter, or cross the
				border to the United States;
										(B)facilitates, encourages, directs, or
				induces a person to come to or enter the United States, or to cross the border
				to the United States, at a place other than a designated port of entry or place
				other than as designated by the Secretary of Homeland Security, knowing or in
				reckless disregard of the fact that such person is an alien and regardless of
				whether such alien has official permission or lawful authority to be in the
				United States;
										(C)transports, moves, harbors, conceals, or
				shields from detection a person outside of the United States knowing or in
				reckless disregard of the fact that such person is an alien in unlawful transit
				from 1 country to another or on the high seas, under circumstances in which the
				alien is seeking to enter the United States without official permission or
				legal authority;
										(D)encourages or induces a person to reside in
				the United States, knowing or in reckless disregard of the fact that such
				person is an alien who lacks lawful authority to reside in the United
				States;
										(E)transports or moves a person in the United
				States, knowing or in reckless disregard of the fact that such person is an
				alien who lacks lawful authority to enter or be in the United States, if the
				transportation or movement will further the alien’s illegal entry into or
				illegal presence in the United States;
										(F)harbors, conceals, or shields from
				detection a person in the United States, knowing or in reckless disregard of
				the fact that such person is an alien who lacks lawful authority to be in the
				United States; or
										(G)conspires or attempts to commit any of the
				acts described in subparagraphs (A) through (F).
										(2)Criminal penaltiesA person who violates any provision under
				paragraph (1)—
										(A)except as provided in subparagraphs (C)
				through (G), if the offense was not committed for commercial advantage, profit,
				or private financial gain, shall be fined under title 18, United States Code,
				imprisoned for not more than 5 years, or both;
										(B)except as provided in subparagraphs (C)
				through (G), if the offense was committed for commercial advantage, profit, or
				private financial gain—
											(i)if the violation is the offender’s first
				violation under this subparagraph, shall be fined under such title, imprisoned
				for not more than 20 years, or both; or
											(ii)if the violation is the offender’s second
				or subsequent violation of this subparagraph, shall be fined under such title,
				imprisoned for not less than 3 years or more than 20 years, or both;
											(C)if the offense furthered or aided the
				commission of any other offense against the United States or any State that is
				punishable by imprisonment for more than 1 year, shall be fined under such
				title, imprisoned for not less than 5 years or more than 20 years, or
				both;
										(D)shall be fined under such title, imprisoned
				not less than 5 years or more than 20 years, or both, if the offense created a
				substantial and foreseeable risk of death, a substantial and foreseeable risk
				of serious bodily injury (as defined in section 2119(2) of title 18, United
				States Code), or inhumane conditions to another person, including—
											(i)transporting the person in an engine
				compartment, storage compartment, or other confined space;
											(ii)transporting the person at an excessive
				speed or in excess of the rated capacity of the means of transportation;
				or
											(iii)transporting the person in, harboring the
				person in, or otherwise subjecting the person to crowded or dangerous
				conditions;
											(E)if the offense caused serious bodily injury
				(as defined in section 2119(2) of title 18, United States Code) to any person,
				shall be fined under such title, imprisoned for not less than 7 years or more
				than 30 years, or both;
										(F)shall be fined under such title and
				imprisoned for not less than 10 years or more than 30 years if the offense
				involved an alien who the offender knew or had reason to believe was—
											(i)engaged in terrorist activity (as defined
				in section 212(a)(3)(B)); or
											(ii)intending to engage in terrorist
				activity;
											(G)if the offense caused or resulted in the
				death of any person, shall be punished by death or imprisoned for a term of
				years not less than 10 years and up to life, and fined under title 18, United
				States Code.
										(3)LimitationIt is not a violation of subparagraph (D),
				(E), or (F) of paragraph (1)—
										(A)for a religious denomination having a bona
				fide nonprofit, religious organization in the United States, or the agents or
				officers of such denomination or organization, to encourage, invite, call,
				allow, or enable an alien who is present in the United States to perform the
				vocation of a minister or missionary for the denomination or organization in
				the United States as a volunteer who is not compensated as an employee,
				notwithstanding the provision of room, board, travel, medical assistance, and
				other basic living expenses, provided the minister or missionary has been a
				member of the denomination for at least 1 year; or
										(B)for an individual or organization, not
				previously convicted of a violation of this section, to provide an alien who is
				present in the United States with humanitarian assistance, including medical
				care, housing, counseling, victim services, and food, or to transport the alien
				to a location where such assistance can be rendered.
										(4)Extraterritorial jurisdictionThere is extraterritorial Federal
				jurisdiction over the offenses described in this subsection.
									(b)Employment of Unauthorized Aliens
									(1)Criminal offense and
				penaltiesAny person who,
				during any 12-month period, knowingly employs 10 or more individuals with
				actual knowledge or in reckless disregard of the fact that the individuals are
				aliens described in paragraph (2), shall be fined under title 18, United States
				Code, imprisoned for not more than 10 years, or both.
									(2)DefinitionAn alien described in this paragraph is an
				alien who—
										(A)is an unauthorized alien (as defined in
				section 274A(i));
										(B)is present in the United States without
				lawful authority; and
										(C)has been brought into the United States in
				violation of this subsection.
										(c)Seizure and Forfeiture
									(1)In generalAny real or personal property used to
				commit or facilitate the commission of a violation of this section, the gross
				proceeds of such violation, and any property traceable to such property or
				proceeds, shall be subject to forfeiture.
									(2)Applicable proceduresSeizures and forfeitures under this
				subsection shall be governed by the provisions of chapter 46 of title 18,
				United States Code, relating to civil forfeitures, except that such duties as
				are imposed upon the Secretary of the Treasury under the customs laws described
				in section 981(d) shall be performed by such officers, agents, and other
				persons as may be designated for that purpose by the Secretary of Homeland
				Security.
									(3)Prima facie evidence in determinations of
				violationsIn determining
				whether a violation of subsection (a) has occurred, prima facie evidence that
				an alien involved in the alleged violation lacks lawful authority to come to,
				enter, reside in, remain in, or be in the United States or that such alien had
				come to, entered, resided in, remained in, or been present in the United States
				in violation of law shall include—
										(A)any order, finding, or determination
				concerning the alien’s status or lack of status made by a Federal judge or
				administrative adjudicator (including an immigration judge or immigration
				officer) during any judicial or administrative proceeding authorized under
				Federal immigration law;
										(B)official records of the Department of
				Homeland Security, the Department of Justice, or the Department of State
				concerning the alien’s status or lack of status; and
										(C)testimony by an immigration officer having
				personal knowledge of the facts concerning the alien’s status or lack of
				status.
										(d)Authority To ArrestNo officer or person shall have authority
				to make any arrests for a violation of any provision of this section
				except—
									(1)officers and employees designated by the
				Secretary of Homeland Security, either individually or as a member of a class;
				and
									(2)other officers responsible for the
				enforcement of Federal criminal laws.
									(e)Admissibility of Videotaped Witness
				TestimonyNotwithstanding any
				provision of the Federal Rules of Evidence, the videotaped or otherwise
				audiovisually preserved deposition of a witness to a violation of subsection
				(a) who has been deported or otherwise expelled from the United States, or is
				otherwise unavailable to testify, may be admitted into evidence in an action
				brought for that violation if—
									(1)the witness was available for cross
				examination at the deposition by the party, if any, opposing admission of the
				testimony; and
									(2)the deposition otherwise complies with the
				Federal Rules of Evidence.
									(f)Outreach Program
									(1)In generalThe Secretary of Homeland Security, in
				consultation with the Attorney General and the Secretary of State, as
				appropriate, shall—
										(A)develop and implement an outreach program
				to educate people in and out of the United States about the penalties for
				bringing in and harboring aliens in violation of this section; and
										(B)establish the American Local and Interior
				Enforcement Needs (ALIEN) Task Force to identify and respond to the use of
				Federal, State, and local transportation infrastructure to further the
				trafficking of unlawful aliens within the United States.
										(2)Field officesThe Secretary of Homeland Security, after
				consulting with State and local government officials, shall establish such
				field offices as may be necessary to carry out this subsection.
									(3)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums are necessary for the fiscal years 2008
				through 2012 to carry out this subsection.
									(g)DefinitionsIn this section:
									(1)Crossed the border into the united
				statesAn alien is deemed to
				have crossed the border into the United States regardless of whether the alien
				is free from official restraint.
									(2)Lawful authorityThe term lawful authority
				means permission, authorization, or license that is expressly provided for in
				the immigration laws of the United States or accompanying regulations. The term
				does not include any such authority secured by fraud or otherwise obtained in
				violation of law or authority sought, but not approved. No alien shall be
				deemed to have lawful authority to come to, enter, reside in, remain in, or be
				in the United States if such coming to, entry, residence, remaining, or
				presence was, is, or would be in violation of law.
									(3)ProceedsThe term proceeds includes any
				property or interest in property obtained or retained as a consequence of an
				act or omission in violation of this section.
									(4)Unlawful transitThe term unlawful transit
				means travel, movement, or temporary presence that violates the laws of any
				country in which the alien is present or any country from which the alien is
				traveling or
				moving.
									.
					(2)Clerical amendmentThe table of contents is amended by
			 striking the item relating to section 274 and inserting the following:
						
							
								Sec. 274. Alien smuggling and
				related
				offenses.
							
							.
					(d)Prohibiting Carrying or Using a Firearm
			 During and in Relation to an Alien Smuggling CrimeSection
			 924(c) of title 18, United States Code, is amended—
					(1)in paragraph (1)—
						(A)in subparagraph (A), by inserting ,
			 alien smuggling crime, after any crime of
			 violence;
						(B)in subparagraph (A), by inserting ,
			 alien smuggling crime, after such crime of
			 violence;
						(C)in subparagraph (D)(ii), by inserting
			 , alien smuggling crime, after crime of violence;
			 and
						(2)by adding at the end the following:
						
							(6)For purposes of this subsection, the term
				alien smuggling crime means any felony punishable under section
				274(a), 277, or 278 of the Immigration and
				Nationality Act (8 U.S.C. 1324(a), 1327, and
				1328).
							.
					206.Illegal entry
				(a)In GeneralSection 275 (8 U.S.C. 1325) is amended to
			 read as follows:
					
						275.Illegal entry
							(a)In General
								(1)Criminal offensesAn alien shall be subject to the penalties
				set forth in paragraph (2) if the alien—
									(A)knowingly enters or crosses the border into
				the United States at any time or place other than as designated by the
				Secretary of Homeland Security;
									(B)knowingly eludes examination or inspection
				by an immigration officer (including failing to stop at the command of such
				officer), or a customs or agriculture inspection at a port of entry; or
									(C)knowingly enters or crosses the border to
				the United States by means of a knowingly false or misleading representation or
				the knowing concealment of a material fact (including such representation or
				concealment in the context of arrival, reporting, entry, or clearance
				requirements of the customs laws, immigration laws, agriculture laws, or
				shipping laws).
									(2)Criminal penaltiesAny alien who violates any provision under
				paragraph (1)—
									(A)shall, for the first violation, be fined
				under title 18, United States Code, imprisoned not more than 6 months, or
				both;
									(B)shall, for a second or subsequent
				violation, or following an order of voluntary departure, be fined under such
				title, imprisoned not more than 2 years, or both;
									(C)if the violation occurred after the alien
				had been convicted of 3 or more misdemeanors or for a felony, shall be fined
				under such title, imprisoned not more than 10 years, or both;
									(D)if the violation occurred after the alien
				had been convicted of a felony for which the alien received a term of
				imprisonment of not less than 30 months, shall be fined under such title,
				imprisoned not more than 15 years, or both; and
									(E)if the violation occurred after the alien
				had been convicted of a felony for which the alien received a term of
				imprisonment of not less than 60 months, such alien shall be fined under such
				title, imprisoned not more than 20 years, or both.
									(3)Prior convictionsThe prior convictions described in
				subparagraphs (C) through (E) of paragraph (2) are elements of the offenses
				described in that paragraph and the penalties in such subparagraphs shall apply
				only in cases in which the conviction or convictions that form the basis for
				the additional penalty are—
									(A)alleged in the indictment or information;
				and
									(B)proven beyond a reasonable doubt at trial
				or admitted by the defendant.
									(4)Duration of offenseAn offense under this subsection continues
				until the alien is discovered within the United States by an immigration
				officer.
								(5)AttemptWhoever attempts to commit any offense
				under this section shall be punished in the same manner as for a completion of
				such offense.
								(b)Improper Time or Place; Civil
				Penalties
								(1)In generalAny alien who is apprehended while
				entering, attempting to enter, or knowingly crossing or attempting to cross the
				border to the United States at a time or place other than as designated by
				immigration officers shall be subject to a civil penalty, in addition to any
				criminal or other civil penalties that may be imposed under any other provision
				of law, in an amount equal to—
									(A)not less than $50 or more than $250 for
				each such entry, crossing, attempted entry, or attempted crossing; or
									(B)twice the amount specified in paragraph (1)
				if the alien had previously been subject to a civil penalty under this
				subsection.
									(2)Crossed the border definedIn this section, an alien is deemed to have
				crossed the border if the act was voluntary, regardless of whether the alien
				was under observation at the time of the
				crossing.
								.
				(b)Clerical AmendmentThe table of contents is amended by
			 striking the item relating to section 275 and inserting the following:
					
						
							Sec. 275. Illegal
				entry.
						
						.
				207.Illegal reentrySection 276 (8 U.S.C. 1326) is amended to
			 read as follows:
				
					276.Reentry of removed aliens
						(a)Reentry After RemovalAny alien who has been denied admission,
				excluded, deported, or removed, or who has departed the United States while an
				order of exclusion, deportation, or removal is outstanding, and subsequently
				enters, attempts to enter, crosses the border to, attempts to cross the border
				to, or is at any time found in the United States, shall be fined under title
				18, United States Code, imprisoned not more than 2 years, or both.
						(b)Reentry of Criminal OffendersNotwithstanding the penalty provided in
				subsection (a), if an alien described in that subsection—
							(1)was convicted for 3 or more misdemeanors or
				a felony before such removal or departure, the alien shall be fined under title
				18, United States Code, imprisoned not more than 10 years, or both;
							(2)was convicted for a felony before such
				removal or departure for which the alien was sentenced to a term of
				imprisonment of not less than 30 months, the alien shall be fined under such
				title, imprisoned not more than 15 years, or both;
							(3)was convicted for a felony before such
				removal or departure for which the alien was sentenced to a term of
				imprisonment of not less than 60 months, the alien shall be fined under such
				title, imprisoned not more than 20 years, or both;
							(4)was convicted for 3 felonies before such
				removal or departure, the alien shall be fined under such title, imprisoned not
				more than 20 years, or both; or
							(5)was convicted, before such removal or
				departure, for murder, rape, kidnaping, or a felony offense described in
				chapter 77 (relating to peonage and slavery) or 113B (relating to terrorism) of
				such title, the alien shall be fined under such title, imprisoned not more than
				20 years, or both.
							(c)Reentry After Repeated
				RemovalAny alien who has
				been denied admission, excluded, deported, or removed 3 or more times and
				thereafter enters, attempts to enter, crosses the border to, attempts to cross
				the border to, or is at any time found in the United States, shall be fined
				under title 18, United States Code, imprisoned not more than 10 years, or
				both.
						(d)Proof of Prior ConvictionsThe prior convictions described in
				subsection (b) are elements of the crimes described in that subsection, and the
				penalties in that subsection shall apply only in cases in which the conviction
				or convictions that form the basis for the additional penalty are—
							(1)alleged in the indictment or information;
				and
							(2)proven beyond a reasonable doubt at trial
				or admitted by the defendant.
							(e)Affirmative DefensesIt shall be an affirmative defense to a
				violation of this section that—
							(1)prior to the alleged violation, the alien
				had sought and received the express consent of the Secretary of Homeland
				Security to reapply for admission into the United States; or
							(2)with respect to an alien previously denied
				admission and removed, the alien—
								(A)was not required to obtain such advance
				consent under the Immigration and Nationality
				Act or any prior Act; and
								(B)had complied with all other laws and
				regulations governing the alien’s admission into the United States.
								(f)Limitation on Collateral Attack on
				Underlying Removal OrderIn a
				criminal proceeding under this section, an alien may not challenge the validity
				of any prior removal order concerning the alien unless the alien demonstrates
				by clear and convincing evidence that—
							(1)the alien exhausted all administrative
				remedies that may have been available to seek relief against the order;
							(2)the removal proceedings at which the order
				was issued improperly deprived the alien of the opportunity for judicial
				review; and
							(3)the entry of the order was fundamentally
				unfair.
							(g)Reentry of Alien Removed Prior to
				Completion of Term of ImprisonmentAny alien removed pursuant to section
				241(a)(4) who enters, attempts to enter, crosses the border to, attempts to
				cross the border to, or is at any time found in, the United States shall be
				incarcerated for the remainder of the sentence of imprisonment which was
				pending at the time of deportation without any reduction for parole or
				supervised release unless the alien affirmatively demonstrates that the
				Secretary of Homeland Security has expressly consented to the alien’s reentry.
				Such alien shall be subject to such other penalties relating to the reentry of
				removed aliens as may be available under this section or any other provision of
				law.
						(h)LimitationIt is not aiding and abetting a violation
				of this section for an individual to provide an alien with emergency
				humanitarian assistance, including emergency medical care and food, or to
				transport the alien to a location where such assistance can be rendered without
				compensation or the expectation of compensation.
						(i)DefinitionsIn this section:
							(1)Crosses the borderThe term crosses the border
				applies if an alien acts voluntarily, regardless of whether the alien was under
				observation at the time of the crossing.
							(2)FelonyTerm felony means any criminal
				offense punishable by a term of imprisonment of more than 1 year under the laws
				of the United States, any State, or a foreign government.
							(3)MisdemeanorThe term misdemeanor means any
				criminal offense punishable by a term of imprisonment of not more than 1 year
				under the applicable laws of the United States, any State, or a foreign
				government.
							(4)RemovalThe term removal includes any
				denial of admission, exclusion, deportation, or removal, or any agreement by
				which an alien stipulates or agrees to exclusion, deportation, or
				removal.
							(5)StateThe term State means a State
				of the United States, the District of Columbia, and any commonwealth,
				territory, or possession of the United
				States.
							.
			208.Reform of passport, visa, and Immigration
			 fraud offenses
				(a)Passport, Visa, and Immigration
			 Fraud
					(1)In generalChapter 75 of title 18, United States Code,
			 is amended to read as follows:
						
							75PASSPORT, VISA, AND IMMIGRATION
				FRAUD
								
									Sec.
									1541. Trafficking in
				  passports.
									1542. False statement in an
				  application for a passport.
									1543. Forgery and unlawful
				  production of a passport.
									1544. Misuse of a
				  passport.
									1545. Schemes to defraud
				  aliens.
									1546. Immigration and visa
				  fraud.
									1547. Marriage
				  fraud.
									1548. Attempts and
				  conspiracies.
									1549. Alternative penalties
				  for certain offenses.
									1550. Seizure and
				  forfeiture.
									1551. Additional
				  jurisdiction.
									1552. Additional
				  venue.
									1553.
				  Definitions.
									1554. Authorized law
				  enforcement activities.
									1555. Exception for refugees
				  and asylees.
								
								1541.Trafficking in passports
									(a)Multiple PassportsAny person who, during any 3-year period,
				knowingly—
										(1)and without lawful authority produces,
				issues, or transfers 10 or more passports;
										(2)forges, counterfeits, alters, or falsely
				makes 10 or more passports;
										(3)secures, possesses, uses, receives, buys,
				sells, or distributes 10 or more passports, knowing the passports to be forged,
				counterfeited, altered, falsely made, stolen, procured by fraud, or produced or
				issued without lawful authority; or
										(4)completes, mails, prepares, presents,
				signs, or submits 10 or more applications for a United States passport
				(including any supporting documentation), knowing the applications to contain
				any false statement or representation,
										shall be fined under this title,
				imprisoned not more than 20 years, or both.(b)Passport MaterialsAny person who knowingly and without lawful
				authority produces, counterfeits, secures, possesses, or uses any official
				paper, seal, hologram, image, text, symbol, stamp, engraving, plate, or other
				material used to make a passport shall be fined under this title, imprisoned
				not more than 20 years, or both.
									1542.False statement in an application for a
				passportAny person who
				knowingly—
									(1)makes any false statement or representation
				in an application for a United States passport (including any supporting
				documentation);
									(2)completes, mails, prepares, presents,
				signs, or submits an application for a United States passport (including any
				supporting documentation) knowing the application to contain any false
				statement or representation; or
									(3)causes or attempts to cause the production
				of a passport by means of any fraud or false application for a United States
				passport (including any supporting documentation), if such production occurs or
				would occur at a facility authorized by the Secretary of State for the
				production of passports,
									shall be fined under this title,
				imprisoned not more than 15 years, or both.1543.Forgery and unlawful production of a
				passport
									(a)ForgeryAny person who—
										(1)knowingly forges, counterfeits, alters, or
				falsely makes any passport; or
										(2)knowingly transfers any passport knowing it
				to be forged, counterfeited, altered, falsely made, stolen, or to have been
				produced or issued without lawful authority,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)Unlawful ProductionAny person who knowingly and without lawful
				authority—
										(1)produces, issues, authorizes, or verifies a
				passport in violation of the laws, regulations, or rules governing the issuance
				of the passport;
										(2)produces, issues, authorizes, or verifies a
				United States passport for or to any person not owing allegiance to the United
				States; or
										(3)transfers or furnishes a passport to a
				person for use when such person is not the person for whom the passport was
				issued or designed,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.1544.Misuse of a passport
									(a)In GeneralAny person who knowingly—
										(1)uses any passport issued or designed for
				the use of another;
										(2)uses any passport in violation of the
				conditions or restrictions therein contained, or in violation of the laws,
				regulations, or rules governing the issuance and use of the passport;
										(3)secures, possesses, uses, receives, buys,
				sells, or distributes any passport knowing it to be forged, counterfeited,
				altered, falsely made, procured by fraud, or produced or issued without lawful
				authority; or
										(4)violates the terms and conditions of any
				safe conduct duly obtained and issued under the authority of the United
				States,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)Entry; FraudAny person who knowingly uses any passport,
				knowing the passport to be forged, counterfeited, altered, falsely made,
				procured by fraud, produced or issued without lawful authority, or issued or
				designed for the use of another—
										(1)to enter or to attempt to enter the United
				States; or
										(2)to defraud the United States, a State, or a
				political subdivision of a State,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.1545.Schemes to defraud aliens
									(a)In GeneralAny person who knowingly executes a scheme
				or artifice, in connection with any matter that is authorized by or arises
				under Federal immigration laws, or any matter the offender claims or represents
				is authorized by or arises under Federal immigration laws—
										(1)to defraud any person; or
										(2)to obtain or receive from any person, by
				means of false or fraudulent pretenses, representations, promises, money or
				anything else of value,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)MisrepresentationAny person who knowingly and falsely
				represents himself to be an attorney in any matter arising under Federal
				immigration laws shall be fined under this title, imprisoned not more than 15
				years, or both.
									1546.Immigration and visa fraud
									(a)In GeneralAny person who knowingly—
										(1)uses any immigration document issued or
				designed for the use of another;
										(2)forges, counterfeits, alters, or falsely
				makes any immigration document;
										(3)completes, mails, prepares, presents,
				signs, or submits any immigration document knowing it to contain any materially
				false statement or representation;
										(4)secures, possesses, uses, transfers,
				receives, buys, sells, or distributes any immigration document knowing it to be
				forged, counterfeited, altered, falsely made, stolen, procured by fraud, or
				produced or issued without lawful authority;
										(5)adopts or uses a false or fictitious name
				to evade or to attempt to evade the immigration laws; or
										(6)transfers or furnishes an immigration
				document to a person without lawful authority for use if such person is not the
				person for whom the immigration document was issued or designed,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)Multiple ViolationsAny person who, during any 3-year period,
				knowingly—
										(1)and without lawful authority produces,
				issues, or transfers 10 or more immigration documents;
										(2)forges, counterfeits, alters, or falsely
				makes 10 or more immigration documents;
										(3)secures, possesses, uses, buys, sells, or
				distributes 10 or more immigration documents, knowing the immigration documents
				to be forged, counterfeited, altered, stolen, falsely made, procured by fraud,
				or produced or issued without lawful authority; or
										(4)completes, mails, prepares, presents,
				signs, or submits 10 or more immigration documents knowing the documents to
				contain any materially false statement or representation,
										shall be fined under this title,
				imprisoned not more than 20 years, or both.(c)Immigration Document
				MaterialsAny person who
				knowingly and without lawful authority produces, counterfeits, secures,
				possesses, or uses any official paper, seal, hologram, image, text, symbol,
				stamp, engraving, plate, or other material, used to make an immigration
				document shall be fined under this title, imprisoned not more than 20 years, or
				both.
									1547.Marriage fraud
									(a)Evasion or MisrepresentationAny person who—
										(1)knowingly enters into a marriage for the
				purpose of evading any provision of the immigration laws; or
										(2)knowingly misrepresents the existence or
				circumstances of a marriage—
											(A)in an application or document authorized by
				the immigration laws; or
											(B)during any immigration proceeding conducted
				by an administrative adjudicator (including an immigration officer or examiner,
				a consular officer, an immigration judge, or a member of the Board of
				Immigration Appeals),
											shall be fined under this title,
				imprisoned not more than 10 years, or both.(b)Multiple MarriagesAny person who—
										(1)knowingly enters into 2 or more marriages
				for the purpose of evading any immigration law; or
										(2)knowingly arranges, supports, or
				facilitates 2 or more marriages designed or intended to evade any immigration
				law,
										shall be fined under this title,
				imprisoned not more than 20 years, or both.(c)Commercial EnterpriseAny person who knowingly establishes a
				commercial enterprise for the purpose of evading any provision of the
				immigration laws shall be fined under this title, imprisoned for not more than
				10 years, or both.
									(d)Duration of Offense
										(1)In generalAn offense under subsection (a) or (b)
				continues until the fraudulent nature of the marriage or marriages is
				discovered by an immigration officer.
										(2)Commercial enterpriseAn offense under subsection (c) continues
				until the fraudulent nature of commercial enterprise is discovered by an
				immigration officer or other law enforcement officer.
										1548.Attempts and conspiraciesAny person who attempts or conspires to
				violate any section of this chapter shall be punished in the same manner as a
				person who completed a violation of that section.
								1549.Alternative penalties for certain
				offenses
									(a)TerrorismAny person who violates any section of this
				chapter—
										(1)knowing that such violation will facilitate
				an act of international terrorism or domestic terrorism (as those terms are
				defined in section 2331); or
										(2)with the intent to facilitate an act of
				international terrorism or domestic terrorism,
										shall be fined under this title,
				imprisoned not more than 25 years, or both.(b)Offense Against GovernmentAny person who violates any section of this
				chapter—
										(1)knowing that such violation will facilitate
				the commission of any offense against the United States (other than an offense
				in this chapter) or against any State, which offense is punishable by
				imprisonment for more than 1 year; or
										(2)with the intent to facilitate the
				commission of any offense against the United States (other than an offense in
				this chapter) or against any State, which offense is punishable by imprisonment
				for more than 1 year,
										shall be fined under this title,
				imprisoned not more than 20 years, or both.1550.Seizure and forfeiture
									(a)ForfeitureAny property, real or personal, used to
				commit or facilitate the commission of a violation of any section of this
				chapter, the gross proceeds of such violation, and any property traceable to
				such property or proceeds, shall be subject to forfeiture.
									(b)Applicable
				LawSeizures and forfeitures
				under this section shall be governed by the provisions of chapter 46 relating
				to civil forfeitures, except that such duties as are imposed upon the Secretary
				of the Treasury under the customs laws described in section 981(d) shall be
				performed by such officers, agents, and other persons as may be designated for
				that purpose by the Secretary of Homeland Security, the Secretary of State, or
				the Attorney General.
									1551.Additional jurisdiction
									(a)In GeneralAny person who commits an offense under
				this chapter within the special maritime and territorial jurisdiction of the
				United States shall be punished as provided under this chapter.
									(b)Extraterritorial JurisdictionAny person who commits an offense under
				this chapter outside the United States shall be punished as provided under this
				chapter if—
										(1)the offense involves a United States
				immigration document (or any document purporting to be such a document) or any
				matter, right, or benefit arising under or authorized by Federal immigration
				laws;
										(2)the offense is in or affects foreign
				commerce;
										(3)the offense affects, jeopardizes, or poses
				a significant risk to the lawful administration of Federal immigration laws, or
				the national security of the United States;
										(4)the offense is committed to facilitate an
				act of international terrorism (as defined in section 2331) or a drug
				trafficking crime (as defined in section 929(a)(2)) that affects or would
				affect the national security of the United States;
										(5)the offender is a national of the United
				States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(22))) or an alien lawfully admitted for permanent residence in the
				United States (as defined in section 101(a)(20) of such Act); or
										(6)the offender is a stateless person whose
				habitual residence is in the United States.
										1552.Additional venue
									(a)In GeneralAn offense under section 1542 may be
				prosecuted in—
										(1)any district in which the false statement
				or representation was made;
										(2)any district in which the passport
				application was prepared, submitted, mailed, received, processed, or
				adjudicated; or
										(3)in the case of an application prepared and
				adjudicated outside the United States, in the district in which the resultant
				passport was produced.
										(b)Savings
				ClauseNothing in this
				section limits the venue otherwise available under sections 3237 and
				3238.
									1553.DefinitionsAs used in this chapter:
									(1)The term falsely make means to
				prepare or complete an immigration document with knowledge or in reckless
				disregard of the fact that the document—
										(A)contains a statement or representation that
				is false, fictitious, or fraudulent;
										(B)has no basis in fact or law; or
										(C)otherwise fails to state a fact which is
				material to the purpose for which the document was created, designed, or
				submitted.
										(2)The term a false statement or
				representation includes a personation or an omission.
									(3)The term felony means any
				criminal offense punishable by a term of imprisonment of more than 1 year under
				the laws of the United States, any State, or a foreign government.
									(4)The term immigration
				document—
										(A)means—
											(i)any passport or visa; or
											(ii)any application, petition, affidavit,
				declaration, attestation, form, identification card, alien registration
				document, employment authorization document, border crossing card, certificate,
				permit, order, license, stamp, authorization, grant of authority, or other
				evidentiary document, arising under or authorized by the immigration laws of
				the United States; and
											(B)includes any document, photograph, or other
				piece of evidence attached to or submitted in support of an immigration
				document.
										(5)The term immigration laws
				includes—
										(A)the laws described in section 101(a)(17) of
				the Immigration and Nationality Act (8
				U.S.C. 1101(a)(17));
										(B)the laws relating to the issuance and use
				of passports; and
										(C)the regulations prescribed under the
				authority of any law described in subparagraph (A) or (B).
										(6)The term immigration
				proceeding includes an adjudication, interview, hearing, or
				review.
									(7)A person does not exercise lawful
				authority if the person abuses or improperly exercises lawful authority
				the person otherwise holds.
									(8)The term passport means a
				travel document attesting to the identity and nationality of the bearer that is
				issued under the authority of the Secretary of State, a foreign government, or
				an international organization; or any instrument purporting to be the
				same.
									(9)The term produce means to
				make, prepare, assemble, issue, print, authenticate, or alter.
									(10)The term State means a State
				of the United States, the District of Columbia, or any commonwealth, territory,
				or possession of the United States.
									1554.Authorized law enforcement
				activitiesNothing in this
				chapter shall prohibit any lawfully authorized investigative, protective, or
				intelligence activity of a law enforcement agency of the United States, a
				State, or a political subdivision of a State, or an intelligence agency of the
				United States, or any activity authorized under title V of the Organized Crime
				Control Act of 1970 (84 Stat. 933).
								1555.Exception for refugees, asylees, and other
				vulnerable persons
									(a)In GeneralIf a person believed to have violated
				section 1542, 1544, 1546, or 1548 while attempting to enter the United States,
				without delay, indicates an intention to apply for asylum under section 208 or
				241(b)(3) of the Immigration and Nationality
				Act (8 U.S.C. 1158 and 1231), or for relief under the Convention
				Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment
				(in accordance with section 208.17 of title 8, Code of Federal Regulations), or
				under section 101(a)(15)(T), 101(a)(15)(U), 101(a)(27)(J), 101(a)(51),
				216(c)(4)(C), 240A(b)(2), or 244(a)(3) (as in effect prior to March 31, 1997)
				of such Act, or a credible fear of persecution or torture—
										(1)the person shall be referred to an
				appropriate Federal immigration official to review such claim and make a
				determination if such claim is warranted;
										(2)if the Federal immigration official
				determines that the person qualifies for the claimed relief, the person shall
				not be considered to have violated any such section; and
										(3)if the Federal immigration official
				determines that the person does not qualify for the claimed relief, the person
				shall be referred to an appropriate Federal official for prosecution under this
				chapter.
										(b)Savings ProvisionNothing in this section shall be construed
				to diminish, increase, or alter the obligations of refugees or the United
				States under article 31(1) of the Convention Relating to the Status of
				Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol
				Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST
				6223)).
									.
					(2)Clerical amendmentThe table of chapters in title 18, United
			 States Code, is amended by striking the item relating to chapter 75 and
			 inserting the following:
						
							
								
									“75. Passport, visa, and
					 immigration fraud1541”.
									
								
							
						
					(b)Protection for Legitimate Refugees and
			 Asylum SeekersSection 208 (8
			 U.S.C. 1158) is amended by adding at the end the following:
					
						(e)Protection for Legitimate Refugees and
				Asylum SeekersThe Attorney
				General, in consultation with the Secretary of Homeland Security, shall develop
				binding prosecution guidelines for Federal prosecutors to ensure that any
				prosecution of an alien seeking entry into the United States by fraud is
				consistent with the written terms and limitations of Article 31(1) of the
				Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as
				made applicable by the Protocol Relating to the Status of Refugees, done at New
				York January 31, 1967 (19 UST
				6223)).
						.
				209.Inadmissibility and removal for passport
			 and immigration fraud offenses
				(a)InadmissibilitySection 212(a)(2)(A)(i) (8 U.S.C.
			 1182(a)(2)(A)(i)) is amended—
					(1)in subclause (I), by striking ,
			 or at the end and inserting a semicolon;
					(2)in subclause (II), by striking the comma at
			 the end and inserting ; or; and
					(3)by inserting after subclause (II) the
			 following:
						
							(III)a violation of (or a conspiracy or attempt
				to violate) any provision of chapter 75 of title 18, United States
				Code,
							.
					(b)RemovalSection 237(a)(3)(B)(iii) (8 U.S.C.
			 1227(a)(3)(B)(iii)) is amended to read as follows:
					
						(iii)of a violation of any provision of chapter
				75 of title 18, United States
				Code,
						.
				(c)Effective
			 DateThe amendments made by
			 subsections (a) and (b) shall apply to proceedings pending on or after the date
			 of the enactment of this Act, with respect to conduct occurring on or after
			 that date.
				210.Incarceration of criminal aliens
				(a)Institutional Removal Program
					(1)ContinuationThe Secretary shall continue to operate the
			 Institutional Removal Program (referred to in this section as the
			 Program) or shall develop and implement another program
			 to—
						(A)identify removable criminal aliens in
			 Federal and State correctional facilities;
						(B)ensure that such aliens are not released
			 into the community; and
						(C)remove such aliens from the United States
			 after the completion of their sentences.
						(2)ExpansionThe Secretary may extend the scope of the
			 Program to all States.
					(b)Authorization for Detention After
			 Completion of State or Local Prison SentenceLaw enforcement officers of a State or
			 political subdivision of a State may—
					(1)hold an illegal alien for a period not to
			 exceed 14 days after the completion of the alien’s State prison sentence to
			 effectuate the transfer of the alien to Federal custody if the alien is
			 removable or not lawfully present in the United States; or
					(2)issue a detainer that would allow aliens
			 who have served a State prison sentence to be detained by the State prison
			 until authorized employees of the Bureau of Immigration and Customs Enforcement
			 can take the alien into custody.
					(c)Technology UsageTechnology, such as videoconferencing,
			 shall be used to the maximum extent practicable to make the Program available
			 in remote locations. Mobile access to Federal databases of aliens, such as
			 IDENT, and live scan technology shall be used to the maximum extent practicable
			 to make these resources available to State and local law enforcement agencies
			 in remote locations.
				(d)Report to CongressNot later than 6 months after the date of
			 the enactment of this Act, and annually thereafter, the Secretary shall submit
			 a report to Congress on the participation of States in the Program and in any
			 other program authorized under subsection (a).
				(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary in each of the
			 fiscal years 2008 through 2012 to carry out the Program.
				211.Encouraging aliens to depart
			 voluntarily
				(a)In GeneralSection 240B (8 U.S.C. 1229c) is
			 amended—
					(1)in subsection (a)—
						(A)by amending paragraph (1) to read as
			 follows:
							
								(1)Instead of removal
				proceedingsIf an alien is
				not described in paragraph (2)(A)(iii) or (4) of section 237(a), the Secretary
				of Homeland Security may permit the alien to voluntarily depart the United
				States at the alien’s own expense under this subsection instead of being
				subject to proceedings under section
				240.
								;
						(B)by striking paragraph (3);
						(C)by redesignating paragraph (2) as paragraph
			 (3);
						(D)by adding after paragraph (1) the
			 following:
							
								(2)Before the conclusion of removal
				proceedingsIf an alien is
				not described in paragraph (2)(A)(iii) or (4) of section 237(a), the Attorney
				General may permit the alien to voluntarily depart the United States at the
				alien’s own expense under this subsection after the initiation of removal
				proceedings under section 240 and before the conclusion of such proceedings
				before an immigration
				judge.
								;
						(E)in paragraph (3), as redesignated—
							(i)by amending subparagraph (A) to read as
			 follows:
								
									(A)Instead of removalSubject to subparagraph (C), permission to
				voluntarily depart under paragraph (1) shall not be valid for any period in
				excess of 120 days. The Secretary may require an alien permitted to voluntarily
				depart under paragraph (1) to post a voluntary departure bond, to be
				surrendered upon proof that the alien has departed the United States within the
				time
				specified.
									;
							(ii)by redesignating subparagraphs (B), (C),
			 and (D) as paragraphs (C), (D), and (E), respectively;
							(iii)by adding after subparagraph (A) the
			 following:
								
									(B)Before the conclusion of removal
				proceedingsPermission to
				voluntarily depart under paragraph (2) shall not be valid for any period in
				excess of 60 days, and may be granted only after a finding that the alien has
				the means to depart the United States and intends to do so. An alien permitted
				to voluntarily depart under paragraph (2) shall post a voluntary departure
				bond, in an amount necessary to ensure that the alien will depart, to be
				surrendered upon proof that the alien has departed the United States within the
				time specified. An immigration judge may waive the requirement to post a
				voluntary departure bond in individual cases upon a finding that the alien has
				presented compelling evidence that the posting of a bond will pose a serious
				financial hardship and the alien has presented credible evidence that such a
				bond is unnecessary to guarantee timely
				departure.
									;
							(iv)in subparagraph (C), as redesignated, by
			 striking subparagraphs (C) and(D)(ii) and inserting
			 subparagraphs (D) and (E)(ii);
							(v)in subparagraph (D), as redesignated, by
			 striking subparagraph (B) each place that term appears and
			 inserting subparagraph (C); and
							(vi)in subparagraph (E), as redesignated, by
			 striking subparagraph (B) each place that term appears and
			 inserting subparagraph (C); and
							(F)in paragraph (4), by striking
			 paragraph (1) and inserting paragraphs (1) and
			 (2);
						(2)in subsection (b)(2), by striking a
			 period exceeding 60 days and inserting any period in excess of
			 45 days;
					(3)by amending subsection (c) to read as
			 follows:
						
							(c)Conditions on Voluntary Departure
								(1)Voluntary departure agreementVoluntary departure may only be granted as
				part of an affirmative agreement by the alien. A voluntary departure agreement
				under subsection (b) shall include a waiver of the right to any further motion,
				appeal, application, petition, or petition for review relating to removal or
				relief or protection from removal.
								(2)Concessions by the secretaryIn connection with the alien’s agreement to
				depart voluntarily under paragraph (1), the Secretary of Homeland Security may
				agree to a reduction in the period of inadmissibility under subparagraph (A) or
				(B)(i) of section 212(a)(9).
								(3)AdvisalsAgreements relating to voluntary departure
				granted during removal proceedings under section 240, or at the conclusion of
				such proceedings, shall be presented on the record before the immigration
				judge. The immigration judge shall advise the alien of the consequences of a
				voluntary departure agreement before accepting such agreement.
								(4)Failure to comply with agreement
									(A)In generalIf an alien agrees to voluntary departure
				under this section and fails to depart the United States within the time
				allowed for voluntary departure or fails to comply with any other terms of the
				agreement (including failure to timely post any required bond), the alien
				is—
										(i)ineligible for the benefits of the
				agreement;
										(ii)subject to the penalties described in
				subsection (d); and
										(iii)subject to an alternate order of removal if
				voluntary departure was granted under subsection (a)(2) or (b).
										(B)Effect of filing timely
				appealIf, after agreeing to
				voluntary departure, the alien files a timely appeal of the immigration judge’s
				decision granting voluntary departure, the alien may pursue the appeal instead
				of the voluntary departure agreement. Such appeal operates to void the alien’s
				voluntary departure agreement and the consequences of such agreement, but
				precludes the alien from another grant of voluntary departure while the alien
				remains in the United States.
									(5)Voluntary departure period not
				affectedExcept as expressly
				agreed to by the Secretary in writing in the exercise of the Secretary’s
				discretion before the expiration of the period allowed for voluntary departure,
				no motion, appeal, application, petition, or petition for review shall affect,
				reinstate, enjoin, delay, stay, or toll the alien’s obligation to depart from
				the United States during the period agreed to by the alien and the
				Secretary.
								;
					(4)by amending subsection (d) to read as
			 follows:
						
							(d)Penalties for Failure To
				DepartIf an alien is
				permitted to voluntarily depart under this section and fails to voluntarily
				depart from the United States within the time period specified or otherwise
				violates the terms of a voluntary departure agreement, the alien will be
				subject to the following penalties:
								(1)Civil penaltyThe alien shall be liable for a civil
				penalty of $3,000. The order allowing voluntary departure shall specify the
				amount of the penalty, which shall be acknowledged by the alien on the record.
				If the Secretary thereafter establishes that the alien failed to depart
				voluntarily within the time allowed, no further procedure will be necessary to
				establish the amount of the penalty, and the Secretary may collect the civil
				penalty at any time thereafter and by whatever means provided by law. An alien
				will be ineligible for any benefits under this chapter until this civil penalty
				is paid.
								(2)Ineligibility for reliefThe alien shall be ineligible during the
				time the alien remains in the United States and for a period of 10 years after
				the alien’s departure for any further relief under this section and sections
				240A, 245, 248, and 249. The order permitting the alien to depart voluntarily
				shall inform the alien of the penalties under this subsection.
								(3)ReopeningThe alien shall be ineligible to reopen the
				final order of removal that took effect upon the alien’s failure to depart, or
				upon the alien’s other violations of the conditions for voluntary departure,
				during the period described in paragraph (2). This paragraph does not preclude
				a motion to reopen to seek withholding of removal under section 241(b)(3) or
				protection against torture, if the motion—
									(A)presents material evidence of changed
				country conditions arising after the date of the order granting voluntary
				departure in the country to which the alien would be removed; and
									(B)makes a sufficient showing to the
				satisfaction of the Attorney General that the alien is otherwise eligible for
				such protection.
									;
				and
					(5)by amending subsection (e) to read as
			 follows:
						
							(e)Eligibility
								(1)Prior grant of voluntary
				departureAn alien shall not
				be permitted to voluntarily depart under this section if the Secretary of
				Homeland Security or the Attorney General previously permitted the alien to
				depart voluntarily.
								(2)RulemakingThe Secretary may promulgate regulations to
				limit eligibility or impose additional conditions for voluntary departure under
				subsection (a)(1) for any class of aliens. The Secretary or Attorney General
				may by regulation limit eligibility or impose additional conditions for
				voluntary departure under subsections (a)(2) or (b) of this section for any
				class or classes of aliens.
								;
				and
					(6)in subsection (f), by adding at the end the
			 following: Notwithstanding section 242(a)(2)(D) of this Act, sections
			 1361, 1651, and 2241 of title 28, United States Code, any other habeas corpus
			 provision, and any other provision of law, no court shall have jurisdiction to
			 affect, reinstate, enjoin, delay, stay, or toll the period allowed for
			 voluntary departure under this section..
					(b)RulemakingThe Secretary shall promulgate regulations
			 to provide for the imposition and collection of penalties for failure to depart
			 under section 240B(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1229c(d)).
				(c)Effective Dates
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply with respect to all orders granting
			 voluntary departure under section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c)
			 made on or after the date that is 180 days after the enactment of this
			 Act.
					(2)ExceptionThe amendment made by subsection (a)(6)
			 shall take effect on the date of the enactment of this Act and shall apply with
			 respect to any petition for review which is filed on or after such date.
					212.Deterring aliens ordered removed from
			 remaining in the United States unlawfully
				(a)Inadmissible AliensSection 212(a)(9)(A) (8 U.S.C.
			 1182(a)(9)(A)) is amended—
					(1)in clause (i), by striking seeks
			 admission within 5 years of the date of such removal (or within 20
			 years and inserting seeks admission not later than 5 years after
			 the date of the alien’s removal (or not later than 20 years after the alien’s
			 removal; and
					(2)in clause (ii), by striking seeks
			 admission within 10 years of the date of such alien’s departure or removal (or
			 within 20 years of and inserting seeks admission not later than
			 10 years after the date of the alien’s departure or removal (or not later than
			 20 years after.
					(b)Bar on Discretionary ReliefSection 274D (9 U.S.C. 324d) is
			 amended—
					(1)in subsection (a), by striking
			 Commissioner and inserting Secretary of Homeland
			 Security; and
					(2)by adding at the end the following:
						
							(c)Ineligibility for Relief
								(1)In generalUnless a timely motion to reopen is granted
				under section 240(c)(6), an alien described in subsection (a) shall be
				ineligible for any discretionary relief from removal (including cancellation of
				removal and adjustment of status) during the time the alien remains in the
				United States and for a period of 10 years after the alien’s departure from the
				United States.
								(2)Savings provisionNothing in paragraph (1) shall preclude a
				motion to reopen to seek withholding of removal under section 241(b)(3) or
				protection against torture, if the motion—
									(A)presents material evidence of changed
				country conditions arising after the date of the final order of removal in the
				country to which the alien would be removed; and
									(B)makes a sufficient showing to the
				satisfaction of the Attorney General that the alien is otherwise eligible for
				such
				protection.
									.
					(c)Effective DatesThe amendments made by this section shall
			 take effect on the date of the enactment of this Act with respect to aliens who
			 are subject to a final order of removal entered on or after such date.
				213.Prohibition of the sale of firearms to, or
			 the possession of firearms by certain aliensSection 922 of title 18, United States Code,
			 is amended—
				(1)in subsection (d)(5)—
					(A)in subparagraph (A), by striking
			 or at the end;
					(B)in subparagraph (B), by striking
			 (y)(2) and all that follows and inserting (y), is in a
			 nonimmigrant classification; or; and
					(C)by adding at the end the following:
						
							(C)has been paroled into the United States
				under section 212(d)(5) of the Immigration and
				Nationality Act (8 U.S.C.
				1182(d)(5));
							;
					(2)in subsection (g)(5)—
					(A)in subparagraph (A), by striking
			 or at the end;
					(B)in subparagraph (B), by striking
			 (y)(2) and all that follows and inserting (y), is in a
			 nonimmigrant classification; or; and
					(C)by adding at the end the following:
						
							(C)has been paroled into the United States
				under section 212(d)(5) of the Immigration and
				Nationality Act (8 U.S.C.
				1182(d)(5));
							;
				and
					(3)in subsection (y)—
					(A)in the header, by striking
			 Admitted Under Nonimmigrant
			 Visas and inserting in a Nonimmigrant
			 Classification;
					(B)in paragraph (1), by amending subparagraph
			 (B) to read as follows:
						
							(B)the term nonimmigrant
				classification includes all classes of nonimmigrant aliens described in
				section 101(a)(15) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(15)), or otherwise described in
				the immigration laws (as defined in section 101(a)(17) of such
				Act).
							;
					(C)in paragraph (2), by striking has
			 been lawfully admitted to the United States under a nonimmigrant visa
			 and inserting is in a nonimmigrant classification; and
					(D)in paragraph (3)(A), by striking Any
			 individual who has been admitted to the United States under a nonimmigrant visa
			 may receive a waiver from the requirements of subsection (g)(5) and
			 inserting Any alien in a nonimmigrant classification may receive a
			 waiver from the requirements of subsection (g)(5)(B).
					214.Uniform statute of limitations for certain
			 immigration, naturalization, and peonage offenses
				(a)In GeneralSection 3291 of title 18, United States
			 Code, is amended to read as follows:
					
						3291.Immigration, naturalization, and peonage
				offensesNo person shall be
				prosecuted, tried, or punished for a violation of any section of chapters 69
				(relating to nationality and citizenship offenses), 75 (relating to passport,
				visa, and immigration offenses), or 77 (relating to peonage, slavery, and
				trafficking in persons), for an attempt or conspiracy to violate any such
				section, for a violation of any criminal provision under section 243, 266, 274,
				275, 276, 277, or 278 of the Immigration and
				Nationality Act (8 U.S.C. 1253, 1306, 1324, 1325, 1326, 1327, and
				1328), or for an attempt or conspiracy to violate any such section, unless the
				indictment is returned or the information filed not later than 10 years after
				the commission of the
				offense.
						.
				(b)Clerical AmendmentThe table of sections for chapter 213 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 3291 and inserting the following:
					
						
							3291. Immigration,
				naturalization, and peonage
				offenses.
						
						.
				215.Diplomatic Security ServiceParagraph (1) of section 37(a) of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2709(a)) is amended to read
			 as follows:
				
					(1)conduct investigations concerning—
						(A)illegal passport or visa issuance or
				use;
						(B)identity theft or document fraud affecting
				or relating to the programs, functions, and authorities of the Department of
				State;
						(C)violations of chapter 77 of title 18,
				United States Code; and
						(D)Federal offenses committed within the
				special maritime and territorial jurisdiction of the United States (as defined
				in section 7(9) of title 18, United States
				Code);
						.
			216.Field agent allocation and background
			 checks
				(a)In GeneralSection 103 (8 U.S.C. 1103) is
			 amended—
					(1)by amending subsection (f) to read as
			 follows:
						
							(f)Minimum Number of Agents in States
								(1)In generalThe Secretary of Homeland Security shall
				allocate to each State—
									(A)not fewer than 40 full-time active duty
				agents of the Bureau of Immigration and Customs Enforcement to—
										(i)investigate immigration violations;
				and
										(ii)ensure the departure of all removable
				aliens; and
										(B)not fewer than 15 full-time active duty
				agents of the Bureau of Citizenship and Immigration Services to carry out
				immigration and naturalization adjudication functions.
									(2)WaiverThe Secretary may waive the application of
				paragraph (1) for any State with a population of less than 2,000,000, as most
				recently reported by the Bureau of the
				Census
								;
				and
					(2)by adding at the end the following:
						
							(i)Notwithstanding any other provision of law,
				appropriate background and security checks, as determined by the Secretary of
				Homeland Security, shall be completed and assessed and any suspected or alleged
				fraud relating to the granting of any status (including the granting of
				adjustment of status), relief, protection from removal, or other benefit under
				this Act shall be investigated and resolved before the Secretary or the
				Attorney General may—
								(1)grant or order the grant of adjustment of
				status of an alien to that of an alien lawfully admitted for permanent
				residence;
								(2)grant or order the grant of any other
				status, relief, protection from removal, or other benefit under the immigration
				laws; or
								(3)issue any documentation evidencing or
				related to such grant by the Secretary, the Attorney General, or any
				court.
								.
					(b)Effective
			 DateThe amendment made by
			 subsection (a)(1) shall take effect on the date that is 90 days after the date
			 of the enactment of this Act.
				(c)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Director of the Federal Bureau of
			 Investigations $3,125,000 for each of the fiscal years 2008 through 2012 for
			 improving the speed and accuracy of background and security checks conducted by
			 the Federal Bureau of Investigations on behalf of the Bureau of Citizenship and
			 Immigrations Services.
				(d)Report on Background and Security
			 Checks
					(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Director of the Federal Bureau of Investigations
			 shall submit to the Committee on the Judiciary of the Senate and the Committee
			 on the Judiciary of the House of Representatives a report on the background and
			 security checks conducted by the Federal Bureau of Investigations on behalf of
			 the Bureau of Citizenship and Immigrations Services
					(2)ContentThe report required under paragraph (1)
			 shall include—
						(A)a description of the background and
			 security check program;
						(B)a statistical breakdown of the background
			 and security check delays associated with different types of immigration
			 applications;
						(C)a statistical breakdown of the background
			 and security check delays by applicant country of origin; and
						(D)the steps the Federal Bureau of
			 Investigations is taking to expedite background and security checks that have
			 been pending for more than 60 days.
						217.Construction
				(a)In GeneralChapter 4 of title III (8 U.S.C. 1501 et
			 seq.) is amended by adding at the end the following:
					
						362.Construction
							(a)In GeneralNothing in this Act or in any other
				provision of law shall be construed to require the Secretary of Homeland
				Security, the Attorney General, the Secretary of State, the Secretary of Labor,
				or any other authorized head of any Federal agency to grant any application,
				approve any petition, or grant or continue any status or benefit under the
				immigration laws by, to, or on behalf of—
								(1)any alien described in subparagraph (A)(i),
				(A)(iii), (B), or (F) of section 212(a)(3) or subparagraph (A)(i), (A)(iii), or
				(B) of section 237(a)(4);
								(2)any alien with respect to whom a criminal
				or other investigation or case is pending that is material to the alien’s
				inadmissibility, deportability, or eligibility for the status or benefit
				sought; or
								(3)any alien for whom all law enforcement
				checks, as deemed appropriate by such authorized official, have not been
				conducted and resolved.
								(b)Denial; WithholdingAn official described in subsection (a) may
				deny or withhold (with respect to an alien described in subsection (a)(1)) or
				withhold pending resolution of the investigation, case, or law enforcement
				checks (with respect to an alien described in paragraph (2) or (3) of
				subsection (a)) any such application, petition, status, or benefit on such
				basis.
							.
				(b)Clerical AmendmentThe table of contents is amended by
			 inserting after the item relating to section 361 the following:
					
						
							Sec. 362.
				Construction.
						
						.
				218.State Criminal Alien Assistance
			 Program
				(a)Reimbursement for Costs Associated With
			 Processing Criminal Illegal AliensThe Secretary shall reimburse States and
			 units of local government for costs associated with processing undocumented
			 criminal aliens through the criminal justice system, including—
					(1)indigent defense;
					(2)criminal prosecution;
					(3)autopsies;
					(4)translators and interpreters; and
					(5)courts costs.
					(b)Authorization of Appropriations
					(1)Processing criminal illegal
			 aliensThere are authorized
			 to be appropriated $400,000,000 for each of the fiscal years 2008 through 2012
			 to carry out subsection (a).
					(2)Compensation upon requestSection 241(i)(5) (8 U.S.C. 1231(i)) is
			 amended to read as follows:
						
							(5)There are authorized to be appropriated to
				carry this subsection—
								(A)such sums as may be necessary for fiscal
				year 2008;
								(B)$750,000,000 for fiscal year 2009;
								(C)$850,000,000 for fiscal year 2010;
				and
								(D)$950,000,000 for each of the fiscal years
				2011 and
				2012.
								.
					(c)Technical AmendmentSection 501 of the Immigration Reform and
			 Control Act of 1986 (8 U.S.C. 1365) is amended by striking Attorney
			 General each place it appears and inserting Secretary of
			 Homeland Security.
				219.Transportation and processing of illegal
			 aliens apprehended by State and local law enforcement officers
				(a)In GeneralThe Secretary shall provide sufficient
			 transportation and officers to take illegal aliens apprehended by State and
			 local law enforcement officers into custody for processing at a detention
			 facility operated by the Department.
				(b)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2008 through 2012 to carry out this section.
				220.Reducing illegal immigration and alien
			 smuggling on tribal lands
				(a)Grants AuthorizedThe Secretary may award grants to Indian
			 tribes with lands adjacent to an international border of the United States that
			 have been adversely affected by illegal immigration.
				(b)Use of FundsGrants awarded under subsection (a) may be
			 used for—
					(1)law enforcement activities;
					(2)health care services;
					(3)environmental restoration; and
					(4)the preservation of cultural
			 resources.
					(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit a report to the Committee
			 on the Judiciary of the Senate and the Committee on the Judiciary of the House
			 of Representatives that—
					(1)describes the level of access of Border
			 Patrol agents on tribal lands;
					(2)describes the extent to which enforcement
			 of immigration laws may be improved by enhanced access to tribal lands;
					(3)contains a strategy for improving such
			 access through cooperation with tribal authorities; and
					(4)identifies grants provided by the
			 Department for Indian tribes, either directly or through State or local grants,
			 relating to border security expenses.
					(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2008 through 2012 to carry out this section.
				221.Alternatives to detentionThe Secretary shall conduct a study
			 of—
				(1)the effectiveness of alternatives to
			 detention, including electronic monitoring devices and intensive supervision
			 programs, in ensuring alien appearance at court and compliance with removal
			 orders;
				(2)the effectiveness of the Intensive
			 Supervision Appearance Program and the costs and benefits of expanding that
			 program to all States; and
				(3)other alternatives to detention,
			 including—
					(A)release on an order of recognizance;
					(B)appearance bonds; and
					(C)electronic monitoring devices.
					222.Conforming amendmentSection 101(a)(43)(P) (8 U.S.C.
			 1101(a)(43)(P)) is amended—
				(1)by striking (i) which either is
			 falsely making, forging, counterfeiting, mutilating, or altering a passport or
			 instrument in violation of section 1543 of title 18, United States Code, or is
			 described in section 1546(a) of such title (relating to document fraud) and
			 (ii) and inserting which is described in chapter 75 of title 18,
			 United States Code, and; and
				(2)by inserting the following: that is
			 not described in section 1548 of such title (relating to increased penalties),
			 and after first offense.
				223.Reporting requirements
				(a)Clarifying Address Reporting
			 RequirementsSection 265 (8
			 U.S.C. 1305) is amended—
					(1)in subsection (a)—
						(A)by striking notify the Attorney
			 General in writing and inserting submit written or electronic
			 notification to the Secretary of Homeland Security, in a manner approved by the
			 Secretary,;
						(B)by striking the Attorney General may
			 require by regulation and inserting the Secretary may
			 require; and
						(C)by adding at the end the following:
			 If the alien is involved in proceedings before an immigration judge or
			 in an administrative appeal of such proceedings, the alien shall submit to the
			 Attorney General the alien’s current address and a telephone number, if any, at
			 which the alien may be contacted.;
						(2)in subsection (b), by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
					(3)in subsection (c), by striking given
			 to such parent and inserting given by such parent;
			 and
					(4)by adding at the end the following:
						
							(d)Address To Be Provided
								(1)In generalExcept as otherwise provided by the
				Secretary under paragraph (2), an address provided by an alien under this
				section shall be the alien’s current residential mailing address, and shall not
				be a post office box or other non-residential mailing address or the address of
				an attorney, representative, labor organization, or employer.
								(2)Specific requirementsThe Secretary may provide specific
				requirements with respect to—
									(A)designated classes of aliens and special
				circumstances, including aliens who are employed at a remote location;
				and
									(B)the reporting of address information by
				aliens who are incarcerated in a Federal, State, or local correctional
				facility.
									(3)DetentionAn alien who is being detained by the
				Secretary under this Act is not required to report the alien’s current address
				under this section during the time the alien remains in detention, but shall be
				required to notify the Secretary of the alien’s address under this section at
				the time of the alien’s release from detention.
								(e)Use of Most Recent Address Provided by the
				Alien
								(1)In generalNotwithstanding any other provision of law,
				the Secretary may provide for the appropriate coordination and cross
				referencing of address information provided by an alien under this section with
				other information relating to the alien’s address under other Federal programs,
				including—
									(A)any information pertaining to the alien,
				which is submitted in any application, petition, or motion filed under this Act
				with the Secretary of Homeland Security, the Secretary of State, or the
				Secretary of Labor;
									(B)any information available to the Attorney
				General with respect to an alien in a proceeding before an immigration judge or
				an administrative appeal or judicial review of such proceeding;
									(C)any information collected with respect to
				nonimmigrant foreign students or exchange program participants under section
				641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
				(8 U.S.C. 1372); and
									(D)any information collected from State or
				local correctional agencies pursuant to the State Criminal Alien Assistance
				Program.
									(2)RelianceThe Secretary may rely on the most recent
				address provided by the alien under this section or section 264 to send to the
				alien any notice, form, document, or other matter pertaining to Federal
				immigration laws, including service of a notice to appear. The Attorney General
				and the Secretary may rely on the most recent address provided by the alien
				under section 239(a)(1)(F) to contact the alien about pending removal
				proceedings.
								(3)ObligationThe alien’s provision of an address for any
				other purpose under the Federal immigration laws does not excuse the alien’s
				obligation to submit timely notice of the alien’s address to the Secretary
				under this section (or to the Attorney General under section 239(a)(1)(F) with
				respect to an alien in a proceeding before an immigration judge or an
				administrative appeal of such
				proceeding).
								.
					(b)Conforming Changes With Respect to
			 Registration RequirementsChapter 7 of title II (8 U.S.C. 1301 et
			 seq.) is amended—
					(1)in section 262(c), by striking
			 Attorney General and inserting Secretary of Homeland
			 Security;
					(2)in section 263(a), by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
					(3)in section 264—
						(A)in subsections (a), (b), (c), and (d), by
			 striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security; and
						(B)in subsection (f)—
							(i)by striking Attorney General is
			 authorized and inserting Secretary of Homeland Security and
			 Attorney General are authorized; and
							(ii)by striking Attorney General or the
			 Service and inserting Secretary or the Attorney
			 General.
							(c)PenaltiesSection 266 (8 U.S.C. 1306) is
			 amended—
					(1)by amending subsection (b) to read as
			 follows:
						
							(b)Failure To Provide Notice of Alien’s
				Current Address
								(1)Criminal penaltiesAny alien or any parent or legal guardian
				in the United States of any minor alien who fails to notify the Secretary of
				Homeland Security of the alien’s current address in accordance with section 265
				shall be fined under title 18, United States Code, imprisoned for not more than
				6 months, or both.
								(2)Effect on immigration statusAny alien who violates section 265
				(regardless of whether the alien is punished under paragraph (1)) and does not
				establish to the satisfaction of the Secretary that such failure was reasonably
				excusable or was not willful shall be taken into custody in connection with
				removal of the alien. If the alien has not been inspected or admitted, or if
				the alien has failed on more than 1 occasion to submit notice of the alien’s
				current address as required under section 265, the alien may be presumed to be
				a flight risk. The Secretary or the Attorney General, in considering any form
				of relief from removal which may be granted in the discretion of the Secretary
				or the Attorney General, may take into consideration the alien’s failure to
				comply with section 265 as a separate negative factor. If the alien failed to
				comply with the requirements of section 265 after becoming subject to a final
				order of removal, deportation, or exclusion, the alien’s failure shall be
				considered as a strongly negative factor with respect to any discretionary
				motion for reopening or reconsideration filed by the
				alien.
								;
					(2)in subsection (c), by inserting or a
			 notice of current address before containing statements;
			 and
					(3)in subsections (c) and (d), by striking
			 Attorney General each place it appears and inserting
			 Secretary.
					(d)Effective Dates
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to proceedings initiated on or
			 after the date of the enactment of this Act.
					(2)Conforming and technical
			 amendmentsThe amendments
			 made by paragraphs (1)(A), (1)(B), (2) and (3) of subsection (a) are effective
			 as if enacted on March 1, 2003.
					224.State and local enforcement of Federal
			 immigration laws
				(a)In GeneralSection 287(g) (8 U.S.C. 1357(g)) is
			 amended—
					(1)in paragraph (2), by adding at the end the
			 following: If such training is provided by a State or political
			 subdivision of a State to an officer or employee of such State or political
			 subdivision of a State, the cost of such training (including applicable
			 overtime costs) shall be reimbursed by the Secretary of Homeland
			 Security.; and
					(2)in paragraph (4), by adding at the end the
			 following: The cost of any equipment required to be purchased under such
			 written agreement and necessary to perform the functions under this subsection
			 shall be reimbursed by the Secretary of Homeland Security..
					(b)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 carry out this section and the amendments made by this section.
				225.Removal of drunk drivers
				(a)In GeneralSection 101(a)(43)(F) (8 U.S.C.
			 1101(a)(43)(F)) is amended by inserting , including a third drunk
			 driving conviction, regardless of the States in which the convictions occurred
			 or whether the offenses are classified as misdemeanors or felonies under State
			 law, after offense).
				(b)Effective
			 DateThe amendment made by
			 subsection (a) shall—
					(1)take effect on the date of the enactment of
			 this Act; and
					(2)apply to convictions entered on or after
			 such date.
					226.Medical services in underserved
			 areasSection 220(c) of the
			 Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182
			 note) is amended by striking and before June 1, 2006.
			227.Expedited removal
				(a)In GeneralSection 238 (8 U.S.C. 1228) is
			 amended—
					(1)by striking the section heading and
			 inserting expedited removal
			 of criminal aliens;
					(2)in subsection (a), by striking the
			 subsection heading and inserting: Expedited Removal From Correctional
			 Facilities.—;
					(3)in subsection (b), by striking the
			 subsection heading and inserting: Removal of Criminal Aliens.—;
					(4)in subsection (b), by striking paragraphs
			 (1) and (2) and inserting the following:
						
							(1)In generalThe Secretary of Homeland Security may, in
				the case of an alien described in paragraph (2), determine the deportability of
				such alien and issue an order of removal pursuant to the procedures set forth
				in this subsection or section 240.
							(2)Aliens describedAn alien is described in this paragraph if
				the alien—
								(A)has not been lawfully admitted to the
				United States for permanent residence; and
								(B)was convicted of any criminal offense
				described in subparagraph (A)(iii), (C), or (D) of section
				237(a)(2).
								;
					(5)in the subsection (c) that relates to
			 presumption of deportability, by striking convicted of an aggravated
			 felony and inserting described in subsection
			 (b)(2);
					(6)by redesignating the subsection (c) that
			 relates to judicial removal as subsection (d); and
					(7)in subsection (d)(5) (as so redesignated),
			 by striking , who is deportable under this Act,.
					(b)Application to Certain Aliens
					(1)In generalSection 235(b)(1)(A)(iii) (8 U.S.C.
			 1225(b)(1)(A)(iii)) is amended—
						(A)in subclause (I), by striking
			 Attorney General and inserting Secretary of Homeland
			 Security each place it appears; and
						(B)by adding at the end the following new
			 subclause:
							
								(III)ExceptionNotwithstanding subclauses (I) and (II),
				the Secretary of Homeland Security shall apply clauses (i) and (ii) of this
				subparagraph to any alien (other than an alien described in subparagraph (F))
				who is not a national of a country contiguous to the United States, who has not
				been admitted or paroled into the United States, and who is apprehended within
				100 miles of an international land border of the United States and within 14
				days of
				entry.
								.
						(2)ExceptionsSection 235(b)(1)(F) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1225(b)(1)(F)) is amended—
						(A)by striking and who arrives by
			 aircraft at a port of entry and inserting
			 and—; and
						(B)by adding at the end the following:
							
								(i)who arrives by aircraft at a port of entry;
				or
								(ii)who is present in the United States and
				arrived in any manner at or between a port of
				entry.
								.
						(c)Effective
			 DateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act and
			 shall apply to all aliens apprehended or convicted on or after such
			 date.
				228.Protecting immigrants from convicted sex
			 offenders
				(a)ImmigrantsSection 204(a)(1) (8 U.S.C. 1154(a)(1)), is
			 amended—
					(1)in subparagraph (A)(i), by striking
			 Any and inserting Except as provided in clause (vii),
			 any;
					(2)in subparagraph (A), by inserting after
			 clause (vi) the following:
						
							(vii)Clause (i) shall not apply to a citizen of
				the United States who has been convicted of an offense described in
				subparagraph (A), (I), or (K) of section 101(a)(43), unless the Secretary of
				Homeland Security, in the Secretary’s sole and unreviewable discretion,
				determines that the citizen poses no risk to the alien with respect to whom a
				petition described in clause (i) is
				filed.
							;
				and
					(3)in subparagraph (B)(i)—
						(A)by striking Any alien and
			 inserting the following: (I) Except as provided in subclause (II), any
			 alien; and
						(B)by adding at the end the following:
							
								(II)Subclause (I) shall not apply in the case
				of an alien admitted for permanent residence who has been convicted of an
				offense described in subparagraph (A), (I), or (K) of section 101(a)(43),
				unless the Secretary of Homeland Security, in the Secretary’s sole and
				unreviewable discretion, determines that the alien lawfully admitted for
				permanent residence poses no risk to the alien with respect to whom a petition
				described in subclause (I) is
				filed.
								.
						(b)NonimmigrantsSection 101(a)(15)(K) (8 U.S.C.
			 1101(a)(15)(K)), is amended by inserting (other than a citizen described
			 in section 204(a)(1)(A)(vii)) after citizen of the United
			 States each place that phrase appears.
				229.Law enforcement authority of States and
			 political subdivisions and transfer to Federal custody
				(a)In GeneralTitle II (8 U.S.C. 1151 et. seq.) is
			 amended by adding after section 240C the following new section:
					
						240D.Law enforcement authority of States and
				political subdivisions and transfer of aliens to Federal custody
							(a)AuthorityNotwithstanding any other provision of law,
				law enforcement personnel of a State, or a political subdivision of a State,
				have the inherent authority of a sovereign entity to investigate, apprehend,
				arrest, detain, or transfer to Federal custody (including the transportation
				across State lines to detention centers) an alien for the purpose of assisting
				in the enforcement of the criminal provisions of the immigration laws of the
				United States in the normal course of carrying out the law enforcement duties
				of such personnel. This State authority has never been displaced or preempted
				by a Federal law.
							(b)ConstructionNothing in this section shall be construed
				to require law enforcement personnel of a State or a political subdivision to
				assist in the enforcement of the immigration laws of the United States.
							(c)TransferIf the head of a law enforcement entity of
				a State (or, if appropriate, a political subdivision of the State) exercising
				authority with respect to the apprehension or arrest of an alien submits a
				request to the Secretary of Homeland Security that the alien be taken into
				Federal custody, the Secretary of Homeland Security—
								(1)shall—
									(A)deem the request to include the inquiry to
				verify immigration status described in section 642(c) of the Illegal
				Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(c)),
				and expeditiously inform the requesting entity whether such individual is an
				alien lawfully admitted to the United States or is otherwise lawfully present
				in the United States; and
									(B)if the individual is an alien who is not
				lawfully admitted to the United States or otherwise is not lawfully present in
				the United States—
										(i)take the illegal alien into the custody of
				the Federal Government not later than 72 hours after—
											(I)the conclusion of the State charging
				process or dismissal process; or
											(II)the illegal alien is apprehended, if no
				State charging or dismissal process is required; or
											(ii)request that the relevant State or local
				law enforcement agency temporarily detain or transport the alien to a location
				for transfer to Federal custody; and
										(2)shall designate at least 1 Federal, State,
				or local prison or jail or a private contracted prison or detention facility
				within each State as the central facility for that State to transfer custody of
				aliens to the Department of Homeland Security.
								(d)Reimbursement
								(1)In generalThe Secretary of Homeland Security shall
				reimburse a State, or a political subdivision of a State, for expenses, as
				verified by the Secretary, incurred by the State or political subdivision in
				the detention and transportation of an alien as described in subparagraphs (A)
				and (B) of subsection (c)(1).
								(2)Cost computationCompensation provided for costs incurred
				under subparagraphs (A) and (B) of subsection (c)(1) shall be—
									(A)the product of—
										(i)the average daily cost of incarceration of
				a prisoner in the relevant State, as determined by the chief executive officer
				of a State (or, as appropriate, a political subdivision of the State);
				multiplied by
										(ii)the number of days that the alien was in
				the custody of the State or political subdivision; plus
										(B)the cost of transporting the alien from the
				point of apprehension or arrest to the location of detention, and if the
				location of detention and of custody transfer are different, to the custody
				transfer point; plus
									(C)the cost of uncompensated emergency medical
				care provided to a detained alien during the period between the time of
				transmittal of the request described in subsection (c) and the time of transfer
				into Federal custody.
									(e)Requirement for Appropriate
				SecurityThe Secretary of
				Homeland Security shall ensure that—
								(1)aliens incarcerated in a Federal facility
				pursuant to this section are held in facilities which provide an appropriate
				level of security; and
								(2)if practicable, aliens detained solely for
				civil violations of Federal immigration law are separated within a facility or
				facilities.
								(f)Requirement for ScheduleIn carrying out this section, the Secretary
				of Homeland Security shall establish a regular circuit and schedule for the
				prompt transportation of apprehended aliens from the custody of those States,
				and political subdivisions of States, which routinely submit requests described
				in subsection (c), into Federal custody.
							(g)Authority for Contracts
								(1)In generalThe Secretary of Homeland Security may
				enter into contracts or cooperative agreements with appropriate State and local
				law enforcement and detention agencies to implement this section.
								(2)Determination by secretaryPrior to entering into a contract or
				cooperative agreement with a State or political subdivision of a State under
				paragraph (1), the Secretary shall determine whether the State, or if
				appropriate, the political subdivision in which the agencies are located, has
				in place any formal or informal policy that violates section 642 of the Illegal
				Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373).
				The Secretary shall not allocate any of the funds made available under this
				section to any State or political subdivision that has in place a policy that
				violates such
				section.
								.
				(b)Authorization of Appropriations for the
			 Detention and Transportation to Federal Custody of Aliens Not Lawfully
			 PresentThere are authorized
			 to be appropriated $850,000,000 for fiscal year 2008 and for each subsequent
			 fiscal year for the detention and removal of aliens not lawfully present in the
			 United States under the Immigration and
			 Nationality Act (8 U.S.C. 1101 et. seq.).
				230.Laundering of monetary
			 instrumentsSection
			 1956(c)(7)(D) of title 18, United States Code, is amended—
				(1)by inserting section 1590 (relating
			 to trafficking with respect to peonage, slavery, involuntary servitude, or
			 forced labor), after section 1363 (relating to destruction of
			 property within the special maritime and territorial jurisdiction),;
			 and
				(2)by inserting section 274(a) of the
			 Immigration and Nationality Act (8
			 U.S.C.1324(a)) (relating to bringing in and harboring certain aliens),
			 after section 590 of the Tariff Act of
			 1930 (19 U.S.C. 1590) (relating to aviation
			 smuggling),.
				231.Listing of Immigration violators in the
			 National Crime Information Center database
				(a)Provision of Information to the National
			 Crime Information Center
					(1)In generalExcept as provided in paragraph (3), not
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall provide to the head of the National Crime Information Center of the
			 Department of Justice the information that the Secretary has or maintains
			 related to any alien—
						(A)against whom a final order of removal has
			 been issued;
						(B)who enters into a voluntary departure
			 agreement, or is granted voluntary departure by an immigration judge, whose
			 period for departure has expired under subsection (a)(3) of section 240B of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229c) (as amended by section 211(a)(1)(C)), subsection (b)(2) of such
			 section 240B, or who has violated a condition of a voluntary departure
			 agreement under such section 240B;
						(C)whom a Federal immigration officer has
			 confirmed to be unlawfully present in the United States; and
						(D)whose visa has been revoked.
						(2)Removal of informationThe head of the National Crime Information
			 Center should promptly remove any information provided by the Secretary under
			 paragraph (1) related to an alien who is granted lawful authority to enter or
			 remain legally in the United States.
					(3)Procedure for removal of erroneous
			 informationThe Secretary, in
			 consultation with the head of the National Crime Information Center of the
			 Department of Justice, shall develop and implement a procedure by which an
			 alien may petition the Secretary or head of the National Crime Information
			 Center, as appropriate, to remove any erroneous information provided by the
			 Secretary under paragraph (1) related to such alien. Under such procedures,
			 failure by the alien to receive notice of a violation of the immigration laws
			 shall not constitute cause for removing information provided by the Secretary
			 under paragraph (1) related to such alien, unless such information is
			 erroneous. Notwithstanding the 180-day time period set forth in paragraph (1),
			 the Secretary shall not provide the information required under paragraph (1)
			 until the procedures required by this paragraph are developed and
			 implemented.
					(b)Inclusion of Information in the National
			 Crime Information Center DatabaseSection 534(a) of title 28, United States
			 Code, is amended—
					(1)in paragraph (3), by striking
			 and at the end;
					(2)by redesignating paragraph (4) as paragraph
			 (5); and
					(3)by inserting after paragraph (3) the
			 following new paragraph:
						
							(4)acquire, collect, classify, and preserve
				records of violations of the immigration laws of the United States;
				and
							.
					232.Cooperative enforcement
			 programsNot later than 2
			 years after the date of the enactment of this Act, the Secretary shall
			 negotiate and execute, where practicable, a cooperative enforcement agreement
			 described in section 287(g) of the Immigration
			 and Nationality Act (8 U.S.C. 1357(g)) with at least 1 law
			 enforcement agency in each State, to train law enforcement officers in the
			 detection and apprehension of individuals engaged in transporting, harboring,
			 sheltering, or encouraging aliens in violation of section 274 of such Act (8
			 U.S.C. 1324).
			233.Increase of Federal detention space and the
			 utilization of facilities identified for closures as a result of the Defense
			 Base Closure Realignment Act of 1990
				(a)Construction or Acquisition of Detention
			 Facilities
					(1)In generalThe Secretary shall construct or acquire,
			 in addition to existing facilities for the detention of aliens, at least 20
			 detention facilities in the United States that have the capacity to detain a
			 combined total of not less than 20,000 individuals at any time for aliens
			 detained pending removal or a decision on removal of such aliens from the
			 United States subject to available appropriations.
					(b)Construction of or Acquisition of Detention
			 Facilities
					(1)Requirement to construct or
			 acquireThe Secretary shall
			 construct or acquire additional detention facilities in the United States to
			 accommodate the detention beds required by section 5204(a) of the Intelligence
			 Reform and Terrorism Protection Act of 2004, as amended by subsection (a),
			 subject to available appropriations.
					(2)Use of alternate detention
			 facilitiesSubject to the
			 availability of appropriations, the Secretary shall fully utilize all possible
			 options to cost effectively increase available detention capacities, and shall
			 utilize detention facilities that are owned and operated by the Federal
			 Government if the use of such facilities is cost effective.
					(3)Use of installations under base closure
			 lawsIn acquiring additional
			 detention facilities under this subsection, the Secretary shall consider the
			 transfer of appropriate portions of military installations approved for closure
			 or realignment under the Defense Base Closure and Realignment Act of 1990 (part
			 A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) for use in
			 accordance with subsection (a).
					(4)Determination of locationThe location of any detention facility
			 constructed or acquired in accordance with this subsection shall be determined,
			 with the concurrence of the Secretary, by the senior officer responsible for
			 Detention and Removal Operations in the Department. The detention facilities
			 shall be located so as to enable the officers and employees of the Department
			 to increase to the maximum extent practicable the annual rate and level of
			 removals of illegal aliens from the United States.
					(c)Annual Report to CongressNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, in consultation with the heads
			 of other appropriate Federal agencies, the Secretary shall submit to Congress
			 an assessment of the additional detention facilities and bed space needed to
			 detain unlawful aliens apprehended at the United States ports of entry or along
			 the international land borders of the United States.
				(d)Technical and Conforming
			 AmendmentSection 241(g)(1)
			 (8 U.S.C. 1231(g)(1)) is amended by striking may expend and
			 inserting shall expend.
				(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
				234.Determination of immigration status of
			 individuals charged with Federal offenses
				(a)Responsibility of United States
			 AttorneysBeginning not later
			 than 2 years after the date of the enactment of this Act, the office of the
			 United States Attorney that is prosecuting a criminal case in a Federal
			 court—
					(1)shall determine, not later than 30 days
			 after filing the initial pleadings in the case, whether each defendant in the
			 case is lawfully present in the United States (subject to subsequent legal
			 proceedings to determine otherwise);
					(2)(A)if the defendant is determined to be an
			 alien lawfully present in the United States, shall notify the court in writing
			 of the determination and the current status of the alien under the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.); and
						(B)if
			 the defendant is determined not to be lawfully present in the United States,
			 shall notify the court in writing of the determination, the defendant’s alien
			 status, and, to the extent possible, the country of origin or legal residence
			 of the defendant; and
						(3)ensure that the information described in
			 paragraph (2) is included in the case file and the criminal records system of
			 the office of the United States attorney.
					(b)GuidelinesA determination made under subsection
			 (a)(1) shall be made in accordance with guidelines of the Executive Office for
			 Immigration Review of the Department of Justice.
				(c)Responsibilities of Federal Courts
					(1)Modifications of records and case
			 managements systemsNot later
			 than 2 years after the date of the enactment of this Act, all Federal courts
			 that hear criminal cases, or appeals of criminal cases, shall modify their
			 criminal records and case management systems, in accordance with guidelines
			 which the Director of the Administrative Office of the United States Courts
			 shall establish, so as to enable accurate reporting of information described in
			 subsection (a)(2).
					(2)Data entriesBeginning not later than 2 years after the
			 date of the enactment of this Act, each Federal court described in paragraph
			 (1) shall enter into its electronic records the information contained in each
			 notification to the court under subsection (a)(2).
					(d)ConstructionNothing in this section may be construed to
			 provide a basis for admitting evidence to a jury or releasing information to
			 the public regarding an alien’s immigration status.
				(e)Annual Report to CongressThe Director of the Administrative Office
			 of the United States Courts shall include, in the annual report filed with
			 Congress under section 604 of title 28, United States Code—
					(1)statistical information on criminal trials
			 of aliens in the courts and criminal convictions of aliens in the lower courts
			 and upheld on appeal, including the type of crime in each case and including
			 information on the legal status of the aliens; and
					(2)recommendations on whether additional court
			 resources are needed to accommodate the volume of criminal cases brought
			 against aliens in the Federal courts.
					(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated for each of the fiscal years 2008 through 2012,
			 such sums as may be necessary to carry out this Act. Funds appropriated
			 pursuant to this subsection in any fiscal year shall remain available until
			 expended.
				235.Expansion of the Justice Prisoner and Alien
			 Transfer SystemNot later than
			 60 days after the date of enactment of this Act, the Attorney General shall
			 issue a directive to expand the Justice Prisoner and Alien Transfer System to
			 provide additional services with respect to aliens who are illegally present in
			 the United States. Such expansion should include—
				(1)increasing the daily operations of such
			 System with buses and air hubs in 3 geographic regions;
				(2)allocating a set number of seats for such
			 aliens for each metropolitan area;
				(3)allowing metropolitan areas to trade or
			 give some of seats allocated to them under the System for such aliens to other
			 areas in their region based on the transportation needs of each area;
			 and
				(4)requiring an annual report that analyzes of
			 the number of seats that each metropolitan area is allocated under this System
			 for such aliens and modifies such allocation if necessary.
				IIIUnlawful Employment of Aliens
			301.Unlawful employment of aliens
				(a)In GeneralSection 274A (8 U.S.C. 1324a) is amended to
			 read as follows:
					
						274A.Unlawful employment of aliens
							(a)Making Employment of Unauthorized Aliens
				Unlawful
								(1)In generalIt is unlawful for an employer—
									(A)to hire, or to recruit or refer for a fee,
				an alien for employment in the United States knowing, or with reckless
				disregard, that the alien is an unauthorized alien with respect to such
				employment; or
									(B)to hire, or to recruit or refer for a fee,
				for employment in the United States an individual unless such employer meets
				the requirements of subsections (c) and (d).
									(2)Continuing employmentIt is unlawful for an employer, after
				lawfully hiring an alien for employment, to continue to employ the alien in the
				United States knowing that the alien is (or has become) an unauthorized alien
				with respect to such employment.
								(3)Use of labor through contract
									(A)In generalAn employer who uses a contract,
				subcontract, or exchange to obtain the labor of an alien in the United States
				knowing, or with reckless disregard—
										(i)that the alien is an unauthorized alien
				with respect to performing such labor, shall be considered to have hired the
				alien in violation of paragraph (1)(A); or
										(ii)that the person hiring such alien failed to
				comply with the requirements of subsections (c) and (d) shall be considered to
				have hired the alien in violation of paragraph (1)(B).
										(B)Information sharingThe person hiring the alien shall provide
				to the employer, who obtains the labor of the alien, the employer
				identification number assigned to such person by the Commissioner of Internal
				Revenue. Failure to provide such number shall be considered a recordkeeping
				violation under subsection (e)(4)(B).
									(C)Reporting requirementThe employer shall submit to the Electronic
				Verification System established under subsection (d), in a manner prescribed by
				the Secretary, the employer identification number provided by the person hiring
				the alien. Failure to submit such number shall be considered a recordkeeping
				violation under subsection (e)(4)(B).
									(D)EnforcementThe Secretary shall implement procedures to
				utilize the information obtained under subparagraphs (B) and (C) to identify
				employers who use a contract, subcontract, or exchange to obtain the labor of
				an alien from another person, where such person hiring such alien fails to
				comply with the requirements of subsections (c) and (d).
									(4)Defense
									(A)In generalSubject to subparagraph (B), an employer
				that establishes that the employer has complied in good faith with the
				requirements of subsections (c) and (d) has established an affirmative defense
				that the employer has not violated paragraph (1)(A) with respect to such
				hiring, recruiting, or referral.
									(B)ExceptionUntil the date that an employer is required
				to participate in the Electronic Employment Verification System under
				subsection (d) or is participating in such System on a voluntary basis, the
				employer may establish an affirmative defense under subparagraph (A) by
				complying with the requirements of subsection (c).
									(b)Order of Internal Review and Certification
				of Compliance
								(1)Authority to require
				certificationIf the
				Secretary has reasonable cause to believe that an employer has failed to comply
				with this section, the Secretary is authorized, at any time, to require that
				the employer certify that the employer is in compliance with this section, or
				has instituted a program to come into compliance.
								(2)Content of certificationNot later than 60 days after the date an
				employer receives a request for a certification under paragraph (1) the
				employer shall certify under penalty of perjury that—
									(A)the employer is in compliance with the
				requirements of subsections (c) and (d); or
									(B)that the employer has instituted a program
				to come into compliance with such requirements.
									(3)ExtensionThe 60-day period referred to in paragraph
				(2), may be extended by the Secretary for good cause, at the request of the
				employer.
								(4)PublicationThe Secretary is authorized to publish in
				the Federal Register standards or methods for certification under paragraph (1)
				and for specific recordkeeping practices with respect to such certification,
				and procedures for the audit of any records related to such
				certification.
								(c)Document Verification
				RequirementsAn employer
				hiring, or recruiting or referring for a fee, an individual for employment in
				the United States shall verify that the individual is eligible for such
				employment by meeting the following requirements:
								(1)Attestation by employer
									(A)Requirements
										(i)In generalThe employer shall attest, under penalty of
				perjury and on a form prescribed by the Secretary, that the employer has
				verified the identity and eligibility for employment of the individual by
				examining a document described in subparagraph (B).
										(ii)Signature requirementsAn attestation required by clause (i) may
				be manifested by a handwritten or electronic signature.
										(iii)Standards for examinationThe employer has complied with the
				requirement of this paragraph with respect to examination of documentation if a
				reasonable person would conclude that the document examined is genuine and
				relates to the individual whose identity and eligibility for employment in the
				United States is being verified. If the individual provides a document
				sufficient to meet the requirements of this paragraph, nothing in this
				paragraph shall be construed as requiring an employer to solicit any other
				document or as requiring the individual to produce any other document.
										(B)Identification documentsA document described in this subparagraph
				is—
										(i)in the case of an individual who is a
				national of the United States—
											(I)a United States passport; or
											(II)a driver’s license or identity card issued
				by a State, the Commonwealth of the Northern Mariana Islands, or an outlying
				possession of the United States that satisfies the requirements of division B
				of Public Law 109–13 (119 Stat. 302);
											(ii)in the case of an alien lawfully admitted
				for permanent residence in the United States, a permanent resident card, as
				specified by the Secretary;
										(iii)in the case of an alien who is authorized
				under this Act or by the Secretary to be employed in the United States, an
				employment authorization card, as specified by the Secretary that—
											(I)contains a photograph of the individual or
				other identifying information, including name, date of birth, gender, and
				address; and
											(II)contains security features to make the
				document resistant to tampering, counterfeiting, and fraudulent use;
											(iv)in the case of an individual who is unable
				to obtain a document described in clause (i), (ii), or (iii), a document
				designated by the Secretary that—
											(I)contains a photograph of the individual or
				other identifying information, including name, date of birth, gender, and
				address; and
											(II)contains security features to make the
				document resistant to tampering, counterfeiting, and fraudulent use; or
											(v)until the date that an employer is required
				to participate in the Electronic Employment Verification System under
				subsection (d) or is participating in such System on a voluntary basis, a
				document, or a combination of documents, of such type that, as of the date of
				the enactment of the Comprehensive
				Immigration Reform Act of 2007, the Secretary had established by
				regulation were sufficient for purposes of this section.
										(C)Authority to prohibit use of certain
				documents
										(i)AuthorityIf the Secretary finds that a document or
				class of documents described in subparagraph (B) is not reliable to establish
				identity or is being used fraudulently to an unacceptable degree, the Secretary
				shall prohibit, or impose conditions, on the use of such document or class of
				documents for purposes of this subsection.
										(ii)Requirement for publicationThe Secretary shall publish notice of any
				findings under clause (i) in the Federal Register.
										(2)Attestation of employee
									(A)Requirements
										(i)In generalThe individual shall attest, under penalty
				of perjury on the form described in paragraph (1)(A)(i), that the individual is
				a national of the United States, an alien lawfully admitted for permanent
				residence, or an alien who is authorized under this Act or by the Secretary to
				be hired, or to be recruited or referred for a fee, in the United
				States.
										(ii)Signature for examinationAn attestation required by clause (i) may
				be manifested by a handwritten or electronic signature.
										(B)PenaltiesAn individual who falsely represents that
				the individual is eligible for employment in the United States in an
				attestation required by subparagraph (A) shall, for each such violation, be
				subject to a fine of not more than $5,000, a term of imprisonment not to exceed
				3 years, or both.
									(3)Retention of attestationThe employer shall retain a paper,
				microfiche, microfilm, or electronic version of the attestations made under
				paragraph (1) and (2) and make such attestations available for inspection by an
				officer of the Department of Homeland Security, any other person designated by
				the Secretary, the Special Counsel for Immigration-Related Unfair Employment
				Practices of the Department of Justice, or the Secretary of Labor during a
				period beginning on the date of the hiring, or recruiting or referring for a
				fee, of the individual and ending—
									(A)in the case of the recruiting or referral
				for a fee (without hiring) of an individual, 5 years after the date of the
				recruiting or referral; or
									(B)in the case of the hiring of an individual
				the later of—
										(i)5 years after the date of such
				hiring;
										(ii)1 year after the date the individual’s
				employment is terminated; or
										(iii)in the case of an employer or class of
				employers, a period that is less than the applicable period described in clause
				(i) or (ii) if the Secretary reduces such period for such employer or class of
				employers.
										(4)Document retention and recordkeeping
				requirements
									(A)Retention of documentsNotwithstanding any other provision of law,
				an employer shall retain, for the applicable period described in paragraph (3),
				the following documents:
										(i)In generalThe employer shall copy all documents
				presented by an individual described in paragraph (1)(B) and shall retain
				paper, microfiche, microfilm, or electronic copies of such documents. Such
				copies shall be designated as copied documents.
										(ii)Other documentsThe employer shall maintain records of any
				action taken and copies of any correspondence written or received with respect
				to the verification of an individual’s identity or eligibility for employment
				in the United States.
										(B)Use of retained documentsAn employer shall use copies retained under
				clause (i) or (ii) of subparagraph (A) only for the purposes of complying with
				the requirements of this subsection, except as otherwise permitted under
				law.
									(5)PenaltiesAn employer that fails to comply with the
				recordkeeping requirements of this subsection shall be subject to the penalties
				described in subsection (e)(4)(B).
								(6)No authorization of national identification
				cardsNothing in this section
				may be construed to authorize, directly or indirectly, the issuance, use, or
				establishment of a national identification card.
								(d)Electronic Employment Verification
				System
								(1)Requirement for systemThe Secretary, in cooperation with the
				Commissioner of Social Security, shall implement an Electronic Employment
				Verification System (referred to in this subsection as the
				System) to determine whether—
									(A)the identifying information submitted by an
				individual is consistent with the information maintained by the Secretary or
				the Commissioner of Social Security; and
									(B)such individual is eligible for employment
				in the United States.
									(2)Requirement for participationThe Secretary shall require all employers
				in the United States to participate in the System, with respect to all
				employees hired by the employer on or after the date that is 18 months after
				the date that not less than $400,000,000 have been appropriated and made
				available to implement this subsection.
								(3)Other participation in systemNotwithstanding paragraph (2), the
				Secretary has the authority—
									(A)to permit any employer that is not required
				to participate in the System under paragraph (2) to participate in the System
				on a voluntary basis; and
									(B)to require any employer or class of
				employers to participate on a priority basis in the System with respect to
				individuals employed as of, or hired after, the date of enactment of the
				Comprehensive Immigration Reform Act of
				2007—
										(i)if the Secretary designates such employer
				or class of employers as a critical employer based on an assessment of homeland
				security or national security needs; or
										(ii)if the Secretary has reasonable cause to
				believe that the employer has engaged in material violations of paragraph (1),
				(2), or (3) of subsection (a).
										(4)Requirement to notifyThe Secretary shall notify the employer or
				class of employers in writing regarding the requirement for participation in
				the System under paragraph (3)(B) not less than 60 days prior to the effective
				date of such requirement. Such notice shall include the training materials
				described in paragraph (8)(E)(v).
								(5)Registration of employersAn employer shall register the employer’s
				participation in the System in the manner prescribed by the Secretary prior to
				the date the employer is required or permitted to submit information with
				respect to an employee under this subsection.
								(6)Additional guidanceA registered employer shall be permitted to
				utilize any technology that is consistent with this section and with any
				regulation or guidance from the Secretary to streamline the procedures to
				facilitate compliance with—
									(A)the attestation requirement in subsection
				(c); and
									(B)the employment eligibility verification
				requirements in this subsection.
									(7)Consequence of failure to
				participateIf an employer is
				required to participate in the System and fails to comply with the requirements
				of the System with respect to an employee—
									(A)such failure shall be treated as a
				violation of subsection (a)(1)(B); and
									(B)a rebuttable presumption is created that
				the employer has violated subsection (a)(1)(A), however, such presumption may
				not apply to a prosecution under subsection (f)(1).
									(8)Design and operation of system
									(A)In generalThe Secretary shall, through the
				System—
										(i)respond to each inquiry made by a
				registered employer through the Internet or other electronic media, or over a
				toll-free telephone line regarding an individual’s identity and eligibility for
				employment in the United States; and
										(ii)maintain a record of each such inquiry and
				the information provided in response to such inquiry.
										(B)Initial inquiry
										(i)Information requiredA registered employer shall, with respect
				to the hiring, or recruiting or referring for a fee, any individual for
				employment in the United States, obtain from the individual and record on the
				form described in subsection (c)(1)(A)(i)—
											(I)the individual’s name and date of birth
				and, if the individual was born in the United States, the State in which such
				individual was born;
											(II)the individual’s social security account
				number;
											(III)the employment identification number of the
				individual’s employer during any one of the 5 most recently completed calendar
				years; and
											(IV)in the case of an individual who does not
				attest that the individual is a national of the United States under subsection
				(c)(1)(A)(i), such alien identification or authorization number that the
				Secretary shall require.
											(ii)Submission to systemA registered employer shall submit an
				inquiry through the System to seek confirmation of the individual’s identity
				and eligibility for employment in the United States—
											(I)not later than 3 days after the date of the
				hiring, or recruiting or referring for a fee, of the individual (as the case
				may be); or
											(II)in the case of an employee hired by a
				critical employer designated by the Secretary under paragraph (3)(B) at such
				time as the Secretary shall specify.
											(iii)Employer identification number
				requirements
											(I)Requirement to provideAn employer shall provide the employer
				identification number issued to such employer to the individual, upon request,
				for purposes of providing the information under clause (i)(III).
											(II)Requirement to affirmatively state a lack
				of recent employmentAn
				individual providing information under clause (i)(III) who was not employed in
				the United States during any of the 5 most recently completed calendar years
				shall affirmatively state on the form described in subsection (c)(1)(A)(i) that
				no employer identification number is provided because the individual was not
				employed in the United States during such period.
											(C)Initial responseNot later than 10 days after an employer
				submits an inquiry to the System regarding an individual, the Secretary shall
				provide, through the System, to the employer—
										(i)if the System is able to confirm the
				individual’s identity and eligibility for employment in the United States, a
				confirmation notice, including the appropriate codes on such confirmation
				notice; or
										(ii)if the System is unable to confirm the
				individual’s identity or eligibility for employment in the United States, and
				after a secondary manual verification has been conducted, a tentative
				nonconfirmation notice, including the appropriate codes on such tentative
				nonconfirmation notice.
										(D)Confirmation or nonconfirmation
										(i)Confirmation upon initial
				inquiryIf an employer
				receives a confirmation notice under paragraph (C)(i) for an individual, the
				employer shall record, on the form described in subsection (c)(1)(A)(i), the
				appropriate code provided in such notice.
										(ii)Tentative nonconfirmationIf an employer receives a tentative
				nonconfirmation notice under paragraph (C)(ii) for an individual, the employer
				shall inform such individual of the issuance of such notice in writing, on a
				form prescribed by the Secretary not later than 3 days after receiving such
				notice. Such individual shall acknowledge receipt of such notice in writing on
				the form described in subsection (c)(1)(A)(i).
										(iii)No contestIf the individual does not contest the
				tentative nonconfirmation notice within 10 days of receiving notice from the
				individual’s employer, the notice shall become final and the employer shall
				record on the form described in subsection (1)(A)(i), the appropriate code
				provided through the System to indicate the individual did not contest the
				tentative nonconfirmation. An individual’s failure to contest a tentative
				nonconfirmation shall not be considered an admission of guilt with respect to
				any violation of this Act or any other provision of law.
										(iv)ContestIf the individual contests the tentative
				nonconfirmation notice, the individual shall submit appropriate information to
				contest such notice under the procedures established in subparagraph (E)(iii)
				not later than 10 days after receiving the notice from the individual’s
				employer.
										(v)Effective period of tentative
				nonconfirmation noticeA
				tentative nonconfirmation notice shall remain in effect until such notice
				becomes final under clause (iii), or the earlier of—
											(I)a final confirmation notice or final
				nonconfirmation notice is issued through the System; or
											(II)30 days after the individual contests a
				tentative nonconfirmation under clause (iv).
											(vi)Automatic final notice
											(I)In generalIf a final notice is not issued within the
				30-day period described in clause (v)(II), the Secretary shall automatically
				provide to the employer, through the System, the appropriate code indicating a
				final notice.
											(II)Period prior to initial
				certificationDuring the
				period beginning on the date of the enactment of the
				Comprehensive Immigration Reform Act of
				2007 and ending on the date the Secretary submits the initial
				report described in subparagraph (E)(ii), an automatic notice issued under
				subclause (I) shall be a final confirmation notice.
											(III)Period after initial
				certificationAfter the date
				that the Secretary submits the initial report described in subparagraph
				(E)(ii), an automatic notice issued under subclause (I) shall be a final
				confirmation notice unless the most recent such report includes a certification
				that the System is able to correctly issue, within the period beginning on the
				date an employer submits an inquiry to the System and ending on the date an
				automatic default notice would be issued by the System, a final notice in at
				least 99 percent of the cases in which the notice relates to an individual who
				is eligible for employment in the United States. If the most recent such report
				includes such a certification, the automatic notice issued under subclause (I)
				shall be a final nonconfirmation notice.
											(IV)Additional authorityNotwithstanding the second sentence of
				subclause (III), the Secretary shall have the authority to issue a final
				confirmation notice for an individual who would be subject to a final
				nonconfirmation notice under such sentence. In such a case, the Secretary shall
				determine the individual’s eligibility for employment in the United States and
				record the results of such determination in the System within 12 months.
											(vii)Effective period of final
				noticeA final confirmation
				notice issued under this paragraph for an individual shall remain in
				effect—
											(I)during any continuous period of employment
				of such individual by such employer, unless the Secretary determines the final
				confirmation was the result of identity fraud; or
											(II)in the case of an alien authorized to be
				employed in the United States for a temporary period, during such
				period.
											(viii)Prohibition on terminationAn employer may not terminate the
				employment of an individual based on a tentative nonconfirmation notice until
				such notice becomes final under clause (iii) or a final nonconfirmation notice
				is issued for the individual by the System. Nothing in this clause shall
				prohibit the termination of employment for any reason other than such tentative
				nonconfirmation.
										(ix)Recording of contest
				resolutionThe employer shall
				record on the form described in subsection (c)(1)(A)(i) the appropriate code
				that is provided through the System to indicate a final confirmation notice or
				final nonconfirmation notice.
										(x)Consequences of
				nonconfirmationIf the
				employer has received a final nonconfirmation regarding an individual, the
				employer shall terminate the employment, recruitment, or referral of the
				individual. Such employer shall provide to the Secretary any information
				relating to the individual that the Secretary determines would assist the
				Secretary in enforcing or administering the immigration laws. If the employer
				continues to employ, recruit, or refer the individual after receiving final
				nonconfirmation, a rebuttable presumption is created that the employer has
				violated subsections (a)(1)(A) and (a)(2). Such presumption may not apply to a
				prosecution under subsection (f)(1).
										(E)Responsibilities of the secretary
										(i)In generalThe Secretary shall establish a reliable,
				secure method to provide through the System, within the time periods required
				by this subsection—
											(I)a determination of whether the name and
				alien identification or authorization number provided in an inquiry by an
				employer is consistent with such information maintained by the Secretary in
				order to confirm the validity of the information provided; and
											(II)a determination of whether the individual
				is authorized to be employed in the United States.
											(ii)Annual report and
				certificationNot later than
				the date that is 24 months after the date that not less than $400,000,000 have
				been appropriated and made available to the Secretary to implement this
				subsection, and annually thereafter, the Secretary shall submit to Congress a
				report that includes—
											(I)an assessment of whether the System is able
				to correctly issue, within the period described in subparagraph (D)(v)(II), a
				final notice in at least 99 percent of the cases in which the final notice
				relates to an individual who is eligible for employment in the United States
				(excluding an individual who fails to contest a tentative nonconfirmation
				notice); and
											(II)if the assessment under subclause (I) is
				that the System is able to correctly issue within the specified time period a
				final notice in at least 99 percent of the cases described in such subclause, a
				certification of such assessment.
											(iii)Contest and self-verificationThe Secretary in consultation with the
				Commissioner of Social Security, shall establish procedures to permit an
				individual who contests a tentative or final nonconfirmation notice, or seeks
				to verify the individual’s own employment eligibility prior to obtaining or
				changing employment, to contact the appropriate agency and, in a timely manner,
				correct or update the information used by the System.
										(iv)Information to employeeThe Secretary shall develop a written form
				for employers to provide to individuals who receive a tentative or final
				nonconfirmation notice. Such form shall be made available in a language other
				than English, as necessary and reasonable, and shall include—
											(I)information about the reason for such
				notice;
											(II)the right to contest such notice;
											(III)contact information for the appropriate
				agency and instructions for initiating such contest; and
											(IV)a 24-hour toll-free telephone number to
				respond to inquiries related to such notice.
											(v)Training materialsThe Secretary shall make available or
				provide to the employer, upon request, not later than 60 days prior to such
				employer’s participation in the System, appropriate training materials to
				facilitate compliance with this subsection, and sections 274B(a)(7) and
				274C(a).
										(F)Responsibilities of the commissioner of
				social securityThe
				responsibilities of the Commissioner of Social Security with respect to the
				System are set out in section 205(c)(2) of the Social Security Act.
									(9)Protection from liabilityNo employer that participates in the System
				shall be liable under any law for any employment-related action taken with
				respect to an individual in good faith reliance on information provided by the
				System.
								(10)Administrative review
									(A)In generalAn individual who is terminated from
				employment as a result of a final nonconfirmation notice may, not later than 60
				days after the date of such termination, file an appeal of such notice.
									(B)ProceduresThe Secretary and Commissioner of Social
				Security shall develop procedures to review appeals filed under subparagraph
				(A) and to make final determinations on such appeals.
									(C)Review for errorsIf a final determination on an appeal filed
				under subparagraph (A) results in a confirmation of an individual’s eligibility
				to work in the United States, the administrative review process shall require
				the Secretary to determine if the final nonconfirmation notice issued for the
				individual was the result of—
										(i)an error or negligence on the part of an
				employee or official operating or responsible for the System;
										(ii)the decision rules, processes, or
				procedures utilized by the System; or
										(iii)erroneous system information that was not
				the result of acts or omissions of the individual.
										(D)Compensation for error
										(i)In generalIf the Secretary makes a determination
				under subparagraph (C) that the final nonconfirmation notice issued for an
				individual was not caused by an act or omission of the individual, the
				Secretary shall compensate the individual for lost wages.
										(ii)Calculation of lost wagesLost wages shall be calculated based on the
				wage rate and work schedule that prevailed prior to termination. The individual
				shall be compensated for wages lost beginning on the first scheduled work day
				after employment was terminated and ending 180 days after completion of the
				administrative review process described in this paragraph or the day after the
				individual is reinstated or obtains employment elsewhere, whichever occurs
				first.
										(E)Limitation on compensationFor purposes of determining an individual’s
				compensation for the loss of employment, such compensation shall not include
				any period in which the individual was ineligible for employment in the United
				States.
									(F)Source of fundsCompensation or reimbursement provided
				under this paragraph shall not be provided from funds appropriated in annual
				appropriations Acts to the Secretary for the Department of Homeland
				Security.
									(11)Judicial review
									(A)In generalAfter the Secretary makes a final
				determination on an appeal filed by an individual under the administrative
				review process described in paragraph (10), the individual may obtain judicial
				review of such determination by a civil action commenced not later than 60 days
				after the date of such decision, or such further time as the Secretary may
				allow.
									(B)JurisdictionA civil action for such judicial review
				shall be brought in the district court of the United States for the judicial
				district in which the plaintiff resides, or has a principal place of business,
				or, if the plaintiff does not reside or have a principal place of business
				within any such judicial district, in the District Court of the United States
				for the District of Columbia.
									(C)AnswerAs part of the Secretary’s answer to a
				complaint for such judicial review, the Secretary shall file a certified copy
				of the administrative record compiled during the administrative review under
				paragraph (10), including the evidence upon which the findings and decision
				complained of are based. The court shall have power to enter, upon the
				pleadings and transcript of the record, a judgment affirming or reversing the
				result of that administrative review, with or without remanding the cause for a
				rehearing.
									(D)Compensation for error
										(i)In generalIn cases in which such judicial review
				reverses the final determination of the Secretary made under paragraph (10),
				the court shall compensate the individual for lost wages.
										(ii)Calculation of lost wagesLost wages shall be calculated based on the
				wage rate and work scheduled that prevailed prior to termination. The
				individual shall be compensated for wages lost beginning on the first scheduled
				work day after employment was terminated and ending 180 days after completion
				of the judicial review described in this paragraph or the day after the
				individual is reinstated or obtains employment elsewhere, whichever occurs
				first.
										(12)Limitation on collection and use of
				data
									(A)Limitation on collection of data
										(i)In generalThe System shall collect and maintain only
				the minimum data necessary to facilitate the successful operation of the
				System, and in no case shall the data be other than—
											(I)information necessary to register employers
				under paragraph (5);
											(II)information necessary to initiate and
				respond to inquiries or contests under paragraph (8);
											(III)information necessary to establish and
				enforce compliance with paragraphs (5) and (8);
											(IV)information necessary to detect and prevent
				employment related identity fraud; and
											(V)such other information the Secretary
				determines is necessary, subject to a 180 day notice and comment period in the
				Federal Register.
											(ii)PenaltiesAny officer, employee, or contractor who
				willfully and knowingly collects and maintains data in the System other than
				data described in clause (i) shall be guilty of a misdemeanor and fined not
				more than $1,000 for each violation.
										(B)Limitation on use of dataWhoever willfully and knowingly accesses,
				discloses, or uses any information obtained or maintained by the System—
										(i)for the purpose of committing identity
				fraud, or assisting another person in committing identity fraud, as defined in
				section 1028 of title 18, United States Code;
										(ii)for the purpose of unlawfully obtaining
				employment in the United States or unlawfully obtaining employment in the
				United States for any other person; or
										(iii)for any purpose other than as provided for
				under any provision of law;
										shall be guilty of a felony and
				upon conviction shall be fined under title 18, United States Code, or
				imprisoned for not more than 5 years, or both.(C)ExceptionsNothing in subparagraph (A) or (B) may be
				construed to limit the collection, maintenance, or use of data by the
				Commissioner of Internal Revenue or the Commissioner of Social Security as
				provided by law.
									(13)Modification authorityThe Secretary, after notice is submitted to
				Congress and provided to the public in the Federal Register, is authorized to
				modify the requirements of this subsection with respect to completion of forms,
				method of storage, attestations, copying of documents, signatures, methods of
				transmitting information, and other operational and technical aspects to
				improve the efficiency, accuracy, and security of the System.
								(14)Annual gao study and report
									(A)RequirementThe Comptroller General of the United
				States shall conduct an annual study of the System.
									(B)PurposeThe study shall evaluate the accuracy,
				efficiency, integrity, and impact of the System.
									(C)ReportNot later than the date that is 24 months
				after the date that not less than $400,000,000 have been appropriated and made
				available to the Secretary to implement this subsection, and annually
				thereafter, the Comptroller General shall submit to Congress a report
				containing the findings of the study carried out under this paragraph. Each
				such report shall include, at a minimum, the following:
										(i)An assessment of the annual report and
				certification described in paragraph (8)(E)(ii).
										(ii)An assessment of System performance with
				respect to the rate at which individuals who are eligible for employment in the
				United States are correctly approved within each of the periods specified in
				paragraph (8), including a separate assessment of such rate for nationals and
				aliens.
										(iii)An assessment of the privacy and security
				of the System and its effects on identity fraud or the misuse of personal
				data.
										(iv)An assessment of the effects of the System
				on the employment of unauthorized aliens.
										(v)An assessment of the effects of the System,
				including the effects of tentative confirmations, on unfair immigration-related
				employment practices and employment discrimination based on national origin or
				citizenship status.
										(vi)An assessment of whether the Secretary and
				the Commissioner of Social Security have adequate resources to carry out the
				duties and responsibilities of this section.
										(e)Compliance
								(1)Complaints and investigationsThe Secretary shall establish
				procedures—
									(A)for individuals and entities to file
				complaints regarding potential violations of subsection (a);
									(B)for the investigation of such complaints
				that the Secretary determines are appropriate to investigate; and
									(C)for the investigation of other violations
				of subsection (a) that the Secretary determines is appropriate.
									(2)Authority in investigations
									(A)In generalIn conducting investigations and hearings
				under this subsection, officers and employees of the Department of Homeland
				Security—
										(i)shall have reasonable access to examine
				evidence regarding any employer being investigated; and
										(ii)if designated by the Secretary, may compel
				by subpoena the attendance of witnesses and the production of evidence at any
				designated place in an investigation or case under this subsection.
										(B)Failure to cooperateIn case of refusal to obey a subpoena
				lawfully issued under subparagraph (A)(ii), the Secretary may request that the
				Attorney General apply in an appropriate district court of the United States
				for an order requiring compliance with such subpoena, and any failure to obey
				such order may be punished by such court as contempt.
									(C)Department of laborThe Secretary of Labor shall have the
				investigative authority provided under section 11(a) of the Fair Labor
				Standards Act of 1938 (29 U.S.C. 211(a)) to ensure compliance with the
				provisions of this section.
									(3)Compliance procedures
									(A)Prepenalty noticeIf the Secretary has reasonable cause to
				believe that there has been a violation of a requirement of this section and
				determines that further proceedings related to such violation are warranted,
				the Secretary shall issue to the employer concerned a written notice of the
				Secretary’s intention to issue a claim for a fine or other penalty. Such notice
				shall—
										(i)describe the violation;
										(ii)specify the laws and regulations allegedly
				violated;
										(iii)specify the amount of fines or other
				penalties to be imposed;
										(iv)disclose the material facts which establish
				the alleged violation; and
										(v)inform such employer that the employer
				shall have a reasonable opportunity to make representations as to why a claim
				for a monetary or other penalty should not be imposed.
										(B)Remission or mitigation of
				penalties
										(i)Review by secretaryIf the Secretary determines that such fine
				or other penalty was incurred erroneously, or determines the existence of such
				mitigating circumstances as to justify the remission or mitigation of such fine
				or penalty, the Secretary may remit or mitigate such fine or other penalty on
				the terms and conditions as the Secretary determines are reasonable and just,
				or order termination of any proceedings related to the notice.
										(ii)ApplicabilityThis subparagraph may not apply to an
				employer that has or is engaged in a pattern or practice of violations of
				paragraph (1), (2), or (3) of subsection (a) or of any other requirements of
				this section.
										(C)Penalty claimAfter considering evidence and
				representations offered by the employer, the Secretary shall determine whether
				there was a violation and promptly issue a written final determination setting
				forth the findings of fact and conclusions of law on which the determination is
				based and the appropriate penalty.
									(4)Civil penalties
									(A)Hiring or continuing to employ unauthorized
				aliensAny employer that
				violates any provision of paragraph (1), (2), or (3) of subsection (a) shall
				pay civil penalties as follows:
										(i)Pay a civil penalty of not less than $500
				and not more than $4,000 for each unauthorized alien with respect to each such
				violation.
										(ii)If the employer has previously been fined 1
				time during the 12-month period preceding the violation under this
				subparagraph, pay a civil penalty of not less than $4,000 and not more than
				$10,000 for each unauthorized alien with respect to each such violation.
										(iii)If the employer has previously been fined
				more than 1 time during the 24-month period preceding the violation under this
				subparagraph or has failed to comply with a previously issued and final order
				related to any such provision, pay a civil penalty of not less than $6,000 and
				not more than $20,000 for each unauthorized alien with respect to each such
				violation.
										(B)Recordkeeping or verification
				practicesAny employer that
				violates or fails to comply with the recordkeeping requirements of subsections
				(a), (c), and (d), shall pay a civil penalty as follows:
										(i)Pay a civil penalty of not less than $200
				and not more than $2,000 for each such violation.
										(ii)If the employer has previously been fined 1
				time during the 12-month period preceding the violation under this
				subparagraph, pay a civil penalty of not less than $400 and not more than
				$4,000 for each such violation.
										(iii)If the employer has previously been fined
				more than 1 time during the 24-month period preceding the violation under this
				subparagraph or has failed to comply with a previously issued and final order
				related to such requirements, pay a civil penalty of not less than $600 and not
				more than $6,000 for each such violation.
										(C)Other penaltiesNotwithstanding subparagraphs (A) and (B),
				the Secretary may impose additional penalties for violations, including
				violations of cease and desist orders, specially designed compliance plans to
				prevent further violations, suspended fines to take effect in the event of a
				further violation, and in appropriate cases, the criminal penalty described in
				subsection (f).
									(5)Judicial reviewAn employer adversely affected by a final
				determination may, within 45 days after the date the final determination is
				issued, file a petition in any appropriate district court of the United States.
				The filing of a petition as provided in this paragraph shall stay the
				Secretary’s determination until entry of judgment by the court. The burden
				shall be on the employer to show that the final determination was not supported
				by substantial evidence. The Secretary is authorized to require that the
				petitioner provide, prior to filing for review, security for payment of fines
				and penalties through bond or other guarantee of payment acceptable to the
				Secretary.
								(6)Enforcement of ordersIf an employer fails to comply with a final
				determination issued against that employer under this subsection, and the final
				determination is not subject to review as provided in paragraph (5), the
				Attorney General may file suit to enforce compliance with the final
				determination, not earlier than 46 days and not later than 180 days after the
				date the final determination is issued, in any appropriate district court of
				the United States. In any such suit, the validity and appropriateness of the
				final determination shall not be subject to review.
								(7)Recovery of costs and attorney’s
				feesIn any appeal brought
				under paragraph (5) or suit brought under paragraph (6) of this section the
				employer shall be entitled to recover from the Secretary reasonable costs and
				attorney’s fees if such employer substantially prevails on the merits of the
				case. Such an award of attorney’s fees may not exceed $25,000. Any such costs
				and attorney’s fees assessed against the Secretary shall be charged against the
				operating expenses of the Department for the fiscal year in which the
				assessment is made, and may not be reimbursed from any other source.
								(f)Criminal Penalties and Injunctions for
				Pattern or Practice Violations
								(1)Criminal penaltyAn employer that engages in a pattern or
				practice of knowing violations of subsection (a)(1)(A) or (a)(2) shall be fined
				not more than $20,000 for each unauthorized alien with respect to whom such a
				violation occurs, imprisoned for not more than 3 years for the entire pattern
				or practice, or both.
								(2)Enjoining of pattern or practice
				violationsIf the Secretary
				or the Attorney General has reasonable cause to believe that an employer is
				engaged in a pattern or practice of employment, recruitment, or referral in
				violation of paragraph (1)(A) or (2) of subsection (a), the Attorney General
				may bring a civil action in the appropriate district court of the United States
				requesting a permanent or temporary injunction, restraining order, or other
				order against the employer, as the Secretary deems necessary.
								(g)Adjustment for InflationAll penalties and limitations on the
				recovery of costs and attorney’s fees in this section shall be increased every
				4 years beginning January 2010 to reflect the percentage increase in the
				consumer price index for all urban consumers (all items; U.S. city average) for
				the 48-month period ending with September of the year preceding the year such
				adjustment is made. Any adjustment under this subparagraph shall be rounded to
				the nearest dollar.
							(h)Prohibition of Indemnity Bonds
								(1)ProhibitionIt is unlawful for an employer, in the
				hiring, recruiting, or referring for a fee, of an individual, to require the
				individual to post a bond or security, to pay or agree to pay an amount, or
				otherwise to provide a financial guarantee or indemnity, against any potential
				liability arising under this section relating to such hiring, recruiting, or
				referring of the individual.
								(2)Civil penaltyAny employer which is determined, after
				notice and opportunity for mitigation of the monetary penalty under subsection
				(e), to have violated paragraph (1) of this subsection shall be subject to a
				civil penalty of $10,000 for each violation and to an administrative order
				requiring the return of any amounts received in violation of such paragraph to
				the employee or, if the employee cannot be located, to the Employer Compliance
				Fund established under section 286(w).
								(i)Prohibition on Award of Government
				Contracts, Grants, and Agreements
								(1)Employers with no contracts, grants, or
				agreements
									(A)In generalIf an employer who does not hold a Federal
				contract, grant, or cooperative agreement is determined by the Secretary to be
				a repeat violator of this section or is convicted of a crime under this
				section, the employer shall be debarred from the receipt of a Federal contract,
				grant, or cooperative agreement for a period of 5 years. The Secretary or the
				Attorney General shall advise the Administrator of General Services of such a
				debarment, and the Administrator of General Services shall list the employer on
				the List of Parties Excluded from Federal Procurement and Nonprocurement
				Programs for a period of 5 years.
									(B)WaiverThe Administrator of General Services, in
				consultation with the Secretary and the Attorney General, may waive operation
				of this subsection or may limit the duration or scope of the debarment.
									(2)Employers with contracts, grants, or
				agreements
									(A)In generalAn employer who holds a Federal contract,
				grant, or cooperative agreement and is determined by the Secretary to be a
				repeat violator of this section or is convicted of a crime under this section,
				shall be debarred from the receipt of new Federal contracts, grants, or
				cooperative agreements for a period of 5 years.
									(B)Notice to agenciesPrior to debarring the employer under
				subparagraph (A), the Secretary, in cooperation with the Administrator of
				General Services, shall advise any agency or department holding a contract,
				grant, or cooperative agreement with the employer of the Government’s intention
				to debar the employer from the receipt of new Federal contracts, grants, or
				cooperative agreements for a period of 5 years.
									(C)WaiverAfter consideration of the views of any
				agency or department that holds a contract, grant, or cooperative agreement
				with the employer, the Secretary may, in lieu of debarring the employer from
				the receipt of new Federal contracts, grants, or cooperative agreements for a
				period of 5 years, waive operation of this subsection, limit the duration or
				scope of the debarment, or may refer to an appropriate lead agency the decision
				of whether to debar the employer, for what duration, and under what scope in
				accordance with the procedures and standards prescribed by the Federal
				Acquisition Regulation. However, any proposed debarment predicated on an
				administrative determination of liability for civil penalty by the Secretary or
				the Attorney General shall not be reviewable in any debarment proceeding. The
				decision of whether to debar or take alternate action under this subparagraph
				shall not be judicially reviewed.
									(3)SuspensionIndictments for violations of this section
				or adequate evidence of actions that could form the basis for debarment under
				this subsection shall be considered a cause for suspension under the procedures
				and standards for suspension prescribed by the Federal Acquisition
				Regulation.
								(j)Miscellaneous Provisions
								(1)DocumentationIn providing documentation or endorsement
				of authorization of aliens eligible to be employed in the United States, the
				Secretary shall provide that any limitations with respect to the period or type
				of employment or employer shall be conspicuously stated on the documentation or
				endorsement (other than aliens lawfully admitted for permanent
				residence).
								(2)PreemptionThe provisions of this section preempt any
				State or local law imposing civil or criminal sanctions (other than through
				licensing and similar laws) upon those who employ, or recruit or refer for a
				fee for employment, unauthorized aliens.
								(k)Deposit of Amounts ReceivedExcept as otherwise specified, civil
				penalties collected under this section shall be deposited by the Secretary into
				the Employer Compliance Fund established under section 286(w).
							(l)DefinitionsIn this section:
								(1)EmployerThe term employer means any
				person or entity, including any entity of the Government of the United States,
				hiring, recruiting, or referring an individual for employment in the United
				States.
								(2)SecretaryExcept as otherwise provided, the term
				Secretary means the Secretary of Homeland Security.
								(3)Unauthorized alienThe term unauthorized alien
				means, with respect to the employment of an alien at a particular time, that
				the alien is not at that time either—
									(A)an alien lawfully admitted for permanent
				residence; or
									(B)authorized to be so employed by this Act or
				by the
				Secretary.
									.
				(b)Conforming Amendments
					(1)Amendments
						(A)Repeal of basic pilotSections 401, 402, 403, 404, and 405 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C
			 of Public Law 104–208; 8 U.S.C. 1324a note) are repealed.
						(B)Repeal of reporting requirements
							(i)Report on earnings of aliens not authorized
			 to workSubsection (c) of
			 section 290 (8 U.S.C. 1360) is repealed.
							(ii)Report on fraudulent use of social security
			 account numbersSubsection
			 (b) of section 414 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1360
			 note) is repealed.
							(2)ConstructionNothing in this subsection or in subsection
			 (d) of section 274A, as amended by subsection (a), may be construed to limit
			 the authority of the Secretary to allow or continue to allow the participation
			 of employers who participated in the basic pilot program under sections 401,
			 402, 403, 404, and 405 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a
			 note) in the Electronic Employment Verification System established pursuant to
			 such subsection (d).
					(c)Technical Amendments
					(1)Definition of unauthorized
			 alienSections 218(i)(1) (8
			 U.S.C. 1188(i)(1)), 245(c)(8) (8 U.S.C. 1255(c)(8)), 274(a)(3)(B)(i) (8 U.S.C.
			 1324(a)(3)(B)(i)), and 274B(a)(1) (8 U.S.C. 1324b(a)(1)) are amended by
			 striking 274A(h)(3) and inserting 274A.
					(2)Document requirementsSection 274B (8 U.S.C. 1324b) is
			 amended—
						(A)in subsections (a)(6) and (g)(2)(B), by
			 striking 274A(b) and inserting 274A(c) and (d);
			 and
						(B)in subsection (g)(2)(B)(ii), by striking
			 274A(b)(5) and inserting 274A(c).
						(d)Amendments to the
			 Social Security ActSection 205(c)(2) of the
			 Social Security Act (42 U.S.C.
			 405(c)(2)) is amended by adding at the end the following:
					
						(I)(i)The Commissioner of Social Security shall,
				subject to the provisions of section 301(f)(2) of the
				Comprehensive Immigration Reform Act of
				2007, establish a reliable, secure method to provide through the
				Electronic Employment Verification System established pursuant to subsection
				(d) of section 274A of the Immigration and
				Nationality Act (referred to in this subparagraph as the
				System), within the time periods required by paragraph (8) of
				such subsection—
								(I)a
				determination of whether the name, date of birth, employer identification
				number, and social security account number of an individual provided in an
				inquiry made to the System by an employer is consistent with such information
				maintained by the Commissioner in order to confirm the validity of the
				information provided;
								(II)a
				determination of the citizenship status associated with such name and social
				security account number, according to the records maintained by the
				Commissioner;
								(III)a determination of whether the name and
				number belongs to an individual who is deceased, according to the records
				maintained by the Commissioner;
								(IV)a
				determination of whether the name and number is blocked in accordance with
				clause (ii); and
								(V)a
				confirmation notice or a nonconfirmation notice described in such paragraph
				(8), in a manner that ensures that other information maintained by the
				Commissioner is not disclosed or released to employers through the
				System.
								(ii)The Commissioner of Social Security shall
				prevent the fraudulent or other misuse of a social security account number by
				establishing procedures under which an individual who has been assigned a
				social security account number may block the use of such number under the
				System and remove such block.
							(J)In assigning social security account
				numbers to aliens who are authorized to work in the United States under section
				218A of the Immigration and Nationality
				Act, the Commissioner of Social Security shall, to the maximum
				extent practicable, assign such numbers by employing the enumeration procedure
				administered jointly by the Commissioner, the Secretary of State, and the
				Secretary.
						.
				(e)Disclosure of Certain Taxpayer Identity
			 Information
					(1)In generalSection 6103(l) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(21)Disclosure of certain taxpayer identity
				information by social security administration to department of homeland
				security
								(A)In generalFrom taxpayer identity information which
				has been disclosed to the Social Security Administration and upon written
				request by the Secretary of Homeland Security, the Commissioner of Social
				Security shall disclose directly to officers, employees, and contractors of the
				Department of Homeland Security the following information:
									(i)Disclosure of employer no-match
				noticesTaxpayer identity
				information of each person who has filed an information return required by
				reason of section 6051 during calendar year 2006, 2007, or 2008 which
				contains—
										(I)more than 100 names and taxpayer
				identifying numbers of employees (within the meaning of such section) that did
				not match the records maintained by the Commissioner of Social Security,
				or
										(II)more than 10 names of employees (within the
				meaning of such section) with the same taxpayer identifying number.
										(ii)Disclosure of information regarding use of
				duplicate employee taxpayer identifying informationTaxpayer identity information of each
				person who has filed an information return required by reason of section 6051
				which the Commissioner of Social Security has reason to believe, based on a
				comparison with information submitted by the Secretary of Homeland Security,
				contains evidence of identity fraud due to the multiple use of the same
				taxpayer identifying number (assigned under section 6109) of an employee
				(within the meaning of section 6051).
									(iii)Disclosure of information regarding
				nonparticipating employersTaxpayer identity information of each
				person who has filed an information return required by reason of section 6051
				which the Commissioner of Social Security has reason to believe, based on a
				comparison with information submitted by the Secretary of Homeland Security,
				contains evidence of such person’s failure to register and participate in the
				Electronic Employment Verification System authorized under section 274A(d) of
				the Immigration and Nationality Act
				(hereafter in this paragraph referred to as the System).
									(iv)Disclosure of information regarding new
				employees of nonparticipating employersTaxpayer identity information of all
				employees (within the meaning of section 6051) hired after the date a person
				identified in clause (iii) is required to participate in the System under
				section 274A(d)(2) or section 274A(d)(3)(B) of the
				Immigration and Nationality
				Act.
									(v)Disclosure of information regarding
				employees of certain designated employersTaxpayer identity information of all
				employees (within the meaning of section 6051) of each person who is required
				to participate in the System under section 274A(d)(3)(B) of the
				Immigration and Nationality
				Act.
									(vi)Disclosure of new hire taxpayer identity
				informationTaxpayer identity
				information of each person participating in the System and taxpayer identity
				information of all employees (within the meaning of section 6051) of such
				person hired during the period beginning with the later of—
										(I)the date such person begins to participate
				in the System, or
										(II)the date of the request immediately
				preceding the most recent request under this clause,
										ending with the date of the most recent
				request under this clause.(B)Restriction on disclosureThe Commissioner of Social Security shall
				disclose taxpayer identity information under subparagraph (A) only for purposes
				of, and to the extent necessary in—
									(i)establishing and enforcing employer
				participation in the System,
									(ii)carrying out, including through civil
				administrative and civil judicial proceedings, of sections 212, 217, 235, 237,
				238, 274A, 274B, and 274C of the Immigration and
				Nationality Act, and
									(iii)the civil operation of the Alien Terrorist
				Removal Court.
									(C)ReimbursementThe Commissioner of Social Security shall
				prescribe a reasonable fee schedule for furnishing taxpayer identity
				information under this paragraph and collect such fees in advance from the
				Secretary of Homeland Security.
								(D)TerminationThis paragraph shall not apply to any
				request made after the date which is 3 years after the date of the enactment of
				this
				paragraph.
								.
					(2)Compliance by dhs contractors with
			 confidentiality safeguards
						(A)In generalSection 6103(p) of such Code is amended by
			 adding at the end the following new paragraph:
							
								(9)Disclosure to dhs contractorsNotwithstanding any other provision of this
				section, no return or return information shall be disclosed to any contractor
				of the Department of Homeland Security unless such Department, to the
				satisfaction of the Secretary—
									(A)has requirements in effect which require
				each such contractor which would have access to returns or return information
				to provide safeguards (within the meaning of paragraph (4)) to protect the
				confidentiality of such returns or return information,
									(B)agrees to conduct an on-site review every 3
				years (mid-point review in the case of contracts or agreements of less than 1
				year in duration) of each contractor to determine compliance with such
				requirements,
									(C)submits the findings of the most recent
				review conducted under subparagraph (B) to the Secretary as part of the report
				required by paragraph (4)(E), and
									(D)certifies to the Secretary for the most
				recent annual period that such contractor is in compliance with all such
				requirements.
									The certification required by subparagraph
				(D) shall include the name and address of each contractor, a description of the
				contract or agreement with such contractor, and the duration of such contract
				or
				agreement.
								.
						(3)Conforming amendments
						(A)Section 6103(a)(3) of such Code is amended
			 by striking or (20) and inserting (20), or
			 (21).
						(B)Section 6103(p)(3)(A) of such Code is
			 amended by adding at the end the following new sentence: The
			 Commissioner of Social Security shall provide to the Secretary such information
			 as the Secretary may require in carrying out this paragraph with respect to
			 return information inspected or disclosed under the authority of subsection
			 (l)(21)..
						(C)Section 6103(p)(4) of such Code is
			 amended—
							(i)by striking or (17) both
			 places it appears and inserting (17), or (21), and
							(ii)by striking or (20) each
			 place it appears and inserting (20), or (21).
							(D)Section 6103(p)(8)(B) of such Code is
			 amended by inserting or paragraph (9) after subparagraph
			 (A).
						(E)Section 7213(a)(2) of such Code is amended
			 by striking or (20) and inserting (20), or
			 (21).
						(f)Authorization of Appropriations
					(1)In generalThere are authorized to be appropriated to
			 the Secretary such sums as are necessary to carry out the amendments made by
			 this section.
					(2)Limitation on verification responsibilities
			 of commissioner of social securityThe Commissioner of Social Security is
			 authorized to perform activities with respect to carrying out the
			 Commissioner’s responsibilities in this title or the amendments made by this
			 title, but only to the extent the Secretary has provided, in advance, funds to
			 cover the Commissioner’s full costs in carrying out such responsibilities. In
			 no case shall funds from the Federal Old-Age and Survivors Insurance Trust Fund
			 or the Federal Disability Insurance Trust Fund be used to carry out such
			 responsibilities.
					(g)Effective Dates
					(1)In generalThe amendments made by subsections (a),
			 (b), (c), and (d) shall take effect on the date that is 180 days after the date
			 of the enactment of this Act.
					(2)Subsection
			 (e)
						(A)In generalThe amendments made by subsection (e) shall
			 apply to disclosures made after the date of the enactment of this Act.
						(B)CertificationsThe first certification under section
			 6103(p)(9)(D) of the Internal Revenue Code of 1986, as added by subsection
			 (e)(2), shall be made with respect to calendar year 2007.
						302.Employer Compliance FundSection 286 (8 U.S.C. 1356) is amended by
			 adding at the end the following new subsection:
				
					(w)Employer Compliance Fund
						(1)In generalThere is established in the general fund of
				the Treasury, a separate account, which shall be known as the Employer
				Compliance Fund (referred to in this subsection as the
				Fund).
						(2)DepositsThere shall be deposited as offsetting
				receipts into the Fund all civil monetary penalties collected by the Secretary
				of Homeland Security under section 274A.
						(3)PurposeAmounts refunded to the Secretary from the
				Fund shall be used for the purposes of enhancing and enforcing employer
				compliance with section 274A.
						(4)Availability of fundsAmounts deposited into the Fund shall
				remain available until expended and shall be refunded out of the Fund by the
				Secretary of the Treasury, at least on a quarterly basis, to the Secretary of
				Homeland
				Security.
						.
			303.Additional worksite enforcement and fraud
			 detection agents
				(a)Increase in Number of
			 PersonnelThe Secretary
			 shall, subject to the availability of appropriations for such purpose, annually
			 increase, by not less than 2,200, the number of personnel of the Bureau of
			 Immigration and Customs Enforcement during the 5-year period beginning on the
			 date of the enactment of this Act.
				(b)Use of PersonnelThe Secretary shall ensure that not less
			 than 25 percent of all the hours expended by personnel of the Bureau of
			 Immigration and Customs Enforcement shall be used to enforce compliance with
			 sections 274A and 274C of the Immigration and
			 Nationality Act (8 U.S.C. 1324a and 1324c).
				(c)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary for each of the fiscal years
			 2008 through 2012 such sums as may be necessary to carry out this
			 section.
				304.Clarification of ineligibility for
			 misrepresentationSection
			 212(a)(6)(C)(ii)(I) (8 U.S.C. 1182(a)(6)(C)(ii)(I)), is amended by striking
			 citizen and inserting national.
			305.Antidiscrimination protections
				(a)Application of Prohibition of
			 Discrimination to Verification SystemSection 274B(a)(1) (8 U.S.C. 1324b(a)(1))
			 is amended by inserting , the verification of the individual’s work
			 authorization through the Electronic Employment Verification System described
			 in section 274A(d), after the individual for
			 employment.
				(b)Classes of Aliens as Protected
			 IndividualsSection
			 274B(a)(3)(B) (8 U.S.C. 1324b(a)(3)(B)) is amended to read as follows:
					
						(B)is an alien who is—
							(i)lawfully admitted for permanent
				residence;
							(ii)granted the status of an alien lawfully
				admitted for temporary residence under section 210(a) or 245(a)(1);
							(iii)admitted as a refugee under section
				207;
							(iv)granted asylum under section 208;
							(v)granted the status of a nonimmigrant under
				section 101(a)(15)(H)(ii)(c);
							(vi)granted temporary protected status under
				section 244; or
							(vii)granted parole under section
				212(d)(5).
							.
				(c)Requirements for Electronic Employment
			 VerificationSection 274B(a)
			 (8 U.S.C. 1324b(a)) is amended by adding at the end the following:
					
						(7)Antidiscrimination requirements of the
				electronic employment verification systemIt is an unfair immigration-related
				employment practice for a person or other entity, in the course of the
				electronic verification process described in section 274A(d)—
							(A)to terminate or undertake any adverse
				employment action due to a tentative nonconfirmation;
							(B)to use the verification system for
				screening of an applicant prior to an offer of employment;
							(C)except as described in section
				274A(d)(3)(B), to use the verification system for a current employee after the
				first 3 days of employment, or for the reverification of an employee after the
				employee has satisfied the process described in section 274A(d); or
							(D)to require an individual to make an inquiry
				under the self-verification procedures established in section
				274A(d)(8)(E)(iii).
							.
				(d)Increase in Civil Money
			 PenaltiesSection 274B(g)(2)
			 (8 U.S.C. 1324b(g)(2)) is amended—
					(1)in subparagraph (B)(iv)—
						(A)in subclause (I), by striking $250
			 and not more than $2,000 and inserting $1,000 and not more than
			 $4,000;
						(B)in subclause (II), by striking
			 $2,000 and not more than $5,000 and inserting $4,000 and
			 not more than $10,000;
						(C)in subclause (III), by striking
			 $3,000 and not more than $10,000 and inserting $6,000 and
			 not more than $20,000; and
						(D)in subclause (IV), by striking $100
			 and not more than $1,000 and inserting $500 and not more than
			 $5,000.
						(e)Increased Funding of Information
			 CampaignSection 274B(l)(3)
			 (8 U.S.C. 1324b(l)(3)) is amended by inserting and an additional
			 $40,000,000 for each of the fiscal years 2008 through 2010 before the
			 period at the end.
				(f)Effective
			 DateThe amendments made by
			 this section shall take effect on the date that is 180 days after the date of
			 the enactment of this Act and shall apply to violations occurring on or after
			 such date.
				IVNonimmigrant and Immigrant Visa
			 Reform
			ATemporary Guest Workers
				401.Immigration impact study
					(a)Effective
			 DateAny regulation that
			 would increase the number of aliens who are eligible for legal status may not
			 take effect before 90 days after the date on which the Director of the Bureau
			 of the Census submits a report to Congress under subsection (c).
					(b)StudyThe Director of the Bureau of the Census,
			 jointly with the Secretary, the Secretary of Agriculture, the Secretary of
			 Education, the Secretary of Energy, the Secretary of Health and Human Services,
			 the Secretary of Housing and Urban Development, the Secretary of the Interior,
			 the Secretary of Labor, the Secretary of Transportation, the Secretary of the
			 Treasury, the Attorney General, and the Administrator of the Environmental
			 Protection Agency, shall undertake a study examining the impacts of the current
			 and proposed annual grants of legal status, including immigrant and
			 nonimmigrant status, along with the current level of illegal immigration, on
			 the infrastructure of and quality of life in the United States.
					(c)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Director of the Bureau of the Census shall
			 submit to Congress a report on the findings of the study required by subsection
			 (b), including the following information:
						(1)An estimate of the total legal and illegal
			 immigrant populations of the United States, as they relate to the total
			 population.
						(2)The projected impact of legal and illegal
			 immigration on the size of the population of the United States over the next 50
			 years, which regions of the country are likely to experience the largest
			 increases, which small towns and rural counties are likely to lose their
			 character as a result of such growth, and how the proposed regulations would
			 affect these projections.
						(3)The impact of the current and projected
			 foreign-born populations on the natural environment, including the consumption
			 of nonrenewable resources, waste production and disposal, the emission of
			 pollutants, and the loss of habitat and productive farmland, an estimate of the
			 public expenditures required to maintain current standards in each of these
			 areas, the degree to which current standards will deteriorate if such
			 expenditures are not forthcoming, and the additional effects the proposed
			 regulations would have.
						(4)The impact of the current and projected
			 foreign-born populations on employment and wage rates, particularly in
			 industries such as agriculture and services in which the foreign born are
			 concentrated, an estimate of the associated public costs, and the additional
			 effects the proposed regulations would have.
						(5)The impact of the current and projected
			 foreign-born populations on the need for additions and improvements to the
			 transportation infrastructure of the United States, an estimate of the public
			 expenditures required to meet this need, the impact on Americans’ mobility if
			 such expenditures are not forthcoming, and the additional effect the proposed
			 regulations would have.
						(6)The impact of the current and projected
			 foreign-born populations on enrollment, class size, teacher-student ratios, and
			 the quality of education in public schools, an estimate of the public
			 expenditures required to maintain current median standards, the degree to those
			 standards will deteriorate if such expenditures are not forthcoming, and the
			 additional effect the proposed regulations would have.
						(7)The impact of the current and projected
			 foreign-born populations on home ownership rates, housing prices, and the
			 demand for low-income and subsidized housing, the public expenditures required
			 to maintain current median standards in these areas, the degree to which those
			 standards will deteriorate if such expenditures are not forthcoming, and the
			 additional effect the proposed regulations would have.
						(8)The impact of the current and projected
			 foreign-born populations on access to quality health care and on the cost of
			 health care and health insurance, an estimate of the public expenditures
			 required to maintain current median standards, the degree to which those
			 standards will deteriorate if such expenditures are not forthcoming, and the
			 additional effect the proposed regulations would have.
						(9)The impact of the current and projected
			 foreign-born populations on the criminal justice system in the United States,
			 an estimate of the associated public costs, and the additional effect the
			 proposed regulations would have.
						402.Nonimmigrant temporary worker
					(a)Temporary Worker CategorySection 101(a)(15)(H) (8 U.S.C.
			 1101(a)(15)(H)) is amended to read as follows:
						
							(H)an alien—
								(i)(b)subject to section 212(j)(2)—
										(aa)who is coming temporarily to the United
				States to perform services (other than services described in clause (ii)(a) or
				subparagraph (O) or (P)) in a specialty occupation described in section
				214(i)(1) or as a fashion model;
										(bb)who meets the requirements for the
				occupation specified in section 214(i)(2) or, in the case of a fashion model,
				is of distinguished merit and ability; and
										(cc)with respect to whom the Secretary of Labor
				determines and certifies to the Secretary of Homeland Security that the
				intending employer has filed an application with the Secretary in accordance
				with section 212(n)(1);
										(b1)(aa)who is entitled to enter the United States
				under the provisions of an agreement listed in section 214(g)(8)(A);
										(bb)who is engaged in a specialty occupation
				described in section 214(i)(3); and
										(cc)with respect to whom the Secretary of Labor
				determines and certifies to the Secretary of Homeland Security and the
				Secretary of State that the intending employer has filed an attestation with
				the Secretary of Labor in accordance with section 212(t)(1); or
										(c)(aa)who is coming temporarily to the United
				States to perform services as a registered nurse;
										(bb)who meets the qualifications described in
				section 212(m)(1); and
										(cc)with respect to whom the Secretary of Labor
				determines and certifies to the Secretary of Homeland Security that an
				unexpired attestation is on file and in effect under section 212(m)(2) for the
				facility (as defined in section 212(m)(6)) for which the alien will perform the
				services; or
										(ii)(a)who—
										(aa)has a residence in a foreign country which
				the alien has no intention of abandoning; and
										(bb)is coming temporarily to the United States
				to perform agricultural labor or services (as defined by the Secretary of
				Labor), including agricultural labor (as defined in section 3121(g) of the
				Internal Revenue Code of 1986), agriculture (as defined in section 3(f) of the
				Fair Labor Standards Act of 1938 (29 U.S.C. 203(f))), and the pressing of
				apples for cider on a farm, of a temporary or seasonal nature;
										(b)who—
										(aa)has a residence in a foreign country which
				the alien has no intention of abandoning;
										(bb)is coming temporarily to the United States
				to perform nonagricultural work or services of a temporary or seasonal nature
				(if unemployed persons capable of performing such work or services cannot be
				found in the United States), excluding medical school graduates coming to the
				United States to perform services as members of the medical profession;
				or
										(c)who—
										(aa)has a residence in a foreign country which
				the alien has no intention of abandoning;
										(bb)is coming temporarily to the United States
				to perform temporary labor or services other than the labor or services
				described in clause (i)(b), (i)(c), (ii)(a), or (iii), or subparagraph (L),
				(O), (P), or (R) (if unemployed persons capable of performing such labor or
				services cannot be found in the United States); and
										(cc)meets the requirements under section 218A,
				including the filing of a petition under such section on behalf of the
				alien;
										(iii)who—
									(a)has a residence in a foreign country which
				the alien has no intention of abandoning; and
									(b)is coming temporarily to the United States
				as a trainee (other than to receive graduate medical education or training) in
				a training program that is not designed primarily to provide productive
				employment; or
									(iv)who—
									(a)is the spouse or a minor child of an alien
				described in this subparagraph; and
									(b)is accompanying or following to join such
				alien.
									.
					(b)Effective Date and
			 ApplicationThe amendment
			 made by subsection (a) shall take effect on the date that is 18 months after
			 the date that not less than $400,000,000 have been appropriated and made
			 available to the Secretary to implement the Electronic Employment Verification
			 System established under 274A(d) of the Immigration and Nationality Act, as amended by
			 section 301(a), with respect to aliens, who, on such effective date, are
			 outside of the United States.
					403.Admission of nonimmigrant temporary guest
			 workers
					(a)Temporary Guest Workers
						(1)In generalChapter 2 of title II (8 U.S.C. 1181 et
			 seq.) is amended by inserting after section 218 the following:
							
								218A.Admission of H–2C nonimmigrants
									(a)AuthorizationThe Secretary of State may grant a
				temporary visa to an H–2C nonimmigrant who demonstrates an intent to perform
				labor or services in the United States (other than the labor or services
				described in clause (i)(b) or (ii)(a) of section 101(a)(15)(H) or subparagraph
				(L), (O), (P), or (R)) of section 101(a)(15).
									(b)Requirements for AdmissionAn alien shall be eligible for H–2C
				nonimmigrant status if the alien meets the following requirements:
										(1)Eligibility to workThe alien shall establish that the alien is
				capable of performing the labor or services required for an occupation under
				section 101(a)(15)(H)(ii)(c).
										(2)Evidence of employmentThe alien shall establish that the alien
				has received a job offer from an employer who has complied with the
				requirements of 218B.
										(3)FeeThe alien shall pay a $500 visa issuance
				fee in addition to the cost of processing and adjudicating such application.
				Nothing in this paragraph shall be construed to affect consular procedures for
				charging reciprocal fees.
										(4)Medical examinationThe alien shall undergo a medical
				examination (including a determination of immunization status), at the alien’s
				expense, that conforms to generally accepted standards of medical
				practice.
										(5)Application content and waiver
											(A)Application formThe alien shall submit to the Secretary a
				completed application, on a form designed by the Secretary of Homeland
				Security, including proof of evidence of the requirements under paragraphs (1)
				and (2).
											(B)ContentIn addition to any other information that
				the Secretary requires to determine an alien’s eligibility for H–2C
				nonimmigrant status, the Secretary shall require an alien to provide
				information concerning the alien’s—
												(i)physical and mental health;
												(ii)criminal history and gang
				membership;
												(iii)immigration history; and
												(iv)involvement with groups or individuals that
				have engaged in terrorism, genocide, persecution, or who seek the overthrow of
				the United States Government.
												(C)KnowledgeThe alien shall include with the
				application submitted under this paragraph a signed certification in which the
				alien certifies that—
												(i)the alien has read and understands all of
				the questions and statements on the application form;
												(ii)the alien certifies under penalty of
				perjury under the laws of the United States that the application, and any
				evidence submitted with it, are all true and correct; and
												(iii)the applicant authorizes the release of any
				information contained in the application and any attached evidence for law
				enforcement purposes.
												(c)Grounds of Inadmissibility
										(1)In generalIn determining an alien’s admissibility as
				an H–2C nonimmigrant—
											(A)paragraphs (5), (6)(A), (7), (9)(B), and
				(9)(C) of section 212(a) may be waived for conduct that occurred before the
				effective date of the Comprehensive
				Immigration Reform Act of 2007;
											(B)the Secretary of Homeland Security may not
				waive the application of—
												(i)subparagraph (A), (B), (C), (E), (G), (H),
				or (I) of section 212(a)(2) (relating to criminals);
												(ii)section 212(a)(3) (relating to security and
				related grounds); or
												(iii)subparagraph (A), (C) or (D) of section
				212(a)(10) (relating to polygamists and child abductors); and
												(C)for conduct that occurred before the date
				of the enactment of the Comprehensive
				Immigration Reform Act of 2007, the Secretary of Homeland
				Security may waive the application of any provision of section 212(a) not
				listed in subparagraph (B) on behalf of an individual alien—
												(i)for humanitarian purposes;
												(ii)to ensure family unity; or
												(iii)if such a waiver is otherwise in the public
				interest.
												(2)Renewal of authorized admission and
				subsequent admissionsAn
				alien seeking renewal of authorized admission or subsequent admission as an
				H–2C nonimmigrant shall establish that the alien is not inadmissible under
				section 212(a).
										(d)Background ChecksThe Secretary of Homeland Security shall
				not admit, and the Secretary of State shall not issue a visa to, an alien
				seeking H–2C nonimmigrant status unless all appropriate background checks have
				been completed.
									(e)Ineligible To Change Nonimmigrant
				ClassificationAn H–2C
				nonimmigrant may not change nonimmigrant classification under section
				248.
									(f)Period of Authorized Admission
										(1)Authorized period and renewalThe initial period of authorized admission
				as an H–2C nonimmigrant shall be 3 years, and the alien may seek 1 extension
				for an additional 3-year period.
										(2)International commutersAn alien who resides outside the United
				States and commutes into the United States to work as an H–2C nonimmigrant, is
				not subject to the time limitations under paragraph (1).
										(3)Loss of employment
											(A)In general
												(i)Period of unemploymentSubject to clause (ii) and subsection (c),
				the period of authorized admission of an H–2C nonimmigrant shall terminate if
				the alien is unemployed for 60 or more consecutive days.
												(ii)ExceptionThe period of authorized admission of an
				H–2C nonimmigrant shall not terminate if the alien is unemployed for 60 or more
				consecutive days if such unemployment is caused by—
													(I)a period of physical or mental disability
				of the alien or the spouse, son, daughter, or parent (as defined in section 101
				of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611)) of the
				alien;
													(II)a period of vacation, medical leave,
				maternity leave, or similar leave from employment authorized by employer
				policy, State law, or Federal law; or
													(III)any other period of temporary unemployment
				caused by circumstances beyond the control of the alien.
													(B)Return to foreign residenceAny alien whose period of authorized
				admission terminates under subparagraph (A) shall be required to leave the
				United States.
											(C)Period of visa validityAny alien, whose period of authorized
				admission terminates under subparagraph (A), who leaves the United States under
				subparagraph (B), may reenter the United States as an H–2C nonimmigrant to work
				for an employer, if the alien has complied with the requirements of subsection
				(b). The Secretary may, in the Secretary’s sole and unreviewable discretion,
				reauthorize such alien for admission as an H–2C nonimmigrant without requiring
				the alien’s departure from the United States.
											(4)Visits outside united states
											(A)In generalUnder regulations established by the
				Secretary of Homeland Security, an H–2C nonimmigrant—
												(i)may travel outside of the United States;
				and
												(ii)may be readmitted without having to obtain
				a new visa if the period of authorized admission has not expired.
												(B)Effect on period of authorized
				admissionTime spent outside
				the United States under subparagraph (A) shall not extend the period of
				authorized admission in the United States.
											(5)Bars to extension or
				admissionAn alien may not be
				granted H–2C nonimmigrant status, or an extension of such status, if—
											(A)the alien has violated any material term or
				condition of such status granted previously, including failure to comply with
				the change of address reporting requirements under section 265;
											(B)the alien is inadmissible as a
				nonimmigrant; or
											(C)the granting of such status or extension of
				such status would allow the alien to exceed 6 years as an H–2C nonimmigrant,
				unless the alien has resided and been physically present outside the United
				States for at least 1 year after the expiration of such H–2C nonimmigrant
				status.
											(g)Evidence of Nonimmigrant
				StatusEach H–2C nonimmigrant
				shall be issued documentary evidence of nonimmigrant status, which—
										(1)shall be machine-readable,
				tamper-resistant, and allow for biometric authentication;
										(2)shall be designed in consultation with the
				Forensic Document Laboratory of the Bureau of Immigration and Customs
				Enforcement;
										(3)shall, during the alien’s authorized period
				of admission under subsection (f), serve as a valid entry document for the
				purpose of applying for admission to the United States—
											(A)instead of a passport and visa if the
				alien—
												(i)is a national of a foreign territory
				contiguous to the United States; and
												(ii)is applying for admission at a land border
				port of entry; and
												(B)in conjunction with a valid passport, if
				the alien is applying for admission at an air or sea port of entry;
											(4)may be accepted during the period of its
				validity by an employer as evidence of employment authorization and identity
				under section 274A(b)(1)(B); and
										(5)shall be issued to the H–2C nonimmigrant by
				the Secretary of Homeland Security promptly after the final adjudication of
				such alien’s application for H–2C nonimmigrant status.
										(h)Penalty for Failure To DepartIf an H–2C nonimmigrant fails to depart the
				United States before the date which is 10 days after the date that the alien’s
				authorized period of admission as an H–2C nonimmigrant terminates, the H–2C
				nonimmigrant may not apply for or receive any immigration relief or benefit
				under this Act or any other law, except for relief under sections 208 and
				241(b)(3) and relief under the Convention Against Torture and Other Cruel,
				Inhuman or Degrading Treatment or Punishment, for an alien who indicates either
				an intention to apply for asylum under section 208 or a fear of persecution or
				torture.
									(i)Penalty for Illegal Entry or
				OverstayAny alien who
				enters, attempts to enter, or crosses the border after the date of the
				enactment of this section, and is physically present in the United States after
				such date in violation of this Act or of any other Federal law, may not
				receive, for a period of 10 years—
										(1)any relief under section 240A(a),
				240A(b)(1), or 240B; or
										(2)nonimmigrant status under section
				101(a)(15) (except subparagraphs (T) and (U)).
										(j)PortabilityA nonimmigrant alien described in this
				section, who was previously issued a visa or otherwise provided H–2C
				nonimmigrant status, may accept a new offer of employment with a subsequent
				employer, if—
										(1)the employer complies with section 218B;
				and
										(2)the alien, after lawful admission to the
				United States, did not work without authorization.
										(k)Change of AddressAn H–2C nonimmigrant shall comply with the
				change of address reporting requirements under section 265 through either
				electronic or paper notification.
									(l)Collection of FeesAll fees collected under this section shall
				be deposited in the Treasury in accordance with section 286(c).
									(m)Issuance of H–4 Nonimmigrant Visas for
				Spouse and Children
										(1)In generalThe alien spouse and children of an H–2C
				nonimmigrant (referred to in this section as dependent aliens)
				who are accompanying or following to join the H–2C nonimmigrant may be issued
				nonimmigrant visas under section 101(a)(15)(H)(iv).
										(2)Requirements for admissionA dependent alien is eligible for
				nonimmigrant status under 101(a)(15)(H)(iv) if the dependent alien meets the
				following requirements:
											(A)EligibilityThe dependent alien is admissible as a
				nonimmigrant and does not fall within a class of aliens ineligible for H–4A
				nonimmigrant status listed under subsection (c).
											(B)Medical examinationBefore a nonimmigrant visa is issued to a
				dependent alien under this subsection, the dependent alien shall submit to a
				medical examination (including a determination of immunization status) at the
				alien’s expense, that conforms to generally accepted standards of medical
				practice.
											(C)Background checksBefore a nonimmigrant visa is issued to a
				dependent alien under this section, the consular officer shall conduct such
				background checks as the Secretary of State, in consultation with the Secretary
				of Homeland Security, considers appropriate.
											(n)DefinitionsIn this section and sections 218B, 218C,
				and 218D:
										(1)Aggrieved personterm aggrieved person means a
				person adversely affected by an alleged violation of this section,
				including—
											(A)a worker whose job, wages, or working
				conditions are adversely affected by the violation; and
											(B)a representative for workers whose jobs,
				wages, or working conditions are adversely affected by the violation who brings
				a complaint on behalf of such worker.
											(2)Area of employmentThe terms area of employment
				and area of intended employment mean the area within normal
				commuting distance of the worksite or physical location at which the work of
				the temporary worker is or will be performed. If such worksite or location is
				within a Metropolitan Statistical Area, any place within such area is deemed to
				be within the area of employment.
										(3)Eligible individualThe term eligible individual
				means, with respect to employment, an individual who is not an unauthorized
				alien (as defined in section 274A) with respect to that employment.
										(4)Employ; employee; employerThe terms employ,
				employee, and employer have the meanings given such
				terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
				203).
										(5)Foreign labor contractorThe term foreign labor
				contractor means any person who for any compensation or other valuable
				consideration paid or promised to be paid, performs any foreign labor
				contracting activity.
										(6)Foreign labor contracting
				activityThe term
				foreign labor contracting activity means recruiting, soliciting,
				hiring, employing, or furnishing, an individual who resides outside of the
				United States for employment in the United States as a nonimmigrant alien
				described in section 101(a)(15)(H)(ii)(c).
										(7)H–2C nonimmigrantThe term H–2C nonimmigrant
				means a nonimmigrant described in section 101(a)(15)(H)(ii)(c).
										(8)Separation from employmentThe term separation from
				employment means the worker’s loss of employment, other than through a
				discharge for inadequate performance, violation of workplace rules, cause,
				voluntary departure, voluntary retirement, or the expiration of a grant or
				contract. The term does not include any situation in which the worker is
				offered, as an alternative to such loss of employment, a similar employment
				opportunity with the same employer at equivalent or higher compensation and
				benefits than the position from which the employee was discharged, regardless
				of whether the employee accepts the offer. Nothing in this paragraph shall
				limit an employee’s rights under a collective bargaining agreement or other
				employment contract.
										(9)United states workerThe term United States worker
				means an employee who is—
											(A)a citizen or national of the United States;
				or
											(B)an alien who is—
												(i)lawfully admitted for permanent
				residence;
												(ii)admitted as a refugee under section
				207;
												(iii)granted asylum under section 208; or
												(iv)otherwise authorized, under this Act or by
				the Secretary of Homeland Security, to be employed in the United
				States.
												.
						(2)Clerical amendmentThe table of contents for the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section
			 218 the following:
							
								
									Sec. 218A. Admission of
				temporary H–2C
				workers.
								
								.
						404.Employer obligations
					(a)In GeneralTitle II (8 U.S.C. 1201 et seq.) is amended
			 by inserting after section 218A, as added by section 403, the following:
						
							218B.Employer obligations
								(a)General RequirementsEach employer who employs an H–2C
				nonimmigrant shall—
									(1)file a petition in accordance with
				subsection (b); and
									(2)pay the appropriate fee, as determined by
				the Secretary of Labor.
									(b)Required ProcedureExcept where the Secretary of Labor has
				determined that there is a shortage of United States workers in the occupation
				and area of intended employment to which the H–2C nonimmigrant is
				sought—
									(1)Efforts to recruit united states
				workersDuring the period
				beginning not later than 90 days prior to the date on which a petition is filed
				under subsection (a)(1), and ending on the date that is 14 days prior to the
				date on which the petition is filed, the employer involved shall take the
				following steps to recruit United States workers for the position for which the
				H–2C nonimmigrant is sought under the petition:
										(A)Submit a copy of the job opportunity,
				including a description of the wages and other terms and conditions of
				employment and the minimum education, training, experience and other
				requirements of the job, to the State Employment Service Agency that serves the
				area of employment in the State in which the employer is located.
										(B)Authorize the State Employment Service
				Agency to post the job opportunity on the Internet through the website for
				America’s Job Bank, with local job banks, and with unemployment agencies and
				other labor referral and recruitment sources pertinent to the job
				involved.
										(C)Authorize the State Employment Service
				Agency to notify labor organizations in the State in which the job is located,
				and if applicable, the office of the local union which represents the employees
				in the same or substantially equivalent job classification of the job
				opportunity.
										(D)Post the availability of the job
				opportunity for which the employer is seeking a worker in conspicuous locations
				at the place of employment for all employees to see.
										(2)Efforts to employ united states
				workersAn employer that
				seeks to employ an H–2C nonimmigrant shall—
										(A)first offer the job to any eligible United
				States worker who applies, is qualified for the job and is available at the
				time of need, notwithstanding any other valid employment criteria.
										(c)PetitionA petition to hire an H–2C nonimmigrant
				under this section shall include an attestation by the employer of the
				following:
									(1)Protection of united states
				workersThe employment of an
				H–2C nonimmigrant—
										(A)will not adversely affect the wages and
				working conditions of workers in the United States similarly employed;
				and
										(B)did not and will not cause the separation
				from employment of a United States worker employed by the employer within the
				180-day period beginning 90 days before the date on which the petition is
				filed.
										(2)Wages
										(A)In generalThe H–2C nonimmigrant will be paid not less
				than the greater of—
											(i)the actual wage level paid by the employer
				to all other individuals with similar experience and qualifications for the
				specific employment in question; or
											(ii)the prevailing wage level for the
				occupational classification in the area of employment, taking into account
				experience and skill levels of employees.
											(B)CalculationThe wage levels under subparagraph (A)
				shall be calculated based on the best information available at the time of the
				filing of the application.
										(C)Prevailing wage levelFor purposes of subparagraph (A)(ii), the
				prevailing wage level shall be determined in accordance as follows:
											(i)If the job opportunity is covered by a
				collective bargaining agreement between a union and the employer, the
				prevailing wage shall be the wage rate set forth in the collective bargaining
				agreement.
											(ii)If the job opportunity is not covered by
				such an agreement and it is in an occupation that is covered by a wage
				determination under a provision of subchapter IV of chapter 31 of title 40,
				United States Code, or the Service Contract Act of 1965 (41 U.S.C. 351 et
				seq.), the prevailing wage level shall be the appropriate statutory
				wage.
											(iii)(I)If the job opportunity is not covered by
				such an agreement and it is in an occupation that is not covered by a wage
				determination under a provision of subchapter IV of chapter 31 of title 40,
				United States Code, or the Service Contract Act of 1965 (41 U.S.C. 351 et
				seq.), the prevailing wage level shall be based on published wage data for the
				occupation from the Bureau of Labor Statistics, including the Occupational
				Employment Statistics survey, Current Employment Statistics data, National
				Compensation Survey, and Occupational Employment Projections program. If the
				Bureau of Labor Statistics does not have wage data applicable to such
				occupation, the employer may base the prevailing wage level on another wage
				survey approved by the Secretary of Labor.
												(II)The Secretary shall promulgate regulations
				applicable to approval of such other wage surveys that require, among other
				things, that the Bureau of Labor Statistics determine such surveys are
				statistically viable.
												(3)Working conditionsAll workers in the occupation at the place
				of employment at which the H–2C nonimmigrant will be employed will be provided
				the working conditions and benefits that are normal to workers similarly
				employed in the area of intended employment.
									(4)Labor disputeThere is not a strike, lockout, or work
				stoppage in the course of a labor dispute in the occupation at the place of
				employment at which the H–2C nonimmigrant will be employed. If such strike,
				lockout, or work stoppage occurs following submission of the petition, the
				employer will provide notification in accordance with regulations promulgated
				by the Secretary of Labor.
									(5)Provision of insuranceIf the position for which the H–2C
				nonimmigrant is sought is not covered by the State workers’ compensation law,
				the employer will provide, at no cost to the H–2C nonimmigrant, insurance
				covering injury and disease arising out of, and in the course of, the worker’s
				employment, which will provide benefits at least equal to those provided under
				the State workers’ compensation law for comparable employment.
									(6)Notice to employees
										(A)In generalThe employer has provided notice of the
				filing of the petition to the bargaining representative of the employer’s
				employees in the occupational classification and area of employment for which
				the H–2C nonimmigrant is sought.
										(B)No bargaining representativeIf there is no such bargaining
				representative, the employer has—
											(i)posted a notice of the filing of the
				petition in a conspicuous location at the place or places of employment for
				which the H–2C nonimmigrant is sought; or
											(ii)electronically disseminated such a notice
				to the employer’s employees in the occupational classification for which the
				H–2C nonimmigrant is sought.
											(7)RecruitmentExcept where the Secretary of Labor has
				determined that there is a shortage of United States workers in the occupation
				and area of intended employment for which the H–2C nonimmigrant is
				sought—
										(A)there are not sufficient workers who are
				able, willing, and qualified, and who will be available at the time and place
				needed, to perform the labor or services involved in the petition; and
										(B)good faith efforts have been taken to
				recruit United States workers, in accordance with regulations promulgated by
				the Secretary of Labor, which efforts included—
											(i)the completion of recruitment during the
				period beginning on the date that is 90 days before the date on which the
				petition was filed with the Department of Homeland Security and ending on the
				date that is 14 days before such filing date; and
											(ii)the actual wage paid by the employer for
				the occupation in the areas of intended employment was used in conducting
				recruitment.
											(8)IneligibilityThe employer is not currently ineligible
				from using the H–2C nonimmigrant program described in this section.
									(9)Bonafide offer of employmentThe job for which the H–2C nonimmigrant is
				sought is a bona fide job—
										(A)for which the employer needs labor or
				services;
										(B)which has been and is clearly open to any
				United States worker; and
										(C)for which the employer will be able to
				place the H–2C nonimmigrant on the payroll.
										(10)Public availability and records
				retentionA copy of each
				petition filed under this section and documentation supporting each
				attestation, in accordance with regulations promulgated by the Secretary of
				Labor, will—
										(A)be provided to every H–2C nonimmigrant
				employed under the petition;
										(B)be made available for public examination at
				the employer’s place of business or work site;
										(C)be made available to the Secretary of Labor
				during any audit; and
										(D)remain available for examination for 5
				years after the date on which the petition is filed.
										(11)Notification upon separation from or
				transfer of employmentThe
				employer will notify the Secretary of Labor and the Secretary of Homeland
				Security of an H–2C nonimmigrant’s separation from employment or transfer to
				another employer not more than 3 business days after the date of such
				separation or transfer, in accordance with regulations promulgated by the
				Secretary of Homeland Security.
									(12)Actual need for labor or
				servicesThe petition was
				filed not more than 60 days before the date on which the employer needed labor
				or services for which the H–2C nonimmigrant is sought.
									(d)Audit of Attestations
									(1)Referrals by secretary of homeland
				securityThe Secretary of
				Homeland Security shall refer all approved petitions for H–2C nonimmigrants to
				the Secretary of Labor for potential audit.
									(2)Audits authorizedThe Secretary of Labor may audit any
				approved petition referred pursuant to paragraph (1), in accordance with
				regulations promulgated by the Secretary of Labor.
									(e)Ineligible Employers
									(1)In generalThe Secretary of Homeland Security shall
				not approve an employer’s petitions, applications, certifications, or
				attestations under any immigrant or nonimmigrant program if the Secretary of
				Labor determines, after notice and an opportunity for a hearing, that the
				employer submitting such documents—
										(A)has, with respect to the attestations
				required under subsection (b)—
											(i)misrepresented a material fact;
											(ii)made a fraudulent statement; or
											(iii)failed to comply with the terms of such
				attestations; or
											(B)failed to cooperate in the audit process in
				accordance with regulations promulgated by the Secretary of Labor.
										(2)Length of ineligibilityAn employer described in paragraph (1)
				shall be ineligible to participate in the labor certification programs of the
				Secretary of Labor for not less than the time period determined by the
				Secretary, not to exceed 3 years.
									(3)Employers in high unemployment
				areasBeginning on the date
				that is 1 year after the date of the enactment of the
				Initial Entry, Adjustment, and Citizenship
				Assistance Grant Act of 2007, the Secretary of Homeland Security
				may not approve any employer’s petition under subsection (b) if the work to be
				performed by the H–2C nonimmigrant is not agriculture based and is located in a
				metropolitan or micropolitan statistical area (as defined by the Office of
				Management and Budget) in which the unemployment rate for workers who have not
				completed any education beyond a high school diploma during the most recently
				completed 6-month period averaged more than 9.0 percent.
									(f)Regulation of Foreign Labor
				Contractors
									(1)CoverageNotwithstanding any other provision of law,
				an H–2C nonimmigrant may not be treated as an independent contractor.
									(2)Applicability of lawsAn H–2C nonimmigrant shall not be denied
				any right or any remedy under Federal, State, or local labor or employment law
				that would be applicable to a United States worker employed in a similar
				position with the employer because of the alien’s status as a nonimmigrant
				worker.
									(3)Tax responsibilitiesWith respect to each employed H–2C
				nonimmigrant, an employer shall comply with all applicable Federal, State, and
				local tax and revenue laws.
									(g)Whistleblower ProtectionIt shall be unlawful for an employer or a
				labor contractor of an H–2C nonimmigrant to intimidate, threaten, restrain,
				coerce, retaliate, discharge, or in any other manner, discriminate against an
				employee or former employee because the employee or former employee—
									(1)discloses information to the employer or
				any other person that the employee or former employee reasonably believes
				demonstrates a violation of this Act; or
									(2)cooperates or seeks to cooperate in an
				investigation or other proceeding concerning compliance with the requirements
				of this Act.
									(h)Labor Recruiters
									(1)In generalEach employer that engages in foreign labor
				contracting activity and each foreign labor contractor shall ascertain and
				disclose, to each such worker who is recruited for employment at the time of
				the worker’s recruitment—
										(A)the place of employment;
										(B)the compensation for the employment;
										(C)a description of employment
				activities;
										(D)the period of employment;
										(E)any other employee benefit to be provided
				and any costs to be charged for each benefit;
										(F)any travel or transportation expenses to be
				assessed;
										(G)the existence of any labor organizing
				effort, strike, lockout, or other labor dispute at the place of
				employment;
										(H)the existence of any arrangement with any
				owner, employer, foreign contractor, or its agent where such person receives a
				commission from the provision of items or services to workers;
										(I)the extent to which workers will be
				compensated through workers’ compensation, private insurance, or otherwise for
				injuries or death, including—
											(i)work related injuries and death during the
				period of employment;
											(ii)the name of the State workers’ compensation
				insurance carrier or the name of the policyholder of the private
				insurance;
											(iii)the name and the telephone number of each
				person who must be notified of an injury or death; and
											(iv)the time period within which such notice
				must be given;
											(J)any education or training to be provided or
				required, including—
											(i)the nature and cost of such
				training;
											(ii)the entity that will pay such costs;
				and
											(iii)whether the training is a condition of
				employment, continued employment, or future employment; and
											(K)a statement, in a form specified by the
				Secretary of Labor, describing the protections of this Act for workers
				recruited abroad.
										(2)False or misleading
				informationNo foreign labor
				contractor or employer who engages in foreign labor contracting activity shall
				knowingly provide material false or misleading information to any worker
				concerning any matter required to be disclosed in paragraph (1).
									(3)LanguagesThe information required to be disclosed
				under paragraph (1) shall be provided in writing in English or, as necessary
				and reasonable, in the language of the worker being recruited. The Secretary of
				Labor shall make forms available in English, Spanish, and other languages, as
				necessary, which may be used in providing workers with information required
				under this section.
									(4)FeesA person conducting a foreign labor
				contracting activity shall not assess any fee to a worker for such foreign
				labor contracting activity.
									(5)TermsNo employer or foreign labor contractor
				shall, without justification, violate the terms of any agreement made by that
				contractor or employer regarding employment under this program.
									(6)Travel costsIf the foreign labor contractor or employer
				charges the employee for transportation such transportation costs shall be
				reasonable.
									(7)Other worker protections
										(A)NotificationNot less frequently than once every 2
				years, each employer shall notify the Secretary of Labor of the identity of any
				foreign labor contractor engaged by the employer in any foreign labor
				contractor activity for, or on behalf of, the employer.
										(B)Registration of foreign labor
				contractors
											(i)In generalNo person shall engage in foreign labor
				recruiting activity unless such person has a certificate of registration from
				the Secretary of Labor specifying the activities that such person is authorized
				to perform. An employer who retains the services of a foreign labor contractor
				shall only use those foreign labor contractors who are registered under this
				subparagraph.
											(ii)IssuanceThe Secretary shall promulgate regulations
				to establish an efficient electronic process for the investigation and approval
				of an application for a certificate of registration of foreign labor
				contractors not later than 14 days after such application is filed,
				including—
												(I)requirements under paragraphs (1), (4), and
				(5) of section 102 of the Migrant and Seasonal Agricultural Worker Protection
				Act (29 U.S.C. 1812);
												(II)an expeditious means to update
				registrations and renew certificates; and
												(III)any other requirements that the Secretary
				may prescribe.
												(iii)TermUnless suspended or revoked, a certificate
				under this subparagraph shall be valid for 2 years.
											(iv)Refusal to issue; revocation;
				suspensionIn accordance with
				regulations promulgated by the Secretary of Labor, the Secretary may refuse to
				issue or renew, or may suspend or revoke, a certificate of registration under
				this subparagraph if—
												(I)the application or holder of the
				certification has knowingly made a material misrepresentation in the
				application for such certificate;
												(II)the applicant for, or holder of, the
				certification is not the real party in interest in the application or
				certificate of registration and the real party in interest—
													(aa)is a person who has been refused issuance
				or renewal of a certificate;
													(bb)has had a certificate suspended or revoked;
				or
													(cc)does not qualify for a certificate under
				this paragraph; or
													(III)the applicant for or holder of the
				certification has failed to comply with this Act.
												(C)Remedy for violationsAn employer engaging in foreign labor
				contracting activity and a foreign labor contractor that violates the
				provisions of this subsection shall be subject to remedies for foreign labor
				contractor violations under subsections (h) and (i). If a foreign labor
				contractor acting as an agent of an employer violates any provision of this
				subsection, the employer shall also be subject to remedies under subsections
				(h) and (i). An employer that violates a provision of this subsection relating
				to employer obligations shall be subject to remedies under subsections (h) and
				(i).
										(D)Employer notificationAn employer shall notify the Secretary of
				Labor if the employer becomes aware of a violation of this subsection by a
				foreign labor recruiter.
										(E)Written agreementsA foreign labor contractor may not violate
				the terms of any written agreements made with an employer relating to any
				contracting activity or worker protection under this subsection.
										(F)Bonding requirementThe Secretary of Labor may require a
				foreign labor contractor to post a bond in an amount sufficient to ensure the
				protection of individuals recruited by the foreign labor contractor. The
				Secretary may consider the extent to which the foreign labor contractor has
				sufficient ties to the United States to adequately enforce this
				subsection.
										(i)Enforcement
									(1)In generalThe Secretary of Labor shall promulgate
				regulations for the receipt, investigation, and disposition of complaints by an
				aggrieved person respecting a violation of this section.
									(2)Filing deadlineNo investigation or hearing shall be
				conducted on a complaint concerning a violation under this section unless the
				complaint was filed not later than 12 months after the date of such
				violation.
									(3)Reasonable causeThe Secretary of Labor shall conduct an
				investigation under this subsection if there is reasonable cause to believe
				that a violation of this section has occurred. The process established under
				this subsection shall provide that, not later than 30 days after a complaint is
				filed, the Secretary shall determine if there is reasonable cause to find such
				a violation.
									(4)Notice and hearing
										(A)In generalNot later than 60 days after the Secretary
				of Labor makes a determination of reasonable cause under paragraph (4), the
				Secretary shall issue a notice to the interested parties and offer an
				opportunity for a hearing on the complaint, in accordance with section 556 of
				title 5, United States Code.
										(B)ComplaintIf the Secretary of Labor, after receiving
				a complaint under this subsection, does not offer the aggrieved party or
				organization an opportunity for a hearing under subparagraph (A), the Secretary
				shall notify the aggrieved party or organization of such determination and the
				aggrieved party or organization may seek a hearing on the complaint in
				accordance with such section 556.
										(C)Hearing deadlineNot later than 60 days after the date of a
				hearing under this paragraph, the Secretary of Labor shall make a finding on
				the matter in accordance with paragraph (5).
										(5)Attorneys’ feesA complainant who prevails with respect to
				a claim under this subsection shall be entitled to an award of reasonable
				attorneys’ fees and costs.
									(6)Power of the secretaryThe Secretary may bring an action in any
				court of competent jurisdiction—
										(A)to seek remedial action, including
				injunctive relief;
										(B)to recover the damages described in
				subsection (i); or
										(C)to ensure compliance with terms and
				conditions described in subsection (g).
										(7)Solicitor of laborExcept as provided in section 518(a) of
				title 28, United States Code, the Solicitor of Labor may appear for and
				represent the Secretary of Labor in any civil litigation brought under this
				subsection. All such litigation shall be subject to the direction and control
				of the Attorney General.
									(8)Procedures in addition to other rights of
				employeesThe rights and
				remedies provided to workers under this section are in addition to any other
				contractual or statutory rights and remedies of the workers, and are not
				intended to alter or affect such rights and remedies.
									(j)Penalties
									(1)In generalIf, after notice and an opportunity for a
				hearing, the Secretary of Labor finds a violation of subsection (b), (e), (f),
				or (g), the Secretary may impose administrative remedies and penalties,
				including—
										(A)back wages;
										(B)benefits; and
										(C)civil monetary penalties.
										(2)Civil penaltiesThe Secretary of Labor may impose, as a
				civil penalty—
										(A)for a violation of subsection (e) or
				(f)—
											(i)a fine in an amount not to exceed $2,000
				per violation per affected worker;
											(ii)if the violation was willful violation, a
				fine in an amount not to exceed $5,000 per violation per affected
				worker;
											(iii)if the violation was willful and if in the
				course of such violation a United States worker was harmed, a fine in an amount
				not to exceed $25,000 per violation per affected worker; and
											(B)for a violation of subsection (g)—
											(i)a fine in an amount not less than $500 and
				not more than $4,000 per violation per affected worker;
											(ii)if the violation was willful, a fine in an
				amount not less than $2,000 and not more than $5,000 per violation per affected
				worker; and
											(iii)if the violation was willful and if in the
				course of such violation a United States worker was harmed, a fine in an amount
				not less than $6,000 and not more than $35,000 per violation per affected
				worker.
											(3)Use of civil penaltiesAll penalties collected under this
				subsection shall be deposited in the Treasury in accordance with section
				286(w).
									(4)Criminal penaltiesIf a willful and knowing violation of
				subsection (g) causes extreme physical or financial harm to an individual, the
				person in violation of such subsection may be imprisoned for not more than 6
				months, fined in an amount not more than $35,000, or
				both.
									.
					(b)Clerical AmendmentThe table of contents is amended by
			 inserting after the item relating to section 218A, as added by section 403, the
			 following:
						
							
								Sec. 218B. Employer
				obligations.
							
							.
					405.Alien employment management system
					(a)In GeneralTitle II (8 U.S.C. 1151 et seq.) is amended
			 by inserting after section 218B, as added by section 404, the following:
						
							218C.Alien Employment Management System
								(a)EstablishmentThe Secretary of Homeland Security, in
				consultation with the Secretary of Labor, the Secretary of State, and the
				Commission of Social Security, shall develop and implement a program (referred
				to in this section as the alien employment management system) to
				manage and track the employment of aliens described in sections 218A and
				218D.
								(b)RequirementsThe alien employment management system
				shall—
									(1)provide employers who seek employees with
				an opportunity to recruit and advertise employment opportunities available to
				United States workers before hiring an H–2C nonimmigrant;
									(2)collect sufficient information from
				employers to enable the Secretary of Homeland Security to determine—
										(A)if the nonimmigrant is employed;
										(B)which employers have hired an H–2C
				nonimmigrant;
										(C)the number of H–2C nonimmigrants that an
				employer is authorized to hire and is currently employing;
										(D)the occupation, industry, and length of
				time that an H–2C nonimmigrant has been employed in the United States;
										(3)allow employers to request approval of
				multiple H–2C nonimmigrant workers; and
									(4)permit employers to submit applications
				under this section in an electronic
				form.
									.
					(b)Clerical AmendmentThe table of contents for the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section
			 218B, as added by section 404, the following:
						
							
								Sec. 218C. Alien employment
				management
				system.
							
							.
					406.Rulemaking; effective date
					(a)RulemakingNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Labor shall promulgate regulations, in
			 accordance with the notice and comment provisions of section 553 of title 5,
			 United States Code, to carry out the provisions of sections 218A, 218B, and
			 218C, as added by this Act.
					(b)Effective
			 DateThe amendments made by
			 sections 403, 404, and 405 shall take effect on the date that is 1 year after
			 the date of the enactment of this Act with regard to aliens, who, on such
			 effective date, are in the foreign country where they maintain
			 residence.
					407.Recruitment of United States
			 workers
					(a)Electronic Job RegistryThe Secretary of Labor shall establish a
			 publicly accessible Web page on the Internet website of the Department of Labor
			 that provides a single Internet link to each State workforce agency’s statewide
			 electronic registry of jobs available throughout the United States to United
			 States workers.
					(b)Recruitment of United States
			 Workers
						(1)PostingAn employer shall attest that the employer
			 has posted an employment opportunity at a prevailing wage level (as described
			 in section 218B(b)(2)(C) of the Immigration and
			 Nationality Act).
						(2)RecordsAn employer shall maintain records for not
			 less than 1 year after the date on which an H–2C nonimmigrant is hired that
			 describe the reasons for not hiring any of the United States workers who may
			 have applied for such position.
						(c)Oversight and Maintenance of
			 RecordsThe Secretary of
			 Labor shall promulgate regulations regarding the maintenance of electronic job
			 registry records for the purpose of audit or investigation.
					(d)Access to Electronic Job
			 RegistryThe Secretary of
			 Labor shall ensure that job opportunities advertised on an electronic job
			 registry established under this section are accessible—
						(1)by the State workforce agencies, which may
			 further disseminate job opportunity information to other interested parties;
			 and
						(2)through the Internet, for access by
			 workers, employers, labor organizations, and other interested parties.
						408.Temporary Guest Worker Visa Program Task
			 Force
					(a)EstablishmentThere is established a task force to be
			 known as the Temporary Worker Task Force (referred to in this
			 section as the Task Force).
					(b)PurposesThe purposes of the Task Force are—
						(1)to study the impact of the admission of
			 aliens under section 101(a)(15)(H)(ii)(c) on the wages, working conditions, and
			 employment of United States workers; and
						(2)to make recommendations to the Secretary of
			 Labor regarding the need for an annual numerical limitation on the number of
			 aliens that may be admitted in any fiscal year under section
			 101(a)(15)(H)(ii)(c).
						(c)Membership
						(1)In generalThe Task Force shall be composed of 10
			 members, of whom—
							(A)1 shall be appointed by the President and
			 shall serve as chairman of the Task Force;
							(B)1 shall be appointed by the leader of the
			 minority party in the Senate, in consultation with the leader of the minority
			 party in the House of Representatives, and shall serve as vice chairman of the
			 Task Force;
							(C)2 shall be appointed by the majority leader
			 of the Senate;
							(D)2 shall be appointed by the minority leader
			 of the Senate;
							(E)2 shall be appointed by the Speaker of the
			 House of Representatives; and
							(F)2 shall be appointed by the minority leader
			 of the House of Representatives.
							(2)Deadline for appointmentAll members of the Task Force shall be
			 appointed not later than 6 months after the date of the enactment of this
			 Act.
						(3)VacanciesAny vacancy in the Task Force shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
						(4)QuorumSix members of the Task Force shall
			 constitute a quorum.
						(d)Qualifications
						(1)In generalMembers of the Task Force shall be—
							(A)individuals with expertise in economics,
			 demography, labor, business, or immigration or other pertinent qualifications
			 or experience; and
							(B)representative of a broad cross-section of
			 perspectives within the United States, including the public and private sectors
			 and academia.
							(2)Political affiliationNot more than 5 members of the Task Force
			 may be members of the same political party.
						(3)Nongovernmental appointeesAn individual appointed to the Task Force
			 may not be an officer or employee of the Federal Government or of any State or
			 local government.
						(e)Meetings
						(1)Initial meetingThe Task Force shall meet and begin the
			 operations of the Task Force as soon as practicable.
						(2)Subsequent meetingsAfter its initial meeting, the Task Force
			 shall meet upon the call of the chairman or a majority of its members.
						(f)ReportNot later than 18 months after the date of
			 the enactment of this Act, the Task Force shall submit, to Congress, the
			 Secretary of Labor, and the Secretary, a report that contains—
						(1)findings with respect to the duties of the
			 Task Force; and
						(2)recommendations for imposing a numerical
			 limit.
						(g)Numerical LimitationsSection 214(g)(1) (8 U.S.C. 1184(g)(1)) is
			 amended—
						(1)in subparagraph (A)(vii), by striking
			 or at the end;
						(2)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
						(3)by adding at the end the following:
							
								(C)under section 101(a)(15)(H)(ii)(c) may not
				exceed
				200,000.
								.
						(h)Adjustment to Lawful Permanent Resident
			 StatusSection 245 (8 U.S.C.
			 1255) is amended by adding at the end the following:
						
							(n)(1)For purposes of adjustment of status under
				subsection (a), employment-based immigrant visas shall be made available,
				subject to the numerical limitations set out in sections 201(d) and 203(b), to
				an alien having nonimmigrant status described in section 101(a)(15)(H)(ii)(c)
				upon the filing of a petition for such a visa—
									(A)by
				the alien’s employer; or
									(B)by
				the alien, if—
										(i)the alien has been employed in H–2C status
				for a cumulative period of not less than 4 years;
										(ii)an employer attests that the employer will
				employ the alien in the offered job position;
										(iii)the Secretary of Labor determines and
				certifies that there are not sufficient United States workers who are able,
				willing, qualified, and available to fill the job position; or
										(iv)the Secretary of Labor determines and
				certifies that there are not sufficient United States workers who are able,
				willing, qualified, and available to fill the position in which the alien is,
				or will be, employed; and
										(v)the alien submits at least 2 documents to
				establish current employment, as follows:
											(I)Records maintained by the Social Security
				Administration.
											(II)Records maintained by the alien’s employer,
				such as pay stubs, time sheets, or employment work verification.
											(III)Records maintained by the Internal Revenue
				Service.
											(IV)Records maintained by any other government
				agency, such as worker compensation records, disability records, or business
				licensing records.
											(2)An alien having nonimmigrant status
				described in section 101(a)(15)(H)(ii)(c) may not apply for adjustment of
				status under this section unless the alien—
									(A)is
				physically present in the United States; and
									(B)establishes that the alien meets the
				requirements of section 312.
									(3)An alien who demonstrates that the alien
				meets the requirements of section 312 may be considered to have satisfied the
				requirements of that section for purposes of becoming naturalized as a citizen
				of the United States under title III.
								(4)Filing a petition under paragraph (1) on
				behalf of an alien or otherwise seeking permanent residence in the United
				States for such alien shall not constitute evidence of the alien’s
				ineligibility for nonimmigrant status under section
				101(a)(15)(H)(ii)(c).
								(5)The Secretary of Homeland Security shall
				extend, in 1-year increments, the stay of an alien for whom a labor
				certification petition filed under section 203(b) or an immigrant visa petition
				filed under section 204(b) is pending until a final decision is made on the
				alien’s lawful permanent residence.
								(6)Nothing in this subsection shall be
				construed to prevent an alien having nonimmigrant status described in section
				101(a)(15)(H)(ii)(c) from filing an application for adjustment of status under
				this section in accordance with any other provision of
				law.
								.
					409.Requirements for participating
			 countries
					(a)In GeneralThe Secretary of State, in cooperation with
			 the Secretary and the Attorney General, shall negotiate with each home country
			 of aliens described in section 101(a)(15)(H)(ii)(c) of the
			 Immigration and Nationality Act, as
			 added by section 402, to enter into a bilateral agreement with the United
			 States that conforms to the requirements under subsection (b).
					(b)Requirements of Bilateral
			 AgreementsEach agreement
			 negotiated under subsection (a) shall require the participating home country
			 to—
						(1)accept the return of nationals who are
			 ordered removed from the United States within 3 days of such removal;
						(2)cooperate with the United States Government
			 to—
							(A)identify, track, and reduce gang
			 membership, violence, and human trafficking and smuggling; and
							(B)control illegal immigration;
							(3)provide the United States Government
			 with—
							(A)passport information and criminal records
			 of aliens who are seeking admission to, or are present in, the United States;
			 and
							(B)admission and entry data to facilitate
			 United States entry-exit data systems; and
							(4)educate nationals of the home country
			 regarding United States temporary worker programs to ensure that such nationals
			 are not exploited; and
						(5)evaluate means to provide housing
			 incentives in the alien’s home country for returning workers.
						410.S visas
					(a)Expansion of S Visa
			 ClassificationSection
			 101(a)(15)(S) (8 U.S.C. 1101(a)(15)(S)) is amended—
						(1)in clause (i)—
							(A)by striking Attorney General
			 each place that term appears and inserting Secretary of Homeland
			 Security;
							(B)in subclause (I), by inserting before the
			 semicolon, , including a criminal enterprise undertaken by a foreign
			 government, its agents, representatives, or officials;
							(C)in subclause (III), by inserting
			 where the information concerns a criminal enterprise undertaken by an
			 individual or organization that is not a foreign government, its agents,
			 representatives, or officials, before whose; and
							(D)by striking or at the end;
			 and
							(2)in clause (ii)—
							(A)by striking Attorney General
			 and inserting Secretary of Homeland Security; and
							(B)by striking “1956,” and all that follows
			 through “the alien;” and inserting the following: “1956; or
								
									(iii)who the Secretary of Homeland Security and
				the Secretary of State, in consultation with the Director of Central
				Intelligence, jointly determine—
										(I)is in possession of critical reliable
				information concerning the activities of governments or organizations, or their
				agents, representatives, or officials, with respect to weapons of mass
				destruction and related delivery systems, if such governments or organizations
				are at risk of developing, selling, or transferring such weapons or related
				delivery systems; and
										(II)is willing to supply or has supplied, fully
				and in good faith, information described in subclause (I) to appropriate
				persons within the United States Government;
										and, if the Secretary of Homeland Security
				(or with respect to clause (ii), the Secretary of State and the Secretary of
				Homeland Security jointly) considers it to be appropriate, the spouse, married
				and unmarried sons and daughters, and parents of an alien described in clause
				(i), (ii), or (iii) if accompanying, or following to join, the
				alien;
									.
							(b)Numerical LimitationSection 214(k)(1) (8 U.S.C. 1184(k)(1)) is
			 amended by striking The number of aliens and all that follows
			 through the period and inserting the following: The number of aliens who
			 may be provided a visa as nonimmigrants under section 101(a)(15)(S) in any
			 fiscal year may not exceed 1,000..
					(c)Reports
						(1)ContentParagraph (4) of section 214(k) (8 U.S.C.
			 1184(k)) is amended—
							(A)in the matter preceding subparagraph
			 (A)—
								(i)by striking The Attorney
			 General and inserting The Secretary of Homeland
			 Security; and
								(ii)by striking concerning— and
			 inserting that includes—;
								(B)in subparagraph (D), by striking
			 and;
							(C)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
							(D)by inserting at the end the
			 following:
								
									(F)in
				the event that the total number of such nonimmigrants admitted is fewer than 25
				percent of the total number provided for under paragraph (1) of this
				subsection—
										(i)the reasons why the number of such
				nonimmigrants admitted is fewer than 25 percent of that provided for by
				law;
										(ii)the efforts made by the Secretary of
				Homeland Security to admit such nonimmigrants; and
										(iii)any extenuating circumstances that
				contributed to the admission of a number of such nonimmigrants that is fewer
				than 25 percent of that provided for by
				law.
										.
							(2)Form
			 of reportSection 214(k) (8
			 U.S.C. 1184(k)) is amended by adding at the end the following new
			 paragraph:
							
								(5)To the extent required by law and if it is
				in the interests of national security or the security of such nonimmigrants
				that are admitted, as determined by the Secretary of Homeland Security, the
				information contained in a report described in paragraph (4) may be classified,
				and the Secretary of Homeland Security shall, to the extent feasible, submit a
				non-classified version of the report to the Committee on the Judiciary of the
				House of Representatives and the Committee on the Judiciary of the
				Senate.
								.
						411.L visa limitationsSection 214(c)(2) (8 U.S.C. 1184(c)(2)) is
			 amended—
					(1)by striking Attorney General
			 each place it appears and inserting Secretary of Homeland
			 Security;
					(2)in subparagraph (E), by striking In
			 the case and inserting Except as provided in subparagraph (H),
			 in the case; and
					(3)by adding at the end the following:
						
							(G)(i)If the beneficiary of a petition under this
				subsection is coming to the United States to open, or be employed in, a new
				facility, the petition may be approved for a period not to exceed 12 months
				only if the employer operating the new facility has—
									(I)a business plan;
									(II)sufficient physical premises to carry out
				the proposed business activities; and
									(III)the financial ability to commence doing
				business immediately upon the approval of the petition.
									(ii)An extension of the approval period under
				clause (i) may not be granted until the importing employer submits to the
				Secretary of Homeland Security—
									(I)evidence that the importing employer meets
				the requirements of this subsection;
									(II)evidence that the beneficiary meets the
				requirements of section 101(a)(15)(L);
									(III)a statement summarizing the original
				petition;
									(IV)evidence that the importing employer has
				fully complied with the business plan submitted under clause (i);
									(V)evidence of the truthfulness of any
				representations made in connection with the filing of the original
				petition;
									(VI)evidence that the importing employer,
				during the previous 12 months, has been doing business at the new facility
				through regular, systematic, and continuous provision of goods or services, or
				has otherwise been taking commercially reasonable steps to establish the new
				facility as a commercial enterprise;
									(VII)a statement of the duties the beneficiary
				has performed at the new facility during the previous 12 months and the duties
				the beneficiary will perform at the new facility during the extension period
				approved under this clause;
									(VIII)a statement describing the staffing at the
				new facility, including the number of employees and the types of positions held
				by such employees;
									(IX)evidence of wages paid to employees if the
				beneficiary will be employed in a managerial or executive capacity;
									(X)evidence of the financial status of the new
				facility; and
									(XI)any other evidence or data prescribed by
				the Secretary.
									(iii)Notwithstanding subclauses (I) through (VI)
				of clause (ii) and subject to the maximum period of authorized admission set
				forth in subparagraph (D), the Secretary of Homeland Security may approve a
				subsequently filed petition on behalf of the beneficiary to continue employment
				at the facility described in this subsection for a period beyond the initially
				granted 12-month period if the importing employer demonstrates that the failure
				to satisfy any of the requirements described in those subclauses was directly
				caused by extraordinary circumstances beyond the control of the importing
				employer.
								(H)(i)The Secretary of Homeland Security may not
				authorize the spouse of an alien described under section 101(a)(15)(L), who is
				a dependent of a beneficiary under subparagraph (G), to engage in employment in
				the United States during the initial 9-month period described in subparagraph
				(G)(i).
								(ii)A
				spouse described in clause (i) may be provided employment authorization upon
				the approval of an extension under subparagraph (G)(ii).
									(I)For purposes of determining the eligibility
				of an alien for classification under Section 101(a)(15)(L) of this Act, the
				Secretary of Homeland Security shall establish a program to work cooperatively
				with the Department of State to verify a company or facility’s existence in the
				United States and
				abroad.
									.
					412.Compliance investigatorsThe Secretary of Labor shall, subject to the
			 availability of appropriations for such purpose, annually increase, by not less
			 than 2,000, the number of positions for compliance investigators dedicated to
			 enforcing compliance with this title, and the amendments made by this
			 title.
				413.Visa waiver program expansionSection 217(c) (8 U.S.C. 1187(c)) is amended
			 by adding at the end the following:
					
						(8)Probationary admission
							(A)Definition of material
				supportIn this paragraph,
				the term material support means the current provision of the
				equivalent of, but not less than, a battalion (which consists of 300 to 1,000
				military personnel) to Operation Iraqi Freedom or Operation Enduring Freedom to
				provide training, logistical or tactical support, or a military
				presence.
							(B)Designation as a program
				countryNotwithstanding any
				other provision of this section, a country may be designated as a program
				country, on a probationary basis, under this section if—
								(i)the country is a member of the European
				Union;
								(ii)the country is providing material support
				to the United States or the multilateral forces in Afghanistan or Iraq, as
				determined by the Secretary of Defense, in consultation with the Secretary of
				State; and
								(iii)the Secretary of Homeland Security, in
				consultation with the Secretary of State, determines that participation of the
				country in the visa waiver program under this section does not compromise the
				law enforcement interests of the United States.
								(C)Refusal rates; overstay ratesThe determination under subparagraph
				(B)(iii) shall only take into account any refusal rates or overstay rates after
				the expiration of the first full year of the country’s admission into the
				European Union.
							(D)Full complianceNot later than 2 years after the date of a
				country’s designation under subparagraph (B), the country—
								(i)shall be in full compliance with all
				applicable requirements for program country status under this section;
				or
								(ii)shall have its program country designation
				terminated.
								(E)ExtensionsThe Secretary of State may extend, for a
				period not to exceed 2 years, the probationary designation granted under
				subparagraph (B) if the country—
								(i)is making significant progress towards
				coming into full compliance with all applicable requirements for program
				country status under this section;
								(ii)is likely to achieve full compliance before
				the end of such 2-year period; and
								(iii)continues to be an ally of the United
				States against terrorist states, organizations, and individuals, as determined
				by the Secretary of Defense, in consultation with the Secretary of
				State.
								.
				414.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 carry out this subtitle and the amendments made by this subtitle for the first
			 fiscal year beginning before the date of enactment of this Act and each of the
			 subsequent fiscal years beginning not more than 7 years after the effective
			 date of the regulations promulgated by the Secretary to implement this
			 subtitle.
				BImmigration Injunction Reform
				421.Short titleThis subtitle may be cited as the
			 Fairness in Immigration Litigation Act
			 of 2007.
				422.Appropriate remedies for immigration
			 legislation
					(a)Requirements for an Order Granting
			 Prospective Relief Against the Government
						(1)In generalIf a court determines that prospective
			 relief should be ordered against the Government in any civil action pertaining
			 to the administration or enforcement of the immigration laws of the United
			 States, the court shall—
							(A)limit the relief to the minimum necessary
			 to correct the violation of law;
							(B)adopt the least intrusive means to correct
			 the violation of law;
							(C)minimize, to the greatest extent
			 practicable, the adverse impact on national security, border security,
			 immigration administration and enforcement, and public safety, and
							(D)provide for the expiration of the relief on
			 a specific date, which is not later than the earliest date necessary for the
			 Government to remedy the violation.
							(2)Written explanationThe requirements described in subsection
			 (1) shall be discussed and explained in writing in the order granting
			 prospective relief and must be sufficiently detailed to allow review by another
			 court.
						(3)Expiration of preliminary injunctive
			 reliefPreliminary injunctive
			 relief shall automatically expire on the date that is 90 days after the date on
			 which such relief is entered, unless the court—
							(A)makes the findings required under paragraph
			 (1) for the entry of permanent prospective relief; and
							(B)makes the order final before expiration of
			 such 90-day period.
							(4)Requirements for order denying
			 motionThis subsection shall
			 apply to any order denying the Government’s motion to vacate, modify, dissolve
			 or otherwise terminate an order granting prospective relief in any civil action
			 pertaining to the administration or enforcement of the immigration laws of the
			 United States.
						(b)Procedure for Motion Affecting Order
			 Granting Prospective Relief Against the Government
						(1)In generalA court shall promptly rule on the
			 Government’s motion to vacate, modify, dissolve or otherwise terminate an order
			 granting prospective relief in any civil action pertaining to the
			 administration or enforcement of the immigration laws of the United
			 States.
						(2)Automatic stays
							(A)In generalThe Government’s motion to vacate, modify,
			 dissolve, or otherwise terminate an order granting prospective relief made in
			 any civil action pertaining to the administration or enforcement of the
			 immigration laws of the United States shall automatically, and without further
			 order of the court, stay the order granting prospective relief on the date that
			 is 15 days after the date on which such motion is filed unless the court
			 previously has granted or denied the Government’s motion.
							(B)Duration of automatic stayAn automatic stay under subparagraph (A)
			 shall continue until the court enters an order granting or denying the
			 Government’s motion.
							(C)PostponementThe court, for good cause, may postpone an
			 automatic stay under subparagraph (A) for not longer than 15 days.
							(D)Orders blocking automatic
			 staysAny order staying,
			 suspending, delaying, or otherwise barring the effective date of the automatic
			 stay described in subparagraph (A), other than an order to postpone the
			 effective date of the automatic stay for not longer than 15 days under
			 subparagraph (C), shall be—
								(i)treated as an order refusing to vacate,
			 modify, dissolve or otherwise terminate an injunction; and
								(ii)immediately appealable under section
			 1292(a)(1) of title 28, United States Code.
								(c)Settlements
						(1)Consent decreesIn any civil action pertaining to the
			 administration or enforcement of the immigration laws of the United States, the
			 court may not enter, approve, or continue a consent decree that does not comply
			 with subsection (a).
						(2)Private settlement agreementsNothing in this section shall preclude
			 parties from entering into a private settlement agreement that does not comply
			 with subsection (a) if the terms of that agreement are not subject to court
			 enforcement other than reinstatement of the civil proceedings that the
			 agreement settled.
						(d)DefinitionsIn this section:
						(1)Consent
			 decreeThe term consent
			 decree—
							(A)means any relief entered by the court that
			 is based in whole or in part on the consent or acquiescence of the parties;
			 and
							(B)does not include private
			 settlements.
							(2)Good causeThe term good cause does not
			 include discovery or congestion of the court’s calendar.
						(3)GovernmentThe term Government means the
			 United States, any Federal department or agency, or any Federal agent or
			 official acting within the scope of official duties.
						(4)Permanent reliefThe term permanent relief
			 means relief issued in connection with a final decision of a court.
						(5)Private settlement agreementThe term private settlement
			 agreement means an agreement entered into among the parties that is not
			 subject to judicial enforcement other than the reinstatement of the civil
			 action that the agreement settled.
						(6)Prospective reliefThe term prospective relief
			 means temporary, preliminary, or permanent relief other than compensatory
			 monetary damages.
						(e)Expedited ProceedingsIt shall be the duty of every court to
			 advance on the docket and to expedite the disposition of any civil action or
			 motion considered under this section.
					423.Effective date
					(a)In GeneralThis subtitle shall apply with respect to
			 all orders granting prospective relief in any civil action pertaining to the
			 administration or enforcement of the immigration laws of the United States,
			 whether such relief was ordered before, on, or after the date of the enactment
			 of this Act.
					(b)Pending MotionsEvery motion to vacate, modify, dissolve or
			 otherwise terminate an order granting prospective relief in any such action,
			 which motion is pending on the date of the enactment of this Act, shall be
			 treated as if it had been filed on such date of enactment.
					(c)Automatic Stay for Pending Motions
						(1)In generalAn automatic stay with respect to the
			 prospective relief that is the subject of a motion described in subsection (b)
			 shall take effect without further order of the court on the date which is 10
			 days after the date of the enactment of this Act if the motion—
							(A)was pending for 45 days as of the date of
			 the enactment of this Act; and
							(B)is still pending on the date which is 10
			 days after such date of enactment.
							(2)Duration of automatic stayAn automatic stay that takes effect under
			 paragraph (1) shall continue until the court enters an order granting or
			 denying the Government’s motion under section 422(b). There shall be no further
			 postponement of the automatic stay with respect to any such pending motion
			 under section 422(b)(2). Any order, staying, suspending, delaying or otherwise
			 barring the effective date of this automatic stay with respect to pending
			 motions described in subsection (b) shall be an order blocking an automatic
			 stay subject to immediate appeal under section 422(b)(2)(D).
						VBacklog Reduction
			ABacklog reduction
				501.Elimination of existing backlogs
					(a)Family-Sponsored ImmigrantsSection 201(c) (8 U.S.C. 1151(c)) is
			 amended to read as follows:
						
							(c)Worldwide Level of Family-Sponsored
				ImmigrantsThe worldwide
				level of family-sponsored immigrants under this subsection for a fiscal year is
				equal to the sum of—
								(1)480,000;
								(2)the difference between the maximum number
				of visas authorized to be issued under this subsection during the previous
				fiscal year and the number of visas issued during the previous fiscal
				year;
								(3)the difference between—
									(A)the maximum number of visas authorized to
				be issued under this subsection during fiscal years 2001 through 2005 minus the
				number of visas issued under this subsection during those fiscal years;
				and
									(B)the number of visas calculated under
				subparagraph (A) that were issued after fiscal year
				2005.
									.
					(b)Employment-Based ImmigrantsSection 201(d) (8 U.S.C. 1151(d)) is
			 amended to read as follows:
						
							(d)Worldwide Level of Employment-Based
				Immigrants
								(1)In generalSubject to paragraph (2), the worldwide
				level of employment-based immigrants under this subsection for a fiscal year is
				equal to the sum of—
									(A)(i)450,000, for each of the fiscal years 2008
				through 2017; or
										(ii)290,000, for fiscal year 2018 and each
				subsequent fiscal year;
										(B)the difference between the maximum number
				of visas authorized to be issued under this subsection during the previous
				fiscal year and the number of visas issued during the previous fiscal year;
				and
									(C)the difference between—
										(i)the maximum number of visas authorized to
				be issued under this subsection during fiscal years 2001 through 2005 and the
				number of visa numbers issued under this subsection during those fiscal years;
				and
										(ii)the number of visas calculated under clause
				(i) that were issued after fiscal year 2005.
										(2)Visas for spouses and children
									(A)In generalExcept as provided in subparagraph (B),
				immigrant visas issued on or after October 1, 2004, to spouses and children of
				employment-based immigrants shall not be counted against the numerical
				limitation set forth in paragraph (1).
									(B)Numerical limitationThe total number of visas issued under
				paragraph (1)(A) and paragraph (2), excluding such visas issued to aliens
				pursuant to section 245B or section 245C of the Immigration and Nationality Act, may not exceed
				650,000 during any fiscal year.
									(C)ConstructionNothing in this paragraph may be construed
				to modify the requirement set out in 245B(a)(1)(I) or 245C(i)(2)(A) that
				prohibit an alien from receiving an adjustment of status to that of a legal
				permanent resident prior to the consideration of all applications filed under
				section 201, 202, or 203 before the date of enactment of section 245B and
				245C.
									.
					502.Country
			 limitsSection 202(a) (8
			 U.S.C. 1152(a)) is amended by striking 7 percent (in the case of a
			 single foreign state) or 2 percent and inserting 10 percent (in
			 the case of a single foreign state) or 5 percent.
				503.Allocation of immigrant visas
					(a)Preference Allocation for Family-Sponsored
			 ImmigrantsSection 203(a) (8
			 U.S.C. 1153(a)) is amended to read as follows:
						
							(a)Preference Allocations for Family-Sponsored
				ImmigrantsAliens subject to
				the worldwide level specified in section 201(c) for family-sponsored immigrants
				shall be allocated visas as follows:
								(1)Unmarried sons and daughters of
				citizensQualified immigrants
				who are the unmarried sons or daughters of citizens of the United States shall
				be allocated visas in a quantity not to exceed the sum of—
									(A)10 percent of such worldwide level;
				and
									(B)any visas not required for the class
				specified in paragraph (4).
									(2)Spouses and unmarried sons and daughters of
				permanent resident aliens
									(A)In generalVisas in a quantity not to exceed 50
				percent of such worldwide level plus any visas not required for the class
				specified in paragraph (1) shall be allocated to qualified immigrants who
				are—
										(i)the spouses or children of an alien
				lawfully admitted for permanent residence; or
										(ii)the unmarried sons or daughters of an alien
				lawfully admitted for permanent residence.
										(B)Minimum percentageVisas allocated to individuals described in
				subparagraph (A)(i) shall constitute not less than 77 percent of the visas
				allocated under this paragraph.
									(3)Married sons and daughters of
				citizensQualified immigrants
				who are the married sons and daughters of citizens of the United States shall
				be allocated visas in a quantity not to exceed the sum of—
									(A)10 percent of such worldwide level;
				and
									(B)any visas not required for the classes
				specified in paragraphs (1) and (2).
									(4)Brothers and sisters of
				citizensQualified immigrants
				who are the brothers or sisters of a citizen of the United States who is at
				least 21 years of age shall be allocated visas in a quantity not to exceed 30
				percent of the worldwide
				level.
								.
					(b)Preference Allocation for Employment-Based
			 ImmigrantsSection 203(b) (8
			 U.S.C. 1153(b)) is amended—
						(1)in paragraph (1), by striking 28.6
			 percent and inserting 15 percent;
						(2)in paragraph (2)(A), by striking
			 28.6 percent and inserting 15 percent;
						(3)in paragraph (3)(A)—
							(A)by striking 28.6 percent and
			 inserting 35 percent; and
							(B)by striking clause (iii);
							(4)by striking paragraph (4);
						(5)by redesignating paragraph (5) as paragraph
			 (4);
						(6)in paragraph (4)(A), as redesignated, by
			 striking 7.1 percent and inserting 5
			 percent;
						(7)by inserting after paragraph (4), as
			 redesignated, the following:
							
								(5)Other workers
									(A)In generalVisas shall be made available, in a number
				not to exceed 30 percent of such worldwide level, plus any visa numbers not
				required for the classes specified in paragraphs (1) through (4), to qualified
				immigrants who are capable, at the time of petitioning for classification under
				this paragraph, of performing unskilled labor that is not of a temporary or
				seasonal nature, for which qualified workers are determined to be unavailable
				in the United States.
									(B)Priority in allocating visasIn allocating visas under subparagraph (A)
				for each of the fiscal years 2007 through 2017, the Secretary shall reserve 30
				percent of such visas for qualified immigrants who were physically present in
				the United States before January 7,
				2004.
									;
				and
						(8)by striking paragraph (6).
						(c)Special Immigrants Not Subject to Numerical
			 LimitationsSection
			 201(b)(1)(A) (8 U.S.C. 1151(b)(1)(A)) is amended by striking
			 subparagraph (A) or (B) of .
					(d)Conforming Amendments
						(1)Definition of special
			 immigrantSection
			 101(a)(27)(M) (8 U.S.C. 1101(a)(27)(M)) is amended by striking subject
			 to the numerical limitations of section 203(b)(4),.
						(2)Repeal of temporary reduction in workers’
			 visasSection 203(e) of the
			 Nicaraguan Adjustment and Central American Relief Act (Public Law 105–100; 8
			 U.S.C. 1153 note) is repealed.
						504.Relief for minor children and
			 widows
					(a)In GeneralSection 201(b)(2) (8 U.S.C. 1151(b)(2)) is
			 amended to read as follows:
						
							(2)(A)(i)Aliens admitted under section 211(a) on the
				basis of a prior issuance of a visa under section 203(a) to their accompanying
				parent who is an immediate relative.
									(ii)In this subparagraph, the term
				immediate relative means a child, spouse, or parent of a citizen
				of the United States (and each child of such child, spouse, or parent who is
				accompanying or following to join the child, spouse, or parent), except that,
				in the case of parents, such citizens shall be at least 21 years of age.
									(iii)An alien who was the spouse of a citizen of
				the United States for not less than 2 years at the time of the citizen’s death
				or, if married for less than 2 years at the time of the citizen’s death, proves
				by a preponderance of the evidence that the marriage was entered into in good
				faith and not solely for the purpose of obtaining an immigration benefit and
				was not legally separated from the citizen at the time of the citizen’s death,
				and each child of such alien, shall be considered, for purposes of this
				subsection, to remain an immediate relative after the date of the citizen’s
				death if the spouse files a petition under section 204(a)(1)(A)(ii) before the
				earlier of—
										(I)2 years after such date; or
										(II)the date on which the spouse
				remarries.
										(iv)In this clause, an alien who has filed a
				petition under clause (iii) or (iv) of section 204(a)(1)(A) remains an
				immediate relative if the United States citizen spouse or parent loses United
				States citizenship on account of the abuse.
									(B)Aliens born to an alien lawfully admitted
				for permanent residence during a temporary visit
				abroad.
								.
					(b)PetitionSection 204(a)(1)(A)(ii) (8 U.S.C.
			 1154(a)(1)(A)(ii)) is amended by striking in the second sentence of
			 section 201(b)(2)(A)(i) also and inserting in section
			 201(b)(2)(A)(iii) or an alien child or alien parent described in the
			 201(b)(2)(A)(iv).
					505.Shortage occupations
					(a)Exception to Direct Numerical
			 LimitationsSection 201(b)(1)
			 (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following new
			 subparagraph:
						
							(F)(i)During the period beginning on the date of
				the enactment the Comprehensive Immigration
				Reform Act of 2007, and ending on September 30, 2017, an
				alien—
									(I)who is otherwise described in section
				203(b); and
									(II)who is seeking admission to the United
				States to perform labor in shortage occupations designated by the Secretary of
				Labor for blanket certification under section 212(a)(5)(A) due to the lack of
				sufficient United States workers able, willing, qualified, and available for
				such occupations and for which the employment of aliens will not adversely
				affect the terms and conditions of similarly employed United States
				workers.
									(ii)During the period described in clause (i),
				the spouse or dependents of an alien described in clause (i), if accompanying
				or following to join such
				alien.
								.
					(b)Exception to Nondiscrimination
			 RequirementsSection
			 202(a)(1)(A) (8 U.S.C. 1152(a)(1)(A)) is amended by striking
			 201(b)(2)(A)(i) and inserting 201(b).
					(c)Exception to Per Country Levels for
			 Family-Sponsored and Employment-Based ImmigrantsSection 202(a)(2) (8 U.S.C. 1152(a)(2)), as
			 amended by section 502(1), is further amended by inserting , except for
			 aliens described in section 201(b), after any fiscal
			 year.
					(d)Increasing the Domestic Supply of Nurses
			 and Physical TherapistsNot
			 later than January 1, 2007, the Secretary of Health and Human Services
			 shall—
						(1)submit to Congress a report on the source
			 of newly licensed nurses and physical therapists in each State, which report
			 shall—
							(A)include the past 3 years for which data are
			 available;
							(B)provide separate data for each occupation
			 and for each State;
							(C)separately identify those receiving their
			 initial license and those licensed by endorsement from another State;
							(D)within those receiving their initial
			 license in each year, identify the number who received their professional
			 education in the United States and those who received such education outside
			 the United States; and
							(E)to the extent possible, identify, by State
			 of residence and country of education, the number of nurses and physical
			 therapists who were educated in any of the 5 countries (other than the United
			 States) from which the most nurses and physical therapists arrived;
							(F)identify the barriers to increasing the
			 supply of nursing faculty, domestically trained nurses, and domestically
			 trained physical therapists;
							(G)recommend strategies to be followed by
			 Federal and State governments that would be effective in removing such
			 barriers, including strategies that address barriers to advancement to become
			 registered nurses for other health care workers, such as home health aides and
			 nurses assistants;
							(H)recommend amendments to Federal legislation
			 that would increase the supply of nursing faculty, domestically trained nurses,
			 and domestically trained physical therapists;
							(I)recommend Federal grants, loans, and other
			 incentives that would provide increases in nurse educators, nurse training
			 facilities, and other steps to increase the domestic education of new nurses
			 and physical therapists;
							(J)identify the effects of nurse emigration on
			 the health care systems in their countries of origin; and
							(K)recommend amendments to Federal law that
			 would minimize the effects of health care shortages in the countries of origin
			 from which immigrant nurses arrived;
							(2)enter into a contract with the National
			 Academy of Sciences Institute of Medicine to determine the level of Federal
			 investment under titles VII and VIII of the Public Health Service Act necessary to
			 eliminate the domestic nursing and physical therapist shortage not later than 7
			 years from the date on which the report is published; and
						(3)collaborate with other agencies, as
			 appropriate, in working with ministers of health or other appropriate officials
			 of the 5 countries from which the most nurses and physical therapists arrived,
			 to—
							(A)address health worker shortages caused by
			 emigration;
							(B)ensure that there is sufficient human
			 resource planning or other technical assistance needed to reduce further health
			 worker shortages in such countries.
							506.Relief for widows and orphans
					(a)Short TitleThis section may be cited as the
			 Widows and Orphans Act of
			 2007.
					(b)New Special Immigrant Category
						(1)Certain children and women at risk of
			 harmSection 101(a)(27) (8
			 U.S.C. 1101(a)(27)) is amended—
							(A)in subparagraph (L), by inserting a
			 semicolon at the end;
							(B)in subparagraph (M), by striking the period
			 at the end and inserting ; or; and
							(C)by adding at the end the following:
								
									(N)subject to subsection (j), an immigrant who
				is not present in the United States—
										(i)who is—
											(I)referred to a consular, immigration, or
				other designated official by a United States Government agency, an
				international organization, or recognized nongovernmental entity designated by
				the Secretary of State for purposes of such referrals; and
											(II)determined by such official to be a minor
				under 18 years of age (as determined under subsection (j)(5))—
												(aa)for whom no parent or legal guardian is
				able to provide adequate care;
												(bb)who faces a credible fear of harm related
				to his or her age;
												(cc)who lacks adequate protection from such
				harm; and
												(dd)for whom it has been determined to be in
				his or her best interests to be admitted to the United States; or
												(ii)who is—
											(I)referred to a consular or immigration
				official by a United States Government agency, an international organization or
				recognized nongovernmental entity designated by the Secretary of State for
				purposes of such referrals; and
											(II)determined by such official to be a female
				who has—
												(aa)a credible fear of harm related to her sex;
				and
												(bb)a lack of adequate protection from such
				harm.
												.
							(2)Statutory constructionSection 101 (8 U.S.C. 1101) is amended by
			 adding at the end the following:
							
								(j)(1)No natural parent or prior adoptive parent
				of any alien provided special immigrant status under subsection (a)(27)(N)(i)
				shall thereafter, by virtue of such parentage, be accorded any right,
				privilege, or status under this Act.
									(2)(A)No alien who qualifies for a special
				immigrant visa under subsection (a)(27)(N)(ii) may apply for derivative status
				or petition for any spouse who is represented by the alien as missing,
				deceased, or the source of harm at the time of the alien’s application and
				admission. The Secretary of Homeland Security may waive this requirement for an
				alien who demonstrates that the alien’s representations regarding the spouse
				were bona fide.
										(B)An alien who qualifies for a special
				immigrant visa under subsection (a)(27)(N) may apply for derivative status or
				petition for any sibling under the age of 18 years or children under the age of
				18 years of any such alien, if accompanying or following to join the alien. For
				purposes of this subparagraph, a determination of age shall be made using the
				age of the alien on the date the petition is filed with the Department of
				Homeland Security.
										(3)An alien who qualifies for a special
				immigrant visa under subsection (a)(27)(N) shall be treated in the same manner
				as a refugee solely for purposes of section 412.
									(4)The provisions of paragraphs (4), (5), and
				(7)(A) of section 212(a) shall not be applicable to any alien seeking admission
				to the United States under subsection (a)(27)(N), and the Secretary of Homeland
				Security may waive any other provision of such section (other than paragraph
				2(C) or subparagraph (A), (B), (C), or (E) of paragraph (3)) with respect to
				such an alien for humanitarian purposes, to assure family unity, or when it is
				otherwise in the public interest. Any such waiver by the Secretary of Homeland
				Security shall be in writing and shall be granted only on an individual basis
				following an investigation. The Secretary of Homeland Security shall provide
				for the annual reporting to Congress of the number of waivers granted under
				this paragraph in the previous fiscal year and a summary of the reasons for
				granting such waivers.
									(5)For purposes of subsection
				(a)(27)(N)(i)(II), a determination of age shall be made using the age of the
				alien on the date on which the alien was referred to the consular, immigration,
				or other designated official.
									(6)The Secretary of Homeland Security shall
				waive any application fee for a special immigrant visa for an alien described
				in section
				101(a)(27)(N).
									.
						(3)Expedited processNot later than 45 days after the date of
			 referral to a consular, immigration, or other designated official (as described
			 in section 101(a)(27)(N) of the Immigration and
			 Nationality Act, as added by paragraph (1))—
							(A)special immigrant status shall be
			 adjudicated; and
							(B)if special immigrant status is granted, the
			 alien shall be paroled to the United States pursuant to section 212(d)(5) of
			 that Act (8 U.S.C. 1182(d)(5)) and allowed to apply for adjustment of status to
			 permanent residence under section 245 of that Act (8 U.S.C. 1255) within 1 year
			 after the alien’s arrival in the United States.
							(4)Report to congressNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit a report to the Committee on
			 the Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives on the progress of the implementation of this section and the
			 amendments made by this section, including—
							(A)data related to the implementation of this
			 section and the amendments made by this section;
							(B)data regarding the number of placements of
			 females and children who faces a credible fear of harm as referred to in
			 section 101(a)(27)(N) of the Immigration and
			 Nationality Act, as added by paragraph (1); and
							(C)any other information that the Secretary
			 considers appropriate.
							(5)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subsection and the amendments made by this subsection.
						(c)Requirements for Aliens
						(1)Requirement prior to entry into the united
			 states
							(A)Database searchAn alien may not be admitted to the United
			 States unless the Secretary has ensured that a search of each database
			 maintained by an agency or department of the United States has been conducted
			 to determine whether such alien is ineligible to be admitted to the United
			 States on criminal, security, or related grounds.
							(B)Cooperation and scheduleThe Secretary and the head of each
			 appropriate agency or department of the United States shall work cooperatively
			 to ensure that each database search required by subparagraph (A) is completed
			 not later than 45 days after the date on which an alien files a petition
			 seeking a special immigration visa under section 101(a)(27)(N) of the
			 Immigration and Nationality Act, as
			 added by subsection (b)(1).
							(2)Requirement after entry into the united
			 states
							(A)Requirement to submit fingerprints
								(i)In generalNot later than 30 days after the date that
			 an alien enters the United States, the alien shall be fingerprinted and submit
			 to the Secretary such fingerprints and any other personal biometric data
			 required by the Secretary.
								(ii)Other requirementsThe Secretary may prescribe regulations
			 that permit fingerprints submitted by an alien under section 262 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1302) or any other provision of law to satisfy the requirement to submit
			 fingerprints of clause (i).
								(B)Database searchThe Secretary shall ensure that a search of
			 each database that contains fingerprints that is maintained by an agency or
			 department of the United States be conducted to determine whether such alien is
			 ineligible for an adjustment of status under any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) on criminal, security, or related grounds.
							(C)Cooperation and scheduleThe Secretary and the head of each
			 appropriate agency or department of the United States shall work cooperatively
			 to ensure that each database search required by subparagraph (B) is completed
			 not later than 180 days after the date on which the alien enters the United
			 States.
							(D)Administrative and judicial review
								(i)In generalThere may be no review of a determination
			 by the Secretary, after a search required by subparagraph (B), that an alien is
			 ineligible for an adjustment of status, under any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) on criminal, security, or related grounds except as
			 provided in this subparagraph.
								(ii)Administrative reviewAn alien may appeal a determination
			 described in clause (i) through the Administrative Appeals Office of the Bureau
			 of Citizenship and Immigration Services. The Secretary shall ensure that a
			 determination on such appeal is made not later than 60 days after the date that
			 the appeal is filed.
								(iii)Judicial reviewThere may be no judicial review of a
			 determination described in clause (i).
								507.Student visas
					(a)In GeneralSection 101(a)(15)(F) (8 U.S.C.
			 1101(a)(15)(F)) is amended—
						(1)in clause (i)—
							(A)by striking “he has no intention of
			 abandoning, who is” and inserting the following: “except in the case of an
			 alien described in clause (iv), the alien has no intention of abandoning, who
			 is—
								
									(I)
									;
							(B)by striking consistent with section
			 214(l) and inserting (except for a graduate program described in
			 clause (iv)) consistent with section 214(m);
							(C)by striking the comma at the end and
			 inserting the following: “; or
								
									(II)engaged in temporary employment for
				optional practical training related to the alien’s area of study, which
				practical training shall be authorized for a period or periods of up to 24
				months;
									;
							(2)in clause (ii)—
							(A)by inserting or (iv) after
			 clause (i); and
							(B)by striking , and and
			 inserting a semicolon; and
							(3)by adding at the end the following:
							
								(iv)an alien described in clause (i) who has
				been accepted and plans to attend an accredited graduate program in
				mathematics, engineering, technology, or the sciences in the United States for
				the purpose of obtaining an advanced degree; and
								(v)an alien who maintains actual residence and
				place of abode in the alien’s country of nationality, who is described in
				clause (i), except that the alien’s actual course of study may involve a
				distance learning program, for which the alien is temporarily visiting the
				United States for a period not to exceed 30
				days.
								.
						(b)Creation of J–STEM Visa
			 CategorySection
			 101(a)(15)(J) (8 U.S.C. 1101(a)(15)(J)) is amended to read as follows:
						
							(J)an alien with a residence in a foreign
				country that (except in the case of an alien described in clause (ii)) the
				alien has no intention of abandoning, who is a bona fide student, scholar,
				trainee, teacher, professor, research assistant, specialist, or leader in a
				field of specialized knowledge or skill, or other person of similar
				description, and who—
								(i)is coming temporarily to the United States
				as a participant in a program (other than a graduate program described in
				clause (ii)) designated by the Secretary of State, for the purpose of teaching,
				instructing or lecturing, studying, observing, conducting research, consulting,
				demonstrating special skills, or receiving training and who, if coming to the
				United States to participate in a program under which the alien will receive
				graduate medical education or training, also meets the requirements of section
				212(j), and the alien spouse and minor children of any such alien if
				accompanying the alien or following to join the alien; or
								(ii)has been accepted and plans to attend an
				accredited graduate program in the sciences, technology, engineering, or
				mathematics in the United States for the purpose of obtaining an advanced
				degree.
								.
					(c)Admission of NonimmigrantsSection 214(b) (8 U.S.C. 1184(b)) is
			 amended by striking subparagraph (L) or (V) and inserting
			 subparagraph (F)(iv), (J)(ii), (L), or (V).
					(d)Requirements for F–4 or J–STEM
			 VisaSection 214(m) (8 U.S.C.
			 1184(m)) is amended—
						(1)by inserting before paragraph (1) the
			 following:
							
								(e)Nonimmigrant Elementary, Secondary, and
				Post-Secondary School Students
								;
				and
						(2)by adding at the end the following:
							
								(3)A
				visa issued to an alien under subparagraph (F)(iv) or (J)(ii) of section
				101(a)(15) shall be valid—
									(A)during the intended period of study in a
				graduate program described in such section;
									(B)for an additional period, not to exceed 1
				year after the completion of the graduate program, if the alien is actively
				pursuing an offer of employment related to the knowledge and skills obtained
				through the graduate program; and
									(C)for the additional period necessary for the
				adjudication of any application for labor certification, employment-based
				immigrant petition, and application under section 245(a)(2) to adjust such
				alien’s status to that of an alien lawfully admitted for permanent residence,
				if such application for labor certification or employment-based immigrant
				petition has been filed not later than 1 year after the completion of the
				graduate
				program.
									.
						(e)Waiver of Foreign Residence
			 RequirementSection 212(e) (8
			 U.S.C. 1182(e)) is amended—
						(1)by inserting (1) before
			 No person;
						(2)by striking admission (i)
			 whose and inserting the following: “admission—
							
								(A)whose
								;
						(3)by striking residence, (ii)
			 who and inserting the following “residence;
							
								(B)who
								;
						(4)by striking engaged, or (iii)
			 who and inserting the following: “engaged; or
							
								(C)who
								;
						(5)by striking training, shall
			 and inserting the following: “training,
							
								shall;
						(6)by striking United States: Provided,
			 That upon and inserting the following: “United States.
							
								(2)Upon”;
								
						(7)by striking section 214(l): And
			 provided further, That, except and inserting the following: “section
			 214(l);
							
								(3)Except
								;
				and
						(8)by adding at the end the following:
							
								(4)An alien who has been issued a visa or
				otherwise provided nonimmigrant status under section 101(a)(15)(J)(ii), or who
				would have qualified for such nonimmigrant status if section 101(a)(15)(J)(ii)
				had been enacted before the completion of such alien’s graduate studies, shall
				not be subject to the 2-year foreign residency requirement under this
				subsection.
								
						(f)Off Campus Work Authorization for Foreign
			 Students
						(1)In generalAliens admitted as nonimmigrant students
			 described in section 101(a)(15)(F) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(F)) may be employed in an off-campus position unrelated to the
			 alien’s field of study if—
							(A)the alien has enrolled full-time at the
			 educational institution and is maintaining good academic standing;
							(B)the employer provides the educational
			 institution and the Secretary of Labor with an attestation that the
			 employer—
								(i)has spent at least 21 days recruiting
			 United States citizens to fill the position; and
								(ii)will pay the alien and other similarly
			 situated workers at a rate equal to not less than the greater of—
									(I)the actual wage level for the occupation at
			 the place of employment; or
									(II)the prevailing wage level for the
			 occupation in the area of employment; and
									(C)the alien will not be employed more
			 than—
								(i)20 hours per week during the academic term;
			 or
								(ii)40 hours per week during vacation periods
			 and between academic terms.
								(2)DisqualificationIf the Secretary of Labor determines that
			 an employer has provided an attestation under paragraph (1)(B) that is
			 materially false or has failed to pay wages in accordance with the attestation,
			 the employer, after notice and opportunity for a hearing, shall be disqualified
			 from employing an alien student under paragraph (1).
						(g)Adjustment of StatusSection 245(a) (8 U.S.C. 1255(a)) is
			 amended to read as follows:
						
							(a)Authorization
								(1)In generalThe status of an alien, who was inspected
				and admitted or paroled into the United States, or who has an approved petition
				for classification under subparagraph (A)(iii), (A)(iv), (B)(ii), or (B)(iii)
				of section 204(a)(1), may be adjusted by the Secretary of Homeland Security or
				the Attorney General, under such regulations as the Secretary or the Attorney
				General may prescribe, to that of an alien lawfully admitted for permanent
				residence if—
									(A)the alien makes an application for such
				adjustment;
									(B)the alien is eligible to receive an
				immigrant visa;
									(C)the alien is admissible to the United
				States for permanent residence; and
									(D)an immigrant visa is immediately available
				to the alien at the time the application is filed.
									(2)Student visasNotwithstanding the requirement under
				paragraph (1)(D), an alien may file an application for adjustment of status
				under this section if—
									(A)the alien has been issued a visa or
				otherwise provided nonimmigrant status under subparagraph (J)(ii) or (F)(iv) of
				section 101(a)(15), or would have qualified for such nonimmigrant status if
				subparagraph (J)(ii) or (F)(iv) of section 101(a)(15) had been enacted before
				the completion of such alien’s graduate studies;
									(B)the alien has earned an advanced degree in
				the sciences, technology, engineering, or mathematics;
									(C)the alien is the beneficiary of a petition
				filed under subparagraph (E) or (F) of section 204(a)(1); and
									(D)a fee of $2,000 is remitted to the
				Secretary on behalf of the alien.
									(3)LimitationAn application for adjustment of status
				filed under this section may not be approved until an immigrant visa number
				becomes available.
								(4)Filing in cases of unavailable visa
				numbersSubject to the
				limitation described in paragraph (3), if a supplemental petition fee is paid
				for a petition under subparagraph (E) or (F) of section 204(a)(1), an
				application under paragraph (1) on behalf of an alien that is a beneficiary of
				the petition (including a spouse or child who is accompanying or following to
				join the beneficiary) may be filed without regard to the requirement under
				paragraph (1)(D).
								(5)Pending applicationsSubject to the limitation described in
				paragraph (3), if a petition under subparagraph (E) or (F) of section 204(a)(1)
				is pending or approved as of the date of enactment of this paragraph, on
				payment of the supplemental petition fee under that section, the alien that is
				the beneficiary of the petition may submit an application for adjustment of
				status under this subsection without regard to the requirement under paragraph
				(1)(D).
								(6)Employment authorizations and advanced
				parole travel documentationThe Attorney General shall—
									(A)provide to any immigrant who has submitted
				an application for adjustment of status under this subsection not less than 3
				increments, the duration of each of which shall be not less than 3 years, for
				any applicable employment authorization or advanced parole travel document of
				the immigrant; and
									(B)adjust each applicable fee payment schedule
				in accordance with the increments provided under subparagraph (A) so that 1 fee
				for each authorization or document is required for each 3-year
				increment.
									
					(h)Use of Fees
						(1)Job training; scholarshipsSection 286(s)(1) (8 U.S.C. 1356(s)(1)) is
			 amended by inserting and 80 percent of the fees collected under section
			 245(a)(2)(D) before the period at the end.
						(2)Fraud prevention and
			 detectionSection 286(v)(1)
			 (8 U.S.C. 1356(v)(1)) is amended by inserting and 20 percent of the fees
			 collected under section 245(a)(2)(D) before the period at the
			 end.
						508.Visas for individuals with advanced
			 degrees
					(a)Aliens With Certain Advanced Degrees Not
			 Subject to Numerical Limitations on Employment Based Immigrants
						(1)In generalSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as
			 amended by section 505, is amended by adding at the end the following:
							
								(G)Aliens who have earned an advanced degree
				in science, technology, engineering, or math and have been working in a related
				field in the United States under a nonimmigrant visa during the 3-year period
				preceding their application for an immigrant visa under section 203(b).
								(H)Aliens described in subparagraph (A) or (B)
				of section 203(b)(1)(A) or who have received a national interest waiver under
				section 203(b)(2)(B).
								(I)The spouse and minor children of an alien
				who is admitted as an employment-based immigrant under section
				203(b).
								.
						(2)ApplicabilityThe amendment made by paragraph (1) shall
			 apply to any visa application—
							(A)pending on the date of the enactment of
			 this Act; or
							(B)filed on or after such date of
			 enactment.
							(b)Labor CertificationSection 212(a)(5)(A)(ii) (8 U.S.C.
			 1182(a)(5)(A)(ii)) is amended—
						(1)in subclause (I), by striking
			 or at the end;
						(2)in subclause (II), by striking the period
			 at the end and inserting ; or; and
						(3)by adding at the end the following:
							
								(III)has an advanced degree in the sciences,
				technology, engineering, or mathematics from an accredited university in the
				United States and is employed in a field related to such
				degree.
								.
						(c)Temporary WorkersSection 214(g) (8 U.S.C. 1184(g)) is
			 amended—
						(1)in paragraph (1)—
							(A)by striking (beginning with fiscal
			 year 1992); and
							(B)in subparagraph (A)—
								(i)in clause (vii), by striking each
			 succeeding fiscal year; or and inserting each of fiscal years
			 2004, 2005, 2006, and 2007;; and
								(ii)by adding after clause (vii) the
			 following:
									
										(viii)115,000 in the first fiscal year beginning
				after the date of the enactment of this clause; and
										(ix)the number calculated under paragraph (9)
				in each fiscal year after the year described in clause (viii);
				or
										;
								(2)in paragraph (5)—
							(A)in subparagraph (B), by striking
			 or at the end;
							(B)in subparagraph (C), by striking the period
			 at the end and inserting ; or; and
							(C)by adding at the end the following:
								
									(D)has earned an advanced degree in science,
				technology, engineering, or
				math.
									;
							(3)by redesignating paragraphs (9), (10), and
			 (11) as paragraphs (10), (11), and (12), respectively; and
						(4)by inserting after paragraph (8) the
			 following:
							
								(9)If the numerical limitation in paragraph
				(1)(A)—
									(A)is reached during a given fiscal year, the
				numerical limitation under paragraph (1)(A)(ix) for the subsequent fiscal year
				shall be equal to 120 percent of the numerical limitation of the given fiscal
				year; or
									(B)is not reached during a given fiscal year,
				the numerical limitation under paragraph (1)(A)(ix) for the subsequent fiscal
				year shall be equal to the numerical limitation of the given fiscal
				year.
									.
						(d)ApplicabilityThe amendment made by subsection (c)(2)
			 shall apply to any visa application—
						(1)pending on the date of the enactment of
			 this Act; or
						(2)filed on or after such date of
			 enactment.
						(e)Worldwide Level of Immigrants With Advanced
			 DegreesSection 201 (8 U.S.C.
			 1151) is amended—
						(1)in subsection (a)(3), by inserting
			 and immigrants with advanced degrees after diversity
			 immigrants; and
						(2)by amending subsection (e) to read as
			 follows:
							
								(e)Worldwide Level of Diversity Immigrants and
				Immigrants With Advanced Degrees
									(1)Diversity immigrantsThe worldwide level of diversity immigrants
				described in section 203(c)(1) is equal to 18,333 for each fiscal year.
									(2)Immigrants with advanced
				degreesThe worldwide level
				of immigrants with advanced degrees described in section 203(c)(2) is equal to
				36,667 for each fiscal
				year.
									.
						(f)Immigrants With Advanced
			 DegreesSection 203 (8 U.S.C.
			 1153(c)) is amended—
						(1)in subsection (c)—
							(A)in paragraph (1), by striking
			 paragraph (2), aliens subject to the worldwide level specified in
			 section 201(e) and inserting paragraphs (2) and (3), aliens
			 subject to the worldwide level specified in section 201(e)(1);
							(B)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively;
							(C)by inserting after paragraph (1) the
			 following:
								
									(2)Aliens who hold an advanced degree in
				science, mathematics, technology, or engineering
										(A)In generalQualified immigrants who hold a master’s or
				doctorate degree in the life sciences, the physical sciences, mathematics,
				technology, or engineering from an accredited university in the United States,
				or an equivalent foreign degree, shall be allotted visas each fiscal year in a
				number not to exceed the worldwide level specified in section 201(e)(2).
										(B)Economic considerationsBeginning on the date which is 1 year after
				the date of the enactment of this paragraph, the Secretary of State, in
				consultation with the Secretary of Commerce and the Secretary of Labor, and
				after notice and public hearing, shall determine which of the degrees described
				in subparagraph (A) will provide immigrants with the knowledge and skills that
				are most needed to meet anticipated workforce needs and protect the economic
				security of the United
				States.
										;
							(D)in paragraph (3), as redesignated, by
			 striking this subsection each place it appears and inserting
			 paragraph (1); and
							(E)by amending paragraph (4), as redesignated,
			 to read as follows:
								
									(4)Maintenance of information
										(A)Diversity immigrantsThe Secretary of State shall maintain
				information on the age, occupation, education level, and other relevant
				characteristics of immigrants issued visas under paragraph (1).
										(B)Immigrants with advanced
				degreesThe Secretary of
				State shall maintain information on the age, degree (including field of study),
				occupation, work experience, and other relevant characteristics of immigrants
				issued visas under paragraph (2).
										;
				and
							(2)in subsection (e)—
							(A)in paragraph (2), by striking
			 (c) and inserting (c)(1);
							(B)by redesignating paragraph (3) as paragraph
			 (4); and
							(C)by inserting after paragraph (2) the
			 following:
								
									(3)Immigrant visas made available under
				subsection (c)(2) shall be issued as follows:
										(A)If
				the Secretary of State has not made a determination under subsection (c)(2)(B),
				immigrant visas shall be issued in a strictly random order established by the
				Secretary for the fiscal year involved.
										(B)If
				the Secretary of State has made a determination under subsection (c)(2)(B) and
				the number of eligible qualified immigrants who have a degree selected under
				such subsection and apply for an immigrant visa described in subsection (c)(2)
				is greater than the worldwide level specified in section 201(e)(2), the
				Secretary shall issue immigrant visas only to such immigrants and in a strictly
				random order established by the Secretary for the fiscal year involved.
										(C)If
				the Secretary of State has made a determination under subsection (c)(2)(B) and
				the number of eligible qualified immigrants who have degrees selected under
				such subsection and apply for an immigrant visa described in subsection (c)(2)
				is not greater than the worldwide level specified in section 201(e)(2), the
				Secretary shall—
											(i)issue immigrant visas to eligible qualified
				immigrants with degrees selected in subsection (c)(2)(B); and
											(ii)issue any immigrant visas remaining
				thereafter to other eligible qualified immigrants with degrees described in
				subsection (c)(2)(A) in a strictly random order established by the Secretary
				for the fiscal year
				involved.
											.
							(g)Effective
			 dateThe amendments made by
			 subsections (e) and (f) shall take effect on October 1, 2007.
					509.Children of Filipino World War II
			 veteransSection 201(b)(1) (8
			 U.S.C. 1151(b)(1)), as amended by sections 505 and 508, is further amended by
			 adding at the end the following:
					
						(J)Aliens who are eligible for a visa under
				paragraph (1) or (3) of section 203(a) and are the children of a citizen of the
				United States who was naturalized pursuant to section 405 of the Immigration
				Act of 1990 (8 U.S.C. 1440
				note).
						.
				510.Expedited adjudication of employer
			 petitions for aliens of extraordinary artistic abilitySection 214(c) (8 U.S.C. 1184(c)) is
			 amended—
					(1)by striking Attorney General
			 each place it appears and inserting Secretary of Homeland
			 Security; and
					(2)in paragraph (6)(D)—
						(A)by Striking Any person and
			 inserting (i) Except as provided in clause (ii), any person;
			 and
						(B)adding at the end the following:
							
								(ii)The Secretary of Homeland Security shall
				adjudicate each petition for an alien with extraordinary ability in the arts
				(as described in section 101(a)(15)(O)(i)), an alien accompanying such an alien
				(as described in clauses (ii) and (iii) of section 101(a)(15)(O)), or an alien
				described in section 101(a)(15)(P) not later than 30 days after—
									(I)the date on which the petitioner submits
				the petition with a written advisory opinion, letter of no objection, or
				request for a waiver; or
									(II)the date on which the 15-day period
				described in clause (i) has expired, if the petitioner has had an opportunity,
				as appropriate, to supply rebuttal evidence.
									(iii)If a petition described in clause (ii) is
				not adjudicated before the end of the 30-day period described in clause (ii)
				and the petitioner is a qualified nonprofit organization or an individual or
				entity petitioning primarily on behalf of a qualified nonprofit organization,
				the Secretary of Homeland Security shall provide the petitioner with the
				premium-processing services referred to in section 286(u), without a
				fee.
								.
						511.Powerline workersSection 214(e) (8 U.S.C. 1184(e)) is amended
			 by adding at the end the following new paragraph:
					
						(7)A citizen of Canada who is a powerline
				worker, who has received significant training, and who seeks admission to the
				United States to perform powerline repair and maintenance services shall be
				admitted in the same manner and under the same authority as a citizen of Canada
				described in paragraph
				(2).
						.
				512.Determinations with respect to children
			 under the Haitian Refugee Immigration Fairness Act of 1998
					(a)In GeneralSection 902(d) of the Haitian Refugee
			 Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) is amended by adding at
			 the end the following:
						
							(3)Determinations with respect to
				children
								(A)Use of application filing
				dateDeterminations made
				under this subsection as to whether an individual is a child of a parent shall
				be made using the age and status of the individual on October 21, 1998.
								(B)Application submission by
				parentNotwithstanding
				paragraph (1)(C), an application under this subsection filed based on status as
				a child may be filed for the benefit of such child by a parent or guardian of
				the child, if the child is physically present in the United States on such
				filing
				date.
								.
					(b)New Applications and Motions To
			 Reopen
						(1)New applicationsNotwithstanding section 902(a)(1)(A) of the
			 Haitian Refugee Immigration Fairness Act of 1998, an alien who is eligible for
			 adjustment of status under such Act, as amended by subsection (a), may submit
			 an application for adjustment of status under such Act not later than the later
			 of—
							(A)2 years after the date of the enactment of
			 this Act; or
							(B)1 year after the date on which final
			 regulations implementing this section, and the amendment made by subsection
			 (a), are promulgated.
							(2)Motions to reopenThe Secretary shall establish procedures
			 for the reopening and reconsideration of applications for adjustment of status
			 under the Haitian Refugee Immigration Fairness Act of 1998 that are affected by
			 the amendment made by subsection (a).
						(3)Relationship of application to certain
			 ordersSection 902(a)(3) of
			 the Haitian Refugee Immigration Fairness Act of 1998 shall apply to an alien
			 present in the United States who has been ordered excluded, deported, removed,
			 or ordered to depart voluntarily, and who files an application under paragraph
			 (1) or a motion under paragraph (2), in the same manner as such section
			 902(a)(3) applied to aliens filing applications for adjustment of status under
			 such Act prior to April 1, 2000.
						(c)Inadmissibility DeterminationSection 902 of the Haitian Refugee
			 Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) is amended in subsections
			 (a)(1)(B) and (d)(1)(D) by inserting (6)(C)(i), after
			 (6)(A),.
					BSKIL Act of 2007
				521.Short titleThis subtitle may be cited as the
			 Securing Knowledge, Innovation, and Leadership Act of 2007 or
			 the SKIL Act of
			 2007
				522.H–1B visa holders
					(a)In GeneralSection 214(g)(5) (8 U.S.C. 1184(g)(5)) is
			 amended—
						(1)in subparagraph (B)—
							(A)by striking nonprofit
			 research and inserting nonprofit;
							(B)by inserting Federal, State, or
			 local before governmental; and
							(C)by striking or at the
			 end;
							(2)in subparagraph (C)—
							(A)by striking a United States
			 institution of higher education (as defined in section 101(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001(a))), and inserting an institution of higher
			 education in a foreign country,; and
							(B)by striking the period at the end and
			 inserting a semicolon;
							(3)by adding at the end, the following new
			 subparagraphs:
							
								(D)has earned a master’s or higher degree from
				a United States institution of higher education (as defined in section 101(a)
				of the Higher Education Act of 1965
				(20 U.S.C. 1001(a)));
								(E)has been awarded medical specialty
				certification based on post-doctoral training and experience in the United
				States;
				or
								.
						(b)ApplicabilityThe amendments made by subsection (a) shall
			 apply to any petition or visa application pending on the date of enactment of
			 this Act and any petition or visa application filed on or after such
			 date.
					523.Market-based visa limitsSection 214(g) (8 U.S.C. 1184(g)) is
			 amended—
					(1)in paragraph (1)—
						(A)in the matter preceding subparagraph (A),
			 by striking (beginning with fiscal year 1992); and
						(B)in subparagraph (A)—
							(i)in clause (vi) by striking
			 and;
							(ii)in clause (vii), by striking each
			 succeeding fiscal year; or and inserting each of fiscal years
			 2004, 2005, 2006, and 2007;; and
							(iii)by adding after clause (vii) the
			 following:
								
									(viii)115,000 in the first fiscal year beginning
				after the date of the enactment of the SKIL
				Act of 2007; and
									(ix)the number calculated under paragraph (9)
				in each fiscal year after the year described in clause (viii);
				or
									;
							(2)in paragraph (8), by striking subparagraphs
			 (B)(iv) and (D);
					(3)by redesignating paragraphs (9), (10), and
			 (11) as paragraphs (10), (11), and (12), respectively; and
					(4)by inserting after paragraph (8) the
			 following:
						
							(9)If the numerical limitation in paragraph
				(1)(A)—
								(A)is reached during a given fiscal year, the
				numerical limitation under paragraph (1)(A)(ix) for the subsequent fiscal year
				shall be equal to 120 percent of the numerical limitation of the given fiscal
				year; or
								(B)is not reached during a given fiscal year,
				the numerical limitation under paragraph (1)(A)(ix) for the subsequent fiscal
				year shall be equal to the numerical limitation of the given fiscal
				year.
								.
					524.United States educated immigrants
					(a)In GeneralSection 201(b)(1) (8 U.S.C. 1151(b)(1)) is
			 amended by adding at the end the following:
						
							(F)Aliens who have earned a master’s or higher
				degree from an accredited United States university.
							(G)Aliens who have been awarded medical
				specialty certification based on post-doctoral training and experience in the
				United States preceding their application for an immigrant visa under section
				203(b).
							(H)Aliens who will perform labor in shortage
				occupations designated by the Secretary of Labor for blanket certification
				under section 212(a)(5)(A) as lacking sufficient United States workers able,
				willing, qualified, and available for such occupations and for which the
				employment of aliens will not adversely affect the terms and conditions of
				similarly employed United States workers.
							(I)Aliens who have earned a master’s degree or
				higher in science, technology, engineering, or math and have been working in a
				related field in the United States in a nonimmigrant status during the 3-year
				period preceding their application for an immigrant visa under section
				203(b).
							(J)Aliens described in subparagraph (A) or (B)
				of section 203(b)(1) or who have received a national interest waiver under
				section 203(b)(2)(B).
							(K)The spouse and minor children of an alien
				who is admitted as an employment-based immigrant under section
				203(b).
							.
					(b)Labor CertificationsSection 212(a)(5)(A)(ii) (8 U.S.C.
			 1182(a)(5)(A)(ii)) is amended—
						(1)by striking or at the end of
			 subclause (I);
						(2)by striking the period at the end of
			 subclause (II) and inserting ; or; and
						(3)by adding at the end the following:
							
								(III)is a member of the professions and has a
				master’s degree or higher from an accredited United States university or has
				been awarded medical specialty certification based on post-doctoral training
				and experience in the United
				States.
								.
						525.Student visa reform
					(a)In General
						(1)Nonimmigrant classificationSection 101(a)(15)(F) (8 U.S.C.
			 1101(a)(15)(F)) is amended to read as follows:
							
								(F)an
				alien—
									(i)who—
										(I)is a bona fide student qualified to pursue
				a full course of study in mathematics, engineering, technology, or the sciences
				leading to a bachelors or graduate degree and who seeks to enter the United
				States for the purpose of pursuing such a course of study consistent with
				section 214(m) at an institution of higher education (as defined by section
				101(a) of the Higher Education Act of
				1965 (20 U.S.C. 1001(a))) in the United States, particularly
				designated by the alien and approved by the Secretary of Homeland Security,
				after consultation with the Secretary of Education, which institution or place
				of study shall have agreed to report to the Secretary the termination of
				attendance of each nonimmigrant student, and if any such institution of
				learning or place of study fails to make reports promptly the approval shall be
				withdrawn; or
										(II)is engaged in temporary employment for
				optional practical training related to such alien’s area of study following
				completion of the course of study described in subclause (I) for a period or
				periods of not more than 24 months;
										(ii)who—
										(I)has a residence in a foreign country which
				the alien has no intention of abandoning, who is a bona fide student qualified
				to pursue a full course of study, and who seeks to enter the United States
				temporarily and solely for the purpose of pursuing such a course of study
				consistent with section 214(m) at an established college, university, seminary,
				conservatory, academic high school, elementary school, or other academic
				institution or in a language training program in the United States,
				particularly designated by the alien and approved by the Secretary of Homeland
				Security, after consultation with the Secretary of Education, which institution
				or place of study shall have agreed to report to the Secretary the termination
				of attendance of each nonimmigrant student, and if any such institution of
				learning or place of study fails to make reports promptly the approval shall be
				withdrawn; or
										(II)is engaged in temporary employment for
				optional practical training related to such alien’s area of study following
				completion of the course of study described in subclause (I) for a period or
				periods of not more than 24 months;
										(iii)who is the spouse or minor child of an
				alien described in clause (i) or (ii) if accompanying or following to join such
				an alien; or
									(iv)who—
										(I)is a national of Canada or Mexico, who
				maintains actual residence and place of abode in the country of nationality,
				who is described in clause (i) or (ii) except that the alien’s qualifications
				for and actual course of study may be full or part-time, and who commutes to
				the United States institution or place of study from Canada or Mexico;
				or
										(II)is engaged in temporary employment for
				optional practical training related to such the student’s area of study
				following completion of the course of study described in subclause (I) for a
				period or periods of not more than 24
				months;
										.
						(2)AdmissionSection 214(b) (8 U.S.C. 1184(b)) is
			 amended by inserting (F)(i), before (L) or
			 (V).
						(3)Conforming amendmentSection 214(m)(1) (8 U.S.C. 1184(m)(1)) is
			 amended, in the matter preceding subparagraph (A), by striking (i) or
			 (iii) and inserting (i), (ii), or (iv).
						(b)Off Campus Work Authorization for Foreign
			 Students
						(1)In generalAliens admitted as nonimmigrant students
			 described in section 101(a)(15)(F), as amended by subsection (a), (8 U.S.C.
			 1101(a)(15)(F)) may be employed in an off-campus position unrelated to the
			 alien’s field of study if—
							(A)the alien has enrolled full-time at the
			 educational institution and is maintaining good academic standing;
							(B)the employer provides the educational
			 institution and the Secretary of Labor with an attestation that the
			 employer—
								(i)has spent at least 21 days recruiting
			 United States citizens to fill the position; and
								(ii)will pay the alien and other similarly
			 situated workers at a rate equal to not less than the greater of—
									(I)the actual wage level for the occupation at
			 the place of employment; or
									(II)the prevailing wage level for the
			 occupation in the area of employment; and
									(C)the alien will not be employed more
			 than—
								(i)20 hours per week during the academic term;
			 or
								(ii)40 hours per week during vacation periods
			 and between academic terms.
								(2)DisqualificationIf the Secretary of Labor determines that
			 an employer has provided an attestation under paragraph (1)(B) that is
			 materially false or has failed to pay wages in accordance with the attestation,
			 the employer, after notice and opportunity for a hearing, shall be disqualified
			 from employing an alien student under paragraph (1).
						526.L–1 visa holders subject to visa
			 backlogSection 214(c)(2) (8
			 U.S.C. 1184(c)(2)) is amended by adding at the end the following:
					
						(G)The limitations contained in subparagraph
				(D) with respect to the duration of authorized stay shall not apply to any
				nonimmigrant alien previously issued a visa or otherwise provided nonimmigrant
				status under section 101(a)(15)(L) on whose behalf a petition under section
				204(b) to accord the alien immigrant status under section 203(b), or an
				application for labor certification (if such certification is required for the
				alien to obtain status under such section 203(b)) has been filed, if 365 days
				or more have elapsed since such filing. The Secretary of Homeland Security
				shall extend the stay of an alien who qualifies for an exemption under this
				subparagraph until such time as a final decision is made on the alien’s lawful
				permanent
				residence.
						.
				527.Retaining workers subject to green card
			 backlog
					(a)Adjustment of Status
						(1)In generalSection 245(a) (8 U.S.C. 1255(a)) is
			 amended to read as follows:
							
								(a)Eligibility
									(1)In generalThe status of an alien who was inspected
				and admitted or paroled into the United States or the status of any other alien
				having an approved petition for classification under subparagraph (A)(iii),
				(A)(iv), (B)(ii), or (B)(iii) of section 204(a)(1) may be adjusted by the
				Secretary of Homeland Security or the Attorney General, in the discretion of
				the Secretary or the Attorney General under such regulations as the Secretary
				or Attorney General may prescribe, to that of an alien lawfully admitted for
				permanent residence if—
										(A)the alien makes an application for such
				adjustment;
										(B)the alien is eligible to receive an
				immigrant visa and is admissible to the United States for permanent residence;
				and
										(C)an immigrant visa is immediately available
				to the alien at the time the application is filed.
										(2)Supplemental feeAn application under paragraph (1) that is
				based on a petition approved or approvable under subparagraph (E) or (F) of
				section 204(a)(1) may be filed without regard to the limitation set forth in
				paragraph (1)(C) if a supplemental fee of $500 is paid by the principal alien
				at the time the application is filed. A supplemental fee may not be required
				for any dependent alien accompanying or following to join the principal
				alien.
									(3)Visa availabilityAn application for adjustment filed under
				this paragraph may not be approved until such time as an immigrant visa become
				available.
									.
						(b)Use of FeesSection 286(v)(1) (8 U.S.C. 1356(v)(1)) is
			 amended by inserting before the period at the end and the fees collected
			 under section 245(a)(2)..
					528.Streamlining the adjudication process for
			 established employersSection
			 214(c) (8. U.S.C. 1184) is amended by adding at the end the following:
					
						(1)Not later than 180 days after the date of
				the enactment of the SKIL Act of
				2007, the Secretary of Homeland Security shall establish a
				pre-certification procedure for employers who file multiple petitions described
				in this subsection or section 203(b). Such precertification procedure shall
				enable an employer to avoid repeatedly submitting documentation that is common
				to multiple petitions and establish through a single filing criteria relating
				to the employer and the offered employment
				opportunity.
						.
				529.Providing premium processing of
			 employment-based visa petitions
					(a)In GeneralPursuant to section 286(u) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1356(u)), the Secretary of Homeland Security shall establish and collect
			 a fee for premium processing of employment-based immigrant petitions.
					(b)AppealsPursuant to such section 286(u), the
			 Secretary of Homeland Security shall establish and collect a fee for premium
			 processing of an administrative appeal of any decision on a permanent
			 employment-based immigrant petition.
					530.Eliminating procedural delays in labor
			 certification process
					(a)Prevailing Wage Rate
						(1)Requirement to provideThe Secretary of Labor shall provide
			 prevailing wage determinations to employers seeking a labor certification for
			 aliens pursuant to part 656 of title 20, Code of Federal Regulation (or any
			 successor regulation). The Secretary of Labor may not delegate this function to
			 any agency of a State.
						(2)Schedule for determinationExcept as provided in paragraph (3), the
			 Secretary of Labor shall provide a response to an employer’s request for a
			 prevailing wage determination in no more than 20 calendar days from the date of
			 receipt of such request. If the Secretary of Labor fails to reply during such
			 20-day period, then the wage proposed by the employer shall be the valid
			 prevailing wage rate.
						(3)Use
			 of surveysThe Secretary of
			 Labor shall accept an alternative wage survey provided by the employer unless
			 the Secretary of Labor determines that the wage component of the Occupational
			 Employment Statistics Survey is more accurate for the occupation in the labor
			 market area.
						(b)Placement of Job OrderThe Secretary of Labor shall maintain a
			 website with links to the official website of each workforce agency of a State,
			 and such official website shall contain instructions on the filing of a job
			 order in order to satisfy the job order requirements of section 656.17(e)(1) of
			 title 20, Code of Federal Regulation (or any successor regulation).
					(c)Technical CorrectionsThe Secretary of Labor shall establish a
			 process by which employers seeking certification under section 212(a)(5) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(5)), as amended by section 524(b), may make technical
			 corrections to applications in order to avoid requiring employers to conduct
			 additional recruitment to correct an initial technical error. A technical error
			 shall include any error that would not have a material effect on the validity
			 of the employer’s recruitment of able, willing, and qualified United States
			 workers.
					(d)Administrative AppealsMotions to reconsider, and administrative
			 appeals of, a denial of a permanent labor certification application, shall be
			 decided by the Secretary of Labor not later than 60 days after the date of the
			 filing of such motion or such appeal.
					(e)Applications Under Previous
			 SystemNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Labor shall
			 process and issue decisions on all applications for permanent alien labor
			 certification that were filed prior to March 28, 2005.
					(f)Effective
			 DateThe provisions of this
			 section shall take effect 90 days after the date of enactment of this Act,
			 whether or not the Secretary of Labor has amended the regulations at part 656
			 of title 20, Code of Federal Regulation to implement such changes.
					531.Completion of background and security
			 checksSection 103 (8 U.S.C.
			 1103) is amended by adding at the end the following:
					
						(i)Requirement for Background
				ChecksNotwithstanding any
				other provision of law, until appropriate background and security checks, as
				determined by the Secretary of Homeland Security, have been completed, and the
				information provided to and assessed by the official with jurisdiction to grant
				or issue the benefit or documentation, on an in camera basis as may be
				necessary with respect to classified, law enforcement, or other information
				that cannot be disclosed publicly, the Secretary of Homeland Security, the
				Attorney General, or any court may not—
							(1)grant or order the grant of adjustment of
				status of an alien to that of an alien lawfully admitted for permanent
				residence;
							(2)grant or order the grant of any other
				status, relief, protection from removal, or other benefit under the immigration
				laws; or
							(3)issue any documentation evidencing or
				related to such grant by the Secretary, the Attorney General, or any
				court.
							(j)Requirement To Resolve Fraud
				AllegationsNotwithstanding
				any other provision of law, until any suspected or alleged fraud relating to
				the granting of any status (including the granting of adjustment of status),
				relief, protection from removal, or other benefit under this Act has been
				investigated and resolved, the Secretary of Homeland Security and the Attorney
				General may not be required to—
							(1)grant or order the grant of adjustment of
				status of an alien to that of an alien lawfully admitted for permanent
				residence;
							(2)grant or order the grant of any other
				status, relief, protection from removal, or other benefit under the immigration
				laws; or
							(3)issue any documentation evidencing or
				related to such grant by the Secretary, the Attorney General, or any
				court.
							(k)Prohibition of Judicial
				EnforcementNotwithstanding
				any other provision of law, no court may require any act described in
				subsection (i) or (j) to be completed by a certain time or award any relief for
				the failure to complete such
				acts.
						.
				532.Visa revalidation
					(a)In GeneralSection 222 (8 U.S.C. 1202) is amended by
			 adding at the end the following:
						
							(i)The Secretary of State shall permit an
				alien granted a nonimmigrant visa under subparagraph E, H, I, L, O, or P of
				section 101(a)(15) to apply for a renewal of such visa within the United States
				if—
								(1)such visa expired during the 12-month
				period ending on the date of such application;
								(2)the alien is seeking a nonimmigrant visa
				under the same subparagraph under which the alien had previously received a
				visa; and
								(3)the alien has complied with the immigration
				laws and regulations of the United
				States.
								.
					(b)Conforming AmendmentSection 222(h) of such Act is amended, in
			 the matter preceding subparagraph (1), by inserting and except as
			 provided under subsection (i), after Act.
					CPreservation of Immigration Benefits for
			 Hurricane Katrina Victims
				541.Short titleThis subtitle may be cited as the
			 Hurricane Katrina Victims Immigration
			 Benefits Preservation Act.
				542.DefinitionsIn this subtitle:
					(1)Application of definitions from the
			 immigration and nationality actExcept as otherwise specifically provided
			 in this subtitle, the definitions in the Immigration and Nationality Act shall apply in
			 the administration of this subtitle.
					(2)Direct result of a specified hurricane
			 disasterThe term
			 direct result of a specified hurricane disaster—
						(A)means physical damage, disruption of
			 communications or transportation, forced or voluntary evacuation, business
			 closures, or other circumstances directly caused by Hurricane Katrina (on or
			 after August 26, 2005) or Hurricane Rita (on or after September 21, 2005);
			 and
						(B)does not include collateral or
			 consequential economic effects in or on the United States or global
			 economies.
						543.Special immigrant status
					(a)Provision of Status
						(1)In generalFor purposes of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), the Secretary may provide an alien described in
			 subsection (b) with the status of a special immigrant under section 101(a)(27)
			 of such Act (8 U.S.C. 1101(a)(27)), if the alien—
							(A)files with the Secretary a petition under
			 section 204 of such Act (8 U.S.C. 1154) for classification under section
			 203(b)(4) of such Act (8 U.S.C. 1153(b)(4));
							(B)is otherwise eligible to receive an
			 immigrant visa; and
							(C)is otherwise admissible to the United
			 States for permanent residence.
							(2)Inapplicable provisionIn determining admissibility under
			 paragraph (1)(C), the grounds for inadmissibility specified in section
			 212(a)(4) of such Act (8 U.S.C. 1182(a)(4)) shall not apply.
						(b)Aliens Described
						(1)Principal aliensAn alien is described in this subsection
			 if—
							(A)the alien was the beneficiary of—
								(i)a petition that was filed with the
			 Secretary on or before August 26, 2005—
									(I)under section 204 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1154) to classify the alien as a family-sponsored immigrant under
			 section 203(a) of such Act (8 U.S.C. 1153(a)) or as an employment-based
			 immigrant under section 203(b) of such Act (8 U.S.C. 1153(b)); or
									(II)under section 214(d) of such Act (8 U.S.C.
			 1184(d)) to authorize the issuance of a nonimmigrant visa to the alien under
			 section 101(a)(15)(K) of such Act (8 U.S.C. 1101(a)(15)(K)); or
									(ii)an application for labor certification
			 under section 212(a)(5)(A) of such Act (8 U.S.C. 1182(a)(5)(A)) that was filed
			 under regulations of the Secretary of Labor on or before such date; and
								(B)such petition or application was revoked or
			 terminated (or otherwise rendered null), before or after its approval, solely
			 due to—
								(i)the death or disability of the petitioner,
			 applicant, or alien beneficiary as a direct result of a specified hurricane
			 disaster; or
								(ii)loss of employment as a direct result of a
			 specified hurricane disaster.
								(2)Spouses and children
							(A)In generalAn alien is described in this subsection
			 if—
								(i)the alien, as of August 26, 2005, was the
			 spouse or child of a principal alien described in paragraph (1); and
								(ii)the alien—
									(I)is accompanying such principal alien;
			 or
									(II)is following to join such principal alien
			 not later than August 26, 2007.
									(B)ConstructionIn construing the terms
			 accompanying and following to join in subparagraph
			 (A)(ii), the death of a principal alien described in paragraph (1)(B)(i) shall
			 be disregarded.
							(3)Grandparents or legal guardians of
			 orphansAn alien is described
			 in this subsection if the alien is a grandparent or legal guardian of a child
			 whose parents died as a direct result of a specified hurricane disaster, if
			 either of the deceased parents was, as of August 26, 2005, a citizen or
			 national of the United States or an alien lawfully admitted for permanent
			 residence in the United States.
						(c)Priority DateImmigrant visas made available under this
			 section shall be issued to aliens in the order in which a petition on behalf of
			 each such alien is filed with the Secretary under subsection (a)(1), except
			 that if an alien was assigned a priority date with respect to a petition
			 described in subsection (b)(1)(A)(i), the alien may maintain that priority
			 date.
					(d)Numerical LimitationsIn applying sections 201 through 203 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1151–1153) in any fiscal year, aliens eligible to be provided status
			 under this section shall be treated as special immigrants who are not described
			 in subparagraph (A), (B), (C), or (K) of section 101(a)(27) of such Act (8
			 U.S.C. 1101(a)(27)).
					544.Extension of filing or reentry
			 deadlines
					(a)Automatic Extension of Nonimmigrant
			 Status
						(1)In generalNotwithstanding section 214 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1184), an alien described in paragraph (2) who was lawfully present in
			 the United States as a nonimmigrant on August 26, 2005, may, unless otherwise
			 determined by the Secretary in the Secretary’s discretion, lawfully remain in
			 the United States in the same nonimmigrant status until the later of—
							(A)the date on which such lawful nonimmigrant
			 status would have otherwise terminated absent the enactment of this subsection;
			 or
							(B)1 year after the death or onset of
			 disability described in paragraph (2).
							(2)Aliens described
							(A)Principal aliensAn alien is described in this paragraph if
			 the alien was disabled as a direct result of a specified hurricane
			 disaster.
							(B)Spouses and childrenAn alien is described in this paragraph if
			 the alien, as of August 26, 2005, was the spouse or child of—
								(i)a principal alien described in subparagraph
			 (A); or
								(ii)an alien who died as a direct result of a
			 specified hurricane disaster.
								(3)Authorized employmentDuring the period in which a principal
			 alien or alien spouse is in lawful nonimmigrant status under paragraph (1), the
			 alien may be provided an employment authorized endorsement or
			 other appropriate document signifying authorization of employment.
						(b)New Deadlines for Extension or Change of
			 Nonimmigrant Status
						(1)Filing delays
							(A)In generalIf an alien, who was lawfully present in
			 the United States as a nonimmigrant on August 26, 2005, was prevented from
			 filing a timely application for an extension or change of nonimmigrant status
			 as a direct result of a specified hurricane disaster, the alien’s application
			 may be considered timely filed if it is filed not later 1 year after the
			 application would have otherwise been due.
							(B)Circumstances preventing timely
			 actionFor purposes of
			 subparagraph (A), circumstances preventing an alien from timely acting
			 are—
								(i)office closures;
								(ii)mail or courier service cessations or
			 delays;
								(iii)other closures, cessations, or delays
			 affecting case processing or travel necessary to satisfy legal
			 requirements;
								(iv)mandatory evacuation and relocation;
			 or
								(v)other circumstances, including medical
			 problems or financial hardship.
								(2)Departure delays
							(A)In generalIf an alien, who was lawfully present in
			 the United States as a nonimmigrant on August 26, 2005, is unable to timely
			 depart the United States as a direct result of a specified hurricane disaster,
			 the alien shall not be considered to have been unlawfully present in the United
			 States during the period beginning on August 26, 2005, and ending on the date
			 of the alien’s departure, if such departure occurred on or before February 28,
			 2006.
							(B)Circumstances preventing timely
			 actionFor purposes of
			 subparagraph (A), circumstances preventing an alien from timely acting
			 are—
								(i)office closures;
								(ii)transportation cessations or delays;
								(iii)other closures, cessations, or delays
			 affecting case processing or travel necessary to satisfy legal
			 requirements;
								(iv)mandatory evacuation and relocation;
			 or
								(v)other circumstances, including medical
			 problems or financial hardship.
								(c)Diversity ImmigrantsSection 204(a)(1)(I)(ii)(II) (8 U.S.C.
			 1154(a)(1)(I)(ii)(II)), is amended to read as follows:
						
							(II)An immigrant visa made available under
				subsection 203(c) for fiscal year 1998, or for a subsequent fiscal year, may be
				issued, or adjustment of status under section 245(a) based upon the
				availability of such visa may be granted, to an eligible qualified alien who
				has properly applied for such visa or adjustment in the fiscal year for which
				the alien was selected notwithstanding the end of such fiscal year. Such visa
				or adjustment of status shall be counted against the worldwide level set forth
				in subsection 201(e) for the fiscal year for which the alien was
				selected.
							.
					(d)Extension of Filing PeriodIf an alien is unable to timely file an
			 application to register or reregister for Temporary Protected Status under
			 section 244 of the Immigration and Nationality
			 Act (8 U.S.C. 1254a) as a direct result of a specified hurricane
			 disaster, the alien’s application may be considered timely filed if it is filed
			 not later than 90 days after it otherwise would have been due.
					(e)Voluntary Departure
						(1)In generalNotwithstanding section 240B of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229c), if a period for voluntary departure under such section expired
			 during the period beginning on August 26, 2005, and ending on December 31,
			 2005, and the alien was unable to voluntarily depart before the expiration date
			 as a direct result of a specified hurricane disaster, such voluntary departure
			 period is deemed extended for an additional 60 days.
						(2)Circumstances preventing
			 departureFor purposes of
			 this subsection, circumstances preventing an alien from voluntarily departing
			 the United States are—
							(A)office closures;
							(B)transportation cessations or delays;
							(C)other closures, cessations, or delays
			 affecting case processing or travel necessary to satisfy legal
			 requirements;
							(D)mandatory evacuation and removal;
			 and
							(E)other circumstances, including medical
			 problems or financial hardship.
							(f)Current Nonimmigrant Visa Holders
						(1)In generalAn alien, who was lawfully present in the
			 United States on August 26, 2005, as a nonimmigrant under section 101(a)(15)(H)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1101(a)(15)(H)) and lost employment as a direct result of a specified
			 hurricane disaster may accept new employment upon the filing by a prospective
			 employer of a new petition on behalf of such nonimmigrant not later than August
			 26, 2006.
						(2)Continuation of employment
			 authorizationEmployment
			 authorization shall continue for such alien until the new petition is
			 adjudicated. If the new petition is denied, such employment shall cease.
						(3)Savings provisionNothing in this subsection shall be
			 construed to limit eligibility for portability under section 214(n) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1184(n)).
						545.Humanitarian relief for certain surviving
			 spouses and children
					(a)Treatment as Immediate Relatives
						(1)SpousesNotwithstanding the second sentence of
			 section 201(b)(2)(A)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)), in the case of an alien
			 who was the spouse of a citizen of the United States at the time of the
			 citizen’s death and was not legally separated from the citizen at the time of
			 the citizen’s death, if the citizen died as a direct result of a specified
			 hurricane disaster, the alien (and each child of the alien) may be considered,
			 for purposes of section 201(b) of such Act, to remain an immediate relative
			 after the date of the citizen’s death if the alien files a petition under
			 section 204(a)(1)(A)(ii) of such Act not later than 2 years after such date and
			 only until the date on which the alien remarries. For purposes of such section
			 204(a)(1)(A)(ii), an alien granted relief under this paragraph shall be
			 considered an alien spouse described in the second sentence of section
			 201(b)(2)(A)(i) of such Act.
						(2)Children
							(A)In generalIn the case of an alien who was the child
			 of a citizen of the United States at the time of the citizen’s death, if the
			 citizen died as a direct result of a specified hurricane disaster, the alien
			 may be considered, for purposes of section 201(b) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1151(b)), to remain an immediate relative after the date of the
			 citizen’s death (regardless of subsequent changes in age or marital status),
			 but only if the alien files a petition under subparagraph (B) not later than 2
			 years after such date.
							(B)PetitionsAn alien described in subparagraph (A) may
			 file a petition with the Secretary for classification of the alien under
			 section 201(b)(2)(A)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)), which shall be
			 considered a petition filed under section 204(a)(1)(A) of such Act (8 U.S.C.
			 1154(a)(1)(A)).
							(b)Spouses, Children, Unmarried Sons and
			 Daughters of Lawful Permanent Resident Aliens
						(1)In generalAny spouse, child, or unmarried son or
			 daughter of an alien described in paragraph (3) who is included in a petition
			 for classification as a family-sponsored immigrant under section 203(a)(2) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1153(a)(2)) that was filed by such alien before August 26, 2005, may be
			 considered (if the spouse, child, son, or daughter has not been admitted or
			 approved for lawful permanent residence by such date) a valid petitioner for
			 preference status under such section with the same priority date as that
			 assigned before the death described in paragraph (3)(A). No new petition shall
			 be required to be filed. Such spouse, child, son, or daughter may be eligible
			 for deferred action and work authorization.
						(2)Self-petitionsAny spouse, child, or unmarried son or
			 daughter of an alien described in paragraph (3) who is not a beneficiary of a
			 petition for classification as a family-sponsored immigrant under section
			 203(a)(2) of the Immigration and Nationality
			 Act may file a petition for such classification with the Secretary,
			 if the spouse, child, son, or daughter was present in the United States on
			 August 26, 2005. Such spouse, child, son, or daughter may be eligible for
			 deferred action and work authorization.
						(3)Aliens describedAn alien is described in this paragraph if
			 the alien—
							(A)died as a direct result of a specified
			 hurricane disaster; and
							(B)on the day of such death, was lawfully
			 admitted for permanent residence in the United States.
							(c)Applications for Adjustment of Status by
			 Surviving Spouses and Children of Employment-Based Immigrants
						(1)In generalAny alien who was, on August 26, 2005, the
			 spouse or child of an alien described in paragraph (2), and who applied for
			 adjustment of status before the death described in paragraph (2)(A), may have
			 such application adjudicated as if such death had not occurred.
						(2)Aliens describedAn alien is described in this paragraph if
			 the alien—
							(A)died as a direct result of a specified
			 hurricane disaster; and
							(B)on the day before such death, was—
								(i)an alien lawfully admitted for permanent
			 residence in the United States by reason of having been allotted a visa under
			 section 203(b) of the Immigration and Nationality
			 Act (8 U.S.C. 1153(b)); or
								(ii)an applicant for adjustment of status to
			 that of an alien described in clause (i), and admissible to the United States
			 for permanent residence.
								(d)Applications by Surviving Spouses and
			 Children of Refugees and Asylees
						(1)In generalAny alien who, on August 26, 2005, was the
			 spouse or child of an alien described in paragraph (2), may have his or her
			 eligibility to be admitted under section 207(c)(2)(A) or 208(b)(3)(A) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1157(c)(2)(A), 1158(b)(3)(A)) considered as if the alien’s death had not
			 occurred.
						(2)Aliens describedAn alien is described in this paragraph if
			 the alien—
							(A)died as a direct result of a specified
			 hurricane disaster; and
							(B)on the day before such death, was—
								(i)an alien admitted as a refugee under
			 section 207 of the Immigration and Nationality
			 Act (8 U.S.C. 1157); or
								(ii)granted asylum under section 208 of such
			 Act (8 U.S.C. 1158).
								(e)Waiver of Public Charge
			 GroundsIn determining the
			 admissibility of any alien accorded an immigration benefit under this section,
			 the grounds for inadmissibility specified in section 212(a)(4) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(4)) shall not apply.
					546.Recipient of public benefitsAn alien shall not be inadmissible under
			 section 212(a)(4) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(4)) or deportable under section
			 237(a)(5) of such Act (8 U.S.C. 1227(a)(5)) on the basis that the alien
			 received any public benefit as a direct result of a specified hurricane
			 disaster.
				547.Age-out protectionIn administering the immigration laws, the
			 Secretary and the Attorney General may grant any application or benefit
			 notwithstanding the applicant or beneficiary (including a derivative
			 beneficiary of the applicant or beneficiary) reaching an age that would render
			 the alien ineligible for the benefit sought, if the alien’s failure to meet the
			 age requirement occurred as a direct result of a specified hurricane
			 disaster.
				548.Employment eligibility
			 verification
					(a)In GeneralThe Secretary may suspend or modify any
			 requirement under section 274A(b) of the Immigration and Nationality Act (8 U.S.C.
			 1324a(b)) or subtitle A of title IV of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), either generally or
			 with respect to particular persons, class of persons, geographic areas, or
			 economic sectors, to the extent to which the Secretary determines necessary or
			 appropriate to respond to national emergencies or disasters.
					(b)NotificationIf the Secretary suspends or modifies any
			 requirement under section 274A(b) of the Immigration and Nationality Act pursuant to
			 subsection (a), the Secretary shall send notice of such decision, including the
			 reasons for the suspension or modification, to—
						(1)the Committee on the Judiciary of the
			 Senate; and
						(2)the Committee of the Judiciary of the House
			 of Representatives.
						(c)Sunset DateThe authority under subsection (a) shall
			 expire on August 26, 2008.
					549.NaturalizationThe Secretary may, with respect to
			 applicants for naturalization in any district of the United States Citizenship
			 and Immigration Services affected by a specified hurricane disaster, administer
			 the provisions of Title III of the Immigration
			 and Nationality Act (8 U.S.C. 1401 et seq.) notwithstanding any
			 provision of such title relating to the jurisdiction of an eligible court to
			 administer the oath of allegiance, or requiring residence to be maintained or
			 any action to be taken in any specific district or State within the United
			 States.
				550.Discretionary authorityThe Secretary or the Attorney General may
			 waive violations of the immigration laws committed, on or before March 1, 2006,
			 by an alien—
					(1)who was in lawful status on August 26,
			 2005; and
					(2)whose failure to comply with the
			 immigration laws was a direct result of a specified hurricane disaster.
					551.Evidentiary standards and
			 regulationsThe Secretary
			 shall establish appropriate evidentiary standards for demonstrating, for
			 purposes of this subtitle, that a specified hurricane disaster directly
			 resulted in—
					(1)death;
					(2)disability; or
					(3)loss of employment due to physical damage
			 to, or destruction of, a business.
					552.Identification documents
					(a)Temporary identificationThe Secretary shall have the authority to
			 instruct any Federal agency to issue temporary identification documents to
			 individuals affected by a specified hurricane disaster. Such documents shall be
			 acceptable for purposes of identification under any Federal law or regulation
			 until August 26, 2007.
					(b)IssuanceAn agency may not issue identity documents
			 under this section after January 1, 2007.
					(c)No Compulsion To Accept or Carry
			 Identification DocumentsNationals of the United States shall not be
			 compelled to accept or carry documents issued under this section.
					(d)No Proof of CitizenshipIdentity documents issued under this
			 section shall not constitute proof of citizenship or immigration status.
					553.Waiver of regulationsThe Secretary shall carry out the provisions
			 of this subtitle as expeditiously as possible. The Secretary is not required to
			 promulgate regulations before implementing this subtitle. The requirements of
			 chapter 5 of title 5, United States Code (commonly referred to as the
			 Administrative Procedure Act) or any other law relating to rule
			 making, information collection, or publication in the Federal Register, shall
			 not apply to any action to implement this subtitle to the extent the Secretary
			 of Homeland Security, the Secretary of Labor, or the Secretary of State
			 determine that compliance with such requirement would impede the expeditious
			 implementation of such Act.
				554.Notices of change of address
					(a)In GeneralIf a notice of change of address otherwise
			 required to be submitted to the Secretary by an alien described in subsection
			 (b) relates to a change of address occurring during the period beginning on
			 August 26, 2005, and ending on the date of the enactment of this Act, the alien
			 may submit such notice.
					(b)Aliens DescribedAn alien is described in this subsection if
			 the alien—
						(1)resided, on August 26, 2005, within a
			 district of the United States that was declared by the President to be affected
			 by a specified hurricane disaster; and
						(2)is required, under section 265 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1305) or any other provision of law, to notify the Secretary in writing
			 of a change of address.
						555.Foreign students and exchange program
			 participants
					(a)In GeneralThe nonimmigrant status of an alien
			 described in subsection (b) shall be deemed to have been maintained during the
			 period beginning on August 26, 2005, and ending on September 15, 2006, if, on
			 September 15, 2006, the alien is enrolled in a course of study, or
			 participating in a designated exchange visitor program, sufficient to satisfy
			 the terms and conditions of the alien’s nonimmigrant status on August 26,
			 2005.
					(b)Aliens DescribedAn alien is described in this subsection if
			 the alien—
						(1)was, on August 26, 2005, lawfully present
			 in the United States in the status of a nonimmigrant described in subparagraph
			 (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)); and
						(2)fails to satisfy a term or condition of
			 such status as a direct result of a specified hurricane disaster.
						VIWork Authorization and Legalization of
			 undocumented individuals
			AAccess to Earned Adjustment and Mandatory
			 Departure and Reentry
				601.Access to earned adjustment and mandatory
			 departure and reentry
					(a)Short TitleThis section may be cited as the
			 Immigrant Accountability Act of
			 2007.
					(b)Adjustment of Status
						(1)In generalChapter 5 of title II (8 U.S.C. 1255 et
			 seq.) is amended by inserting after section 245A the following:
							
								245B.Access to earned adjustment
									(a)Adjustment of Status
										(1)Principal aliensNotwithstanding any other provision of law,
				including section 244(h) of this Act, the Secretary of Homeland Security shall
				adjust to the status of an alien lawfully admitted for permanent residence, an
				alien who satisfies the following requirements:
											(A)ApplicationThe alien shall file an application
				establishing eligibility for adjustment of status and pay the fine required
				under subsection (m) and any additional amounts owed under that
				subsection.
											(B)Continuous physical presence
												(i)In generalThe alien shall establish that the
				alien—
													(I)was physically present in the United States
				on or before the date that is 5 years before April 5, 2006;
													(II)was not legally present in the United
				States on April 5, 2006, under any classification set forth in section
				101(a)(15); and
													(III)did not depart from the United States
				during the 5-year period ending on April 5, 2006, except for brief, casual, and
				innocent departures.
													(ii)Legally presentFor purposes of this subparagraph, an alien
				who has violated any conditions of his or her visa shall be considered not to
				be legally present in the United States.
												(C)Admissible under immigration
				lawsThe alien shall
				establish that the alien is not inadmissible under section 212(a) except for
				any provision of that section that is waived under subsection (b) of this
				section.
											(D)Employment in united states
												(i)In generalThe alien shall have been employed in the
				United States, in the aggregate, for—
													(I)at least 3 years during the 5-year period
				ending on April 5, 2006; and
													(II)at least 6 years after the date of
				enactment of the Immigrant Accountability Act
				of 2007.
													(ii)Exceptions
													(I)The employment requirement in clause (i)(I)
				shall not apply to an individual who is under 20 years of age on the date of
				enactment of the Immigrant Accountability Act
				of 2007.
													(II)The employment requirement in clause
				(i)(II) shall be reduced for an individual who cannot demonstrate employment
				based on a physical or mental disability or as a result of pregnancy.
													(III)The employment requirement in clause
				(i)(II) shall be reduced for an individual who is under 20 years of age on the
				date of enactment of the Immigrant
				Accountability Act of 2007 by a period of time equal to the time
				period beginning on such date of enactment and ending on the date on which the
				individual reaches 20 years of age.
													(IV)The employment requirements in clause (i)
				shall be reduced by 1 year for each year of full time post-secondary study in
				the United States during the relevant period.
													(V)The employment requirement under clause
				(i)(I) shall not apply to any individual who is 65 years of age or older on the
				date of the enactment of the Immigrant
				Accountability Act of 2007.
													(iii)PortabilityAn alien shall not be required to complete
				the employment requirements in clause (i) with the same employer.
												(iv)Evidence of employment
													(I)Conclusive documentsFor purposes of satisfying the requirements
				in clause (i), the alien shall submit at least 2 of the following documents for
				each period of employment, which shall be considered conclusive evidence of
				such employment:
														(aa)Records maintained by the Social Security
				Administration.
														(bb)Records maintained by an employer, such as
				pay stubs, time sheets, or employment work verification.
														(cc)Records maintained by the Internal Revenue
				Service.
														(dd)Records maintained by a union or day labor
				center.
														(ee)Records maintained by any other government
				agency, such as worker compensation records, disability records, or business
				licensing records.
														(II)Other documentsAn alien who is unable to submit a document
				described in subclause (I) may satisfy the requirement in clause (i) by
				submitting to the Secretary at least 2 other types of reliable documents that
				provide evidence of employment for each required period of employment,
				including—
														(aa)bank records;
														(bb)business records;
														(cc)sworn affidavits from non-relatives who
				have direct knowledge of the alien’s work, including the name, address, and
				phone number of the affiant, the nature and duration of the relationship
				between the affiant and the alien, and other verification information;
				or
														(dd)remittance records.
														(v)Burden of proofAn alien applying for adjustment of status
				under this subsection has the burden of proving by a preponderance of the
				evidence that the alien has satisfied the employment requirements in clause
				(i). Once the burden is met, the burden shall shift to the Secretary of
				Homeland Security to disprove the alien’s evidence with a showing which negates
				the reasonableness of the inference to be drawn from the evidence.
												(E)Payment of income taxes
												(i)In generalNot later than the date on which status is
				adjusted under this section, the alien establishes the payment of any
				applicable Federal tax liability by establishing that—
													(I)no such tax liability exists;
													(II)all outstanding liabilities have been paid;
				or
													(III)the alien has entered into an agreement for
				payment of all outstanding liabilities with the Internal Revenue
				Service.
													(ii)Applicable federal tax
				liabilityFor purposes of
				clause (i), the term applicable Federal tax liability means
				liability for Federal taxes, including penalties and interest, owed for any
				year during the period of employment required by subparagraph (D)(i) for which
				the statutory period for assessment of any deficiency for such taxes has not
				expired.
												(iii)IRS cooperationThe Secretary of the Treasury shall
				establish rules and procedures under which the Commissioner of Internal Revenue
				shall provide documentation to an alien upon request to establish the payment
				of all taxes required by this subparagraph.
												(iv)In generalThe alien may satisfy such requirement by
				establishing that—
													(I)no such tax liability exists;
													(II)all outstanding liabilities have been met;
				or
													(III)the alien has entered into an agreement for
				payment of all outstanding liabilities with the Internal Revenue Service and
				with the department of revenue of each State to which taxes are owed.
													(v)LimitationProvided further that an alien required to
				pay taxes under this subparagraph, or who otherwise satisfies the requirements
				of clause (i), shall not be allowed to collect any tax refund for any taxable
				year before 2006, or to file any claim for the Earned Income Tax Credit, or any
				other tax credit otherwise allowable under the tax code, prior to such taxable
				year.
												(F)Basic citizenship skills
												(i)In generalExcept as provided in clause (ii), the
				alien shall demonstrate that the alien meets the requirements of section 312(a)
				(relating to English proficiency and understanding of United States history and
				Government).
												(ii)Exceptions
													(I)MandatoryThe requirements of clause (i) shall not
				apply to any person who is unable to comply with those requirements because of
				a physical or developmental disability or mental impairment.
													(II)DiscretionaryThe Secretary of Homeland Security may
				waive all or part of the requirements of clause (i) in the case of an alien who
				is 65 years of age or older as of the date of the filing of the application for
				adjustment of status.
													(G)Security and law enforcement
				clearancesThe alien shall
				submit fingerprints in accordance with procedures established by the Secretary
				of Homeland Security. Such fingerprints shall be submitted to relevant Federal
				agencies to be checked against existing databases for information relating to
				criminal, national security, or other law enforcement actions that would render
				the alien ineligible for adjustment of status under this subsection. The
				relevant Federal agencies shall work to ensure that such clearances are
				completed within 90 days of the submission of fingerprints. An appeal of a
				security clearance determination by the Secretary of Homeland Security shall be
				processed through the Department of Homeland Security.
											(H)Military selective serviceThe alien shall establish that if the alien
				is within the age period required under the Military Selective Service Act (50
				U.S.C. App. 451 et seq.) that such alien has registered under that Act.
											(I)Adjustment of statusThe Secretary may not adjust the status of
				an alien under this section to that of lawful permanent resident until the
				Secretary determines that the priority dates have become current for the class
				of aliens whose family-based or employment-based petitions for permanent
				residence were pending on the date of the enactment of the
				Immigrant Accountability Act of
				2007.
											(2)Spouses and children
											(A)In general
												(i)Adjustment of statusNotwithstanding any other provision of law,
				the Secretary of Homeland Security shall, if otherwise eligible under
				subparagraph (B), adjust the status to that of a lawful permanent resident
				for—
													(I)the spouse, or child who was under 21 years
				of age on the date of enactment of the Immigrant Accountability Act of 2007, of an
				alien who adjusts status or is eligible to adjust status to that of a permanent
				resident under paragraph (1); or
													(II)an alien who, within 5 years preceding the
				date of enactment of the Immigrant
				Accountability Act of 2007, was the spouse or child of an alien
				who adjusts status to that of a permanent resident under paragraph (1),
				if—
														(aa)the termination of the qualifying
				relationship was connected to domestic violence; or
														(bb)the spouse or child has been battered or
				subjected to extreme cruelty by the spouse or parent who adjusts status or is
				eligible to adjust status to that of a permanent resident under paragraph
				(1).
														(ii)Application of other lawIn acting on applications filed under this
				paragraph with respect to aliens who have been battered or subjected to extreme
				cruelty, the Secretary of Homeland Security shall apply the provisions of
				section 204(a)(1)(J) and the protections, prohibitions, and penalties under
				section 384 of the Illegal Immigration Reform and Immigrant Responsibility Act
				of 1996 (8 U.S.C. 1367).
												(B)Grounds of inadmissibility not
				applicableIn establishing
				admissibility to the United States, the spouse or child described in
				subparagraph (A) shall establish that they are not inadmissible under section
				212(a), except for any provision of that section that is waived under
				subsection (b) of this section.
											(C)Security and law enforcement
				clearanceThe spouse or
				child, if that child is 14 years of age or older, described in subparagraph (A)
				shall submit fingerprints in accordance with procedures established by the
				Secretary of Homeland Security. Such fingerprints shall be submitted to
				relevant Federal agencies to be checked against existing databases for
				information relating to criminal, national security, or other law enforcement
				actions that would render the alien ineligible for adjustment of status under
				this subsection. The relevant Federal agencies shall work to ensure that such
				clearances are completed within 90 days of the submission of fingerprints. An
				appeal of a denial by the Secretary of Homeland Security shall be processed
				through the Department of Homeland Security.
											(3)Nonapplicability of numerical
				limitationsWhen an alien is
				granted lawful permanent resident status under this subsection, the number of
				immigrant visas authorized to be issued under any provision of this Act shall
				not be reduced.
										(b)Grounds of Inadmissibility
										(1)Applicable provisionsIn the determination of an alien’s
				admissibility under paragraphs (1)(C) and (2) of subsection (a), the following
				provisions of section 212(a) shall apply and may not be waived by the Secretary
				of Homeland Security under paragraph (3)(A):
											(A)Paragraph (1) (relating to health).
											(B)Paragraph (2) (relating to
				criminals).
											(C)Paragraph (3) (relating to security and
				related grounds).
											(D)Subparagraphs (A) and (C) of paragraph (10)
				(relating to polygamists and child abductors).
											(2)Grounds of inadmissibility not
				applicableThe provisions of
				paragraphs (5), (6)(A), (6)(B), (6)(C), (6)(F), (6)(G), (7), (9) (other than
				subparagraph (C)(i)(II)), and (10)(B) of section 212(a) shall not apply to an
				alien who is applying for adjustment of status under subsection (a).
										(3)Waiver of other grounds
											(A)In generalExcept as provided in paragraph (1), the
				Secretary of Homeland Security may waive any provision of section 212(a) in the
				case of individual aliens for humanitarian purposes, to ensure family unity, or
				when it is otherwise in the public interest.
											(B)ConstructionNothing in this paragraph shall be
				construed as affecting the authority of the Secretary of Homeland Security,
				other than under this subparagraph, to waive the provisions of section
				212(a).
											(4)Special rule for determination of public
				chargeAn alien is not
				ineligible for adjustment of status under subsection (a) by reason of a ground
				of inadmissibility under section 212(a)(4) if the alien establishes a history
				of employment in the United States evidencing self-support without public cash
				assistance.
										(5)Special rule for individuals where there is
				no commercial purposeAn
				alien is not ineligible for adjustment of status under subsection (a) by reason
				of a ground of inadmissibility under section 212(a)(6)(E) if the alien
				establishes that the action referred to in that section was taken for
				humanitarian purposes, to ensure family unity, or was otherwise in the public
				interest.
										(6)Applicability of other
				provisionsSection 241(a)(5)
				and section 240B(d) shall not apply with respect to an alien who is applying
				for adjustment of status under subsection (a).
										(7)Ineligibility
											(A)In generalAn alien is ineligible for adjustment to
				lawful permanent resident status under this section if—
												(i)the alien has been ordered removed from the
				United States—
													(I)for overstaying the period of authorized
				admission under section 217;
													(II)under section 235 or 238; or
													(III)pursuant to a final order of removal under
				section 240;
													(ii)the alien failed to depart the United
				States during the period of a voluntary departure order issued under section
				240B;
												(iii)the alien is subject to section
				241(a)(5);
												(iv)the Secretary of Homeland Security
				determines that—
													(I)the alien, having been convicted by a final
				judgment of a serious crime, constitutes a danger to the community of the
				United States;
													(II)there are reasonable grounds for believing
				that the alien has committed a serious crime outside the United States prior to
				the arrival of the alien in the United States; or
													(III)there are reasonable grounds for regarding
				the alien as a danger to the security of the United States; or
													(v)the alien has been convicted of a felony or
				3 or more misdemeanors.
												(B)ExceptionNotwithstanding subparagraph (A), an alien
				who has not been ordered removed from the United States shall remain eligible
				for adjustment to lawful permanent resident status under this section if the
				alien’s ineligibility under subparagraph (A) is solely related to the
				alien’s—
												(i)entry into the United States without
				inspection;
												(ii)remaining in the United States beyond the
				period of authorized admission; or
												(iii)failure to maintain legal status while in
				the United States.
												(C)WaiverThe Secretary may, in the Secretary’s sole
				and unreviewable discretion, waive the application of subparagraph (A) if the
				alien was ordered removed on the basis that the alien—
												(i)(I)entered without inspection;
													(II)failed to maintain status; or
													(III)was ordered removed under 212(a)(6)(C)(i)
				prior to April 7, 2006; and
													(ii)(I)demonstrates that the alien did not receive
				notice of removal proceedings in accordance with paragraph (1) or (2) of
				section 239(a);
													(II)establishes that the alien’s failure to
				appear was due to exceptional circumstances beyond the control of the alien;
				or
													(III)the alien’s departure from the United
				States now would result in extreme hardship to the alien’s spouse, parent, or
				child who is a citizen of the United States or an alien lawfully admitted for
				permanent residence.
													(c)Treatment of Applicants
										(1)In generalAn alien who files an application under
				subsection (a)(1)(A) for adjustment of status, including a spouse or child who
				files for adjustment of status under subsection (b)—
											(A)shall be granted employment authorization
				pending final adjudication of the alien’s application for adjustment of
				status;
											(B)shall be granted permission to travel
				abroad pursuant to regulation pending final adjudication of the alien’s
				application for adjustment of status;
											(C)shall not be detained, determined
				inadmissible or deportable, or removed pending final adjudication of the
				alien’s application for adjustment of status, unless the alien commits an act
				which renders the alien ineligible for such adjustment of status; and
											(D)shall not be considered an unauthorized
				alien as defined in section 274A(i) until such time as employment authorization
				under subparagraph (A) is denied.
											(2)Document of authorizationThe Secretary of Homeland Security shall
				provide each alien described in paragraph (1) with a counterfeit-resistant
				document of authorization that—
											(A)meets all current requirements established
				by the Secretary of Homeland Security for travel documents, including the
				requirements under section 403 of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1324a note); and
											(B)reflects the benefits and status set forth
				in paragraph (1).
											(3)Security and law enforcement
				clearanceBefore an alien is
				granted employment authorization or permission to travel under paragraph (1),
				the alien shall be required to undergo a name check against existing databases
				for information relating to criminal, national security, or other law
				enforcement actions. The relevant Federal agencies shall work to ensure that
				such name checks are completed not later than 90 days after the date on which
				the name check is requested.
										(4)Termination of proceedingsAn alien in removal proceedings who
				establishes prima facie eligibility for adjustment of status under subsection
				(a) shall be entitled to termination of the proceedings pending the outcome of
				the alien’s application, unless the removal proceedings are based on criminal
				or national security grounds.
										(d)Confidentiality of Information
										(1)In generalExcept as otherwise provided in this
				section, no Federal agency or bureau, nor any officer or employee of such
				agency or bureau, may—
											(A)use the information furnished by the
				applicant pursuant to an application filed under paragraph (1) or (2) of
				subsection (a) for any purpose other than to make a determination on the
				application;
											(B)make any publication through which the
				information furnished by any particular applicant can be identified; or
											(C)permit anyone other than the sworn officers
				and employees of such agency, bureau, or approved entity, as approved by the
				Secretary of Homeland Security, to examine individual applications that have
				been filed.
											(2)Required disclosuresThe Secretary of Homeland Security and the
				Secretary of State shall provide the information furnished pursuant to an
				application filed under paragraph (1) or (2) of subsection (a), and any other
				information derived from such furnished information, to a duly recognized law
				enforcement entity in connection with a criminal investigation or prosecution
				or a national security investigation or prosecution, in each instance about an
				individual suspect or group of suspects, when such information is requested in
				writing by such entity.
										(3)Criminal penaltyAny person who knowingly uses, publishes,
				or permits information to be examined in violation of this subsection shall be
				fined not more than $10,000.
										(e)Penalties for False Statements in
				Applications
										(1)Criminal penalty
											(A)ViolationIt shall be unlawful for any person
				to—
												(i)file or assist in filing an application for
				adjustment of status under this section and knowingly and willfully falsify,
				conceal, or cover up a material fact or make any false, fictitious, or
				fraudulent statements or representations, or make or use any false writing or
				document knowing the same to contain any false, fictitious, or fraudulent
				statement or entry; or
												(ii)create or supply a false writing or
				document for use in making such an application.
												(B)PenaltyAny person who violates subparagraph (A)
				shall be fined in accordance with title 18, United States Code, or imprisoned
				not more than 5 years, or both.
											(2)InadmissibilityAn alien who is convicted of a crime under
				paragraph (1) shall be considered to be inadmissible to the United
				States.
										(3)ExceptionNotwithstanding paragraphs (1) and (2), any
				alien or other entity (including an employer or union) that submits an
				employment record that contains incorrect data that the alien used in order to
				obtain such employment, shall not have violated this subsection.
										(f)Ineligibility for Public
				BenefitsFor purposes of
				section 403 of the Personal Responsibility and Work Opportunity Reconciliation
				Act of 1996 (8 U.S.C. 1613), an alien whose status has been adjusted in
				accordance with subsection (a) shall not be eligible for any Federal
				means-tested public benefit unless the alien meets the alien eligibility
				criteria for such benefit under title IV of such Act (8 U.S.C. 1601 et
				seq.).
									(g)Relationships of Application to Certain
				Orders
										(1)In generalAn alien who is present in the United
				States and has been ordered excluded, deported, removed, or to depart
				voluntarily from the United States or is subject to reinstatement of removal
				under any provision of this Act may, notwithstanding such order, apply for
				adjustment of status under subsection (a). Such an alien shall not be required,
				as a condition of submitting or granting such application, to file a separate
				motion to reopen, reconsider, or vacate the exclusion, deportation, removal or
				voluntary departure order. If the Secretary of Homeland Security grants the
				application, the order shall be canceled. If the Secretary of Homeland Security
				renders a final administrative decision to deny the application, such order
				shall be effective and enforceable. Nothing in this paragraph shall affect the
				review or stay of removal under subsection (j).
										(2)Stay of removalThe filing of an application described in
				paragraph (1) shall stay the removal or detainment of the alien pending final
				adjudication of the application, unless the removal or detainment of the alien
				is based on criminal or national security grounds.
										(h)Application of Other
				ProvisionsNothing in this
				section shall preclude an alien who may be eligible to be granted adjustment of
				status under subsection (a) from seeking such status under any other provision
				of law for which the alien may be eligible.
									(i)Administrative and Judicial Review
										(1)In generalExcept as provided in this subsection,
				there shall be no administrative or judicial review of a determination
				respecting an application for adjustment of status under subsection (a).
										(2)Administrative review
											(A)Single level of administrative appellate
				reviewThe Secretary of
				Homeland Security shall establish an appellate authority to provide for a
				single level of administrative appellate review of a determination respecting
				an application for adjustment of status under subsection (a).
											(B)Standard for reviewAdministrative appellate review referred to
				in subparagraph (A) shall be based solely upon the administrative record
				established at the time of the determination on the application and upon the
				presentation of additional or newly discovered evidence during the time of the
				pending appeal.
											(3)Judicial review
											(A)Direct reviewA person whose application for adjustment
				of status under subsection (a) is denied after administrative appellate review
				under paragraph (2) may seek review of such denial, in accordance with chapter
				7 of title 5, United States Code, before the United States district court for
				the district in which the person resides.
											(B)Review after removal
				proceedingsThere shall be
				judicial review in the Federal courts of appeal of the denial of an application
				for adjustment of status under subsection (a) in conjunction with judicial
				review of an order of removal, deportation, or exclusion, but only if the
				validity of the denial has not been upheld in a prior judicial proceeding under
				subparagraph (A). Notwithstanding any other provision of law, the standard for
				review of such a denial shall be governed by subparagraph (C).
											(C)Standard for judicial reviewJudicial review of a denial of an
				application under this section shall be based solely upon the administrative
				record established at the time of the review. The findings of fact and other
				determinations contained in the record shall be conclusive unless the applicant
				can establish abuse of discretion or that the findings are directly contrary to
				clear and convincing facts contained in the record, considered as a
				whole.
											(4)Stay of removalAliens seeking administrative or judicial
				review under this subsection shall not be removed from the United States until
				a final decision is rendered establishing ineligibility under this section,
				unless such removal is based on criminal or national security grounds.
										(j)Dissemination of Information on Adjustment
				ProgramDuring the 12 months
				following the issuance of final regulations in accordance with subsection (o),
				the Secretary of Homeland Security, in cooperation with approved entities,
				approved by the Secretary of Homeland Security, shall broadly disseminate
				information respecting adjustment of status under this section and the
				requirements to be satisfied to obtain such status. The Secretary of Homeland
				Security shall also disseminate information to employers and labor unions to
				advise them of the rights and protections available to them and to workers who
				file applications under this section. Such information shall be broadly
				disseminated, in the languages spoken by the top 15 source countries of the
				aliens who would qualify for adjustment of status under this section, including
				to television, radio, and print media such aliens would have access to.
									(k)Employer protections
										(1)Immigration status of alienEmployers of aliens applying for
				conditional nonimmigrant or conditional nonimmigrant dependent classification
				or adjustment of status under this section, the
				AgJOBS Act of 2007, or the
				DREAM Act of 2007 shall not be
				subject to civil or criminal tax liability for activities relating directly to
				the employment of such alien that occurred before receiving employment
				authorization under this section, the AgJOBS
				Act of 2007, or the DREAM Act
				of 2007.
										(2)Provision of employment
				recordsEmployers that
				provide unauthorized aliens with copies of employment records or other evidence
				of employment pursuant to an application for adjustment of status under this
				section or any other application or petition pursuant to other provisions of
				the immigration laws, shall not be subject to civil and criminal liability
				pursuant to section 274A for employing such unauthorized aliens.
										(3)Applicability of other lawNothing in this subsection shall be used to
				shield an employer from liability pursuant to section 274B or any other labor
				and employment law provisions.
										(l)Authorization of Funds; Fines
										(1)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Department of Homeland Security such sums
				as are necessary to commence the processing of applications filed under this
				section.
										(2)FineAn alien who files an application under
				this section shall pay a fine commensurate with levels charged by the
				Department of Homeland Security for other applications for adjustment of
				status.
										(3)Additional amounts owedPrior to the adjudication of an application
				for adjustment of status filed under this section, the alien shall pay an
				amount equaling $2,000, but such amount shall not be required from an alien
				under the age of 18.
										(4)Use of amounts collectedThe Secretary of Homeland Security shall
				deposit payments received under paragraphs (2) and (3) in the Immigration
				Examinations Fee Account, and these payments in such account shall be
				available, without fiscal year limitation, such that—
											(A)80 percent of such funds shall be available
				to the Department of Homeland Security for border security purposes;
											(B)10 percent of such funds shall be available
				to the Department of Homeland Security for implementing and processing
				applications under this section; and
											(C)10 percent of such funds shall be available
				to the Department of Homeland Security and the Department of State to cover
				administrative and other expenses incurred in connection with the review of
				applications filed by immediate relatives of aliens applying for adjustment of
				status under this section.
											(5)State impact assistance fee
											(A)In generalIn addition to any other amounts required
				to be paid under this subsection, an alien shall submit, at the time the alien
				files an application under this section, a State impact assistance fee equal
				to—
												(i)$750 for the principal alien; and
												(ii)$100 for the spouse and each child
				described in subsection (a)(2).
												(B)Use of feeThe fees collected under subparagraph (A)
				shall be deposited in the State Impact Assistance Account established under
				section 286(x).
											(m)Mandatory Departure and
				ReentryAny alien who was
				physically present in the United States on January 7, 2004, who seeks to adjust
				status under this section, but does not satisfy the requirements of
				subparagraph (B) or (D) of subsection (a)(1), shall be eligible to depart the
				United States and to seek admission as a nonimmigrant or an immigrant alien
				described in section 245C.
									(n)Issuance of RegulationsNot later than 120 days after the date of
				enactment of the Immigrant Accountability Act
				of 2007, the Secretary of Homeland Security shall issue
				regulations to implement this
				section.
									.
						(2)Table of contentsThe table of contents (8 U.S.C. 1101 et
			 seq.) is amended by inserting after the item relating to section 245A the
			 following:
							
								
									245B. Access to Earned
				Adjustment.
								
								.
						(c)Mandatory Departure and Reentry
						(1)In generalChapter 5 of title II (8 U.S.C. 1255 et
			 seq.), as amended by subsection (b)(1), is further amended by inserting after
			 section 245B the following:
							
								245C.Mandatory departure and reentry
									(a)In GeneralThe Secretary of Homeland Security may
				grant Deferred Mandatory Departure status to aliens who are in the United
				States illegally to allow such aliens time to depart the United States and to
				seek admission as a nonimmigrant or immigrant alien.
									(b)RequirementsNotwithstanding section 244(h), an alien
				desiring an adjustment of status under subsection (a) shall meet the following
				requirements:
										(1)PresenceThe alien shall establish that the
				alien—
											(A)was physically present in the United States
				on January 7, 2004;
											(B)has been continuously in the United States
				since such date, except for brief, casual, and innocent departures; and
											(C)was not legally present in the United
				States on that date under any classification set forth in section
				101(a)(15).
											(2)Employment
											(A)In generalThe alien shall establish that the
				alien—
												(i)was employed in the United States, whether
				full time, part time, seasonally, or self-employed, before January 7, 2004;
				and
												(ii)has been continuously employed in the
				United States since that date, except for brief periods of unemployment lasting
				not longer than 60 days.
												(B)Evidence of employment
												(i)In generalAn alien may conclusively establish
				employment status in compliance with subparagraph (A) by submitting to the
				Secretary of Homeland Security records demonstrating such employment maintained
				by—
													(I)the Social Security Administration,
				Internal Revenue Service, or by any other Federal, State, or local government
				agency;
													(II)an employer; or
													(III)a labor union, day labor center, or an
				organization that assists workers in matters related to employment.
													(ii)Other documentsAn alien who is unable to submit a document
				described in subclauses (I) through (III) of clause (i) may satisfy the
				requirement in subparagraph (A) by submitting to the Secretary at least 2 other
				types of reliable documents that provide evidence of employment,
				including—
													(I)bank records;
													(II)business records;
													(III)sworn affidavits from nonrelatives who have
				direct knowledge of the alien’s work, including the name, address, and phone
				number of the affiant, the nature and duration of the relationship between the
				affiant and the alien, and other verification information; or
													(IV)remittance records.
													(iii)Intent of congressIt is the intent of Congress that the
				requirement in this subsection be interpreted and implemented in a manner that
				recognizes and takes into account the difficulties encountered by aliens in
				obtaining evidence of employment due to the undocumented status of the
				alien.
												(iv)Burden of proofAn alien who is applying for adjustment of
				status under this section has the burden of proving by a preponderance of the
				evidence that the alien has satisfied the requirements of this subsection. An
				alien may meet such burden of proof by producing sufficient evidence to
				demonstrate such employment as a matter of reasonable inference.
												(C)ExemptionThe employment requirement under
				subparagraph (A) shall not apply to any individual who is 65 years of age or
				older on the date of the enactment of the Immigrant Accountability Act of 2007.
											(3)Admissibility
											(A)In generalThe alien shall establish that such
				alien—
												(i)is admissible to the United States, except
				as provided as in (B); and
												(ii)has not assisted in the persecution of any
				person or persons on account of race, religion, nationality, membership in a
				particular social group, or political opinion.
												(B)Grounds not applicableThe provisions of paragraphs (5), (6)(A),
				(7), and (9)(B) of section 212(a) shall not apply.
											(C)WaiverThe Secretary of Homeland Security may
				waive any other provision of section 212(a), or a ground of ineligibility under
				paragraph (4), in the case of individual aliens for humanitarian purposes, to
				assure family unity, or when it is otherwise in the public interest.
											(4)Ineligibility
											(A)In generalThe alien is ineligible for Deferred
				Mandatory Departure status if the alien—
												(i)has been ordered removed from the United
				States—
													(I)for overstaying the period of authorized
				admission under section 217;
													(II)under section 235 or 238; or
													(III)pursuant to a final order of removal under
				section 240;
													(ii)the alien failed to depart the United
				States during the period of a voluntary departure order issued under section
				240B;
												(iii)the alien is subject to section
				241(a)(5);
												(iv)the Secretary of Homeland Security
				determines that—
													(I)the alien, having been convicted by a final
				judgment of a serious crime, constitutes a danger to the community of the
				United States;
													(II)there are reasonable grounds for believing
				that the alien has committed a serious crime outside the United States prior to
				the arrival of the alien in the United States; or
													(III)there are reasonable grounds for regarding
				the alien as a danger to the security of the United States; or
													(v)the alien has been convicted of a felony or
				3 or more misdemeanors.
												(B)ExceptionNotwithstanding subparagraph (A), an alien
				who has not been ordered removed from the United States shall remain eligible
				for adjustment to lawful permanent resident status under this section if the
				alien’s ineligibility under subparagraph (A) is solely related to the
				alien’s—
												(i)entry into the United States without
				inspection;
												(ii)remaining in the United States beyond the
				period of authorized admission; or
												(iii)failure to maintain legal status while in
				the United States.
												(C)WaiverThe Secretary may, in the Secretary’s sole
				and unreviewable discretion, waive the application of subparagraph (A) if the
				alien was ordered removed on the basis that the alien—
												(i)(I)entered without inspection;
													(II)failed to maintain status; or
													(III)was ordered removed under 212(a)(6)(C)(i)
				prior to April 7, 2006; and
													(ii)(I)demonstrates that the alien did not receive
				notice of removal proceedings in accordance with paragraph (1) or (2) of
				section 239(a);
													(II)establishes that the alien’s failure to
				appear was due to exceptional circumstances beyond the control of the alien;
				or
													(III)the alien’s departure from the United
				States now would result in extreme hardship to the alien’s spouse, parent, or
				child who is a citizen of the United States or an alien lawfully admitted for
				permanent residence.
													(5)Medical examinationThe alien may be required, at the alien’s
				expense, to undergo such a medical examination (including a determination of
				immunization status) as is appropriate and conforms to generally accepted
				professional standards of medical practice.
										(6)TerminationThe Secretary of Homeland Security may
				terminate an alien’s Deferred Mandatory Departure status if—
											(A)the Secretary of Homeland Security
				determines that the alien was not in fact eligible for such status; or
											(B)the alien commits an act that makes the
				alien removable from the United States.
											(7)Application content and waiver
											(A)Application formThe Secretary of Homeland Security shall
				create an application form that an alien shall be required to complete as a
				condition of obtaining Deferred Mandatory Departure status.
											(B)ContentIn addition to any other information that
				the Secretary requires to determine an alien’s eligibility for Deferred
				Mandatory Departure, the Secretary shall require an alien to answer questions
				concerning the alien’s physical and mental health, criminal history, gang
				membership, renunciation of gang affiliation, immigration history, involvement
				with groups or individuals that have engaged in terrorism, genocide,
				persecution, or who seek the overthrow of the United States Government, voter
				registration history, claims to United States citizenship, and tax
				history.
											(C)WaiverThe Secretary of Homeland Security shall
				require an alien to include with the application a waiver of rights that
				explains to the alien that, in exchange for the discretionary benefit of
				obtaining Deferred Mandatory Departure status, the alien agrees to waive any
				right to judicial review or to contest any removal action, other than on the
				basis of an application for asylum or restriction of removal pursuant to the
				provisions contained in section 208 or 241(b)(3), or under the Convention
				Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment,
				done at New York December 10, 1984, or cancellation of removal pursuant to
				section 240A(a).
											(D)KnowledgeThe Secretary of Homeland Security shall
				require an alien to include with the application a signed certification in
				which the alien certifies that the alien has read and understood all of the
				questions and statements on the application form, and that the alien certifies
				under penalty of perjury under the laws of the United States that the
				application, and any evidence submitted with it, are all true and correct, and
				that the applicant authorizes the release of any information contained in the
				application and any attached evidence for law enforcement purposes.
											(c)Implementation and Application Time
				Periods
										(1)In generalThe Secretary of Homeland Security shall
				ensure that the application process is secure and incorporates antifraud
				protection. The Secretary of Homeland Security shall interview an alien to
				determine eligibility for Deferred Mandatory Departure status and shall utilize
				biometric authentication at time of document issuance.
										(2)Initial receipt of
				applicationsThe Secretary of
				Homeland Security shall begin accepting applications for Deferred Mandatory
				Departure status not later than 3 months after the date on which the
				application form is first made available.
										(3)ApplicationAn alien must submit an initial application
				for Deferred Mandatory Departure status not later than 6 months after the date
				on which the application form is first made available. An alien that fails to
				comply with this requirement is ineligible for Deferred Mandatory Departure
				status. The provisions under subsections (e) and (f) of section 245B shall
				apply to applications filed under this section.
										(4)Completion of processingThe Secretary of Homeland Security shall
				ensure that all applications for Deferred Mandatory Departure status are
				processed not later than 12 months after the date on which the application form
				is first made available.
										(d)Security and Law Enforcement Background
				ChecksAn alien may not be
				granted Deferred Mandatory Departure status unless the alien submits biometric
				data in accordance with procedures established by the Secretary of Homeland
				Security. The Secretary of Homeland Security may not grant Deferred Mandatory
				Departure status until all appropriate background checks are completed to the
				satisfaction of the Secretary of Homeland Security.
									(e)Acknowledgment
										(1)In generalAn alien who applies for Deferred Mandatory
				Departure status shall submit to the Secretary of Homeland Security—
											(A)an acknowledgment made in writing and under
				oath that the alien—
												(i)is unlawfully present in the United States
				and subject to removal or deportation, as appropriate, under this Act;
				and
												(ii)understands the terms of the terms of
				Deferred Mandatory Departure;
												(B)any Social Security account number or card
				in the possession of the alien or relied upon by the alien;
											(C)any false or fraudulent documents in the
				alien’s possession.
											(2)Use of informationNone of the documents or other information
				provided in accordance with paragraph (1) may be used in a criminal proceeding
				against the alien providing such documents or information.
										(f)Mandatory Departure
										(1)In generalThe Secretary of Homeland Security shall
				grant Deferred Mandatory Departure status to an alien who meets the
				requirements of this section for a period not to exceed 3 years.
										(2)Registration at time of
				departureAn alien granted
				Deferred Mandatory Departure shall—
											(A)depart from the United States before the
				expiration of the period of Deferred Mandatory Departure status;
											(B)register with the Secretary of Homeland
				Security at the time of departure; and
											(C)surrender any evidence of Deferred
				Mandatory Departure status at the time of departure.
											(3)Application for readmission
											(A)In generalAn alien under this section may apply for
				admission to the United States as an immigrant or nonimmigrant while in the
				United States or from any location outside of the United States, but may not be
				granted admission until the alien has departed from the United States in
				accordance with paragraph (2).
											(B)ApprovalThe Secretary may approve an application
				under subparagraph (A) during the period in which the alien is present in the
				United States under Deferred Mandatory Departure status.
											(C)US–VISITAn alien in Deferred Mandatory Departure
				status who is seeking admission as a nonimmigrant or immigrant alien may exit
				the United States and immediately reenter the United States at any land port of
				entry at which the US–VISIT exit and entry system can process such alien for
				admission into the United States.
											(D)Interview requirementsNotwithstanding any other provision of law,
				any admission requirement involving in-person interviews at a consulate of the
				United States shall be waived for aliens granted Deferred Mandatory Departure
				status under this section.
											(E)Waiver of numerical
				limitationsThe numerical
				limitations under section 214 shall not apply to any alien who is admitted as a
				nonimmigrant under this paragraph.
											(4)Effect of readmission on spouse or
				childThe spouse or child of
				an alien granted Deferred Mandatory Departure and subsequently granted an
				immigrant or nonimmigrant visa before departing the United States shall
				be—
											(A)deemed to have departed under this section
				upon the successful admission of the principal alien; and
											(B)eligible for the derivative benefits
				associated with the immigrant or nonimmigrant visa granted to the principal
				alien without regard to numerical caps related to such visas.
											(5)WaiversThe Secretary of Homeland Security may
				waive the departure requirement under this subsection if the alien—
											(A)is granted an immigrant or nonimmigrant
				visa; and
											(B)can demonstrate that the departure of the
				alien would create a substantial hardship on the alien or an immediate family
				member of the alien.
											(6)Return in legal statusAn alien who complies with the terms of
				Deferred Mandatory Departure status and who departs before the expiration of
				such status—
											(A)shall not be subject to section
				212(a)(9)(B);
											(B)if otherwise eligible, may immediately seek
				admission as a nonimmigrant or immigrant; and
											(C)is eligible to be employed by an employer
				in the United States regardless of whether the employer has complied with the
				requirements of section 218B(b)(7).
											(7)Failure to departAn alien who fails to depart the United
				States prior to the expiration of Mandatory Deferred Departure status is not
				eligible and may not apply for or receive any immigration relief or benefit
				under this Act or any other law for a period of 10 years, with the exception of
				section 208 or 241(b)(3) or the Convention Against Torture and Other Cruel,
				Inhuman or Degrading Treatment or Punishment, done at New York December 10,
				1984, in the case of an alien who indicates either an intention to apply for
				asylum under section 208 or a fear of persecution or torture.
										(8)Penalties for delayed
				departureAn alien who fails
				to depart immediately shall be subject to—
											(A)no fine if the alien departs not later than
				1 year after the grant of Deferred Mandatory Departure;
											(B)a fine of $2,000 if the alien does not
				depart within 2 years after the grant of Deferred Mandatory Departure;
				and
											(C)a fine of $3,000 if the alien does not
				depart within 3 years after the grant of Deferred Mandatory Departure.
											(g)Evidence of Deferred Mandatory Departure
				StatusEvidence of Deferred
				Mandatory Departure status shall be machine-readable and tamper-resistant,
				shall allow for biometric authentication, and shall comply with the
				requirements under section 403 of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1324a note). The Secretary of Homeland
				Security is authorized to incorporate integrated-circuit technology into the
				document. The Secretary of Homeland Security shall consult with the Forensic
				Document Laboratory in designing the document. The document may serve as a
				travel, entry, and work authorization document during the period of its
				validity. The document may be accepted by an employer as evidence of employment
				authorization and identity under section 274A(c).
									(h)Terms of Status
										(1)ReportingDuring the period of Deferred Mandatory
				Departure, an alien shall comply with all registration requirements under
				section 264.
										(2)Travel
											(A)An alien granted Deferred Mandatory
				Departure is not subject to section 212(a)(9) for any unlawful presence that
				occurred prior to the Secretary of Homeland Security granting the alien
				Deferred Mandatory Departure status.
											(B)Under regulations established by the
				Secretary of Homeland Security, an alien granted Deferred Mandatory
				Departure—
												(i)may travel outside of the United States and
				may be readmitted if the period of Deferred Mandatory Departure status has not
				expired; and
												(ii)must establish at the time of application
				for admission that the alien is admissible under section 212.
												(C)Effect on period of authorized
				admissionTime spent outside
				the United States under subparagraph (B) shall not extend the period of
				Deferred Mandatory Departure status.
											(3)BenefitsDuring the period in which an alien is
				granted Deferred Mandatory Departure under this section—
											(A)the alien shall not be considered to be
				permanently residing in the United States under the color of law and shall be
				treated as a nonimmigrant admitted under section 214; and
											(B)the alien may be deemed ineligible for
				public assistance by a State (as defined in section 101(a)(36)) or any
				political subdivision thereof which furnishes such assistance.
											(i)Prohibition on Change of Status or
				Adjustment of Status
										(1)In generalBefore leaving the United States, an alien
				granted Deferred Mandatory Departure status may not apply to change status
				under section 248.
										(2)Adjustment of statusAn alien may not adjust to an immigrant
				classification under this section until after the earlier of—
											(A)the consideration of all applications filed
				under section 201, 202, or 203 before the date of enactment of this section;
				or
											(B)8 years after the date of enactment of this
				section.
											(j)Application Fee
										(1)In generalAn alien seeking a grant of Deferred
				Mandatory Departure status shall submit, in addition to any other fees
				authorized by law, an application fee of $1,000.
										(2)Use of feeThe fees collected under paragraph (1)
				shall be available for use by the Secretary of Homeland Security for activities
				to identify, locate, or remove illegal aliens.
										(3)State impact assistance fee
											(A)In generalIn addition to any other amounts required
				to be paid under this subsection, an alien seeking Deferred Mandatory Departure
				status shall submit, at the time the alien files an application under this
				section, a State impact assistance fee equal to $750.
											(B)Use of feeThe fees collected under subparagraph (A)
				shall be deposited in the State Impact Assistance Account established under
				section 286(x).
											(k)Family Members
										(1)In generalSubject to subsection (f)(4), the spouse or
				child of an alien granted Deferred Mandatory Departure status is subject to the
				same terms and conditions as the principal alien.
										(2)Application fee
											(A)In generalThe spouse or child of an alien seeking
				Deferred Mandatory Departure status shall submit, in addition to any other fee
				authorized by law, an additional fee of $500.
											(B)Use of feeThe fees collected under subparagraph (A)
				shall be available for use by the Secretary of Homeland Security for activities
				to identify, locate, or remove aliens who are removable under section
				237.
											(3)State impact assistance fee
											(A)In generalIn addition to any other amounts required
				to be paid under this subsection, the spouse and each child of an alien seeking
				Deferred Mandatory Departure status shall submit a State impact assistance fee
				equal to $100.
											(B)Use of feeThe fees collected under subparagraph (A)
				shall be deposited in the State Impact Assistance Account established under
				section 286(x).
											(l)Employment
										(1)In generalAn alien who has applied for or has been
				granted Deferred Mandatory Departure status may be employed in the United
				States.
										(2)Continuous employmentAn alien granted Deferred Mandatory
				Departure status must be employed while in the United States. An alien who
				fails to be employed for 60 days is ineligible for hire until the alien has
				departed the United States and reentered. The Secretary of Homeland Security
				may reauthorize an alien for employment without requiring the alien’s departure
				from the United States.
										(m)Enumeration of Social Security
				NumberThe Secretary of
				Homeland Security, in coordination with the Commissioner of the Social Security
				system, shall implement a system to allow for the enumeration of a Social
				Security number and production of a Social Security card at the time the
				Secretary of Homeland Security grants an alien Deferred Mandatory Departure
				status.
									(n)Penalties for False Statements in
				Application for Deferred Mandatory Departure
										(1)Criminal penalty
											(A)ViolationIt shall be unlawful for any person—
												(i)to file or assist in filing an application
				for adjustment of status under this section and knowingly and willfully
				falsify, misrepresent, conceal, or cover up a material fact or make any false,
				fictitious, or fraudulent statements or representations, or make or use any
				false writing or document knowing the same to contain any false, fictitious, or
				fraudulent statement or entry; or
												(ii)to create or supply a false writing or
				document for use in making such an application.
												(B)PenaltyAny person who violates subparagraph (A)
				shall be fined in accordance with title 18, United States Code, imprisoned not
				more than 5 years, or both.
											(2)InadmissibilityAn alien who is convicted of a crime under
				paragraph (1) shall be considered to be inadmissible to the United States on
				the ground described in section 212(a)(6)(C)(i).
										(o)Relation to Cancellation of
				RemovalWith respect to an
				alien granted Deferred Mandatory Departure status under this section, the
				period of such status shall not be counted as a period of physical presence in
				the United States for purposes of section 240A(a), unless the Secretary of
				Homeland Security determines that extreme hardship exists.
									(p)Waiver of RightsAn alien is not eligible for Deferred
				Mandatory Departure status, unless the alien has waived any right under
				subsection (b)(7)(C), other than on the basis of an application for asylum,
				restriction of removal, or protection under the Convention Against Torture and
				Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York
				December 10, 1984, or cancellation of removal pursuant to section 240A(a), any
				action for deportation or removal of the alien that is instituted against the
				alien subsequent to a grant of Deferred Mandatory Departure status.
									(q)Denial of Discretionary
				ReliefThe determination of
				whether an alien is eligible for a grant of Deferred Mandatory Departure status
				is solely within the discretion of the Secretary of Homeland Security.
				Notwithstanding any other provision of law, no court shall have jurisdiction to
				review—
										(1)any judgment regarding the granting of
				relief under this section; or
										(2)any other decision or action of the
				Secretary of Homeland Security the authority for which is specified under this
				section to be in the discretion of the Secretary, other than the granting of
				relief under section 208(a).
										(r)Judicial Review
										(1)Limitations on reliefWithout regard to the nature of the action
				or claim and without regard to the identity of the party or parties bringing
				the action, no court may—
											(A)enter declaratory, injunctive, or other
				equitable relief in any action pertaining to—
												(i)an order or notice denying an alien a grant
				of Deferred Mandatory Departure status or any other benefit arising from such
				status; or
												(ii)an order of removal, exclusion, or
				deportation entered against an alien after a grant of Deferred Mandatory
				Departure status; or
												(B)certify a class under Rule 23 of the
				Federal Rules of Civil Procedure in any action for which judicial review is
				authorized under a subsequent paragraph of this subsection.
											(2)Challenges to validity
											(A)In generalAny right or benefit not otherwise waived
				or limited pursuant this section is available in an action instituted in the
				United States District Court for the District of Columbia, but shall be limited
				to determinations of—
												(i)whether such section, or any regulation
				issued to implement such section, violates the Constitution of the United
				States; or
												(ii)whether such a regulation, or a written
				policy directive, written policy guideline, or written procedure issued by or
				under the authority of the Secretary of Homeland Security to implement such
				section, is not consistent with applicable provisions of this section or is
				otherwise in violation of
				law.
												.
						(2)Table of contentsThe table of contents (8 U.S.C. 1101 et
			 seq.), as amended by this subsection (b)(2), is further amended by inserting
			 after the item relating to section 245B the following:
							
								
									245C. Mandatory Departure and
				Reentry.
								
								.
						(3)Conforming amendmentSection 237(a)(2)(A)(i)(II) (8 U.S.C.
			 1227(a)(2)(A)(i)(II)) is amended by inserting (or 6 months in the case
			 of an alien granted Deferred Mandatory Departure status under section
			 245C) after imposed.
						(4)Statutory constructionNothing in this subsection, or any
			 amendment made by this subsection, shall be construed to create any substantive
			 or procedural right or benefit that is legally enforceable by any party against
			 the United States or its agencies or officers or any other person.
						(5)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such amounts as may be necessary for facilities,
			 personnel (including consular officers), training, technology, and processing
			 necessary to carry out the amendments made by this subsection.
						(d)Correction of Social Security
			 RecordsSection 208(e)(1) of
			 the Social Security Act (42 U.S.C.
			 408(e)(1)) is amended—
						(1)in subparagraph (B)(ii), by striking
			 or at the end;
						(2)in subparagraph (C), by inserting
			 or at the end;
						(3)by inserting after subparagraph (C) the
			 following:
							
								(D)whose status is adjusted to that of lawful
				permanent resident under section 245B of the Immigration and Nationality
				Act,
								;
				and
						(4)by striking 1990. and
			 inserting 1990, or in the case of an alien described in subparagraph
			 (D), if such conduct is alleged to have occurred prior to the date on which the
			 alien became lawfully admitted for temporary residence..
						(e)State Impact Assistance
			 AccountSection 286 (8 U.S.C.
			 1356) is amended by inserting after subsection (w) the following:
						
							(x)State Impact Assistance Account
								(1)EstablishmentThere is established in the general fund of
				the Treasury a separate account, which shall be known as the State
				Impact Assistance Account.
								(2)Source of fundsNotwithstanding any other provision under
				this Act, there shall be deposited as offsetting receipts into the State Impact
				Assistance Account all State impact assistance fees collected under section
				245B(m)(5) and subsections (j)(3) and (k)(3) of section 245C.
								(3)Use of fundsAmounts deposited into the State Impact
				Assistance Account may only be used to carry out the State Impact Assistance
				Grant Program established under paragraph (4).
								(4)State impact assistance grant
				program
									(A)EstablishmentThe Secretary of Health and Human Services,
				in consultation with the Secretary of Education, shall establish the State
				Impact Assistance Grant Program (referred to in this section as the
				Program), under which the Secretary may award grants to States
				to provide health and education services to noncitizens in accordance with this
				paragraph.
									(B)State allocationsThe Secretary of Health and Human Services
				shall annually allocate the amounts available in the State Impact Assistance
				Account among the States as follows:
										(i)Noncitizen populationEighty percent of such amounts shall be
				allocated so that each State receives the greater of—
											(I)$5,000,000; or
											(II)after adjusting for allocations under
				subclause (I), the percentage of the amount to be distributed under this clause
				that is equal to the noncitizen resident population of the State divided by the
				noncitizen resident population of all States, based on the most recent data
				available from the Bureau of the Census.
											(ii)High growth ratesTwenty percent of such amounts shall be
				allocated among the 20 States with the largest growth rates in noncitizen
				resident population, as determined by the Secretary of Health and Human
				Services, so that each such State receives the percentage of the amount
				distributed under this clause that is equal to—
											(I)the growth rate in the noncitizen resident
				population of the State during the most recent 3-year period for which data is
				available from the Bureau of the Census; divided by
											(II)the average growth rate in noncitizen
				resident population for the 20 States during such 3-year period.
											(iii)Legislative appropriationsThe use of grant funds allocated to States
				under this paragraph shall be subject to appropriation by the legislature of
				each State in accordance with the terms and conditions under this
				paragraph.
										(C)Funding for local government
										(i)Distribution criteriaGrant funds received by States under this
				paragraph shall be distributed to units of local government based on need and
				function.
										(ii)Minimum distributionExcept as provided in clause (iii), a State
				shall distribute not less than 30 percent of the grant funds received under
				this paragraph to units of local government not later than 180 days after
				receiving such funds.
										(iii)ExceptionIf an eligible unit of local government
				that is available to carry out the activities described in subparagraph (D)
				cannot be found in a State, the State does not need to comply with clause
				(ii).
										(iv)Unexpended fundsAny grant funds distributed by a State to a
				unit of local government that remain unexpended as of the end of the grant
				period shall revert to the State for redistribution to another unit of local
				government.
										(D)Use of fundsStates and units of local government shall
				use grant funds received under this paragraph to provide health services,
				educational services, and related services to noncitizens within their
				jurisdiction directly, or through contracts with eligible services providers,
				including—
										(i)health care providers;
										(ii)local educational agencies; and
										(iii)charitable and religious
				organizations.
										(E)State definedIn this paragraph, the term
				State means each of the several States of the United States, the
				District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
				Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
									(F)CertificationIn order to receive a payment under this
				section, the State shall provide the Secretary of Health and Human Services
				with a certification that the State’s proposed uses of the fund are consistent
				with (D).
									(G)Annual reportThe Secretary of Health and Human Services
				shall inform the States annually of the amount of funds available to each State
				under the
				Program.
									.
					BAgricultural Job Opportunities, Benefits,
			 and Security
				611.Short titleThis subtitle may be cited as the
			 Agricultural Job Opportunities, Benefits, and Security Act of
			 2007 or the AgJOBS Act of
			 2007.
				612.DefinitionsIn this subtitle:
					(1)Agricultural employmentThe term agricultural
			 employment means any service or activity that is considered to be
			 agricultural under section 3(f) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 203(f)) or agricultural labor under section 3121(g) of the Internal
			 Revenue Code of 1986 (26 U.S.C. 3121(g)). For purposes of this paragraph,
			 agricultural employment includes employment under section 101(a)(15)(H)(ii)(a)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1101(a)(15)(H)(ii)(a)).
					(2)Blue card statusThe term blue card status
			 means the status of an alien who has been lawfully admitted into the United
			 States for temporary residence under section 613(a).
					(3)EmployerThe term employer means any
			 person or entity, including any farm labor contractor and any agricultural
			 association, that employs workers in agricultural employment.
					(4)Job opportunityThe term job opportunity means
			 a job opening for temporary full-time employment at a place in the United
			 States to which United States workers can be referred.
					(5)TemporaryA worker is employed on a
			 temporary basis where the employment is intended not to exceed
			 10 months.
					(6)United states workerThe term United States worker
			 means any worker, whether a United States citizen or national, a lawfully
			 admitted permanent resident alien, or any other alien, who is authorized to
			 work in the job opportunity within the United States, except an alien admitted
			 or otherwise provided status under section 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(H)(ii)(a)).
					(7)Work dayThe term work day means any
			 day in which the individual is employed 5.75 or more hours in agricultural
			 employment.
					1Pilot program for earned status adjustment
			 of agricultural workers
					613.Agricultural workers
						(a)Blue Card Program
							(1)In generalNotwithstanding any other provision of law,
			 the Secretary shall confer blue card status upon an alien who qualifies under
			 this subsection if the Secretary determines that the alien—
								(A)has performed agricultural employment in
			 the United States for at least 863 hours or 150 work days during the 24-month
			 period ending on December 31, 2005;
								(B)applied for such status during the 18-month
			 application period beginning on the first day of the seventh month that begins
			 after the date of enactment of this Act; and
								(C)is otherwise admissible to the United
			 States under section 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182), except as otherwise provided under
			 subsection (e)(2).
								(2)Authorized travelAn alien in blue card status has the right
			 to travel abroad (including commutation from a residence abroad) in the same
			 manner as an alien lawfully admitted for permanent residence.
							(3)Authorized employmentAn alien in blue card status shall be
			 provided an employment authorized endorsement or other
			 appropriate work permit, in the same manner as an alien lawfully admitted for
			 permanent residence.
							(4)Termination of blue card status
								(A)In generalThe Secretary may terminate blue card
			 status granted under this subsection only upon a determination under this
			 subtitle that the alien is deportable.
								(B)Grounds for termination of blue card
			 statusBefore any alien
			 becomes eligible for adjustment of status under subsection (c), the Secretary
			 may deny adjustment to permanent resident status and provide for termination of
			 the blue card status granted such alien under paragraph (1) if—
									(i)the Secretary finds, by a preponderance of
			 the evidence, that the adjustment to blue card status was the result of fraud
			 or willful misrepresentation (as described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)); or
									(ii)the alien—
										(I)commits an act that makes the alien
			 inadmissible to the United States as an immigrant, except as provided under
			 subsection (e)(2);
										(II)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States; or
										(III)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500.
										(5)Record of employment
								(A)In generalEach employer of a worker granted status
			 under this subsection shall annually—
									(i)provide a written record of employment to
			 the alien; and
									(ii)provide a copy of such record to the
			 Secretary.
									(B)SunsetThe obligation under subparagraph (A) shall
			 terminate on the date that is 6 years after the date of the enactment of this
			 Act.
								(6)Required features of blue
			 cardThe Secretary shall
			 provide each alien granted blue card status and the spouse and children of each
			 such alien residing in the United States with a card that contains—
								(A)an encrypted, machine-readable, electronic
			 identification strip that is unique to the alien to whom the card is
			 issued;
								(B)biometric identifiers, including
			 fingerprints and a digital photograph; and
								(C)physical security features designed to
			 prevent tampering, counterfeiting, or duplication of the card for fraudulent
			 purposes.
								(7)FineAn alien granted blue card status shall pay
			 a fine to the Secretary in an amount equal to $100.
							(8)Maximum
			 numberThe Secretary may
			 issue not more than 1,500,000 blue cards during the 5-year period beginning on
			 the date of the enactment of this Act.
							(b)Rights of Aliens Granted Blue Card
			 Status
							(1)In generalExcept as otherwise provided under this
			 subsection, an alien in blue card status shall be considered to be an alien
			 lawfully admitted for permanent residence for purposes of any law other than
			 any provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
							(2)Delayed eligibility for certain federal
			 public benefitsAn alien in
			 blue card status shall not be eligible, by reason of such status, for any form
			 of assistance or benefit described in section 403(a) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1613(a)) until 5 years after the date on which the Secretary confers blue card
			 status upon that alien.
							(3)Terms of employment respecting aliens
			 admitted under this section
								(A)ProhibitionNo alien granted blue card status may be
			 terminated from employment by any employer during the period of blue card
			 status except for just cause.
								(B)Treatment of complaints
									(i)Establishment of processThe Secretary shall establish a process for
			 the receipt, initial review, and disposition of complaints by aliens granted
			 blue card status who allege that they have been terminated without just cause.
			 No proceeding shall be conducted under this subparagraph with respect to a
			 termination unless the Secretary determines that the complaint was filed not
			 later than 6 months after the date of the termination.
									(ii)Initiation of arbitrationIf the Secretary finds that a complaint has
			 been filed in accordance with clause (i) and there is reasonable cause to
			 believe that the complainant was terminated without just cause, the Secretary
			 shall initiate binding arbitration proceedings by requesting the Federal
			 Mediation and Conciliation Service to appoint a mutually agreeable arbitrator
			 from the roster of arbitrators maintained by such Service for the geographical
			 area in which the employer is located. The procedures and rules of such Service
			 shall be applicable to the selection of such arbitrator and to such arbitration
			 proceedings. The Secretary shall pay the fee and expenses of the arbitrator,
			 subject to the availability of appropriations for such purpose.
									(iii)Arbitration proceedingsThe arbitrator shall conduct the proceeding
			 in accordance with the policies and procedures promulgated by the American
			 Arbitration Association applicable to private arbitration of employment
			 disputes. The arbitrator shall make findings respecting whether the termination
			 was for just cause. The arbitrator may not find that the termination was for
			 just cause unless the employer so demonstrates by a preponderance of the
			 evidence. If the arbitrator finds that the termination was not for just cause,
			 the arbitrator shall make a specific finding of the number of days or hours of
			 work lost by the employee as a result of the termination. The arbitrator shall
			 have no authority to order any other remedy, including, but not limited to,
			 reinstatement, back pay, or front pay to the affected employee. Within 30 days
			 from the conclusion of the arbitration proceeding, the arbitrator shall
			 transmit the findings in the form of a written opinion to the parties to the
			 arbitration and the Secretary. Such findings shall be final and conclusive, and
			 no official or court of the United States shall have the power or jurisdiction
			 to review any such findings.
									(iv)Effect of arbitration
			 findingsIf the Secretary
			 receives a finding of an arbitrator that an employer has terminated an alien
			 granted blue card status without just cause, the Secretary shall credit the
			 alien for the number of days or hours of work lost for purposes of the
			 requirement of subsection (c)(1).
									(v)Treatment of attorney’s feesThe parties shall bear the cost of their
			 own attorney’s fees involved in the litigation of the complaint.
									(vi)Nonexclusive remedyThe complaint process provided for in this
			 subparagraph is in addition to any other rights an employee may have in
			 accordance with applicable law.
									(vii)Effect on other actions or
			 proceedingsAny finding of
			 fact or law, judgment, conclusion, or final order made by an arbitrator in the
			 proceeding before the Secretary shall not be conclusive or binding in any
			 separate or subsequent action or proceeding between the employee and the
			 employee’s current or prior employer brought before an arbitrator,
			 administrative agency, court, or judge of any State or the United States,
			 regardless of whether the prior action was between the same or related parties
			 or involved the same facts, except that the arbitrator’s specific finding of
			 the number of days or hours of work lost by the employee as a result of the
			 employment termination may be referred to the Secretary pursuant to clause
			 (iv).
									(C)Civil penalties
									(i)In generalIf the Secretary finds, after notice and
			 opportunity for a hearing, that an employer of an alien granted blue card
			 status has failed to provide the record of employment required under subsection
			 (a)(5) or has provided a false statement of material fact in such a record, the
			 employer shall be subject to a civil money penalty in an amount not to exceed
			 $1,000 per violation.
									(ii)LimitationThe penalty applicable under clause (i) for
			 failure to provide records shall not apply unless the alien has provided the
			 employer with evidence of employment authorization granted under this
			 section.
									(c)Adjustment to Permanent Residence
							(1)Agricultural workers
								(A)In generalExcept as provided in subparagraph (B), the
			 Secretary shall adjust the status of an alien granted blue card status to that
			 of an alien lawfully admitted for permanent residence if the Secretary
			 determines that the following requirements are satisfied:
									(i)Qualifying employmentThe alien has performed at least—
										(I)5 years of agricultural employment in the
			 United States, for at least 100 work days or 575 hours, but in no case less
			 than 575 hours per year, during the 5-year period beginning on the date of the
			 enactment of this Act; or
										(II)3 years of agricultural employment in the
			 United States, for at least 150 work days or 863 hours, but in no case less
			 than 863 hours per year, during the 5-year period beginning on the date of the
			 enactment of this Act.
										(ii)ProofAn alien may demonstrate compliance with
			 the requirement under clause (i) by submitting—
										(I)the record of employment described in
			 subsection (a)(5); or
										(II)such documentation as may be submitted
			 under subsection (d)(3).
										(iii)Extraordinary circumstancesIn determining whether an alien has met the
			 requirement under clause (i)(I), the Secretary may credit the alien with not
			 more than 12 additional months to meet the requirement under clause (i) if the
			 alien was unable to work in agricultural employment due to—
										(I)pregnancy, injury, or disease, if the alien
			 can establish such pregnancy, disabling injury, or disease through medical
			 records;
										(II)illness, disease, or other special needs of
			 a minor child, if the alien can establish such illness, disease, or special
			 needs through medical records; or
										(III)severe weather conditions that prevented
			 the alien from engaging in agricultural employment for a significant period of
			 time.
										(iv)Application periodThe alien applies for adjustment of status
			 not later than 7 years after the date of the enactment of this Act.
									(v)FineThe alien pays a fine to the Secretary in
			 an amount equal to $400.
									(B)Grounds for denial of adjustment of
			 statusThe Secretary may deny
			 an alien adjustment to permanent resident status, and provide for termination
			 of the blue card status granted such alien, if—
									(i)the Secretary finds by a preponderance of
			 the evidence that the adjustment to blue card status was the result of fraud or
			 willful misrepresentation, as described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)); or
									(ii)the alien—
										(I)commits an act that makes the alien
			 inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as provided under subsection (e)(2);
										(II)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States; or
										(III)is convicted of a single misdemeanor for
			 which the actual sentence served is 6 months or longer.
										(C)Grounds for removalAny alien granted blue card status who does
			 not apply for adjustment of status under this subsection before the expiration
			 of the application period described in subparagraph (A)(iv), or who fails to
			 meet the other requirements of subparagraph (A) by the end of the applicable
			 period, is deportable and may be removed under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a).
								(D)Payment of taxes
									(i)In generalNot later than the date on which an alien’s
			 status is adjusted under this subsection, the alien shall establish the payment
			 of any applicable Federal tax liability by establishing that—
										(I)no such tax liability exists;
										(II)all outstanding liabilities have been paid;
			 or
										(III)the alien has entered into an agreement for
			 payment of all outstanding liabilities with the Internal Revenue
			 Service.
										(ii)Applicable federal tax
			 liabilityFor purposes of
			 clause (i), the term applicable Federal tax liability means
			 liability for Federal taxes, including penalties and interest, owed for any
			 year during the period of employment required under paragraph (1)(A) for which
			 the statutory period for assessment of any deficiency for such taxes has not
			 expired.
									(iii)IRS cooperationThe Secretary of the Treasury shall
			 establish rules and procedures under which the Commissioner of Internal Revenue
			 shall provide documentation to an alien upon request to establish the payment
			 of all taxes required by this subparagraph.
									(2)Spouses and minor children
								(A)In generalNotwithstanding any other provision of law,
			 the Secretary shall confer the status of lawful permanent resident on the
			 spouse and minor child of an alien granted status under paragraph (1),
			 including any individual who was a minor child on the date such alien was
			 granted blue card status, if the spouse or minor child applies for such status,
			 or if the principal alien includes the spouse or minor child in an application
			 for adjustment of status to that of a lawful permanent resident.
								(B)Treatment of spouses and minor children
			 before adjustment of status
									(i)RemovalThe spouse and any minor child of an alien
			 granted blue card status may not be removed while such alien maintains such
			 status, except as provided in subparagraph (C).
									(ii)TravelThe spouse and any minor child of an alien
			 granted blue card status may travel outside the United States in the same
			 manner as an alien lawfully admitted for permanent residence.
									(iii)EmploymentThe spouse of an alien granted blue card
			 status may apply to the Secretary for a work permit to authorize such spouse to
			 engage in any lawful employment in the United States while such alien maintains
			 blue card status.
									(C)Grounds for denial of adjustment of status
			 and removalThe Secretary may
			 deny an alien spouse or child adjustment of status under subparagraph (A) and
			 may remove such spouse or child under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a) if the spouse or child—
									(i)commits an act that makes the alien spouse
			 or child inadmissible to the United States under section 212 of such Act (8
			 U.S.C. 1182), except as provided under subsection (e)(2);
									(ii)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States; or
									(iii)is convicted of a single misdemeanor for
			 which the actual sentence served is 6 months or longer.
									(d)Applications
							(1)To whom may be madeThe Secretary shall provide that—
								(A)applications for blue card status may be
			 filed—
									(i)with the Secretary, but only if the
			 applicant is represented by an attorney or a non-profit religious, charitable,
			 social service, or similar organization recognized by the Board of Immigration
			 Appeals under section 292.2 of title 8, Code of Federal Regulations; or
									(ii)with a qualified designated entity
			 (designated under paragraph (2)), but only if the applicant consents to the
			 forwarding of the application to the Secretary; and
									(B)applications for adjustment of status under
			 subsection (c) shall be filed directly with the Secretary.
								(2)Designation of entities to receive
			 applications
								(A)In generalFor purposes of receiving applications
			 under subsection (a), the Secretary—
									(i)shall designate qualified farm labor
			 organizations and associations of employers; and
									(ii)may designate such other persons as the
			 Secretary determines are qualified and have substantial experience, demonstrate
			 competence, and have traditional long-term involvement in the preparation and
			 submission of applications for adjustment of status under section 209, 210, or
			 245 of the Immigration and Nationality
			 Act, Public Law 89–732, Public Law 95–145, or the Immigration Reform
			 and Control Act of 1986.
									(B)ReferencesOrganizations, associations, and persons
			 designated under subparagraph (A) are referred to in this subtitle as
			 qualified designated entities.
								(3)Proof of eligibility
								(A)In generalAn alien may establish that the alien meets
			 the requirement of subsection (a)(1)(A) or (c)(1)(A) through government
			 employment records or records supplied by employers or collective bargaining
			 organizations, and other reliable documentation as the alien may provide. The
			 Secretary shall establish special procedures to properly credit work in cases
			 in which an alien was employed under an assumed name.
								(B)Documentation of work history
									(i)Burden of proofAn alien applying for status under
			 subsection (a)(1) or (c)(1) has the burden of proving by a preponderance of the
			 evidence that the alien has worked the requisite number of hours or days (as
			 required under subsection (a)(1)(A) or (c)(1)(A)).
									(ii)Timely production of recordsIf an employer or farm labor contractor
			 employing such an alien has kept proper and adequate records respecting such
			 employment, the alien’s burden of proof under clause (i) may be met by securing
			 timely production of those records under regulations to be promulgated by the
			 Secretary.
									(iii)Sufficient evidenceAn alien can meet the burden of proof under
			 clause (i) to establish that the alien has performed the work described in
			 subsection (a)(1)(A) or (c)(1)(A) by producing sufficient evidence to show the
			 extent of that employment as a matter of just and reasonable inference.
									(4)Treatment of applications by qualified
			 designated entitiesEach
			 qualified designated entity shall agree to forward to the Secretary
			 applications filed with it in accordance with paragraph (1)(A)(ii) but shall
			 not forward to the Secretary applications filed with it unless the applicant
			 has consented to such forwarding. No such entity may make a determination
			 required by this section to be made by the Secretary. Upon the request of the
			 alien, a qualified designated entity shall assist the alien in obtaining
			 documentation of the work history of the alien.
							(5)Limitation on access to
			 informationFiles and records
			 prepared for purposes of this subsection by qualified designated entities
			 operating under this subsection are confidential and the Secretary shall not
			 have access to such files or records relating to an alien without the consent
			 of the alien, except as allowed by a court order issued pursuant to paragraph
			 (6).
							(6)Confidentiality of information
								(A)In generalExcept as otherwise provided in this
			 subsection, neither the Secretary, nor any other official or employee of the
			 Department, or a bureau or agency of the Department, may—
									(i)use the information furnished by the
			 applicant pursuant to an application filed under this section, the information
			 provided to the applicant by a person designated under paragraph (2)(A), or any
			 information provided by an employer or former employer, for any purpose other
			 than to make a determination on the application, or for enforcement of
			 paragraph (7);
									(ii)make any publication whereby the
			 information furnished by any particular individual can be identified; or
									(iii)permit anyone other than the sworn officers
			 and employees of the Department, or a bureau or agency of the Department, or,
			 with respect to applications filed with a qualified designated entity, that
			 qualified designated entity, to examine individual applications.
									(B)Required disclosuresThe Secretary shall provide the information
			 furnished under this section, or any other information derived from such
			 furnished information, to—
									(i)a duly recognized law enforcement entity in
			 connection with a criminal investigation or prosecution, if such information is
			 requested in writing by such entity; or
									(ii)an official coroner, for purposes of
			 affirmatively identifying a deceased individual, whether or not the death of
			 such individual resulted from a crime.
									(C)Construction
									(i)In generalNothing in this paragraph shall be
			 construed to limit the use, or release, for immigration enforcement purposes or
			 law enforcement purposes of information contained in files or records of the
			 Department pertaining to an application filed under this section, other than
			 information furnished by an applicant pursuant to the application, or any other
			 information derived from the application, that is not available from any other
			 source.
									(ii)Criminal convictionsInformation concerning whether the
			 applicant has at any time been convicted of a crime may be used or released for
			 immigration enforcement or law enforcement purposes.
									(D)CrimeAny person who knowingly uses, publishes,
			 or permits information to be examined in violation of this paragraph shall be
			 subject to a fine in an amount not to exceed $10,000.
								(7)Penalties for false statements in
			 applications
								(A)Criminal penaltyAny person who—
									(i)files an application for status under
			 subsection (a) or (c) and knowingly and willfully falsifies, conceals, or
			 covers up a material fact or makes any false, fictitious, or fraudulent
			 statements or representations, or makes or uses any false writing or document
			 knowing the same to contain any false, fictitious, or fraudulent statement or
			 entry; or
									(ii)creates or supplies a false writing or
			 document for use in making such an application,
									shall be fined in accordance with
			 title 18, United States Code, imprisoned not more than 5 years, or both.(B)InadmissibilityAn alien who is convicted of a crime under
			 subparagraph (A) shall be considered to be inadmissible to the United States on
			 the ground described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)).
								(8)Eligibility for legal
			 servicesSection 504(a)(11)
			 of Public Law 104–134 (110 Stat. 1321–53 et seq.) shall not be construed to
			 prevent a recipient of funds under the Legal Services Corporation Act (42
			 U.S.C. 2996 et seq.) from providing legal assistance directly related to an
			 application for adjustment of status under this section.
							(9)Application fees
								(A)Fee scheduleThe Secretary shall provide for a schedule
			 of fees that—
									(i)shall be charged for the filing of
			 applications for status under subsections (a) and (c); and
									(ii)may be charged by qualified designated
			 entities to help defray the costs of services provided to such
			 applicants.
									(B)Prohibition on excess fees by qualified
			 designated entitiesA
			 qualified designated entity may not charge any fee in excess of, or in addition
			 to, the fees authorized under subparagraph (A)(ii) for services provided to
			 applicants.
								(C)Disposition of fees
									(i)In generalThere is established in the general fund of
			 the Treasury a separate account, which shall be known as the
			 Agricultural Worker Immigration Status Adjustment Account.
			 Notwithstanding any other provision of law, there shall be deposited as
			 offsetting receipts into the account all fees collected under subparagraph
			 (A)(i).
									(ii)Use of fees for application
			 processingAmounts deposited
			 in the Agricultural Worker Immigration Status Adjustment Account
			 shall remain available to the Secretary until expended for processing
			 applications for status under subsections (a) and (c).
									(e)Waiver of Numerical Limitations and Certain
			 Grounds for Inadmissibility
							(1)Numerical limitations do not
			 applyThe numerical
			 limitations of sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151
			 and 1152) shall not apply to the adjustment of aliens to lawful permanent
			 resident status under this section.
							(2)Waiver of certain grounds of
			 inadmissibilityIn the
			 determination of an alien’s eligibility for status under subsection (a)(1)(C)
			 or an alien’s eligibility for adjustment of status under subsection
			 (c)(1)(B)(ii)(I), the following rules shall apply:
								(A)Grounds of exclusion not
			 applicableThe provisions of
			 paragraphs (5), (6)(A), (7), and (9) of section 212(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)) shall not apply.
								(B)Waiver of other grounds
									(i)In generalExcept as provided in clause (ii), the
			 Secretary may waive any other provision of such section 212(a) in the case of
			 individual aliens for humanitarian purposes, to ensure family unity, or if
			 otherwise in the public interest.
									(ii)Grounds that may not be
			 waivedParagraphs (2)(A),
			 (2)(B), (2)(C), (3), and (4) of such section 212(a) may not be waived by the
			 Secretary under clause (i).
									(iii)ConstructionNothing in this subparagraph shall be
			 construed as affecting the authority of the Secretary other than under this
			 subparagraph to waive provisions of such section 212(a).
									(C)Special rule for determination of public
			 chargeAn alien is not
			 ineligible for status under this section by reason of a ground of
			 inadmissibility under section 212(a)(4) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(4)) if the alien demonstrates a history of employment in the United
			 States evidencing self-support without reliance on public cash
			 assistance.
								(f)Temporary Stay of Removal and Work
			 Authorization for Certain Applicants
							(1)Before application periodEffective on the date of enactment of this
			 Act, the Secretary shall provide that, in the case of an alien who is
			 apprehended before the beginning of the application period described in
			 subsection (a)(1)(B) and who can establish a nonfrivolous case of eligibility
			 for blue card status (but for the fact that the alien may not apply for such
			 status until the beginning of such period), until the alien has had the
			 opportunity during the first 30 days of the application period to complete the
			 filing of an application for blue card status, the alien—
								(A)may not be removed; and
								(B)shall be granted authorization to engage in
			 employment in the United States and be provided an employment
			 authorized endorsement or other appropriate work permit for such
			 purpose.
								(2)During application periodThe Secretary shall provide that, in the
			 case of an alien who presents a nonfrivolous application for blue card status
			 during the application period described in subsection (a)(1)(B), including an
			 alien who files such an application within 30 days of the alien’s apprehension,
			 and until a final determination on the application has been made in accordance
			 with this section, the alien—
								(A)may not be removed; and
								(B)shall be granted authorization to engage in
			 employment in the United States and be provided an employment
			 authorized endorsement or other appropriate work permit for such
			 purpose.
								(g)Administrative and Judicial Review
							(1)In generalThere shall be no administrative or
			 judicial review of a determination respecting an application for status under
			 subsection (a) or (c) except in accordance with this subsection.
							(2)Administrative review
								(A)Single level of administrative appellate
			 reviewThe Secretary shall
			 establish an appellate authority to provide for a single level of
			 administrative appellate review of such a determination.
								(B)Standard for reviewSuch administrative appellate review shall
			 be based solely upon the administrative record established at the time of the
			 determination on the application and upon such additional or newly discovered
			 evidence as may not have been available at the time of the
			 determination.
								(3)Judicial review
								(A)Limitation to review of
			 removalThere shall be
			 judicial review of such a determination only in the judicial review of an order
			 of removal under section 242 of the Immigration
			 and Nationality Act (8 U.S.C. 1252).
								(B)Standard for judicial reviewSuch judicial review shall be based solely
			 upon the administrative record established at the time of the review by the
			 appellate authority and the findings of fact and determinations contained in
			 such record shall be conclusive unless the applicant can establish abuse of
			 discretion or that the findings are directly contrary to clear and convincing
			 facts contained in the record considered as a whole.
								(h)Dissemination of Information on Adjustment
			 ProgramBeginning not later
			 than the first day of the application period described in subsection (a)(1)(B),
			 the Secretary, in cooperation with qualified designated entities, shall broadly
			 disseminate information respecting the benefits that aliens may receive under
			 this section and the requirements to be satisfied to obtain such
			 benefits.
						(i)RegulationsThe Secretary shall issue regulations to
			 implement this section not later than the first day of the seventh month that
			 begins after the date of enactment of this Act.
						(j)Effective
			 DateThis section shall take
			 effect on the date that regulations are issued implementing this section on an
			 interim or other basis.
						(k)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this section
			 $40,000,000 for each of the fiscal years 2008 through 2012.
						614.Correction of Social Security
			 records
						(a)In GeneralSection 208(d)(1) of the
			 Social Security Act (42 U.S.C.
			 408(d)(1)) is amended—
							(1)in subparagraph (B)(ii), by striking
			 or at the end;
							(2)in subparagraph (C), by inserting
			 or at the end;
							(3)by inserting after subparagraph (C) the
			 following:
								
									(D)who is granted blue card status under the
				AgJOBS Act of
				2007,
									;
				and
							(4)by striking 1990. and
			 inserting 1990, or in the case of an alien described in subparagraph
			 (D), if such conduct is alleged to have occurred before the date on which the
			 alien was granted blue card status..
							(b)Effective
			 DateThe amendments made by
			 subsection (a) shall take effect on the first day of the seventh month that
			 begins after the date of the enactment of this Act.
						2Reform of H–2A worker program
					615.Amendment to the
			 Immigration and Nationality
			 Act
						(a)In GeneralTitle II (8 U.S.C. 1151 et seq.) is
			 amended—
							(1)by striking section 218 and inserting the
			 following:
								
									218.H–2a employer applications
										(a)Applications to the Secretary of
				Labor
											(1)In generalNo alien may be admitted to the United
				States as an H–2A worker, or otherwise provided status as an H–2A worker,
				unless the employer has filed with the Secretary of Labor an application
				containing—
												(A)the assurances described in subsection
				(b);
												(B)a description of the nature and location of
				the work to be performed;
												(C)the anticipated period (expected beginning
				and ending dates) for which the workers will be needed; and
												(D)the number of job opportunities in which
				the employer seeks to employ the workers.
												(2)Accompanied by job offerEach application filed under paragraph (1)
				shall be accompanied by a copy of the job offer describing the wages and other
				terms and conditions of employment and the bona fide occupational
				qualifications that shall be possessed by a worker to be employed in the job
				opportunity in question.
											(b)Assurances for Inclusion in
				ApplicationsThe assurances
				referred to in subsection (a)(1) are the following:
											(1)Job opportunities covered by collective
				bargaining agreementsWith
				respect to a job opportunity that is covered under a collective bargaining
				agreement:
												(A)Union contract describedThe job opportunity is covered by a union
				contract which was negotiated at arm’s length between a bona fide union and the
				employer.
												(B)Strike or lockoutThe specific job opportunity for which the
				employer is requesting an H–2A worker is not vacant because the former occupant
				is on strike or being locked out in the course of a labor dispute.
												(C)Notification of bargaining
				representativesThe employer,
				at the time of filing the application, has provided notice of the filing under
				this paragraph to the bargaining representative of the employer’s employees in
				the occupational classification at the place or places of employment for which
				aliens are sought.
												(D)Temporary or seasonal job
				opportunitiesThe job
				opportunity is temporary or seasonal.
												(E)Offers to united states
				workersThe employer has
				offered or will offer the job to any eligible United States worker who applies
				and is equally or better qualified for the job for which the nonimmigrant is,
				or the nonimmigrants are, sought and who will be available at the time and
				place of need.
												(F)Provision of insuranceIf the job opportunity is not covered by
				the State workers’ compensation law, the employer will provide, at no cost to
				the worker, insurance covering injury and disease arising out of, and in the
				course of, the worker’s employment which will provide benefits at least equal
				to those provided under the State’s workers’ compensation law for comparable
				employment.
												(2)Job opportunities not covered by collective
				bargaining agreementsWith
				respect to a job opportunity that is not covered under a collective bargaining
				agreement:
												(A)Strike or lockoutThe specific job opportunity for which the
				employer is requesting an H–2A worker is not vacant because the former occupant
				is on strike or being locked out in the course of a labor dispute.
												(B)Temporary or seasonal job
				opportunitiesThe job
				opportunity is temporary or seasonal.
												(C)Benefit, wage, and working
				conditionsThe employer will
				provide, at a minimum, the benefits, wages, and working conditions required by
				section 218E to all workers employed in the job opportunities for which the
				employer has applied under subsection (a) and to all other workers in the same
				occupation at the place of employment.
												(D)Nondisplacement of united states
				workersThe employer did not
				displace and will not displace a United States worker employed by the employer
				during the period of employment and for a period of 30 days preceding the
				period of employment in the occupation at the place of employment for which the
				employer seeks approval to employ H–2A workers.
												(E)Requirements for placement of nonimmigrant
				with other employersThe
				employer will not place the nonimmigrant with another employer unless—
													(i)the nonimmigrant performs duties in whole
				or in part at 1 or more work sites owned, operated, or controlled by such other
				employer;
													(ii)there are indicia of an employment
				relationship between the nonimmigrant and such other employer; and
													(iii)the employer has inquired of the other
				employer as to whether, and has no actual knowledge or notice that, during the
				period of employment and for a period of 30 days preceding the period of
				employment, the other employer has displaced or intends to displace a United
				States worker employed by the other employer in the occupation at the place of
				employment for which the employer seeks approval to employ H–2A workers.
													(F)Statement of liabilityThe application form shall include a clear
				statement explaining the liability under subparagraph (E) of an employer if the
				other employer described in such subparagraph displaces a United States worker
				as described in such subparagraph.
												(G)Provision of insuranceIf the job opportunity is not covered by
				the State workers’ compensation law, the employer will provide, at no cost to
				the worker, insurance covering injury and disease arising out of and in the
				course of the worker’s employment which will provide benefits at least equal to
				those provided under the State’s workers’ compensation law for comparable
				employment.
												(H)Employment of united states
				workers
													(i)RecruitmentThe employer has taken or will take the
				following steps to recruit United States workers for the job opportunities for
				which the H–2A nonimmigrant is, or H–2A nonimmigrants are, sought:
														(I)Contacting former workersThe employer shall make reasonable efforts
				through the sending of a letter by United States Postal Service mail, or
				otherwise, to contact any United States worker the employer employed during the
				previous season in the occupation at the place of intended employment for which
				the employer is applying for workers and has made the availability of the
				employer’s job opportunities in the occupation at the place of intended
				employment known to such previous workers, unless the worker was terminated
				from employment by the employer for a lawful job-related reason or abandoned
				the job before the worker completed the period of employment of the job
				opportunity for which the worker was hired.
														(II)Filing a job offer with the local office of
				the state employment security agencyNot later than 28 days before the date on
				which the employer desires to employ an H–2A worker in a temporary or seasonal
				agricultural job opportunity, the employer shall submit a copy of the job offer
				described in subsection (a)(2) to the local office of the State employment
				security agency which serves the area of intended employment and authorize the
				posting of the job opportunity on America’s Job Bank or other
				electronic job registry, except that nothing in this subclause shall require
				the employer to file an interstate job order under section 653 of title 20,
				Code of Federal Regulations.
														(III)Advertising of job
				opportunitiesNot later than
				14 days before the date on which the employer desires to employ an H–2A worker
				in a temporary or seasonal agricultural job opportunity, the employer shall
				advertise the availability of the job opportunities for which the employer is
				seeking workers in a publication in the local labor market that is likely to be
				patronized by potential farm workers.
														(IV)Emergency proceduresThe Secretary of Labor shall, by
				regulation, provide a procedure for acceptance and approval of applications in
				which the employer has not complied with the provisions of this subparagraph
				because the employer’s need for H–2A workers could not reasonably have been
				foreseen.
														(ii)Job offersThe employer has offered or will offer the
				job to any eligible United States worker who applies and is equally or better
				qualified for the job for which the nonimmigrant is, or nonimmigrants are,
				sought and who will be available at the time and place of need.
													(iii)Period of employmentThe employer will provide employment to any
				qualified United States worker who applies to the employer during the period
				beginning on the date on which the foreign worker departs for the employer’s
				place of employment and ending on the date on which 50 percent of the period of
				employment for which the foreign worker who is in the job was hired has
				elapsed, subject to the following requirements:
														(I)ProhibitionNo person or entity shall willfully and
				knowingly withhold United States workers before the arrival of H–2A workers in
				order to force the hiring of United States workers under this clause.
														(II)ComplaintsUpon receipt of a complaint by an employer
				that a violation of subclause (I) has occurred, the Secretary of Labor shall
				immediately investigate. The Secretary of Labor shall, within 36 hours of the
				receipt of the complaint, issue findings concerning the alleged violation. If
				the Secretary of Labor finds that a violation has occurred, the Secretary of
				Labor shall immediately suspend the application of this clause with respect to
				that certification for that date of need.
														(III)Placement of united states
				workersBefore referring a
				United States worker to an employer during the period described in the matter
				preceding subclause (I), the Secretary of Labor shall make all reasonable
				efforts to place the United States worker in an open job acceptable to the
				worker, if there are other job offers pending with the job service that offer
				similar job opportunities in the area of intended employment.
														(iv)Statutory constructionNothing in this subparagraph shall be
				construed to prohibit an employer from using such legitimate selection criteria
				relevant to the type of job that are normal or customary to the type of job
				involved so long as such criteria are not applied in a discriminatory
				manner.
													(c)Applications by Associations on Behalf of
				Employer Members
											(1)In generalAn agricultural association may file an
				application under subsection (a) on behalf of 1 or more of its employer members
				that the association certifies in its application has or have agreed in writing
				to comply with the requirements of this section and sections 218E through
				218G.
											(2)Treatment of associations acting as
				employersIf an association
				filing an application under paragraph (1) is a joint or sole employer of the
				temporary or seasonal agricultural workers requested on the application, the
				certifications granted under subsection (e)(2)(B) to the association may be
				used for the certified job opportunities of any of its producer members named
				on the application, and such workers may be transferred among such producer
				members to perform the agricultural services of a temporary or seasonal nature
				for which the certifications were granted.
											(d)Withdrawal of Applications
											(1)In generalAn employer may withdraw an application
				filed pursuant to subsection (a), except that if the employer is an
				agricultural association, the association may withdraw an application filed
				pursuant to subsection (a) with respect to 1 or more of its members. To
				withdraw an application, the employer or association shall notify the Secretary
				of Labor in writing, and the Secretary of Labor shall acknowledge in writing
				the receipt of such withdrawal notice. An employer who withdraws an application
				under subsection (a), or on whose behalf an application is withdrawn, is
				relieved of the obligations undertaken in the application.
											(2)LimitationAn application may not be withdrawn while
				any alien provided status under section 101(a)(15)(H)(ii)(a) pursuant to such
				application is employed by the employer.
											(3)Obligations under other
				statutesAny obligation
				incurred by an employer under any other law or regulation as a result of the
				recruitment of United States workers or H–2A workers under an offer of terms
				and conditions of employment required as a result of making an application
				under subsection (a) is unaffected by withdrawal of such application.
											(e)Review and Approval of
				Applications
											(1)Responsibility of employersThe employer shall make available for
				public examination, within 1 working day after the date on which an application
				under subsection (a) is filed, at the employer’s principal place of business or
				work site, a copy of each such application (and such accompanying documents as
				are necessary).
											(2)Responsibility of the secretary of
				labor
												(A)Compilation of listThe Secretary of Labor shall compile, on a
				current basis, a list (by employer and by occupational classification) of the
				applications filed under this subsection. Such list shall include the wage
				rate, number of workers sought, period of intended employment, and date of
				need. The Secretary of Labor shall make such list available for examination in
				the District of Columbia.
												(B)Review of applicationsThe Secretary of Labor shall review such an
				application only for completeness and obvious inaccuracies. Unless the
				Secretary of Labor finds that the application is incomplete or obviously
				inaccurate, the Secretary of Labor shall certify that the intending employer
				has filed with the Secretary of Labor an application as described in subsection
				(a). Such certification shall be provided within 7 days of the filing of the
				application.
												;
				and
							(2)by inserting after section 218D, as added
			 by section 601 of this Act, the following:
								
									218E.H–2a employment requirements
										(a)Preferential Treatment of Aliens
				ProhibitedEmployers seeking
				to hire United States workers shall offer the United States workers no less
				than the same benefits, wages, and working conditions that the employer is
				offering, intends to offer, or will provide to H–2A workers. Conversely, no job
				offer may impose on United States workers any restrictions or obligations which
				will not be imposed on the employer’s H–2A workers.
										(b)Minimum Benefits, Wages, and Working
				ConditionsExcept in cases
				where higher benefits, wages, or working conditions are required by the
				provisions of subsection (a), in order to protect similarly employed United
				States workers from adverse effects with respect to benefits, wages, and
				working conditions, every job offer which shall accompany an application under
				section 218(b)(2) shall include each of the following benefit, wage, and
				working condition provisions:
											(1)Requirement to provide housing or a housing
				allowance
												(A)In generalAn employer applying under section 218(a)
				for H–2A workers shall offer to provide housing at no cost to all workers in
				job opportunities for which the employer has applied under that section and to
				all other workers in the same occupation at the place of employment, whose
				place of residence is beyond normal commuting distance.
												(B)Type of housingIn complying with subparagraph (A), an
				employer may, at the employer’s election, provide housing that meets applicable
				Federal standards for temporary labor camps or secure housing that meets
				applicable local standards for rental or public accommodation housing or other
				substantially similar class of habitation, or in the absence of applicable
				local standards, State standards for rental or public accommodation housing or
				other substantially similar class of habitation. In the absence of applicable
				local or State standards, Federal temporary labor camp standards shall
				apply.
												(C)Family
				housingWhen it is the
				prevailing practice in the occupation and area of intended employment to
				provide family housing, family housing shall be provided to workers with
				families who request it.
												(D)Workers engaged in the range production of
				livestockThe Secretary of
				Labor shall issue regulations that address the specific requirements for the
				provision of housing to workers engaged in the range production of
				livestock.
												(E)LimitationNothing in this paragraph shall be
				construed to require an employer to provide or secure housing for persons who
				were not entitled to such housing under the temporary labor certification
				regulations in effect on June 1, 1986.
												(F)Charges for housing
													(i)Charges for public housingIf public housing provided for migrant
				agricultural workers under the auspices of a local, county, or State government
				is secured by an employer, and use of the public housing unit normally requires
				charges from migrant workers, such charges shall be paid by the employer
				directly to the appropriate individual or entity affiliated with the housing’s
				management.
													(ii)Deposit chargesCharges in the form of deposits for bedding
				or other similar incidentals related to housing shall not be levied upon
				workers by employers who provide housing for their workers. An employer may
				require a worker found to have been responsible for damage to such housing
				which is not the result of normal wear and tear related to habitation to
				reimburse the employer for the reasonable cost of repair of such damage.
													(G)Housing allowance as alternative
													(i)In generalIf the requirement under clause (ii) is
				satisfied, the employer may provide a reasonable housing allowance instead of
				offering housing under subparagraph (A). Upon the request of a worker seeking
				assistance in locating housing, the employer shall make a good faith effort to
				assist the worker in identifying and locating housing in the area of intended
				employment. An employer who offers a housing allowance to a worker, or assists
				a worker in locating housing which the worker occupies, pursuant to this clause
				shall not be deemed a housing provider under section 203 of the Migrant and
				Seasonal Agricultural Worker Protection Act (29 U.S.C. 1823) solely by virtue
				of providing such housing allowance. No housing allowance may be used for
				housing which is owned or controlled by the employer.
													(ii)CertificationThe requirement of this clause is satisfied
				if the Governor of the State certifies to the Secretary of Labor that there is
				adequate housing available in the area of intended employment for migrant farm
				workers, and H–2A workers, who are seeking temporary housing while employed at
				farm work. Such certification shall expire after 3 years unless renewed by the
				Governor of the State.
													(iii)Amount of allowance
														(I)Nonmetropolitan countiesIf the place of employment of the workers
				provided an allowance under this subparagraph is a nonmetropolitan county, the
				amount of the housing allowance under this subparagraph shall be equal to the
				statewide average fair market rental for existing housing for nonmetropolitan
				counties for the State, as established by the Secretary of Housing and Urban
				Development pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2 bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
														(II)Metropolitan countiesIf the place of employment of the workers
				provided an allowance under this paragraph is in a metropolitan county, the
				amount of the housing allowance under this subparagraph shall be equal to the
				statewide average fair market rental for existing housing for metropolitan
				counties for the State, as established by the Secretary of Housing and Urban
				Development pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
														(2)Reimbursement of transportation
												(A)To place of employmentA worker who completes 50 percent of the
				period of employment of the job opportunity for which the worker was hired
				shall be reimbursed by the employer for the cost of the worker’s transportation
				and subsistence from the place from which the worker came to work for the
				employer (or place of last employment, if the worker traveled from such place)
				to the place of employment.
												(B)From place of employmentA worker who completes the period of
				employment for the job opportunity involved shall be reimbursed by the employer
				for the cost of the worker’s transportation and subsistence from the place of
				employment to the place from which the worker, disregarding intervening
				employment, came to work for the employer, or to the place of next employment,
				if the worker has contracted with a subsequent employer who has not agreed to
				provide or pay for the worker’s transportation and subsistence to such
				subsequent employer’s place of employment.
												(C)Limitation
													(i)Amount of reimbursementExcept as provided in clause (ii), the
				amount of reimbursement provided under subparagraph (A) or (B) to a worker or
				alien shall not exceed the lesser of—
														(I)the actual cost to the worker or alien of
				the transportation and subsistence involved; or
														(II)the most economical and reasonable common
				carrier transportation charges and subsistence costs for the distance
				involved.
														(ii)Distance traveledNo reimbursement under subparagraph (A) or
				(B) shall be required if the distance traveled is 100 miles or less, or the
				worker is not residing in employer-provided housing or housing secured through
				an allowance as provided in paragraph (1)(G).
													(D)Early terminationIf the worker is laid off or employment is
				terminated for contract impossibility (as described in paragraph (4)(D)) before
				the anticipated ending date of employment, the employer shall provide the
				transportation and subsistence required by subparagraph (B) and,
				notwithstanding whether the worker has completed 50 percent of the period of
				employment, shall provide the transportation reimbursement required by
				subparagraph (A).
												(E)Transportation between living quarters and
				work siteThe employer shall
				provide transportation between the worker’s living quarters and the employer’s
				work site without cost to the worker, and such transportation will be in
				accordance with applicable laws and regulations.
												(3)Required wages
												(A)In generalAn employer applying for workers under
				section 218(a) shall offer to pay, and shall pay, all workers in the occupation
				for which the employer has applied for workers, not less (and is not required
				to pay more) than the greater of the prevailing wage in the occupation in the
				area of intended employment or the adverse effect wage rate. No worker shall be
				paid less than the greater of the hourly wage prescribed under section 6(a)(1)
				of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable
				State minimum wage.
												(B)LimitationEffective on the date of the enactment of
				the AgJOBS Act of 2007, and
				continuing for 3 years thereafter, no adverse effect wage rate for a State may
				be more than the adverse effect wage rate for that State in effect on January
				1, 2003, as established by section 655.107 of title 20, Code of Federal
				Regulations.
												(C)Required wages after 3-year freeze
													(i)First adjustmentIf Congress does not set a new wage
				standard applicable to this section before the first March 1 that is not less
				than 3 years after the date of enactment of this section, the adverse effect
				wage rate for each State beginning on such March 1 shall be the wage rate that
				would have resulted if the adverse effect wage rate in effect on January 1,
				2003, had been annually adjusted, beginning on March 1, 2006, by the lesser
				of—
														(I)the 12-month percentage change in the
				Consumer Price Index for All Urban Consumers between December of the second
				preceding year and December of the preceding year; and
														(II)4 percent.
														(ii)Subsequent annual adjustmentsBeginning on the first March 1 that is not
				less than 4 years after the date of enactment of this section, and each March 1
				thereafter, the adverse effect wage rate then in effect for each State shall be
				adjusted by the lesser of—
														(I)the 12-month percentage change in the
				Consumer Price Index for All Urban Consumers between December of the second
				preceding year and December of the preceding year; and
														(II)4 percent.
														(D)DeductionsThe employer shall make only those
				deductions from the worker’s wages that are authorized by law or are reasonable
				and customary in the occupation and area of employment. The job offer shall
				specify all deductions not required by law which the employer will make from
				the worker’s wages.
												(E)Frequency of payThe employer shall pay the worker not less
				frequently than twice monthly, or in accordance with the prevailing practice in
				the area of employment, whichever is more frequent.
												(F)Hours and earnings statementsThe employer shall furnish to the worker,
				on or before each payday, in 1 or more written statements—
													(i)the worker’s total earnings for the pay
				period;
													(ii)the worker’s hourly rate of pay, piece rate
				of pay, or both;
													(iii)the hours of employment which have been
				offered to the worker (broken out by hours offered in accordance with and over
				and above the three-quarters guarantee described in paragraph (4);
													(iv)the hours actually worked by the
				worker;
													(v)an itemization of the deductions made from
				the worker’s wages; and
													(vi)if piece rates of pay are used, the units
				produced daily.
													(G)Report on wage protectionsNot later than December 31, 2008, the
				Comptroller General of the United States shall prepare and transmit to the
				Secretary of Labor, the Committee on the Judiciary of the Senate, and Committee
				on the Judiciary of the House of Representatives, a report that
				addresses—
													(i)whether the employment of H–2A or
				unauthorized aliens in the United States agricultural work force has depressed
				United States farm worker wages below the levels that would otherwise have
				prevailed if alien farm workers had not been employed in the United
				States;
													(ii)whether an adverse effect wage rate is
				necessary to prevent wages of United States farm workers in occupations in
				which H–2A workers are employed from falling below the wage levels that would
				have prevailed in the absence of the employment of H–2A workers in those
				occupations;
													(iii)whether alternative wage standards, such as
				a prevailing wage standard, would be sufficient to prevent wages in occupations
				in which H–2A workers are employed from falling below the wage level that would
				have prevailed in the absence of H–2A employment;
													(iv)whether any changes are warranted in the
				current methodologies for calculating the adverse effect wage rate and the
				prevailing wage; and
													(v)recommendations for future wage protection
				under this section.
													(H)Commission on wage standards
													(i)EstablishmentThere is established the Commission on
				Agricultural Wage Standards under the H–2A program (in this subparagraph
				referred to as the Commission).
													(ii)CompositionThe Commission shall consist of 10 members
				as follows:
														(I)4 representatives of agricultural employers
				and 1 representative of the Department of Agriculture, each appointed by the
				Secretary of Agriculture.
														(II)4 representatives of agricultural workers
				and 1 representative of the Department of Labor, each appointed by the
				Secretary of Labor.
														(iii)FunctionsThe Commission shall conduct a study that
				shall address—
														(I)whether the employment of H–2A or
				unauthorized aliens in the United States agricultural workforce has depressed
				United States farm worker wages below the levels that would otherwise have
				prevailed if alien farm workers had not been employed in the United
				States;
														(II)whether an adverse effect wage rate is
				necessary to prevent wages of United States farm workers in occupations in
				which H–2A workers are employed from falling below the wage levels that would
				have prevailed in the absence of the employment of H–2A workers in those
				occupations;
														(III)whether alternative wage standards, such as
				a prevailing wage standard, would be sufficient to prevent wages in occupations
				in which H–2A workers are employed from falling below the wage level that would
				have prevailed in the absence of H–2A employment;
														(IV)whether any changes are warranted in the
				current methodologies for calculating the adverse effect wage rate and the
				prevailing wage rate; and
														(V)recommendations for future wage protection
				under this section.
														(iv)Final reportNot later than December 31, 2008, the
				Commission shall submit a report to the Congress setting forth the findings of
				the study conducted under clause (iii).
													(v)Termination dateThe Commission shall terminate upon
				submitting its final report.
													(4)Guarantee of employment
												(A)Offer to workerThe employer shall guarantee to offer the
				worker employment for the hourly equivalent of at least three-fourths of the
				work days of the total period of employment, beginning with the first work day
				after the arrival of the worker at the place of employment and ending on the
				expiration date specified in the job offer. For purposes of this subparagraph,
				the hourly equivalent means the number of hours in the work days as stated in
				the job offer and shall exclude the worker’s Sabbath and Federal holidays. If
				the employer affords the United States or H–2A worker less employment than that
				required under this paragraph, the employer shall pay such worker the amount
				which the worker would have earned had the worker, in fact, worked for the
				guaranteed number of hours.
												(B)Failure to workAny hours which the worker fails to work,
				up to a maximum of the number of hours specified in the job offer for a work
				day, when the worker has been offered an opportunity to do so, and all hours of
				work actually performed (including voluntary work in excess of the number of
				hours specified in the job offer in a work day, on the worker’s Sabbath, or on
				Federal holidays) may be counted by the employer in calculating whether the
				period of guaranteed employment has been met.
												(C)Abandonment of employment, termination for
				causeIf the worker
				voluntarily abandons employment before the end of the contract period, or is
				terminated for cause, the worker is not entitled to the three-fourths
				guarantee described in subparagraph (A).
												(D)Contract impossibilityIf, before the expiration of the period of
				employment specified in the job offer, the services of the worker are no longer
				required for reasons beyond the control of the employer due to any form of
				natural disaster, including but not limited to a flood, hurricane, freeze,
				earthquake, fire, drought, plant or animal disease or pest infestation, or
				regulatory drought, before the guarantee in subparagraph (A) is fulfilled, the
				employer may terminate the worker’s employment. In the event of such
				termination, the employer shall fulfill the employment guarantee in
				subparagraph (A) for the work days that have elapsed from the first work day
				after the arrival of the worker to the termination of employment. In such
				cases, the employer will make efforts to transfer the United States worker to
				other comparable employment acceptable to the worker. If such transfer is not
				effected, the employer shall provide the return transportation required in
				paragraph (2)(D).
												(5)Motor vehicle safety
												(A)Mode of transportation subject to
				coverage
													(i)In generalExcept as provided in clauses (iii) and
				(iv), this subsection applies to any H–2A employer that uses or causes to be
				used any vehicle to transport an H–2A worker within the United States.
													(ii)Defined termIn this paragraph, the term uses or
				causes to be used—
														(I)applies only to transportation provided by
				an H–2A employer to an H–2A worker, or by a farm labor contractor to an H–2A
				worker at the request or direction of an H–2A employer; and
														(II)does not apply to—
															(aa)transportation provided, or transportation
				arrangements made, by an H–2A worker, unless the employer specifically
				requested or arranged such transportation; or
															(bb)car pooling arrangements made by H–2A
				workers themselves, using 1 of the workers’ own vehicles, unless specifically
				requested by the employer directly or through a farm labor contractor.
															(iii)ClarificationProviding a job offer to an H–2A worker
				that causes the worker to travel to or from the place of employment, or the
				payment or reimbursement of the transportation costs of an H–2A worker by an
				H–2A employer, shall not constitute an arrangement of, or participation in,
				such transportation.
													(iv)Agricultural machinery and equipment
				excludedThis subsection does
				not apply to the transportation of an H–2A worker on a tractor, combine,
				harvester, picker, or other similar machinery or equipment while such worker is
				actually engaged in the planting, cultivating, or harvesting of agricultural
				commodities or the care of livestock or poultry or engaged in transportation
				incidental thereto.
													(v)Common carriers excludedThis subsection does not apply to common
				carrier motor vehicle transportation in which the provider holds itself out to
				the general public as engaging in the transportation of passengers for hire and
				holds a valid certification of authorization for such purposes from an
				appropriate Federal, State, or local agency.
													(B)Applicability of standards, licensing, and
				insurance requirements
													(i)In generalWhen using, or causing to be used, any
				vehicle for the purpose of providing transportation to which this subparagraph
				applies, each employer shall—
														(I)ensure that each such vehicle conforms to
				the standards prescribed by the Secretary of Labor under section 401(b) of the
				Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1841(b)) and
				other applicable Federal and State safety standards;
														(II)ensure that each driver has a valid and
				appropriate license, as provided by State law, to operate the vehicle;
				and
														(III)have an insurance policy or a liability
				bond that is in effect which insures the employer against liability for damage
				to persons or property arising from the ownership, operation, or causing to be
				operated, of any vehicle used to transport any H–2A worker.
														(ii)Amount of insurance requiredThe level of insurance required shall be
				determined by the Secretary of Labor pursuant to regulations to be issued under
				this subsection.
													(iii)Effect of workers’ compensation
				coverageIf the employer of
				any H–2A worker provides workers’ compensation coverage for such worker in the
				case of bodily injury or death as provided by State law, the following
				adjustments in the requirements of subparagraph (B)(i)(III) relating to having
				an insurance policy or liability bond apply:
														(I)No insurance policy or liability bond shall
				be required of the employer, if such workers are transported only under
				circumstances for which there is coverage under such State law.
														(II)An insurance policy or liability bond shall
				be required of the employer for circumstances under which coverage for the
				transportation of such workers is not provided under such State law.
														(c)Compliance With Labor LawsAn employer shall assure that, except as
				otherwise provided in this section, the employer will comply with all
				applicable Federal, State, and local labor laws, including laws affecting
				migrant and seasonal agricultural workers, with respect to all United States
				workers and alien workers employed by the employer, except that a violation of
				this assurance shall not constitute a violation of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.).
										(d)Copy of Job OfferThe employer shall provide to the worker,
				not later than the day the work commences, a copy of the employer’s application
				and job offer described in section 218(a), or, if the employer will require the
				worker to enter into a separate employment contract covering the employment in
				question, such separate employment contract.
										(e)Range Production of LivestockNothing in this section, section 218, or
				section 218F shall preclude the Secretary of Labor and the Secretary from
				continuing to apply special procedures and requirements to the admission and
				employment of aliens in occupations involving the range production of
				livestock.
										218F.Procedure for admission and extension of
				stay of h–2a workers
										(a)Petitioning for AdmissionAn employer, or an association acting as an
				agent or joint employer for its members, that seeks the admission into the
				United States of an H–2A worker may file a petition with the Secretary. The
				petition shall be accompanied by an accepted and currently valid certification
				provided by the Secretary of Labor under section 218(e)(2)(B) covering the
				petitioner.
										(b)Expedited Adjudication by the
				SecretaryThe Secretary shall
				establish a procedure for expedited adjudication of petitions filed under
				subsection (a) and within 7 working days shall, by fax, cable, or other means
				assuring expedited delivery, transmit a copy of notice of action on the
				petition to the petitioner and, in the case of approved petitions, to the
				appropriate immigration officer at the port of entry or United States consulate
				(as the case may be) where the petitioner has indicated that the alien
				beneficiary (or beneficiaries) will apply for a visa or admission to the United
				States.
										(c)Criteria for Admissibility
											(1)In generalAn H–2A worker shall be considered
				admissible to the United States if the alien is otherwise admissible under this
				section, section 218, and section 218E, and the alien is not ineligible under
				paragraph (2).
											(2)DisqualificationAn alien shall be considered inadmissible
				to the United States and ineligible for nonimmigrant status under section
				101(a)(15)(H)(ii)(a) if the alien has, at any time during the past 5
				years—
												(A)violated a material provision of this
				section, including the requirement to promptly depart the United States when
				the alien’s authorized period of admission under this section has expired;
				or
												(B)otherwise violated a term or condition of
				admission into the United States as a nonimmigrant, including overstaying the
				period of authorized admission as such a nonimmigrant.
												(3)Waiver of ineligibility for unlawful
				presence
												(A)In generalAn alien who has not previously been
				admitted into the United States pursuant to this section, and who is otherwise
				eligible for admission in accordance with paragraphs (1) and (2), shall not be
				deemed inadmissible by virtue of section 212(a)(9)(B). If an alien described in
				the preceding sentence is present in the United States, the alien may apply
				from abroad for H–2A status, but may not be granted that status in the United
				States.
												(B)Maintenance of waiverAn alien provided an initial waiver of
				ineligibility pursuant to subparagraph (A) shall remain eligible for such
				waiver unless the alien violates the terms of this section or again becomes
				ineligible under section 212(a)(9)(B) by virtue of unlawful presence in the
				United States after the date of the initial waiver of ineligibility pursuant to
				subparagraph (A).
												(d)Period of Admission
											(1)In generalThe alien shall be admitted for the period
				of employment in the application certified by the Secretary of Labor pursuant
				to section 218(e)(2)(B), not to exceed 10 months, supplemented by a period of
				not more than 1 week before the beginning of the period of employment for the
				purpose of travel to the work site and a period of 14 days following the period
				of employment for the purpose of departure or extension based on a subsequent
				offer of employment, except that—
												(A)the alien is not authorized to be employed
				during such 14-day period except in the employment for which the alien was
				previously authorized; and
												(B)the total period of employment, including
				such 14-day period, may not exceed 10 months.
												(2)ConstructionNothing in this subsection shall limit the
				authority of the Secretary to extend the stay of the alien under any other
				provision of this Act.
											(e)Abandonment of Employment
											(1)In generalAn alien admitted or provided status under
				section 101(a)(15)(H)(ii)(a) who abandons the employment which was the basis
				for such admission or status shall be considered to have failed to maintain
				nonimmigrant status as an H–2A worker and shall depart the United States or be
				subject to removal under section 237(a)(1)(C)(i).
											(2)Report by employerThe employer, or association acting as
				agent for the employer, shall notify the Secretary not later than 7 days after
				an H–2A worker prematurely abandons employment.
											(3)Removal by the secretaryThe Secretary shall promptly remove from
				the United States any H–2A worker who violates any term or condition of the
				worker’s nonimmigrant status.
											(4)Voluntary terminationNotwithstanding paragraph (1), an alien may
				voluntarily terminate his or her employment if the alien promptly departs the
				United States upon termination of such employment.
											(f)Replacement of Alien
											(1)In generalUpon presentation of the notice to the
				Secretary required by subsection (e)(2), the Secretary of State shall promptly
				issue a visa to, and the Secretary shall admit into the United States, an
				eligible alien designated by the employer to replace an H–2A worker—
												(A)who abandons or prematurely terminates
				employment; or
												(B)whose employment is terminated after a
				United States worker is employed pursuant to section 218(b)(2)(H)(iii), if the
				United States worker voluntarily departs before the end of the period of
				intended employment or if the employment termination is for a lawful
				job-related reason.
												(2)ConstructionNothing in this subsection is intended to
				limit any preference required to be accorded United States workers under any
				other provision of this Act.
											(g)Identification Document
											(1)In generalEach alien authorized to be admitted under
				section 101(a)(15)(H)(ii)(a) shall be provided an identification and employment
				eligibility document to verify eligibility for employment in the United States
				and verify such person’s proper identity.
											(2)RequirementsNo identification and employment
				eligibility document may be issued which does not meet the following
				requirements:
												(A)The document shall be capable of reliably
				determining whether—
													(i)the individual with the identification and
				employment eligibility document whose eligibility is being verified is in fact
				eligible for employment;
													(ii)the individual whose eligibility is being
				verified is claiming the identity of another person; and
													(iii)the individual whose eligibility is being
				verified is authorized to be admitted into, and employed in, the United States
				as an H–2A worker.
													(B)The document shall be in a form that is
				resistant to counterfeiting and to tampering.
												(C)The document shall—
													(i)be compatible with other databases of the
				Secretary for the purpose of excluding aliens from benefits for which they are
				not eligible and determining whether the alien is unlawfully present in the
				United States; and
													(ii)be compatible with law enforcement
				databases to determine if the alien has been convicted of criminal
				offenses.
													(h)Extension of Stay of H–2A Aliens in the
				United States
											(1)Extension of stayIf an employer seeks approval to employ an
				H–2A alien who is lawfully present in the United States, the petition filed by
				the employer or an association pursuant to subsection (a), shall request an
				extension of the alien’s stay and a change in the alien’s employment.
											(2)Limitation on filing a petition for
				extension of stayA petition
				may not be filed for an extension of an alien’s stay—
												(A)for a period of more than 10 months;
				or
												(B)to a date that is more than 3 years after
				the date of the alien’s last admission to the United States under this
				section.
												(3)Work authorization upon filing a petition
				for extension of stay
												(A)In generalAn alien who is lawfully present in the
				United States may commence the employment described in a petition under
				paragraph (1) on the date on which the petition is filed.
												(B)DefinitionFor purposes of subparagraph (A), the term
				file means sending the petition by certified mail via the United
				States Postal Service, return receipt requested, or delivered by guaranteed
				commercial delivery which will provide the employer with a documented
				acknowledgment of the date of receipt of the petition.
												(C)Handling of petitionThe employer shall provide a copy of the
				employer’s petition to the alien, who shall keep the petition with the alien’s
				identification and employment eligibility document as evidence that the
				petition has been filed and that the alien is authorized to work in the United
				States.
												(D)Approval of petitionUpon approval of a petition for an
				extension of stay or change in the alien’s authorized employment, the Secretary
				shall provide a new or updated employment eligibility document to the alien
				indicating the new validity date, after which the alien is not required to
				retain a copy of the petition.
												(4)Limitation on employment authorization of
				aliens without valid identification and employment eligibility
				documentAn expired
				identification and employment eligibility document, together with a copy of a
				petition for extension of stay or change in the alien’s authorized employment
				that complies with the requirements of paragraph (1), shall constitute a valid
				work authorization document for a period of not more than 60 days beginning on
				the date on which such petition is filed, after which time only a currently
				valid identification and employment eligibility document shall be
				acceptable.
											(5)Limitation on an individual’s stay in
				status
												(A)Maximum
				periodThe maximum continuous
				period of authorized status as an H–2A worker (including any extensions) is 3
				years.
												(B)Requirement to remain outside the united
				states
													(i)In generalSubject to clause (ii), in the case of an
				alien outside the United States whose period of authorized status as an H–2A
				worker (including any extensions) has expired, the alien may not again apply
				for admission to the United States as an H–2A worker unless the alien has
				remained outside the United States for a continuous period equal to at least
				1/5 the duration of the alien’s previous period of
				authorized status as an H–2A worker (including any extensions).
													(ii)ExceptionClause (i) shall not apply in the case of
				an alien if the alien’s period of authorized status as an H–2A worker
				(including any extensions) was for a period of not more than 10 months and such
				alien has been outside the United States for at least 2 months during the 12
				months preceding the date the alien again is applying for admission to the
				United States as an H–2A worker.
													(i)Special Rules for Aliens Employed as
				Sheepherders, Goat Herders, or Dairy WorkersNotwithstanding any provision of the
				AgJOBS Act of 2007, an alien
				admitted under section 101(a)(15)(H)(ii)(a) for employment as a sheepherder,
				goat herder, or dairy worker—
											(1)may be admitted for an initial period of 12
				months;
											(2)subject to subsection (j)(5), may have such
				initial period of admission extended for a period of up to 3 years; and
											(3)shall not be subject to the requirements of
				subsection (h)(5) (relating to periods of absence from the United
				States).
											(j)Adjustment to Lawful Permanent Resident
				Status for Aliens Employed as Sheepherders, Goat Herders, or Dairy
				Workers
											(1)Eligible
				alienFor purposes of this
				subsection, the term eligible alien means an alien—
												(A)having nonimmigrant status under section
				101(a)(15)(H)(ii)(a) based on employment as a sheepherder, goat herder, or
				dairy worker;
												(B)who has maintained such nonimmigrant status
				in the United States for a cumulative total of 36 months (excluding any period
				of absence from the United States); and
												(C)who is seeking to receive an immigrant visa
				under section 203(b)(3)(A)(iii).
												(2)Classification petitionIn the case of an eligible alien, the
				petition under section 204 for classification under section 203(b)(3)(A)(iii)
				may be filed by—
												(A)the alien’s employer on behalf of an
				eligible alien; or
												(B)the eligible alien.
												(3)No labor certification
				requiredNotwithstanding
				section 203(b)((3)(C), no determination under section 212(a)(5)(A) is required
				with respect to an immigrant visa described in paragraph (1)(C) for an eligible
				alien.
											(4)Effect of petitionThe filing of a petition described in
				paragraph (2) or an application for adjustment of status based on the approval
				of such a petition, shall not constitute evidence of an alien’s ineligibility
				for nonimmigrant status under section 101(a)(15)(H)(ii)(a).
											(5)Extension of stayThe Secretary of Homeland Security shall
				extend the stay of an eligible alien having a pending or approved
				classification petition described in paragraph (2) in 1-year increments until a
				final determination is made on the alien’s eligibility for adjustment of status
				to that of an alien lawfully admitted for permanent residence.
											(6)ConstructionNothing in this subsection shall be
				construed to prevent an eligible alien from seeking adjustment of status in
				accordance with any other provision of law.
											218G.Worker protections and labor standards
				enforcement
										(a)Enforcement Authority
											(1)Investigation of complaints
												(A)Aggrieved person or third-party
				complaintsThe Secretary of
				Labor shall establish a process for the receipt, investigation, and disposition
				of complaints respecting a petitioner’s failure to meet a condition specified
				in section 218(b), or an employer’s misrepresentation of material facts in an
				application under section 218(a). Complaints may be filed by any aggrieved
				person or organization (including bargaining representatives). No investigation
				or hearing shall be conducted on a complaint concerning such a failure or
				misrepresentation unless the complaint was filed not later than 12 months after
				the date of the failure, or misrepresentation, respectively. The Secretary of
				Labor shall conduct an investigation under this subparagraph if there is
				reasonable cause to believe that such a failure or misrepresentation has
				occurred.
												(B)Determination on complaintUnder such process, the Secretary of Labor
				shall provide, within 30 days after the date such a complaint is filed, for a
				determination as to whether or not a reasonable basis exists to make a finding
				described in subparagraph (C), (D), (E), or (H). If the Secretary of Labor
				determines that such a reasonable basis exists, the Secretary of Labor shall
				provide for notice of such determination to the interested parties and an
				opportunity for a hearing on the complaint, in accordance with section 556 of
				title 5, United States Code, within 60 days after the date of the
				determination. If such a hearing is requested, the Secretary of Labor shall
				make a finding concerning the matter not later than 60 days after the date of
				the hearing. In the case of similar complaints respecting the same applicant,
				the Secretary of Labor may consolidate the hearings under this subparagraph on
				such complaints.
												(C)Failures to meet conditionsIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, a failure to meet a condition of
				paragraph (1)(A), (1)(B), (1)(D), (1)(F), (2)(A), (2)(B), or (2)(G) of section
				218(b), a substantial failure to meet a condition of paragraph (1)(C), (1)(E),
				(2)(C), (2)(D), (2)(E), or (2)(H) of section 218(b), or a material
				misrepresentation of fact in an application under section 218(a)—
													(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $1,000 per violation) as the Secretary of Labor determines to be
				appropriate; and
													(ii)the Secretary may disqualify the employer
				from the employment of aliens described in section 101(a)(15)(H)(ii)(a) for a
				period of 1 year.
													(D)Willful failures and willful
				misrepresentationsIf the
				Secretary of Labor finds, after notice and opportunity for hearing, a willful
				failure to meet a condition of section 218(b), a willful misrepresentation of a
				material fact in an application under section 218(a), or a violation of
				subsection (d)(1)—
													(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $5,000 per violation) as the Secretary of Labor determines to be
				appropriate;
													(ii)the Secretary of Labor may seek appropriate
				legal or equitable relief to effectuate the purposes of subsection (d)(1);
				and
													(iii)the Secretary may disqualify the employer
				from the employment of H–2A workers for a period of 2 years.
													(E)Displacement of united states
				workersIf the Secretary of
				Labor finds, after notice and opportunity for hearing, a willful failure to
				meet a condition of section 218(b) or a willful misrepresentation of a material
				fact in an application under section 218(a), in the course of which failure or
				misrepresentation the employer displaced a United States worker employed by the
				employer during the period of employment on the employer’s application under
				section 218(a) or during the period of 30 days preceding such period of
				employment—
													(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $15,000 per violation) as the Secretary of Labor determines to be
				appropriate; and
													(ii)the Secretary may disqualify the employer
				from the employment of H–2A workers for a period of 3 years.
													(F)Limitations on civil money
				penaltiesThe Secretary of
				Labor shall not impose total civil money penalties with respect to an
				application under section 218(a) in excess of $90,000.
												(G)Failures to pay wages or required
				benefitsIf the Secretary of
				Labor finds, after notice and opportunity for a hearing, that the employer has
				failed to pay the wages, or provide the housing allowance, transportation,
				subsistence reimbursement, or guarantee of employment, required under section
				218E(b), the Secretary of Labor shall assess payment of back wages, or other
				required benefits, due any United States worker or H–2A worker employed by the
				employer in the specific employment in question. The back wages or other
				required benefits under section 218E(b) shall be equal to the difference
				between the amount that should have been paid and the amount that actually was
				paid to such worker.
												(2)Statutory constructionNothing in this section shall be construed
				as limiting the authority of the Secretary of Labor to conduct any compliance
				investigation under any other labor law, including any law affecting migrant
				and seasonal agricultural workers, or, in the absence of a complaint under this
				section, under section 218 or 218E.
											(b)Rights Enforceable by Private Right of
				ActionH–2A workers may
				enforce the following rights through the private right of action provided in
				subsection (c), and no other right of action shall exist under Federal or State
				law to enforce such rights:
											(1)The providing of housing or a housing
				allowance as required under section 218E(b)(1).
											(2)The reimbursement of transportation as
				required under section 218E(b)(2).
											(3)The payment of wages required under section
				218E(b)(3) when due.
											(4)The benefits and material terms and
				conditions of employment expressly provided in the job offer described in
				section 218(a)(2), not including the assurance to comply with other Federal,
				State, and local labor laws described in section 218E(c), compliance with which
				shall be governed by the provisions of such laws.
											(5)The guarantee of employment required under
				section 218E(b)(4).
											(6)The motor vehicle safety requirements under
				section 218E(b)(5).
											(7)The prohibition of discrimination under
				subsection (d)(2).
											(c)Private Right of Action
											(1)MediationUpon the filing of a complaint by an H–2A
				worker aggrieved by a violation of rights enforceable under subsection (b), and
				within 60 days of the filing of proof of service of the complaint, a party to
				the action may file a request with the Federal Mediation and Conciliation
				Service to assist the parties in reaching a satisfactory resolution of all
				issues involving all parties to the dispute. Upon a filing of such request and
				giving of notice to the parties, the parties shall attempt mediation within the
				period specified in subparagraph (B).
												(A)Mediation servicesThe Federal Mediation and Conciliation
				Service shall be available to assist in resolving disputes arising under
				subsection (b) between H–2A workers and agricultural employers without charge
				to the parties.
												(B)90-day limitThe Federal Mediation and Conciliation
				Service may conduct mediation or other non-binding dispute resolution
				activities for a period not to exceed 90 days beginning on the date on which
				the Federal Mediation and Conciliation Service receives the request for
				assistance unless the parties agree to an extension of this period of
				time.
												(C)Authorization
													(i)In generalSubject to clause (ii), there are
				authorized to be appropriated to the Federal Mediation and Conciliation Service
				$500,000 for each fiscal year to carry out this section.
													(ii)MediationNotwithstanding any other provision of law,
				the Director of the Federal Mediation and Conciliation Service is authorized to
				conduct the mediation or other dispute resolution activities from any other
				appropriated funds available to the Director and to reimburse such appropriated
				funds when the funds are appropriated pursuant to this authorization, such
				reimbursement to be credited to appropriations currently available at the time
				of receipt.
													(2)Maintenance of civil action in district
				court by aggrieved personAn
				H–2A worker aggrieved by a violation of rights enforceable under subsection (b)
				by an agricultural employer or other person may file suit in any district court
				of the United States having jurisdiction of the parties, without regard to the
				amount in controversy, without regard to the citizenship of the parties, and
				without regard to the exhaustion of any alternative administrative remedies
				under this Act, not later than 3 years after the date the violation
				occurs.
											(3)ElectionAn H–2A worker who has filed an
				administrative complaint with the Secretary of Labor may not maintain a civil
				action under paragraph (2) unless a complaint based on the same violation filed
				with the Secretary of Labor under subsection (a)(1) is withdrawn before the
				filing of such action, in which case the rights and remedies available under
				this subsection shall be exclusive.
											(4)Preemption of state contract
				rightsNothing in this Act
				shall be construed to diminish the rights and remedies of an H–2A worker under
				any other Federal or State law or regulation or under any collective bargaining
				agreement, except that no court or administrative action shall be available
				under any State contract law to enforce the rights created by this Act.
											(5)Waiver of rights prohibitedAgreements by employees purporting to waive
				or modify their rights under this Act shall be void as contrary to public
				policy, except that a waiver or modification of the rights or obligations in
				favor of the Secretary of Labor shall be valid for purposes of the enforcement
				of this Act. The preceding sentence may not be construed to prohibit agreements
				to settle private disputes or litigation.
											(6)Award of damages or other equitable
				relief
												(A)If the court finds that the respondent has
				intentionally violated any of the rights enforceable under subsection (b), it
				shall award actual damages, if any, or equitable relief.
												(B)Any civil action brought under this section
				shall be subject to appeal as provided in chapter 83 of title 28, United States
				Code.
												(7)Workers’ compensation benefits; exclusive
				remedy
												(A)Notwithstanding any other provision of this
				section, where a State’s workers’ compensation law is applicable and coverage
				is provided for an H–2A worker, the workers’ compensation benefits shall be the
				exclusive remedy for the loss of such worker under this section in the case of
				bodily injury or death in accordance with such State’s workers’ compensation
				law.
												(B)The exclusive remedy prescribed in
				subparagraph (A) precludes the recovery under paragraph (6) of actual damages
				for loss from an injury or death but does not preclude other equitable relief,
				except that such relief shall not include back or front pay or in any manner,
				directly or indirectly, expand or otherwise alter or affect—
													(i)a recovery under a State workers’
				compensation law; or
													(ii)rights conferred under a State workers’
				compensation law.
													(8)Tolling of statute of
				limitationsIf it is
				determined under a State workers’ compensation law that the workers’
				compensation law is not applicable to a claim for bodily injury or death of an
				H–2A worker, the statute of limitations for bringing an action for actual
				damages for such injury or death under subsection (c) shall be tolled for the
				period during which the claim for such injury or death under such State
				workers’ compensation law was pending. The statute of limitations for an action
				for actual damages or other equitable relief arising out of the same
				transaction or occurrence as the injury or death of the H–2A worker shall be
				tolled for the period during which the claim for such injury or death was
				pending under the State workers’ compensation law.
											(9)Preclusive effectAny settlement by an H–2A worker and an
				H–2A employer or any person reached through the mediation process required
				under subsection (c)(1) shall preclude any right of action arising out of the
				same facts between the parties in any Federal or State court or administrative
				proceeding, unless specifically provided otherwise in the settlement
				agreement.
											(10)SettlementsAny settlement by the Secretary of Labor
				with an H–2A employer on behalf of an H–2A worker of a complaint filed with the
				Secretary of Labor under this section or any finding by the Secretary of Labor
				under subsection (a)(1)(B) shall preclude any right of action arising out of
				the same facts between the parties under any Federal or State court or
				administrative proceeding, unless specifically provided otherwise in the
				settlement agreement.
											(d)Discrimination Prohibited
											(1)In generalIt is a violation of this subsection for
				any person who has filed an application under section 218(a), to intimidate,
				threaten, restrain, coerce, blacklist, discharge, or in any other manner
				discriminate against an employee (which term, for purposes of this subsection,
				includes a former employee and an applicant for employment) because the
				employee has disclosed information to the employer, or to any other person,
				that the employee reasonably believes evidences a violation of section 218 or
				218E or any rule or regulation pertaining to section 218 or 218E, or because
				the employee cooperates or seeks to cooperate in an investigation or other
				proceeding concerning the employer’s compliance with the requirements of
				section 218 or 218E or any rule or regulation pertaining to either of such
				sections.
											(2)Discrimination against h–2a
				workersIt is a violation of
				this subsection for any person who has filed an application under section
				218(a), to intimidate, threaten, restrain, coerce, blacklist, discharge, or in
				any manner discriminate against an H–2A employee because such worker has, with
				just cause, filed a complaint with the Secretary of Labor regarding a denial of
				the rights enumerated and enforceable under subsection (b) or instituted, or
				caused to be instituted, a private right of action under subsection (c)
				regarding the denial of the rights enumerated under subsection (b), or has
				testified or is about to testify in any court proceeding brought under
				subsection (c).
											(e)Authorization To Seek Other Appropriate
				EmploymentThe Secretary of
				Labor and the Secretary shall establish a process under which an H–2A worker
				who files a complaint regarding a violation of subsection (d) and is otherwise
				eligible to remain and work in the United States may be allowed to seek other
				appropriate employment in the United States for a period not to exceed the
				maximum period of stay authorized for such nonimmigrant classification.
										(f)Role of Associations
											(1)Violation by a member of an
				associationAn employer on
				whose behalf an application is filed by an association acting as its agent is
				fully responsible for such application, and for complying with the terms and
				conditions of sections 218 and 218E, as though the employer had filed the
				application itself. If such an employer is determined, under this section, to
				have committed a violation, the penalty for such violation shall apply only to
				that member of the association unless the Secretary of Labor determines that
				the association or other member participated in, had knowledge, or reason to
				know, of the violation, in which case the penalty shall be invoked against the
				association or other association member as well.
											(2)Violations by an association acting as an
				employerIf an association
				filing an application as a sole or joint employer is determined to have
				committed a violation under this section, the penalty for such violation shall
				apply only to the association unless the Secretary of Labor determines that an
				association member or members participated in or had knowledge, or reason to
				know of the violation, in which case the penalty shall be invoked against the
				association member or members as well.
											218H.DefinitionsFor purposes of this section, section 218,
				and sections 218E through 218G:
										(1)Agricultural employmentThe term agricultural
				employment means any service or activity that is considered to be
				agricultural under section 3(f) of the Fair Labor Standards Act of 1938 (29
				U.S.C. 203(f)) or agricultural labor under section 3121(g) of the Internal
				Revenue Code of 1986 (26 U.S.C. 3121(g)). For purposes of this paragraph,
				agricultural employment includes employment under section
				101(a)(15)(H)(ii)(a).
										(2)Bona fide unionThe term bona fide union means
				any organization in which employees participate and which exists for the
				purpose of dealing with employers concerning grievances, labor disputes, wages,
				rates of pay, hours of employment, or other terms and conditions of work for
				agricultural employees. Such term does not include an organization formed,
				created, administered, supported, dominated, financed, or controlled by an
				employer or employer association or its agents or representatives.
										(3)DisplaceThe term displace, in the case
				of an application with respect to 1 or more H–2A workers by an employer, means
				laying off a United States worker from a job for which the H–2A worker or
				workers is or are sought.
										(4)EligibleThe term eligible, when used
				with respect to an individual, means an individual who is not an unauthorized
				alien (as defined in section 274A).
										(5)EmployerThe term employer means any
				person or entity, including any farm labor contractor and any agricultural
				association, that employs workers in agricultural employment.
										(6)H–2A employerThe term H–2A employer means
				an employer who seeks to hire 1 or more nonimmigrant aliens described in
				section 101(a)(15)(H)(ii)(a).
										(7)H–2A workerThe term H–2A worker means a
				nonimmigrant described in section 101(a)(15)(H)(ii)(a).
										(8)Job opportunityThe term job opportunity means
				a job opening for temporary full-time employment at a place in the United
				States to which United States workers can be referred.
										(9)Lays off
											(A)In generalThe term lays off, with
				respect to a worker—
												(i)means to cause the worker’s loss of
				employment, other than through a discharge for inadequate performance,
				violation of workplace rules, cause, voluntary departure, voluntary retirement,
				contract impossibility (as described in section 218E(b)(4)(D)), or temporary
				layoffs due to weather, markets, or other temporary conditions; but
												(ii)does not include any situation in which the
				worker is offered, as an alternative to such loss of employment, a similar
				employment opportunity with the same employer (or, in the case of a placement
				of a worker with another employer under section 218(b)(2)(E), with either
				employer described in such section) at equivalent or higher compensation and
				benefits than the position from which the employee was discharged, regardless
				of whether or not the employee accepts the offer.
												(B)Statutory constructionNothing in this paragraph is intended to
				limit an employee’s rights under a collective bargaining agreement or other
				employment contract.
											(10)Regulatory droughtThe term regulatory drought
				means a decision subsequent to the filing of the application under section 218
				by an entity not under the control of the employer making such filing which
				restricts the employer’s access to water for irrigation purposes and reduces or
				limits the employer’s ability to produce an agricultural commodity, thereby
				reducing the need for labor.
										(11)SeasonalLabor is performed on a
				seasonal basis if—
											(A)ordinarily, it pertains to or is of the
				kind exclusively performed at certain seasons or periods of the year;
				and
											(B)from its nature, it may not be continuous
				or carried on throughout the year.
											(12)SecretaryThe term Secretary means the
				Secretary of Homeland Security.
										(13)TemporaryA worker is employed on a
				temporary basis where the employment is intended not to exceed
				10 months.
										(14)United states workerThe term United States worker
				means any worker, whether a United States citizen or national, a lawfully
				admitted permanent resident alien, or any other alien, who is authorized to
				work in the job opportunity within the United States, except an alien admitted
				or otherwise provided status under section
				101(a)(15)(H)(ii)(a).
										.
							(b)Clerical amendmentsThe table of contents (8 U.S.C. 1101 et
			 seq.) is amended—
							(1)by striking the item relating to section
			 218 and inserting the following:
								
									
										Sec. 218. H–2A employer
				applications.
									
									.
								and(2)by inserting after the item relating to
			 section 218D, as added by section 601 of this Act, the following:
								
									
										Sec. 218E. H–2A employment
				requirements.
										Sec. 218F. Procedure for
				admission and extension of stay of H–2A workers.
										Sec. 218G. Worker protections
				and labor standards enforcement.
										Sec. 218H.
				Definitions.
									
									.
							3Miscellaneous provisions
					616.Determination and use of user fees
						(a)Schedule of FeesThe Secretary shall establish and
			 periodically adjust a schedule of fees for the employment of aliens under this
			 subtitle and the amendments made by this subtitle, and a collection process for
			 such fees from employers participating in the program provided under this
			 subtitle. Such fees shall be the only fees chargeable to employers for services
			 provided under this subtitle.
						(b)Determination of Schedule
							(1)In generalThe schedule under subsection (a) shall
			 reflect a fee rate based on the number of job opportunities indicated in the
			 employer’s application under section 218 of the Immigration and Nationality Act, as added by
			 section 615 of this Act, and sufficient to provide for the direct costs of
			 providing services related to an employer’s authorization to employ eligible
			 aliens pursuant to this subtitle, to include the certification of eligible
			 employers, the issuance of documentation, and the admission of eligible
			 aliens.
							(2)Procedure
								(A)In generalIn establishing and adjusting such a
			 schedule, the Secretary shall comply with Federal cost accounting and fee
			 setting standards.
								(B)Publication and commentThe Secretary shall publish in the Federal
			 Register an initial fee schedule and associated collection process and the cost
			 data or estimates upon which such fee schedule is based, and any subsequent
			 amendments thereto, pursuant to which public comment shall be sought and a
			 final rule issued.
								(c)Use of ProceedsNotwithstanding any other provision of law,
			 all proceeds resulting from the payment of the alien employment user fees shall
			 be available without further appropriation and shall remain available without
			 fiscal year limitation to reimburse the Secretary, the Secretary of State, and
			 the Secretary of Labor for the costs of carrying out sections 218 and 218F of
			 the Immigration and Nationality Act,
			 as added by section 615 of this Act, and the provisions of this
			 subtitle.
						617.Regulations
						(a)Regulations of the SecretaryThe Secretary shall consult with the
			 Secretary of Labor and the Secretary of Agriculture on all regulations to
			 implement the duties of the Secretary under this subtitle and the amendments
			 made by this subtitle.
						(b)Regulations of the Secretary of
			 StateThe Secretary of State
			 shall consult with the Secretary, the Secretary of Labor, and the Secretary of
			 Agriculture on all regulations to implement the duties of the Secretary of
			 State under this subtitle and the amendments made by this subtitle.
						(c)Regulations of the Secretary of
			 LaborThe Secretary of Labor
			 shall consult with the Secretary of Agriculture and the Secretary on all
			 regulations to implement the duties of the Secretary of Labor under this
			 subtitle and the amendments made by this subtitle.
						(d)Deadline for Issuance of
			 RegulationsAll regulations
			 to implement the duties of the Secretary, the Secretary of State, and the
			 Secretary of Labor created under sections 218, 218E, 218F, and 218G of the
			 Immigration and Nationality Act, as
			 added by section 615 of this Act, shall take effect on the effective date of
			 section 615 and shall be issued not later than 1 year after the date of
			 enactment of this Act.
						618.Report to CongressNot later than September 30 of each year,
			 the Secretary shall submit a report to Congress that identifies, for the
			 previous year—
						(1)the number of job opportunities approved
			 for employment of aliens admitted under section 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(H)(ii)(a)), and the number of workers actually admitted, by
			 State and by occupation;
						(2)the number of such aliens reported to have
			 abandoned employment pursuant to subsection 218F(e)(2) of such Act;
						(3)the number of such aliens who departed the
			 United States within the period specified in subsection 218F(d) of such
			 Act;
						(4)the number of aliens who applied for
			 adjustment of status pursuant to section 613(a);
						(5)the number of such aliens whose status was
			 adjusted under section 613(a);
						(6)the number of aliens who applied for
			 permanent residence pursuant to section 613(c); and
						(7)the number of such aliens who were approved
			 for permanent residence pursuant section 613(c).
						619.Effective date
						(a)In GeneralExcept as otherwise provided, sections 615
			 and 616 shall take effect 1 year after the date of the enactment of this
			 Act.
						(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall prepare and submit to the
			 appropriate committees of Congress a report that describes the measures being
			 taken and the progress made in implementing this subtitle.
						CDREAM Act of 2007
				621.Short titleThis subtitle may be cited as the
			 Development, Relief, and Education for Alien Minors Act of 2007
			 or the DREAM Act of
			 2007.
				622.DefinitionsIn this subtitle:
					(1)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given that term in
			 section 101 of the Higher Education Act of
			 1965 (20 U.S.C. 1001).
					(2)Uniformed servicesThe term uniformed services
			 has the meaning given that term in section 101(a) of title 10, United States
			 Code.
					623.Restoration of State option to determine
			 residency for purposes of higher education benefits
					(a)In GeneralSection 505 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is
			 repealed.
					(b)Effective
			 DateThe repeal under
			 subsection (a) shall take effect as if included in the enactment of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996.
					624.Cancellation of removal and adjustment of
			 status of certain long-term residents who entered the United States as
			 children
					(a)Special Rule for Certain Long-Term
			 Residents Who Entered the United States as Children
						(1)In generalNotwithstanding any other provision of law
			 and except as otherwise provided in this subtitle, the Secretary may cancel
			 removal of, and adjust to the status of an alien lawfully admitted for
			 permanent residence, subject to the conditional basis described in section 625,
			 an alien who is inadmissible or deportable from the United States, if the alien
			 demonstrates that—
							(A)the alien has been physically present in
			 the United States for a continuous period of not less than 5 years immediately
			 preceding the date of enactment of this Act, and had not yet reached the age of
			 16 years at the time of initial entry;
							(B)the alien has been a person of good moral
			 character since the time of application;
							(C)the alien—
								(i)is not inadmissible under paragraph (2),
			 (3), (6)(B), (6)(C), (6)(E), (6)(F), or (6)(G) of section 212(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)), or, if inadmissible solely under subparagraph (C) or (F) of
			 paragraph (6) of such subsection, the alien was under the age of 16 years at
			 the time the violation was committed; and
								(ii)is not deportable under paragraph (1)(E),
			 (1)(G), (2), (3)(B), (3)(C), (3)(D), (4), or (6) of section 237(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1227(a)), or, if deportable solely under subparagraphs (C) or (D) of
			 paragraph (3) of such subsection, the alien was under the age of 16 years at
			 the time the violation was committed;
								(D)the alien, at the time of application, has
			 been admitted to an institution of higher education in the United States, or
			 has earned a high school diploma or obtained a general education development
			 certificate in the United States; and
							(E)the alien has never been under a final
			 administrative or judicial order of exclusion, deportation, or removal, unless
			 the alien has remained in the United States under color of law or received the
			 order before attaining the age of 16 years.
							(2)WaiverThe Secretary may waive the grounds of
			 ineligibility under section 212(a)(6) of the Immigration and Nationality Act and the grounds
			 of deportability under paragraphs (1), (3), and (6) of section 237(a) of that
			 Act for humanitarian purposes or family unity or when it is otherwise in the
			 public interest.
						(3)ProceduresThe Secretary shall provide a procedure by
			 regulation allowing eligible individuals to apply affirmatively for the relief
			 available under this subsection without being placed in removal
			 proceedings.
						(b)Termination of Continuous
			 PeriodFor purposes of this
			 section, any period of continuous residence or continuous physical presence in
			 the United States of an alien who applies for cancellation of removal under
			 this section shall not terminate when the alien is served a notice to appear
			 under section 239(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1229(a)).
					(c)Treatment of Certain Breaks in
			 Presence
						(1)In generalAn alien shall be considered to have failed
			 to maintain continuous physical presence in the United States under subsection
			 (a) if the alien has departed from the United States for any period in excess
			 of 90 days or for any periods in the aggregate exceeding 180 days.
						(2)Extensions for exceptional
			 circumstancesThe Secretary
			 may extend the time periods described in paragraph (1) if the alien
			 demonstrates that the failure to timely return to the United States was due to
			 exceptional circumstances. The exceptional circumstances determined sufficient
			 to justify an extension should be no less compelling than serious illness of
			 the alien, or death or serious illness of a parent, grandparent, sibling, or
			 child.
						(d)Exemption From Numerical
			 LimitationsNothing in this
			 section may be construed to apply a numerical limitation on the number of
			 aliens who may be eligible for cancellation of removal or adjustment of status
			 under this section.
					(e)Regulations
						(1)Proposed regulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall publish proposed regulations
			 implementing this section. Such regulations shall be effective immediately on
			 an interim basis, but are subject to change and revision after public notice
			 and opportunity for a period for public comment.
						(2)Interim, final regulationsWithin a reasonable time after publication
			 of the interim regulations in accordance with paragraph (1), the Secretary
			 shall publish final regulations implementing this section.
						(f)Removal of AlienThe Secretary may not remove any alien who
			 has a pending application for conditional status under this subtitle.
					625.Conditional permanent resident
			 status
					(a)In General
						(1)Conditional basis for statusNotwithstanding any other provision of law,
			 and except as provided in section 626, an alien whose status has been adjusted
			 under section 624 to that of an alien lawfully admitted for permanent residence
			 shall be considered to have obtained such status on a conditional basis subject
			 to the provisions of this section. Such conditional permanent resident status
			 shall be valid for a period of 6 years, subject to termination under subsection
			 (b).
						(2)Notice of requirements
							(A)At time of obtaining permanent
			 residenceAt the time an
			 alien obtains permanent resident status on a conditional basis under paragraph
			 (1), the Secretary shall provide for notice to the alien regarding the
			 provisions of this section and the requirements of subsection (c) to have the
			 conditional basis of such status removed.
							(B)Effect of failure to provide
			 noticeThe failure of the
			 Secretary to provide a notice under this paragraph—
								(i)shall not affect the enforcement of the
			 provisions of this subtitle with respect to the alien; and
								(ii)shall not give rise to any private right of
			 action by the alien.
								(b)Termination of Status
						(1)In generalThe Secretary shall terminate the
			 conditional permanent resident status of any alien who obtained such status
			 under this subtitle, if the Secretary determines that the alien—
							(A)ceases to meet the requirements of
			 subparagraph (B) or (C) of section 624(a)(1);
							(B)has become a public charge; or
							(C)has received a dishonorable or other than
			 honorable discharge from the uniformed services.
							(2)Return to previous immigration
			 statusAny alien whose
			 conditional permanent resident status is terminated under paragraph (1) shall
			 return to the immigration status the alien had immediately prior to receiving
			 conditional permanent resident status under this subtitle.
						(c)Requirements of Timely Petition for Removal
			 of Condition
						(1)In generalIn order for the conditional basis of
			 permanent resident status obtained by an alien under subsection (a) to be
			 removed, the alien must file with the Secretary, in accordance with paragraph
			 (3), a petition which requests the removal of such conditional basis and which
			 provides, under penalty of perjury, the facts and information so that the
			 Secretary may make the determination described in paragraph (2)(A).
						(2)Adjudication of petition to remove
			 condition
							(A)In generalIf a petition is filed in accordance with
			 paragraph (1) for an alien, the Secretary shall make a determination as to
			 whether the alien meets the requirements set out in subparagraphs (A) through
			 (E) of subsection (d)(1).
							(B)Removal of conditional basis if favorable
			 determinationIf the
			 Secretary determines that the alien meets such requirements, the Secretary
			 shall notify the alien of such determination and immediately remove the
			 conditional basis of the status of the alien.
							(C)Termination if adverse
			 determinationIf the
			 Secretary determines that the alien does not meet such requirements, the
			 Secretary shall notify the alien of such determination and terminate the
			 conditional permanent resident status of the alien as of the date of the
			 determination.
							(3)Time to file petitionAn alien may petition to remove the
			 conditional basis to lawful resident status during the period beginning 180
			 days before and ending 2 years after either the date that is 6 years after the
			 date of the granting of conditional permanent resident status or any other
			 expiration date of the conditional permanent resident status as extended by the
			 Secretary in accordance with this subtitle. The alien shall be deemed in
			 conditional permanent resident status in the United States during the period in
			 which the petition is pending.
						(d)Details of Petition
						(1)Contents of petitionEach petition for an alien under subsection
			 (c)(1) shall contain information to permit the Secretary to determine whether
			 each of the following requirements is met:
							(A)The alien has demonstrated good moral
			 character during the entire period the alien has been a conditional permanent
			 resident.
							(B)The alien is in compliance with section
			 624(a)(1)(C).
							(C)The alien has not abandoned the alien’s
			 residence in the United States. The Secretary shall presume that the alien has
			 abandoned such residence if the alien is absent from the United States for more
			 than 365 days, in the aggregate, during the period of conditional residence,
			 unless the alien demonstrates that alien has not abandoned the alien’s
			 residence. An alien who is absent from the United States due to active service
			 in the uniformed services has not abandoned the alien’s residence in the United
			 States during the period of such service.
							(D)The alien has completed at least 1 of the
			 following:
								(i)The alien has acquired a degree from an
			 institution of higher education in the United States or has completed at least
			 2 years, in good standing, in a program for a bachelor’s degree or higher
			 degree in the United States.
								(ii)The alien has served in the uniformed
			 services for at least 2 years and, if discharged, has received an honorable
			 discharge.
								(E)The alien has provided a list of all of the
			 secondary educational institutions that the alien attended in the United
			 States.
							(2)Hardship exception
							(A)In generalThe Secretary may, in the Secretary’s
			 discretion, remove the conditional status of an alien if the alien—
								(i)satisfies the requirements of subparagraphs
			 (A), (B), and (C) of paragraph (1);
								(ii)demonstrates compelling circumstances for
			 the inability to complete the requirements described in paragraph (1)(D);
			 and
								(iii)demonstrates that the alien’s removal from
			 the United States would result in exceptional and extremely unusual hardship to
			 the alien or the alien’s spouse, parent, or child who is a citizen or a lawful
			 permanent resident of the United States.
								(B)ExtensionUpon a showing of good cause, the Secretary
			 may extend the period of the conditional resident status for the purpose of
			 completing the requirements described in paragraph (1)(D).
							(e)Treatment of Period for Purposes of
			 NaturalizationFor purposes
			 of title III of the Immigration and Nationality
			 Act (8 U.S.C. 1401 et seq.), in the case of an alien who is in the
			 United States as a lawful permanent resident on a conditional basis under this
			 section, the alien shall be considered to have been admitted as an alien
			 lawfully admitted for permanent residence and to be in the United States as an
			 alien lawfully admitted to the United States for permanent residence. However,
			 the conditional basis must be removed before the alien may apply for
			 naturalization.
					626.Retroactive benefitsIf, on the date of enactment of this Act, an
			 alien has satisfied all the requirements of subparagraphs (A) through (E) of
			 section 624(a)(1) and section 625(d)(1)(D), the Secretary may adjust the status
			 of the alien to that of a conditional resident in accordance with section 624.
			 The alien may petition for removal of such condition at the end of the
			 conditional residence period in accordance with section 625(c) if the alien has
			 met the requirements of subparagraphs (A), (B), and (C) of section 625(d)(1)
			 during the entire period of conditional residence.
				627.Exclusive jurisdiction
					(a)In GeneralThe Secretary shall have exclusive
			 jurisdiction to determine eligibility for relief under this subtitle, except
			 where the alien has been placed into deportation, exclusion, or removal
			 proceedings either prior to or after filing an application for relief under
			 this subtitle, in which case the Attorney General shall have exclusive
			 jurisdiction and shall assume all the powers and duties of the Secretary until
			 proceedings are terminated, or if a final order of deportation, exclusion, or
			 removal is entered the Secretary shall resume all powers and duties delegated
			 to the Secretary under this subtitle.
					(b)Stay of Removal of Certain Aliens Enrolled
			 in Primary or Secondary SchoolThe Attorney General shall stay the removal
			 proceedings of any alien who—
						(1)meets all the requirements of subparagraphs
			 (A), (B), (C), and (E) of section 624(a)(1);
						(2)is at least 12 years of age; and
						(3)is enrolled full time in a primary or
			 secondary school.
						(c)EmploymentAn alien whose removal is stayed pursuant
			 to subsection (b) may be engaged in employment in the United States, consistent
			 with the Fair Labor Standards Act (29 U.S.C. 201 et seq.), and State and local
			 laws governing minimum age for employment.
					(d)Lift of StayThe Attorney General shall lift the stay
			 granted pursuant to subsection (b) if the alien—
						(1)is no longer enrolled in a primary or
			 secondary school; or
						(2)ceases to meet the requirements of
			 subsection (b)(1).
						628.Penalties for false statements in
			 applicationWhoever files an
			 application for relief under this subtitle and willfully and knowingly
			 falsifies, misrepresents, or conceals a material fact or makes any false or
			 fraudulent statement or representation, or makes or uses any false writing or
			 document knowing the same to contain any false or fraudulent statement or
			 entry, shall be fined in accordance with title 18, United States Code, or
			 imprisoned not more than 5 years, or both.
				629.Confidentiality of information
					(a)ProhibitionNo officer or employee of the United States
			 may—
						(1)use the information furnished by the
			 applicant pursuant to an application filed under this subtitle to initiate
			 removal proceedings against any persons identified in the application;
						(2)make any publication whereby the
			 information furnished by any particular individual pursuant to an application
			 under this subtitle can be identified; or
						(3)permit anyone other than an officer or
			 employee of the United States Government or, in the case of applications filed
			 under this subtitle with a designated entity, that designated entity, to
			 examine applications filed under this subtitle.
						(b)Required DisclosureThe Attorney General or the Secretary shall
			 provide the information furnished under this section, and any other information
			 derived from such furnished information, to—
						(1)a duly recognized law enforcement entity in
			 connection with an investigation or prosecution of an offense described in
			 paragraph (2) or (3) of section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)), when such information is requested in writing by such entity;
			 or
						(2)an official coroner for purposes of
			 affirmatively identifying a deceased individual (whether or not such individual
			 is deceased as a result of a crime).
						(c)PenaltyWhoever knowingly uses, publishes, or
			 permits information to be examined in violation of this section shall be fined
			 not more than $10,000.
					630.Expedited processing of applications;
			 prohibition on feesRegulations promulgated under this subtitle
			 shall provide that applications under this subtitle will be considered on an
			 expedited basis and without a requirement for the payment by the applicant of
			 any additional fee for such expedited processing.
				631.Higher Education assistanceNotwithstanding any provision of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001 et seq.), with respect to assistance provided under title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.), an alien who adjusts status to that of a lawful permanent
			 resident under this subtitle shall be eligible only for the following
			 assistance under such title IV:
					(1)Student loans under parts B, D, and E of
			 such title IV (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.), subject
			 to the requirements of such parts.
					(2)Federal work-study programs under part C of
			 such title IV (42 U.S.C. 2751 et seq.), subject to the requirements of such
			 part.
					(3)Services under such title IV (20 U.S.C.
			 1070 et seq.), subject to the requirements for such services.
					632.GAO reportSeven years after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit a report to
			 the Committee on the Judiciary of the Senate and the Committee on the Judiciary
			 of the House of Representatives, which sets forth—
					(1)the number of aliens who were eligible for
			 cancellation of removal and adjustment of status under section 624(a);
					(2)the number of aliens who applied for
			 adjustment of status under section 624(a);
					(3)the number of aliens who were granted
			 adjustment of status under section 624(a); and
					(4)the number of aliens whose conditional
			 permanent resident status was removed under section 625.
					DPrograms To Assist Nonimmigrant
			 Workers
				641.Ineligibility and removal before
			 application period
					(a)Limitations on Ineligibility
						(1)In generalAn alien is not ineligible for any
			 immigration benefit under any provision of this title, or any amendment made by
			 this title, solely on the basis that the alien violated section 1543, 1544, or
			 1546 of chapter 75 of title 18, United States Code, during the period beginning
			 on the date of the enactment of this Act and ending on the date that the
			 Department of Homeland Security begins accepting applications for benefits
			 under title VI.
						(2)ProsecutionAn alien who commits a violation of such
			 section 1543, 1544, or 1546 during the period beginning on the date the
			 enactment of this Act and ending on the date that the alien applies for
			 eligibility for such benefit may be prosecuted for the violation if the alien’s
			 application for such benefit is denied.
						(b)Limitation on RemovalIf an alien who is apprehended prior to the
			 beginning of the applicable application period described in a provision of this
			 title, or an amendment made by this title, is able to establish prima facie
			 eligibility for an adjustment of status under such a provision, the alien may
			 not be removed from the United States for any reason until the date that is 180
			 days after the first day of such applicable application period unless the alien
			 has engaged in criminal conduct or is a threat to the national security of the
			 United States.
					642.Grants to support public education and
			 community training
					(a)Grants AuthorizedThe Assistant Attorney General, Office of
			 Justice Programs, may award grants to qualified non-profit community
			 organizations to educate, train, and support non-profit agencies, immigrant
			 communities, and other interested entities regarding the provisions of this Act
			 and the amendments made by this Act.
					(b)Use of Funds
						(1)In generalGrants awarded under this section shall be
			 used—
							(A)for public education, training, technical
			 assistance, government liaison, and all related costs (including personnel and
			 equipment) incurred by the grantee in providing services related to this Act;
			 and
							(B)to educate, train, and support nonprofit
			 organizations, immigrant communities, and other interested parties regarding
			 this Act and the amendments made by this Act and on matters related to its
			 implementation.
							(2)EducationIn addition to the purposes described in
			 paragraph (1), grants awarded under this section shall be used to—
							(A)educate immigrant communities and other
			 interested entities regarding—
								(i)the individuals and organizations that can
			 provide authorized legal representation in immigration matters under
			 regulations prescribed by the Secretary; and
								(ii)the dangers of securing legal advice and
			 assistance from those who are not authorized to provide legal representation in
			 immigration matters;
								(B)educate interested entities regarding the
			 requirements for obtaining nonprofit recognition and accreditation to represent
			 immigrants under regulations prescribed by the Secretary;
							(C)provide nonprofit agencies with training
			 and technical assistance on the recognition and accreditation process;
			 and
							(D)educate nonprofit community organizations,
			 immigrant communities, and other interested entities regarding—
								(i)the process for obtaining benefits under
			 this Act or under an amendment made by this Act; and
								(ii)the availability of authorized legal
			 representation for low-income persons who may qualify for benefits under this
			 Act or under an amendment made by this Act.
								(c)DiversityThe Assistant Attorney General shall
			 ensure, to the extent possible, that the nonprofit community organizations
			 receiving grants under this section serve geographically diverse locations and
			 ethnically diverse populations who may qualify for benefits under the
			 Act.
					(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Office of Justice Programs of the
			 Department of Justice such sums as may be necessary for each of the fiscal
			 years 2008 through 2010 to carry out this section.
					643.Strengthening American citizenship
					(a)Short TitleThis section may be cited as the
			 Strengthening American Citizenship Act
			 of 2007.
					(b)DefinitionIn this section, the term Oath of
			 Allegiance means the binding oath (or affirmation) of allegiance
			 required to be naturalized as a citizen of the United States, as prescribed in
			 section 337(e) of the Immigration and Nationality
			 Act, as added by subsection (h)(1)(B).
					(c)English Fluency
						(1)Education grants
							(A)EstablishmentThe Chief of the Office of Citizenship of
			 the Department (referred to in this paragraph as the Chief)
			 shall establish a grant program to provide grants in an amount not to exceed
			 $500 to assist legal residents of the United States who declare an intent to
			 apply for citizenship in the United States to meet the requirements under
			 section 312 of the Immigration and Nationality
			 Act (8 U.S.C. 1423).
							(B)Use of fundsGrant funds awarded under this paragraph
			 shall be paid directly to an accredited institution of higher education or
			 other qualified educational institution (as determined by the Chief) for
			 tuition, fees, books, and other educational resources required by a course on
			 the English language in which the legal resident is enrolled.
							(C)ApplicationA legal resident desiring a grant under
			 this paragraph shall submit an application to the Chief at such time, in such
			 manner, and accompanied by such information as the Chief may reasonably
			 require.
							(D)PriorityIf insufficient funds are available to
			 award grants to all qualified applicants, the Chief shall give priority based
			 on the financial need of the applicants.
							(E)NoticeThe Secretary, upon relevant registration
			 of a legal resident with the Department, shall notify such legal resident of
			 the availability of grants under this paragraph for legal residents who declare
			 an intent to apply for United States citizenship.
							(F)DefinitionFor purposes of this subsection, the term
			 legal resident means a lawful permanent resident or a lawfully
			 admitted alien who, in order to adjust status to that of a lawful permanent
			 resident must demonstrate a knowledge of the English language or satisfactory
			 pursuit of a course of study to acquire such knowledge of the English
			 language.
							(2)Faster citizenship for english
			 fluencySection 316 (8 U.S.C.
			 1427) is amended by adding at the end the following:
							
								(g)A lawful permanent resident of the United
				States who demonstrates English fluency, in accordance with regulations
				prescribed by the Secretary of Homeland Security, in consultation with the
				Secretary of State, will satisfy the residency requirement under subsection (a)
				upon the completion of 4 years of continuous legal residency in the United
				States.
								.
						(3)Savings provisionNothing in this subsection shall be
			 construed to—
							(A)modify the English language requirements
			 for naturalization under section 312(a)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1423(a)(1)); or
							(B)influence the naturalization test redesign
			 process of the Office of Citizenship (except for the requirement under
			 subsection (h)(2)).
							(d)American Citizenship Grant Program
						(1)In generalThe Secretary shall establish a competitive
			 grant program to provide financial assistance for—
							(A)efforts by entities (including veterans and
			 patriotic organizations) certified by the Office of Citizenship to promote the
			 patriotic integration of prospective citizens into the American way of life by
			 providing civics, history, and English as a second language courses, with a
			 specific emphasis on attachment to principles of the Constitution of the United
			 States, the heroes of American history (including military heroes), and the
			 meaning of the Oath of Allegiance; and
							(B)other activities approved by the Secretary
			 to promote the patriotic integration of prospective citizens and the
			 implementation of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.), including grants—
								(i)to promote an understanding of the form of
			 government and history of the United States; and
								(ii)to promote an attachment to the principles
			 of the Constitution of the United States and the well being and happiness of
			 the people of the United States.
								(2)Acceptance of giftsThe Secretary may accept and use gifts from
			 the United States Citizenship Foundation, if the foundation is established
			 under subsection (e), for grants under this subsection.
						(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subsection.
						(e)Funding for the Office of
			 Citizenship
						(1)AuthorizationThe Secretary, acting through the Director
			 of the Bureau of Citizenship and Immigration Services, is authorized to
			 establish the United States Citizenship Foundation (referred to in this
			 subsection as the Foundation), an organization duly incorporated
			 in the District of Columbia, exclusively for charitable and educational
			 purposes to support the functions of the Office of Citizenship.
						(2)Dedicated funding
							(A)In generalNot less than 1.5 percent of the funds made
			 available to the Bureau of Citizenship and Immigration Services from fees shall
			 be dedicated to the functions of the Office of Citizenship, which shall include
			 the patriotic integration of prospective citizens into—
								(i)American common values and traditions,
			 including an understanding of American history and the principles of the
			 Constitution of the United States; and
								(ii)civic traditions of the United States,
			 including the Pledge of Allegiance, respect for the flag of the United States,
			 and voting in public elections.
								(B)Sense of congressIt is the sense of Congress that dedicating
			 increased funds to the Office of Citizenship should not result in an increase
			 in fees charged by the Bureau of Citizenship and Immigration Services.
							(3)Gifts
							(A)To foundationThe Foundation may solicit, accept, and
			 make gifts of money and other property in accordance with section 501(c)(3) of
			 the Internal Revenue Code of 1986.
							(B)From foundationThe Office of Citizenship may accept gifts
			 from the Foundation to support the functions of the Office.
							(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 mission of the Office of Citizenship, including the functions described in
			 paragraph (2)(A).
						(f)Restriction on Use of FundsNo funds appropriated to carry out a
			 program under this subsection (d) or (e) may be used to organize individuals
			 for the purpose of political activism or advocacy.
					(g)Reporting Requirement
						(1)In generalThe Chief of the Office of Citizenship
			 shall submit an annual report to the Committee on Health, Education, Labor, and
			 Pensions of the Senate, the Committee on the Judiciary of the Senate, the
			 Committee on Education and the Workforce of the House of Representatives, and
			 the Committee on the Judiciary of the House of Representatives.
						(2)ContentsThe report submitted under paragraph (1)
			 shall include—
							(A)a list of the entities that have received
			 funds from the Office of Citizenship during the reporting period under this
			 section and the amount of funding received by each such entity;
							(B)an evaluation of the extent to which grants
			 received under this section successfully promoted an understanding of—
								(i)the English language; and
								(ii)American history and government, including
			 the heroes of American history, the meaning of the Oath of Allegiance, and an
			 attachment to the principles of the Constitution of the United States;
			 and
								(C)information about the number of legal
			 residents who were able to achieve the knowledge described under paragraph (2)
			 as a result of the grants provided under this section.
							(h)Oath or Affirmation of Renunciation and
			 Allegiance
						(1)Revision of oathSection 337 (8 U.S.C. 1448) is
			 amended—
							(A)in subsection (a), by striking under
			 section 310(b) an oath and all that follows through personal
			 moral code. and inserting under section 310(b), the oath (or
			 affirmation) of allegiance prescribed in subsection (e).; and
							(B)by adding at the end the following:
								
									(e)(1)Subject to paragraphs (2) and (3), the oath
				(or affirmation) of allegiance prescribed in this subsection is as follows:
				I take this oath solemnly, freely, and without any mental reservation. I
				absolutely and entirely renounce all allegiance to any foreign state or power
				of which I have been a subject or citizen. My fidelity and allegiance from this
				day forward are to the United States of America. I will bear true faith and
				allegiance to the Constitution and laws of the United States, and will support
				and defend them against all enemies, foreign and domestic. I will bear arms, or
				perform noncombatant military or civilian service, on behalf of the United
				States when required by law. This I do solemnly swear, so help me
				God..
										(2)If a person, by reason of religious
				training and belief (or individual interpretation thereof) or for other reasons
				of good conscience, cannot take the oath prescribed in paragraph (1)—
											(A)with the term oath included,
				the term affirmation shall be substituted for the term
				oath; and
											(B)with the phrase so help me
				God included, the phrase so help me God shall be
				omitted.
											(3)If a person shows by clear and convincing
				evidence to the satisfaction of the Attorney General that such person, by
				reason of religious training and belief, cannot take the oath prescribed in
				paragraph (1)—
											(A)because such person is opposed to the
				bearing of arms in the Armed Forces of the United States, the words bear
				arms, or shall be omitted; and
											(B)because such person is opposed to any type
				of service in the Armed Forces of the United States, the words bear
				arms, or and noncombatant military or shall be
				omitted.
											(4)As used in this subsection, the term
				religious training and belief—
											(A)means a belief of an individual in relation
				to a Supreme Being involving duties superior to those arising from any human
				relation; and
											(B)does not include essentially political,
				sociological, or philosophical views or a merely personal moral code.
											(5)Any reference in this title to
				oath or oath of allegiance under this section
				shall be deemed to refer to the oath (or affirmation) of allegiance prescribed
				under this
				subsection.
										.
							(2)History and government testThe Secretary shall incorporate a knowledge
			 and understanding of the meaning of the Oath of Allegiance into the history and
			 government test given to applicants for citizenship.
						(3)Notice to foreign embassiesUpon the naturalization of a new citizen,
			 the Secretary, in cooperation with the Secretary of State, shall notify the
			 embassy of the country of which the new citizen was a citizen or subject that
			 such citizen has—
							(A)renounced allegiance to that foreign
			 country; and
							(B)sworn allegiance to the United
			 States.
							(4)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on the date that is 6 months after the date of
			 enactment of this Act.
						(i)Establishment of New Citizens Award
			 Program
						(1)EstablishmentThere is established a new citizens award
			 program to recognize citizens who—
							(A)have made an outstanding contribution to
			 the United States; and
							(B)were naturalized during the 10-year period
			 ending on the date of such recognition.
							(2)Presentation authorized
							(A)In generalThe President is authorized to present a
			 medal, in recognition of outstanding contributions to the United States, to
			 citizens described in paragraph (1).
							(B)Maximum number of awardsNot more than 10 citizens may receive a
			 medal under this subsection in any calendar year.
							(3)Design and strikingThe Secretary of the Treasury shall strike
			 a medal with suitable emblems, devices, and inscriptions, to be determined by
			 the President.
						(4)National medalsThe medals struck pursuant to this
			 subsection are national medals for purposes of chapter 51 of title 31, United
			 States Code.
						(j)Naturalization Ceremonies
						(1)In generalThe Secretary, in consultation with the
			 Director of the National Park Service, the Archivist of the United States, and
			 other appropriate Federal officials, shall develop and implement a strategy to
			 enhance the public awareness of naturalization ceremonies.
						(2)VenuesIn developing the strategy under this
			 subsection, the Secretary shall consider the use of outstanding and historic
			 locations as venues for select naturalization ceremonies.
						(3)Reporting requirementThe Secretary shall submit an annual report
			 to Congress that includes—
							(A)the content of the strategy developed under
			 this subsection; and
							(B)the progress made towards the
			 implementation of such strategy.
							644.Supplemental immigration fee
					(a)Authorization of Fee
						(1)In generalSubject to paragraph (2), any alien who
			 receives any immigration benefit under this title, or the amendments made by
			 this title, shall, before receiving such benefit, pay a fee to the Secretary in
			 an amount equal to $500, in addition to other applicable fees and penalties
			 imposed under this title, or the amendments made by this title.
						(2)Fees contingent on
			 appropriationsNo fee may be
			 collected under this section except to the extent that the expenditure of the
			 fee to pay the costs of activities and services for which the fee is imposed,
			 as described in subsection (b), is provided for in advance in an appropriations
			 Act.
						(b)Deposit and Expenditure of Fees
						(1)DepositAmounts collected under subsection (a)
			 shall be deposited as an offsetting collection in, and credited to, the
			 accounts providing appropriations—
							(A)to carry out the apprehension and detention
			 of any alien who is inadmissible by reason of any offense described in section
			 212(a);
							(B)to carry out the apprehension and detention
			 of any alien who is deportable for any offense under section 237(a);
							(C)to acquire border sensor and surveillance
			 technology;
							(D)for air and marine interdiction,
			 operations, maintenance, and procurement;
							(E)for construction projects in support of the
			 United States Customs and Border Protection;
							(F)to train Federal law enforcement personnel;
			 and
							(G)for maritime security activities.
							(2)Availability of feesAmounts deposited under paragraph (1) shall
			 remain available until expended for the activities and services described in
			 paragraph (1).
						645.Addressing poverty in Mexico
					(a)FindingsCongress finds the following:
						(1)There is a strong correlation between
			 economic freedom and economic prosperity.
						(2)Trade policy, fiscal burden of government,
			 government intervention in the economy, monetary policy, capital flows and
			 foreign investment, banking and finance, wages and prices, property rights,
			 regulation, and informal market activity are key factors in economic
			 freedom.
						(3)Poverty in Mexico, including rural poverty,
			 can be mitigated through strengthened economic freedom within Mexico.
						(4)Strengthened economic freedom in Mexico can
			 be a major influence in mitigating illegal immigration.
						(5)Advancing economic freedom within Mexico is
			 an important part of any comprehensive plan to understanding the sources of
			 poverty and the path to economic prosperity.
						(b)Grant AuthorizedThe Secretary of State may award a grant to
			 a land grant university in the United States to establish a national program
			 for a broad, university-based Mexican rural poverty mitigation program.
					(c)Functions of Mexican Rural Poverty
			 Mitigation ProgramThe
			 program established pursuant to subsection (b) shall—
						(1)match a land grant university in the United
			 States with the lead Mexican public university in each of Mexico’s 31 states to
			 provide state-level coordination of rural poverty programs in Mexico;
						(2)establish relationships and coordinate
			 programmatic ties between universities in the United States and universities in
			 Mexico to address the issue of rural poverty in Mexico;
						(3)establish and coordinate relationships with
			 key leaders in the United States and Mexico to explore the effect of rural
			 poverty on illegal immigration of Mexicans into the United States; and
						(4)address immigration and border security
			 concerns through a university-based, binational approach for long-term
			 institutional change.
						(d)Use of Funds
						(1)Authorized usesGrant funds awarded under this section may
			 be used—
							(A)for education, training, technical
			 assistance, and any related expenses (including personnel and equipment)
			 incurred by the grantee in implementing a program described in subsection (a);
			 and
							(B)to establish an administrative structure
			 for such program in the United States.
							(2)LimitationsGrant funds awarded under this section may
			 not be used for activities, responsibilities, or related costs incurred by
			 entities in Mexico.
						(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such funds as may be necessary to carry out this
			 section.
					VIIMiscellaneous
			AImmigration Litigation Reduction
				1Appeals and review
					701.Additional immigration personnel
						(a)Department of Homeland Security
							(1)Trial attorneysIn each of the fiscal years 2008 through
			 2012, the Secretary shall, subject to the availability of appropriations for
			 such purpose, increase the number of positions for attorneys in the Office of
			 General Counsel of the Department who represent the Department in immigration
			 matters by not less than 100 above the number of such positions for which funds
			 were made available during each preceding fiscal year.
							(2)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for each of the fiscal years
			 2008 through 2012 such sums as may be necessary to carry out this
			 subsection.
							(b)Department of Justice
							(1)Litigation attorneysIn each of the fiscal years 2008 through
			 2012, the Attorney General shall, subject to the availability of appropriations
			 for such purpose, increase by not less than 50 the number of positions for
			 attorneys in the Office of Immigration Litigation of the Department of
			 Justice.
							(2)United states attorneysIn each of the fiscal years 2008 through
			 2012, the Attorney General shall, subject to the availability of appropriations
			 for such purpose, increase by not less than 50 the number of attorneys in the
			 United States Attorneys’ office to litigate immigration cases in the Federal
			 courts.
							(3)Immigration judgesIn each of the fiscal years 2008 through
			 2012, the Attorney General shall, subject to the availability of appropriations
			 for such purpose—
								(A)increase by not less than 20 the number of
			 full-time immigration judges compared to the number of such positions for which
			 funds were made available during the preceding fiscal year; and
								(B)increase by not less than 80 the number of
			 positions for personnel to support the immigration judges described in
			 subparagraph (A) compared to the number of such positions for which funds were
			 made available during the preceding fiscal year.
								(4)Staff attorneysIn each of the fiscal years 2008 through
			 2012, the Attorney General shall, subject to the availability of appropriations
			 for such purpose—
								(A)increase by not less than 10 the number of
			 positions for full-time staff attorneys in the Board of Immigration Appeals
			 compared to the number of such positions for which funds were made available
			 during the preceding fiscal year; and
								(B)increase by not less than 10 the number of
			 positions for personnel to support the staff attorneys described in
			 subparagraph (A) compared to the number of such positions for which funds were
			 made available during the preceding fiscal year
								(5)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Attorney General for each of the fiscal
			 years 2008 through 2012 such sums as may be necessary to carry out this
			 subsection, including the hiring of necessary support staff.
							(c)Administrative Office of the United States
			 CourtsIn each of the fiscal
			 years 2008 through 2012, the Director of the Administrative Office of the
			 United States Courts shall, subject to the availability of appropriations,
			 increase by not less than 50 the number of attorneys in the Federal Defenders
			 Program who litigate criminal immigration cases in the Federal courts.
						2Immigration review reform
					702.Board of Immigration Appeals
						(a)Composition and AppointmentNotwithstanding any other provision of law,
			 the Board of Immigration Appeals of the Department of Justice (referred to in
			 this section as the Board), shall be composed of a Chair and 22
			 other immigration appeals judges, who shall be appointed by the Attorney
			 General. Upon the expiration of a term of office, a Board member may continue
			 to act until a successor has been appointed and qualified.
						(b)QualificationsEach member of the Board, including the
			 Chair, shall—
							(1)be an attorney in good standing of a bar of
			 a State or the District of Columbia;
							(2)have at least—
								(A)7 years of professional, legal expertise;
			 or
								(B)5 years of professional, legal expertise in
			 immigration and nationality law; and
								(3)meet the minimum appointment requirements
			 of an administrative law judge under title 5, United States Code.
							(c)Duties of the ChairThe Chair of the Board, subject to the
			 supervision of the Director of the Executive Office for Immigration Review,
			 shall—
							(1)be responsible, on behalf of the Board, for
			 the administrative operations of the Board and shall have the power to appoint
			 such administrative assistants, attorneys, clerks, and other personnel as may
			 be needed for that purpose;
							(2)direct, supervise, and establish internal
			 operating procedures and policies of the Board;
							(3)designate a member of the Board to act as
			 Chair if the Chair is absent or unavailable;
							(4)adjudicate cases as a member of the
			 Board;
							(5)form 3-member panels as provided by
			 subsection (g);
							(6)direct that a case be heard en banc as
			 provided by subsection (h); and
							(7)exercise such other authorities as the
			 Director may provide.
							(d)Board Members DutiesIn deciding a case before the Board, the
			 Board—
							(1)shall exercise independent judgment and
			 discretion; and
							(2)may take any action that is appropriate and
			 necessary for the disposition of such case that is consistent with the
			 authority provided in this section and any regulations established in
			 accordance with this section.
							(e)Jurisdiction
							(1)In generalThe Board shall have jurisdiction to hear
			 appeals described in section 1003.1(b) of title 8, Code of Federal Regulations
			 (or any corresponding similar regulation).
							(2)LimitationThe Board shall not have jurisdiction to
			 hear an appeal of a decision of an immigration judge for an order of removal
			 entered in absentia.
							(f)Scope of Review
							(1)Findings or factThe Board shall—
								(A)accept findings of fact determined by an
			 immigration judge, including findings as to the credibility of testimony,
			 unless the findings are clearly erroneous; and
								(B)give due deference to an immigration
			 judge’s application of the law to the facts.
								(2)Questions of lawThe Board shall review de novo questions of
			 law, discretion, and judgment, and all other issues in appeals from decisions
			 of immigration judges.
							(3)Appeals from officers’ decisions
								(A)Standard of reviewThe Board shall review de novo all
			 questions arising in appeals from decisions issued by officers of the
			 Department.
								(B)Prohibition of fact findingExcept for taking administrative notice of
			 commonly known facts such as current events or the contents of official
			 documents, the Board may not engage in fact-finding in the course of deciding
			 appeals.
								(C)RemandA party asserting that the Board cannot
			 properly resolve an appeal without further fact-finding shall file a motion for
			 remand. If further fact-finding is needed in a case, the Board shall remand the
			 proceeding to the immigration judge or, as appropriate, to the
			 Secretary.
								(g)Panels
							(1)In generalExcept as provided in paragraph (5) all
			 cases shall be subject to review by a 3-member panel. The Chair shall divide
			 the Board into 3-member panels and designate a presiding member.
							(2)AuthorityEach panel may exercise the appropriate
			 authority of the Board that is necessary for the adjudication of cases before
			 the Board.
							(3)QuorumTwo members appointed to a panel shall
			 constitute a quorum for such panel.
							(4)Changes in compositionThe Chair may from time to time make
			 changes in the composition of a panel and of the presiding member of a
			 panel.
							(5)Presiding member decisionsThe presiding member of a panel may act
			 alone on any motion as provided in paragraphs (2) and (3) of subsection (i) and
			 may not otherwise dismiss or determine an appeal as a single Board
			 member.
							(h)En Banc Process
							(1)In generalThe Board may on its own motion, by a
			 majority vote of the Board members, or by direction of the Chair—
								(A)consider any case as the full Board en
			 banc; or
								(B)reconsider as the full Board en banc any
			 case that has been considered or decided by a 3-member panel or by a limited en
			 banc panel.
								(2)QuorumA majority of the Board members shall
			 constitute a quorum of the Board sitting en banc.
							(i)Decisions of the Board
							(1)Affirmance without opinionUpon individualized review of a case, the
			 Board may affirm the decision of an immigration judge without opinion only
			 if—
								(A)the decision of the immigration judge
			 resolved all issues in the case;
								(B)the issue on appeal is squarely controlled
			 by existing Board or Federal court precedent and does not involve the
			 application of precedent to a novel fact situation;
								(C)the factual and legal questions raised on
			 appeal are so insubstantial that the case does not warrant the issuance of a
			 written opinion in the case; and
								(D)the Board approves both the result reached
			 in the decision below and all of the reasoning of that decision.
								(2)Summary dismissal of appealsThe 3-member panel or the presiding member
			 acting alone may summarily dismiss any appeal or portion of any appeal in any
			 case which—
								(A)the party seeking the appeal fails to
			 specify the reasons for the appeal;
								(B)the only reason for the appeal specified by
			 such party involves a finding of fact or a conclusion of law that was conceded
			 by that party at a prior proceeding;
								(C)the appeal is from an order that granted
			 such party the relief that had been requested;
								(D)the appeal is determined to be filed for an
			 improper purpose, such as to cause unnecessary delay; or
								(E)the appeal lacks an arguable basis in fact
			 or in law and is not supported by a good faith argument for extension,
			 modification, or reversal of existing law.
								(3)Unopposed dispositionsThe 3-member panel or the presiding member
			 acting alone may—
								(A)grant an unopposed motion or a motion to
			 withdraw an appeal pending before the Board; or
								(B)adjudicate a motion to remand any
			 appeal—
									(i)from the decision of an officer of the
			 Department if the appropriate official of the Department requests that the
			 matter be remanded back for further consideration;
									(ii)if remand is required because of a
			 defective or missing transcript; or
									(iii)if remand is required for any other
			 procedural or ministerial issue.
									(4)Notice of right to appealThe decision by the Board shall include
			 notice to the alien of the alien’s right to file a petition for review in a
			 United States Court of Appeals not later than 30 days after the date of the
			 decision.
							703.Immigration judges
						(a)Appointment of Immigration Judges
							(1)In generalThe Chief Immigration Judge (as described
			 in section 1003.9 of title 8, Code of Federal Regulations, or any corresponding
			 similar regulation) and other immigration judges shall be appointed by the
			 Attorney General. Upon the expiration of a term of office, the immigration
			 judge may continue to act until a successor has been appointed and
			 qualified.
							(2)QualificationsEach immigration judge, including the Chief
			 Immigration Judge, shall be an attorney in good standing of a bar of a State or
			 the District of Columbia and shall have at least 5 years of professional, legal
			 expertise or at least 3 years professional or legal expertise in immigration
			 and nationality law.
							(b)JurisdictionAn Immigration judge shall have the
			 authority to hear matters related to any removal proceeding pursuant to section
			 240 of the Immigration and Nationality
			 Act (8 U.S.C. 1229a) described in section 1240.1(a) of title 8, Code
			 of Federal Regulations (or any corresponding similar regulation).
						(c)Duties of Immigration JudgesIn deciding a case, an immigration
			 judge—
							(1)shall exercise independent judgment and
			 discretion; and
							(2)may take any action that is appropriate and
			 necessary for the disposition of such case that is consistent with their
			 authorities under this section and regulations established in accordance with
			 this section.
							(d)ReviewDecisions of immigration judges are subject
			 to review by the Board of Immigration Appeals in any case in which the Board
			 has jurisdiction.
						704.Removal and review of judgesNo immigration judge or member of the Board
			 may be removed or otherwise subject to disciplinary or adverse action for their
			 exercise of independent judgment and discretion as prescribed by this
			 chapter.
					705.Legal orientation program
						(a)Continued OperationThe Director of the Executive Office for
			 Immigration Review shall continue to operate a legal orientation program to
			 provide basic information about immigration court procedures for immigration
			 detainees and shall expand the legal orientation program to provide such
			 information on a nationwide basis.
						(b)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out such
			 legal orientation program.
						706.RulemakingNot later than 180 days after the date of
			 the enactment of this Act, the Attorney General shall issue regulations to
			 implement this subtitle.
					707.GAO study on the appellate process for
			 immigration appeals
						(a)In GeneralThe Comptroller General of the United
			 States shall, not later than 180 days after enactment of this Act, conduct a
			 study on the appellate process for immigration appeals.
						(b)RequirementsIn conducting the study under subsection
			 (a), the Comptroller General shall consider the possibility of consolidating
			 all appeals from the Board of Immigration Appeals and habeas corpus petitions
			 in immigration cases into 1 United States Court of Appeals, by—
							(1)consolidating all such appeals into an
			 existing circuit court, such as the United States Court of Appeals for the
			 Federal Circuit;
							(2)consolidating all such appeals into a
			 centralized appellate court consisting of active circuit court judges
			 temporarily assigned from the various circuits, in a manner similar to the
			 Foreign Intelligence Surveillance Court or the Temporary Emergency Court of
			 Appeals; or
							(3)implementing a mechanism by which a panel
			 of active circuit court judges shall have the authority to reassign such
			 appeals from circuits with relatively high caseloads to circuits with
			 relatively low caseloads.
							(c)Factors To ConsiderIn conducting the study under subsection
			 (a), the Comptroller General, in consultation with the Attorney General, the
			 Secretary, and the Judicial Conference of the United States, shall
			 consider—
							(1)the resources needed for each alternative,
			 including judges, attorneys and other support staff, case management techniques
			 including technological requirements, physical infrastructure, and other
			 procedural and logistical issues as appropriate;
							(2)the impact of each plan on various
			 circuits, including their caseload in general and caseload per panel;
							(3)the possibility of utilizing case
			 management techniques to reduce the impact of any consolidation option, such as
			 requiring certificates of reviewability, similar to procedures for habeas and
			 existing summary dismissal procedures in local rules of the courts of
			 appeals;
							(4)the effect of reforms in this Act on the
			 ability of the circuit courts to adjudicate such appeals;
							(5)potential impact, if any, on litigants;
			 and
							(6)other reforms to improve adjudication of
			 immigration matters, including appellate review of motions to reopen and
			 reconsider, and attorney fee awards with respect to review of final orders of
			 removal.
							708.Senior judge participation in the selection
			 of magistratesSection 631(a)
			 of title 28, United States Code, is amended by striking Northern Mariana
			 Islands the first place it appears and inserting Northern
			 Mariana Islands, including any judge in regular active service and any judge
			 who has retired from regular active service under section 371(b) of this
			 title,.
					BCitizenship Assistance for Members of the
			 Armed Services
				711.Short titleThis subtitle may be cited as the
			 Kendell Frederick Citizenship
			 Assistance Act.
				712.Waiver of requirement for fingerprints for
			 members of the Armed ForcesNotwithstanding any other provision of law
			 or any regulation, the Secretary shall use the fingerprints provided by an
			 individual at the time the individual enlists in the Armed Forces to satisfy
			 any requirement for fingerprints as part of an application for naturalization
			 if the individual—
					(1)may be naturalized pursuant to section 328
			 or 329 of the Immigration and Nationality
			 Act (8 U.S.C. 1439 and 1440);
					(2)was fingerprinted in accordance with the
			 requirements of the Department of Defense at the time the individual enlisted
			 in the Armed Forces; and
					(3)submits an application for naturalization
			 not later than 12 months after the date the individual enlisted in the Armed
			 Forces.
					713.Provision of information on naturalization
			 to members of the Armed ForcesThe Secretary shall—
					(1)establish a dedicated toll-free telephone
			 service available only to members of the Armed Forces and the families of such
			 members to provide information related to naturalization pursuant to section
			 328 or 329 of the Immigration and Nationality
			 Act (8 U.S.C. 1439 or 1440), including the status of an application
			 for such naturalization;
					(2)ensure that the telephone service required
			 by paragraph (1) is operated by employees of the Department who—
						(A)have received specialized training on the
			 naturalization process for members of the Armed Forces and the families of such
			 members; and
						(B)are physically located in the same unit as
			 the military processing unit that adjudicates applications for naturalization
			 pursuant to such section 328 or 329; and
						(3)implement a quality control program to
			 monitor, on a regular basis, the accuracy and quality of information provided
			 by the employees who operate the telephone service required by paragraph (1),
			 including the breadth of the knowledge related to the naturalization process of
			 such employees.
					714.Provision of information on naturalization
			 to the publicNot later than
			 30 days after the date that a modification to any law or regulation related to
			 the naturalization process becomes effective, the Secretary shall update the
			 appropriate application form for naturalization, the instructions and guidebook
			 for obtaining naturalization, and the Internet website maintained by the
			 Secretary to reflect such modification.
				715.Reports
					(a)Adjudication ProcessNot later than 120 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate congressional committees a report on the entire
			 process for the adjudication of an application for naturalization filed
			 pursuant to section 328 or 329 of the Immigration
			 and Nationality Act (8 U.S.C. 1439 or 1440), including the process
			 that begins at the time the application is mailed to, or received by, the
			 Secretary, regardless of whether the Secretary determines that such application
			 is complete, through the final disposition of such application. Such report
			 shall include a description of—
						(1)the methods of the Secretary to prepare,
			 handle, and adjudicate such applications;
						(2)the effectiveness of the chain of
			 authority, supervision, and training of employees of the Government or of other
			 entities, including contract employees, who have any role in the such process
			 or adjudication; and
						(3)the ability of the Secretary to use
			 technology to facilitate or accomplish any aspect of such process or
			 adjudication.
						(b)Implementation
						(1)StudyThe Comptroller General of the United
			 States shall conduct a study on the implementation of this subtitle by the
			 Secretary, including studying any technology that may be used to improve the
			 efficiency of the naturalization process for members of the Armed
			 Forces.
						(2)ReportNot later than 180 days after the date that
			 the Comptroller General submits the report required by subsection (a), the
			 Comptroller General shall submit to the appropriate congressional committees a
			 report on the study required by paragraph (1). The report shall include any
			 recommendations of the Comptroller General for improving the implementation of
			 this subtitle by the Secretary.
						(c)Appropriate Congressional Committees
			 DefinedIn this section, the
			 term appropriate congressional committees means—
						(1)the Committee on Armed Services and the
			 Committee on the Judiciary of the Senate; and
						(2)the Committee on Armed Services and the
			 Committee on the Judiciary of the House of Representatives.
						CState Court Interpreter Grant
			 Program
				721.Short titleThis subtitle may be cited as the
			 State Court Interpreter Grant Program
			 Act.
				722.FindingsCongress finds that—
					(1)the fair administration of justice depends
			 on the ability of all participants in a courtroom proceeding to understand that
			 proceeding, regardless of their English proficiency;
					(2)19 percent of the population of the United
			 States over 5 years of age speaks a language other than English at home;
					(3)only qualified court interpreters can
			 ensure that persons with limited English proficiency comprehend judicial
			 proceedings in which they are a party;
					(4)the knowledge and skills required of a
			 qualified court interpreter differ substantially from those required in other
			 interpretation settings, such as social service, medical, diplomatic, and
			 conference interpreting;
					(5)the Federal Government has demonstrated its
			 commitment to equal administration of justice regardless of English
			 proficiency;
					(6)regulations implementing title VI of the
			 Civil Rights Act of 1964, as well as
			 the guidance issued by the Department of Justice pursuant to Executive Order
			 13166, issued August 11, 2000, clarify that all recipients of Federal financial
			 assistance, including State courts, are required to take reasonable steps to
			 provide meaningful access to their proceedings for persons with limited English
			 proficiency;
					(7)34 States have developed, or are
			 developing, court interpreting programs;
					(8)robust, effective court interpreter
			 programs—
						(A)actively recruit skilled individuals to be
			 court interpreters;
						(B)train those individuals in the
			 interpretation of court proceedings;
						(C)develop and use a thorough, systematic
			 certification process for court interpreters; and
						(D)have sufficient funding to ensure that a
			 qualified interpreter will be available to the court whenever necessary;
			 and
						(9)Federal funding is necessary to—
						(A)encourage State courts that do not have
			 court interpreter programs to develop them;
						(B)assist State courts with nascent court
			 interpreter programs to implement them;
						(C)assist State courts with limited court
			 interpreter programs to enhance them; and
						(D)assist State courts with robust court
			 interpreter programs to make further improvements and share successful programs
			 with other States.
						723.State court interpreter grants
					(a)Grants Authorized
						(1)In generalThe Administrator of the Office of Justice
			 Programs of the Department of Justice (referred to in this section as the
			 Administrator) shall make grants, in accordance with such
			 regulations as the Attorney General may prescribe, to State courts to develop
			 and implement programs to assist individuals with limited English proficiency
			 to access and understand State court proceedings in which they are a
			 party.
						(2)Technical assistanceThe Administrator shall allocate, for each
			 fiscal year, $500,000 of the amount appropriated pursuant to section 724 to be
			 used to establish a court interpreter technical assistance program to assist
			 State courts receiving grants under this subtitle.
						(b)Use of GrantsGrants awarded under subsection (a) may be
			 used by State courts to—
						(1)assess regional language demands;
						(2)develop a court interpreter program for the
			 State courts;
						(3)develop, institute, and administer language
			 certification examinations;
						(4)recruit, train, and certify qualified court
			 interpreters;
						(5)pay for salaries, transportation, and
			 technology necessary to implement the court interpreter program developed under
			 paragraph (2); and
						(6)engage in other related activities, as
			 prescribed by the Attorney General.
						(c)Application
						(1)In generalThe highest State court of each State
			 desiring a grant under this section shall submit an application to the
			 Administrator at such time, in such manner, and accompanied by such information
			 as the Administrator may reasonably require.
						(2)State courtsThe highest State court of each State
			 submitting an application under paragraph (1) shall include in the
			 application—
							(A)an identification of each State court in
			 that State which would receive funds from the grant;
							(B)the amount of funds each State court
			 identified under subparagraph (A) would receive from the grant; and
							(C)the procedures the highest State court
			 would use to directly distribute grant funds to State courts identified under
			 subparagraph (A).
							(d)State Court Allotments
						(1)Base
			 allotmentFrom amounts
			 appropriated for each fiscal year pursuant to section 724, the Administrator
			 shall allocate $100,000 to each of the highest State court of each State, which
			 has an application approved under subsection (c).
						(2)Discretionary allotmentFrom amounts appropriated for each fiscal
			 year pursuant to section 724, the Administrator shall allocate a total of
			 $5,000,000 to the highest State court of States that have extraordinary needs
			 that must be addressed in order to develop, implement, or expand a State court
			 interpreter program.
						(3)Additional allotmentIn addition to the allocations made under
			 paragraphs (1) and (2), the Administrator shall allocate to each of the highest
			 State court of each State, which has an application approved under subsection
			 (c), an amount equal to the product reached by multiplying—
							(A)the unallocated balance of the amount
			 appropriated for each fiscal year pursuant to section 724; and
							(B)the ratio between the number of people over
			 5 years of age who speak a language other than English at home in the State and
			 the number of people over 5 years of age who speak a language other than
			 English at home in all the States that receive an allocation under paragraph
			 (1), as those numbers are determined by the Bureau of the Census.
							724.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $15,000,000 for each of the fiscal years 2008
			 through 2012 to carry out this subtitle.
				DBorder Infrastructure and Technology
			 Modernization
				731.Short titleThis subtitle may be cited as the
			 Border Infrastructure and Technology
			 Modernization Act.
				732.DefinitionsIn this subtitle:
					(1)CommissionerThe term Commissioner means
			 the Commissioner of United States Customs and Border Protection of the
			 Department.
					(2)MaquiladoraThe term maquiladora means an
			 entity located in Mexico that assembles and produces goods from imported parts
			 for export to the United States.
					(3)Northern borderThe term northern border means
			 the international border between the United States and Canada.
					(4)Southern borderThe term southern border means
			 the international border between the United States and Mexico.
					733.Port of Entry Infrastructure Assessment
			 Study
					(a)Requirement To UpdateNot later than January 31 of each year, the
			 Administrator of General Services shall update the Port of Entry Infrastructure
			 Assessment Study prepared by the Bureau of Customs and Border Protection in
			 accordance with the matter relating to the ports of entry infrastructure
			 assessment that is set out in the joint explanatory statement in the conference
			 report accompanying H.R. 2490 of the 106th Congress, 1st session (House of
			 Representatives Rep. No. 106–319, on page 67) and submit such updated study to
			 Congress.
					(b)ConsultationIn preparing the updated studies required
			 in subsection (a), the Administrator of General Services shall consult with the
			 Director of the Office of Management and Budget, the Secretary, and the
			 Commissioner.
					(c)ContentEach updated study required in subsection
			 (a) shall—
						(1)identify port of entry infrastructure and
			 technology improvement projects that would enhance border security and
			 facilitate the flow of legitimate commerce if implemented;
						(2)include the projects identified in the
			 National Land Border Security Plan required by section 734; and
						(3)prioritize the projects described in
			 paragraphs (1) and (2) based on the ability of a project to—
							(A)fulfill immediate security requirements;
			 and
							(B)facilitate trade across the borders of the
			 United States.
							(d)Project ImplementationThe Commissioner shall implement the
			 infrastructure and technology improvement projects described in subsection (c)
			 in the order of priority assigned to each project under subsection
			 (c)(3).
					(e)Divergence From PrioritiesThe Commissioner may diverge from the
			 priority order if the Commissioner determines that significantly changed
			 circumstances, such as immediate security needs or changes in infrastructure in
			 Mexico or Canada, compellingly alter the need for a project in the United
			 States.
					734.National Land Border Security Plan
					(a)In GeneralNot later than 1 year after the date of the
			 enactment of this Act, an annually thereafter, the Secretary, after
			 consultation with representatives of Federal, State, and local law enforcement
			 agencies and private entities that are involved in international trade across
			 the northern border or the southern border, shall submit a National Land Border
			 Security Plan to Congress.
					(b)Vulnerability Assessment
						(1)In generalThe plan required in subsection (a) shall
			 include a vulnerability assessment of each port of entry located on the
			 northern border or the southern border.
						(2)Port security coordinatorsThe Secretary may establish 1 or more port
			 security coordinators at each port of entry located on the northern border or
			 the southern border—
							(A)to assist in conducting a vulnerability
			 assessment at such port; and
							(B)to provide other assistance with the
			 preparation of the plan required in subsection (a).
							735.Expansion of commerce security
			 programs
					(a)Customs-Trade Partnership Against
			 Terrorism
						(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Commissioner, in consultation with the Secretary,
			 shall develop a plan to expand the size and scope, including personnel, of the
			 Customs-Trade Partnership Against Terrorism programs along the northern border
			 and southern border, including—
							(A)the Business Anti-Smuggling
			 Coalition;
							(B)the Carrier Initiative Program;
							(C)the Americas Counter Smuggling
			 Initiative;
							(D)the Container Security Initiative;
							(E)the Free and Secure Trade Initiative;
			 and
							(F)other Industry Partnership Programs
			 administered by the Commissioner.
							(2)Southern border demonstration
			 programNot later than 180
			 days after the date of enactment of this Act, the Commissioner shall implement,
			 on a demonstration basis, at least 1 Customs-Trade Partnership Against
			 Terrorism program, which has been successfully implemented along the northern
			 border, along the southern border.
						(b)Maquiladora Demonstration
			 ProgramNot later than 180
			 days after the date of enactment of this Act, the Commissioner shall establish
			 a demonstration program to develop a cooperative trade security system to
			 improve supply chain security.
					736.Port of entry technology demonstration
			 program
					(a)EstablishmentThe Secretary shall carry out a technology
			 demonstration program to—
						(1)test and evaluate new port of entry
			 technologies;
						(2)refine port of entry technologies and
			 operational concepts; and
						(3)train personnel under realistic
			 conditions.
						(b)Technology and Facilities
						(1)Technology testingUnder the technology demonstration program,
			 the Secretary shall test technologies that enhance port of entry operations,
			 including operations related to—
							(A)inspections;
							(B)communications;
							(C)port tracking;
							(D)identification of persons and cargo;
							(E)sensory devices;
							(F)personal detection;
							(G)decision support; and
							(H)the detection and identification of weapons
			 of mass destruction.
							(2)Development of facilitiesAt a demonstration site selected pursuant
			 to subsection (c)(2), the Secretary shall develop facilities to provide
			 appropriate training to law enforcement personnel who have responsibility for
			 border security, including—
							(A)cross-training among agencies;
							(B)advanced law enforcement training;
			 and
							(C)equipment orientation.
							(c)Demonstration Sites
						(1)NumberThe Secretary shall carry out the
			 demonstration program at not less than 3 sites and not more than 5
			 sites.
						(2)Selection criteriaTo ensure that at least 1 of the facilities
			 selected as a port of entry demonstration site for the demonstration program
			 has the most up-to-date design, contains sufficient space to conduct the
			 demonstration program, has a traffic volume low enough to easily incorporate
			 new technologies without interrupting normal processing activity, and can
			 efficiently carry out demonstration and port of entry operations, at least 1
			 port of entry selected as a demonstration site shall—
							(A)have been established not more than 15
			 years before the date of the enactment of this Act;
							(B)consist of not less than 65 acres, with the
			 possibility of expansion to not less than 25 adjacent acres; and
							(C)have serviced an average of not more than
			 50,000 vehicles per month during the 1-year period ending on the date of the
			 enactment of this Act.
							(d)Relationship With Other
			 AgenciesThe Secretary shall
			 permit personnel from an appropriate Federal or State agency to utilize a
			 demonstration site described in subsection (c) to test technologies that
			 enhance port of entry operations, including technologies described in
			 subparagraphs (A) through (H) of subsection (b)(1).
					(e)Report
						(1)RequirementNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the Secretary shall submit to
			 Congress a report on the activities carried out at each demonstration site
			 under the technology demonstration program established under this
			 section.
						(2)ContentThe report submitted under paragraph (1)
			 shall include an assessment by the Secretary of the feasibility of
			 incorporating any demonstrated technology for use throughout the Bureau of
			 Customs and Border Protection.
						737.Authorization of appropriations
					(a)In generalIn addition to any funds otherwise
			 available, there are authorized to be appropriated—
						(1)such sums as may be necessary for the
			 fiscal years 2008 through 2012 to carry out the provisions of section
			 733(a);
						(2)to carry out section 733(d)—
							(A)$100,000,000 for each of the fiscal years
			 2008 through 2012; and
							(B)such sums as may be necessary in any
			 succeeding fiscal year;
							(3)to carry out section 735(a)—
							(A)$30,000,000 for fiscal year 2008, of which
			 $5,000,000 shall be made available to fund the demonstration project
			 established in section 736(a)(2); and
							(B)such sums as may be necessary for the
			 fiscal years 2009 through 2012;
							(4)to carry out section 735(b)—
							(A)$5,000,000 for fiscal year 2008; and
							(B)such sums as may be necessary for the
			 fiscal years 2009 through 2012; and
							(5)to carry out section 736, provided that not
			 more than $10,000,000 may be expended for technology demonstration program
			 activities at any 1 port of entry demonstration site in any fiscal year—
							(A)$50,000,000 for fiscal year 2008;
			 and
							(B)such sums as may be necessary for each of
			 the fiscal years 2009 through 2012.
							(b)International AgreementsAmounts authorized to be appropriated under
			 this subtitle may be used for the implementation of projects described in the
			 Declaration on Embracing Technology and Cooperation to Promote the Secure and
			 Efficient Flow of People and Commerce across our Shared Border between the
			 United States and Mexico, agreed to March 22, 2002, Monterrey, Mexico (commonly
			 known as the Border Partnership Action Plan) or the Smart Border Declaration
			 between the United States and Canada, agreed to December 12, 2001, Ottawa,
			 Canada that are consistent with the provisions of this subtitle.
					EFamily Humanitarian Relief
				741.Short titleThis subtitle may be cited as the
			 September 11th Family Humanitarian
			 Relief and Patriotism Act.
				742.Adjustment of status for certain
			 nonimmigrant victims of terrorism
					(a)Adjustment of Status
						(1)In generalThe status of any alien described in
			 subsection (b) shall be adjusted by the Secretary to that of an alien lawfully
			 admitted for permanent residence, if the alien—
							(A)applies for such adjustment not later than
			 2 years after the date on which the Secretary promulgates final regulations to
			 implement this section; and
							(B)is otherwise admissible to the United
			 States for permanent residence, except in determining such admissibility the
			 grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), (7)(A),
			 and (9)(B) of section 212(a) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)) shall not apply.
							(2)Rules in applying certain
			 provisions
							(A)In generalIn the case of an alien described in
			 subsection (b) who is applying for adjustment of status under this
			 section—
								(i)the provisions of section 241(a)(5) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1231(a)(5)) shall not apply; and
								(ii)the Secretary may grant the alien a waiver
			 on the grounds of inadmissibility under subparagraphs (A) and (C) of section
			 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
								(B)StandardsIn granting waivers under subparagraph
			 (A)(ii), the Secretary shall use standards used in granting consent under
			 subparagraphs (A)(iii) and (C)(ii) of such section 212(a)(9).
							(3)Relationship of application to certain
			 orders
							(A)Application permittedAn alien present in the United States who
			 has been ordered excluded, deported, removed, or ordered to depart voluntarily
			 from the United States under any provision of the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.) may, notwithstanding such order, apply for adjustment of status under
			 paragraph (1).
							(B)Motion not requiredAn alien described in subparagraph (A) may
			 not be required, as a condition of submitting or granting such application, to
			 file a separate motion to reopen, reconsider, or vacate such order.
							(C)Effect of decisionIf the Secretary grants a request under
			 subparagraph (A), the Secretary shall cancel the order. If the Secretary
			 renders a final administrative decision to deny the request, the order shall be
			 effective and enforceable to the same extent as if the application had not been
			 made.
							(b)Aliens Eligible for Adjustment of
			 StatusThe benefits provided
			 by subsection (a) shall apply to any alien who—
						(1)was lawfully present in the United States
			 as a nonimmigrant alien described in section 101(a)(15) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)) on September 10, 2001;
						(2)was, on such date, the spouse, child,
			 dependent son, or dependent daughter of an alien who—
							(A)was lawfully present in the United States
			 as a nonimmigrant alien described in section 101(a)(15) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)) on such date; and
							(B)died as a direct result of a specified
			 terrorist activity; and
							(3)was deemed to be a beneficiary of, and by,
			 the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101
			 note).
						(c)Stay of Removal; Work
			 Authorization
						(1)In generalThe Secretary shall establish, by
			 regulation, a process by which an alien subject to a final order of removal may
			 seek a stay of such order based on the filing of an application under
			 subsection (a).
						(2)During certain proceedingsNotwithstanding any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), the Secretary shall not order any alien to be removed
			 from the United States, if the alien is in removal proceedings under any
			 provision of such Act and has applied for adjustment of status under subsection
			 (a), except where the Secretary has rendered a final administrative
			 determination to deny the application.
						(3)Work authorizationThe Secretary shall authorize an alien who
			 has applied for adjustment of status under subsection (a) to engage in
			 employment in the United States during the pendency of such application.
						(d)Availability of Administrative
			 ReviewThe Secretary shall
			 provide to applicants for adjustment of status under subsection (a) the same
			 right to, and procedures for, administrative review as are provided to—
						(1)applicants for adjustment of status under
			 section 245 of the Immigration and Nationality
			 Act (8 U.S.C. 1255); or
						(2)aliens subject to removal proceedings under
			 section 240 of such Act (8 U.S.C. 1229a).
						743.Cancellation of removal for certain
			 immigrant victims of terrorism
					(a)In GeneralSubject to the provisions of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), other than subsections (b)(1), (d)(1), and (e) of section
			 240A of such Act (8 U.S.C. 1229b), the Secretary shall, under such section
			 240A, cancel the removal of, and adjust to the status of an alien lawfully
			 admitted for permanent residence, an alien described in subsection (b), if the
			 alien applies for such relief.
					(b)Aliens Eligible for Cancellation of
			 RemovalThe benefits provided
			 by subsection (a) shall apply to any alien who—
						(1)was, on September 10, 2001, the spouse,
			 child, dependent son, or dependent daughter of an alien who died as a direct
			 result of a specified terrorist activity; and
						(2)was deemed to be a beneficiary of, and by,
			 the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101
			 note).
						(c)Stay of Removal; Work
			 Authorization
						(1)In generalThe Secretary shall provide by regulation
			 for an alien subject to a final order of removal to seek a stay of such order
			 based on the filing of an application under subsection (a).
						(2)Work authorizationThe Secretary shall authorize an alien who
			 has applied for cancellation of removal under subsection (a) to engage in
			 employment in the United States during the pendency of such application.
						(d)Motions To Reopen Removal
			 Proceedings
						(1)In generalNotwithstanding any limitation imposed by
			 law on motions to reopen removal proceedings (except limitations premised on an
			 alien’s conviction of an aggravated felony (as defined in section 101(a)(43) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(43))), any alien who has become eligible for cancellation of
			 removal as a result of the enactment of this section may file 1 motion to
			 reopen removal proceedings to apply for such relief.
						(2)Filing periodThe Secretary shall designate a specific
			 time period in which all such motions to reopen are required to be filed. The
			 period shall begin not later than 60 days after the date of enactment of this
			 Act and shall extend for a period not to exceed 240 days.
						744.ExceptionsNotwithstanding any other provision of this
			 subtitle, an alien may not be provided relief under this subtitle if the alien
			 is—
					(1)inadmissible under paragraph (2) or (3) of
			 section 212(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)), or deportable under paragraph (2) or (4) of
			 section 237(a) of such Act (8 U.S.C. 1227(a)), including any individual
			 culpable for a specified terrorist activity; or
					(2)a family member of an alien described in
			 paragraph (1).
					745.Evidence of deathFor purposes of this subtitle, the Secretary
			 shall use the standards established under section 426 of the Uniting and
			 Strengthening America by Providing Appropriate Tools Required to Intercept and
			 Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (115 Stat. 362) in determining
			 whether death occurred as a direct result of a specified terrorist
			 activity.
				746.Definitions
					(a)Application of
			 Immigration and Nationality Act
			 ProvisionsExcept as
			 otherwise specifically provided in this subtitle, the definitions used in the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), other than the definitions applicable exclusively to
			 title III of such Act, shall apply in the administration of this
			 subtitle.
					(b)Specified Terrorist Activity
			 DefinedIn this subtitle, the
			 term specified terrorist activity means any terrorist activity
			 conducted against the Government or the people of the United States on
			 September 11, 2001.
					FOther Matters
				751.Noncitizen membership in the Armed
			 ForcesSection 329 (8 U.S.C.
			 1440) is amended—
					(1)in subsection (b), by striking
			 subsection (a) and inserting subsection (a) and
			 (d); and
					(2)by adding at the end the following:
						
							(d)Notwithstanding any other provision of law,
				except for provisions relating to revocation of citizenship under subsection
				(c), individuals who are not United States citizens shall not be denied the
				opportunity to apply for membership in the United States Armed Forces. Such
				individuals who become active duty members of the United States Armed Forces
				shall, consistent with this section and with the approval of their chain of
				command, be granted United States citizenship after performing at least 2 years
				of honorable and satisfactory service on active duty. Not later than 90 days
				after such requirements are met with respect to an individual, such individual
				shall be granted United States citizenship.
							(e)An alien described in subsection (d) shall
				be naturalized without regard to the requirements of this title III and any
				other requirements, processes, or procedures prescribed by the Secretary of
				Homeland Security, if the alien—
								(1)filed an application for naturalization in
				accordance with such procedures to carry out this section as may be established
				by regulation by the Secretary of Homeland Security or the Secretary of
				Defense;
								(2)demonstrates to the alien’s military chain
				of command, proficiency in the English language, good moral character, and
				knowledge of the Federal Government and United States history, consistent with
				the requirements contained in this
				Act; and
								(3)takes the oath required under section 337
				and participates in an oath administration ceremony in accordance with this
				Act.
								.
					752.Surveillance technologies programs
					(a)Aerial Surveillance Program
						(1)In generalIn conjunction with the border surveillance
			 plan developed under section 5201 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1701 note), the Secretary,
			 not later than 90 days after the date of enactment of this Act, shall develop
			 and implement a program to fully integrate and utilize aerial surveillance
			 technologies, including unmanned aerial vehicles, to enhance the security of
			 the international border between the United States and Canada and the
			 international border between the United States and Mexico. The goal of the
			 program shall be to ensure continuous monitoring of each mile of each such
			 border.
						(2)Assessment and consultation
			 requirementsIn developing
			 the program under this subsection, the Secretary shall—
							(A)consider current and proposed aerial
			 surveillance technologies;
							(B)assess the feasibility and advisability of
			 utilizing such technologies to address border threats, including an assessment
			 of the technologies considered best suited to address respective
			 threats;
							(C)consult with the Secretary of Defense
			 regarding any technologies or equipment, which the Secretary may deploy along
			 an international border of the United States; and
							(D)consult with the Administrator of the
			 Federal Aviation Administration regarding safety, airspace coordination and
			 regulation, and any other issues necessary for implementation of the
			 program.
							(3)Additional requirements
							(A)In generalThe program developed under this subsection
			 shall include the use of a variety of aerial surveillance technologies in a
			 variety of topographies and areas, including populated and unpopulated areas
			 located on or near an international border of the United States, in order to
			 evaluate, for a range of circumstances—
								(i)the significance of previous experiences
			 with such technologies in border security or critical infrastructure
			 protection;
								(ii)the cost and effectiveness of various
			 technologies for border security, including varying levels of technical
			 complexity; and
								(iii)liability, safety, and privacy concerns
			 relating to the utilization of such technologies for border security.
								(4)Continued use of aerial surveillance
			 technologiesThe Secretary
			 may continue the operation of aerial surveillance technologies while assessing
			 the effectiveness of the utilization of such technologies.
						(5)Report to congressNot later than 180 days after implementing
			 the program under this subsection, the Secretary shall submit a report to
			 Congress regarding the program developed under this subsection. The Secretary
			 shall include in the report a description of the program together with such
			 recommendations as the Secretary finds appropriate for enhancing the
			 program.
						(6)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subsection.
						(b)Integrated and Automated Surveillance
			 Program
						(1)Requirement for programSubject to the availability of
			 appropriations, the Secretary shall establish a program to procure additional
			 unmanned aerial vehicles, cameras, poles, sensors, satellites, radar coverage,
			 and other technologies necessary to achieve operational control of the
			 international borders of the United States and to establish a security
			 perimeter known as a virtual fence along such international
			 borders to provide a barrier to illegal immigration. Such program shall be
			 known as the Integrated and Automated Surveillance Program.
						(2)Program componentsThe Secretary shall ensure, to the maximum
			 extent feasible, the Integrated and Automated Surveillance Program is carried
			 out in a manner that—
							(A)the technologies utilized in the Program
			 are integrated and function cohesively in an automated fashion, including the
			 integration of motion sensor alerts and cameras, whereby a sensor alert
			 automatically activates a corresponding camera to pan and tilt in the direction
			 of the triggered sensor;
							(B)cameras utilized in the Program do not have
			 to be manually operated;
							(C)such camera views and positions are not
			 fixed;
							(D)surveillance video taken by such cameras
			 can be viewed at multiple designated communications centers;
							(E)a standard process is used to collect,
			 catalog, and report intrusion and response data collected under the
			 Program;
							(F)future remote surveillance technology
			 investments and upgrades for the Program can be integrated with existing
			 systems;
							(G)performance measures are developed and
			 applied that can evaluate whether the Program is providing desired results and
			 increasing response effectiveness in monitoring and detecting illegal
			 intrusions along the international borders of the United States;
							(H)plans are developed under the Program to
			 streamline site selection, site validation, and environmental assessment
			 processes to minimize delays of installing surveillance technology
			 infrastructure;
							(I)standards are developed under the Program
			 to expand the shared use of existing private and governmental structures to
			 install remote surveillance technology infrastructure where possible;
			 and
							(J)standards are developed under the Program
			 to identify and deploy the use of nonpermanent or mobile surveillance platforms
			 that will increase the Secretary’s mobility and ability to identify illegal
			 border intrusions.
							(3)Report to congressNot later than 1 year after the initial
			 implementation of the Integrated and Automated Surveillance Program, the
			 Secretary shall submit to Congress a report regarding the Program. The
			 Secretary shall include in the report a description of the Program together
			 with any recommendation that the Secretary finds appropriate for enhancing the
			 program.
						(4)Evaluation of contractors
							(A)Requirement for standardsThe Secretary shall develop appropriate
			 standards to evaluate the performance of any contractor providing goods or
			 services to carry out the Integrated and Automated Surveillance Program.
							(B)Review by the inspector
			 generalThe Inspector General
			 of the Department shall timely review each new contract related to the Program
			 that has a value of more than $5,000,000, to determine whether such contract
			 fully complies with applicable cost requirements, performance objectives,
			 program milestones, and schedules. The Inspector General shall report the
			 findings of such review to the Secretary in a timely manner. Not later than 30
			 days after the date the Secretary receives a report of findings from the
			 Inspector General, the Secretary shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives a report of such findings and a
			 description of any the steps that the Secretary has taken or plans to take in
			 response to such findings.
							(5)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subsection.
						753.Comprehensive immigration efficiency
			 review
					(a)ReviewThe Secretary, in consultation with the
			 Secretary of State, shall conduct a comprehensive review of the immigration
			 procedures in existence as of the date of the enactment of this Act.
					(b)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report, in
			 classified form, if necessary, that—
						(1)identifies inefficient immigration
			 procedures; and
						(2)outlines a plan to improve the efficiency
			 and responsiveness of the immigration process.
						754.Northern Border Prosecution
			 Initiative
					(a)Initiative Required
						(1)In generalFrom amounts made available to carry out
			 this section, the Attorney General, acting through the Director of the Bureau
			 of Justice Assistance of the Office of Justice Programs, shall establish and
			 carry out a program, to be known as the Northern Border Prosecution Initiative,
			 to provide funds to reimburse eligible northern border entities for costs
			 incurred by those entities for handling case dispositions of criminal cases
			 that are federally initiated but federally declined-referred.
						(2)Relation with southwestern border
			 prosecution initiativeThe
			 program established in paragraph (1) shall—
							(A)be modeled after the Southwestern Border
			 Prosecution Initiative; and
							(B)serve as a partner program to that
			 initiative to reimburse local jurisdictions for processing Federal
			 cases.
							(b)Provision and Allocation of
			 FundsFunds provided under
			 the program established in subsection (a) shall be—
						(1)provided in the form of direct
			 reimbursements; and
						(2)allocated in a manner consistent with the
			 manner under which funds are allocated under the Southwestern Border
			 Prosecution Initiative.
						(c)Use of FundsFunds provided to an eligible northern
			 border entity under this section may be used by the entity for any lawful
			 purpose, including:
						(1)Prosecution and related costs;
						(2)Court costs;
						(3)Costs of courtroom technology;
						(4)Costs of constructing holding
			 spaces;
						(5)Costs of administrative staff;
						(6)Costs of defense counsel for indigent
			 defendants; and
						(7)Detention costs, including pre-trial and
			 post-trial detention.
						(d)DefinitionsIn this section:
						(1)Case dispositionThe term case
			 disposition—
							(A)for purposes of the Northern Border
			 Prosecution Initiative, refers to the time between the arrest of a suspect and
			 the resolution of the criminal charges through a county or State judicial or
			 prosecutorial process; and
							(B)does not include incarceration time for
			 sentenced offenders, or time spent by prosecutors on judicial appeals.
							(2)Eligible northern border
			 entityThe term
			 eligible northern border entity means—
							(A)the States of Alaska, Idaho, Maine,
			 Michigan, Minnesota, Montana, New Hampshire, New York, North Dakota, Ohio,
			 Pennsylvania, Vermont, Washington, and Wisconsin; or
							(B)any unit of local government within a State
			 referred to in subparagraph (A).
							(3)Federally declined-referredThe term federally
			 declined-referred—
							(A)means, with respect to a criminal case,
			 that a decision has been made in that case by a United States Attorney or a
			 Federal law enforcement agency during a Federal investigation to no longer
			 pursue Federal criminal charges against a defendant and to refer such
			 investigation to a State or local jurisdiction for possible prosecution;
			 and
							(B)includes a decision made on an
			 individualized case-by-case basis as well as a decision made pursuant to a
			 general policy or practice or pursuant to prosecutorial discretion.
							(4)Federally initiatedThe term federally initiated
			 means, with respect to a criminal case, that the case results from a criminal
			 investigation or an arrest involving Federal law enforcement authorities for a
			 potential violation of Federal criminal law, including investigations resulting
			 from multi-jurisdictional task forces.
						(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section $28,000,000 for fiscal
			 year 2008 and such sums as may be necessary for each fiscal year
			 thereafter.
					755.Southwest Border Prosecution
			 Initiative
					(a)Reimbursement to State and Local
			 Prosecutors for Prosecuting Federally Initiated Drug CasesThe Attorney General shall, subject to the
			 availability of appropriations, reimburse Southern Border State and county
			 prosecutors for prosecuting federally initiated and referred drug cases.
					(b)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $50,000,000 for each of the fiscal years 2008
			 through 2012 to carry out subsection (a).
					756.Grant program to assist eligible
			 applicants
					(a)Short TitleThis section may be cited as the
			 Initial Entry, Adjustment, and
			 Citizenship Assistance Grant Act of 2007.
					(b)PurposeThe purpose of this section is to establish
			 a grant program within the Bureau of Citizenship and Immigration Services that
			 provides funding to community-based organizations, including community-based
			 legal service organizations, as appropriate, to develop and implement programs
			 to assist eligible applicants for the conditional nonimmigrant worker program
			 established under this Act by providing them with the services described in
			 subsection (d)(2).
					(c)DefinitionsIn this section:
						(1)Community-based organizationThe term community-based
			 organization means a nonprofit, tax-exempt organization, including a
			 faith-based organization, whose staff has experience and expertise in meeting
			 the legal, social, educational, cultural educational, or cultural needs of
			 immigrants, refugees, persons granted asylum, or persons applying for such
			 statuses.
						(2)IEACA grantThe term IEACA grant means an
			 Initial Entry, Adjustment, and Citizenship Assistance Grant authorized under
			 subsection (d).
						(d)Establishment of Initial Entry, Adjustment,
			 and Citizenship Assistance Grant Program
						(1)Grants authorizedThe Secretary, working through the Director
			 of the Bureau of Citizenship and Immigration Services, may award IEACA grants
			 to community-based organizations.
						(2)Use of fundsGrants awarded under this section may be
			 used for the design and implementation of programs to provide the following
			 services:
							(A)Initial applicationAssistance and instruction, including legal
			 assistance, to aliens making initial application for treatment under the
			 program established by section 218D of the Immigration and Nationality Act, as added by
			 section 601. Such assistance may include assisting applicants in—
								(i)screening to assess prospective applicants’
			 potential eligibility or lack of eligibility;
								(ii)filling out applications;
								(iii)gathering proof of identification,
			 employment, residence, and tax payment;
								(iv)gathering proof of relationships of
			 eligible family members;
								(v)applying for any waivers for which
			 applicants and qualifying family members may be eligible; and
								(vi)any other assistance that the Secretary or
			 grantee considers useful to aliens who are interested in filing applications
			 for treatment under such section 218D.
								(B)Adjustment of statusAssistance and instruction, including legal
			 assistance, to aliens seeking to adjust their status in accordance with section
			 245 or 245B of the Immigration and Nationality
			 Act.
							(C)CitizenshipAssistance and instruction to applicants
			 on—
								(i)the rights and responsibilities of United
			 States Citizenship;
								(ii)English as a second language;
								(iii)civics; or
								(iv)applying for United States
			 citizenship.
								(3)Duration and renewal
							(A)DurationEach grant awarded under this section shall
			 be awarded for a period of not more than 3 years.
							(B)RenewalThe Secretary may renew any grant awarded
			 under this section in 1-year increments.
							(4)Application for grantsEach entity desiring an IEACA grant under
			 this section shall submit an application to the Secretary at such time, in such
			 manner, and accompanied by such information as the Secretary may
			 require.
						(5)Eligible organizationsA community-based organization applying for
			 a grant under this section to provide services described in subparagraph (A),
			 (B), or (C)(iv) of paragraph (2) may not receive such a grant unless the
			 organization is—
							(A)recognized by the Board of Immigration
			 Appeals under section 292.2 of title 8, Code of Federal Regulations; or
							(B)otherwise directed by an attorney.
							(6)Selection of granteesGrants awarded under this section shall be
			 awarded on a competitive basis.
						(7)Geographic distribution of
			 grantsThe Secretary shall
			 approve applications under this section in a manner that ensures, to greatest
			 extent practicable, that—
							(A)not less than 50 percent of the funding for
			 grants under this section are awarded to programs located in the 10 States with
			 the highest percentage of foreign-born residents; and
							(B)not less than 20 percent of the funding for
			 grants under this section are awarded to programs located in States that are
			 not described in subparagraph (A).
							(8)Ethnic diversityThe Secretary shall ensure that
			 community-based organizations receiving grants under this section provide
			 services to an ethnically diverse population, to the greatest extent
			 possible.
						(e)Liaison Between USCIS and
			 GranteesThe Secretary shall
			 establish a liaison between United States Citizenship and Immigration Services
			 and the community of providers of services under this section to assure quality
			 control, efficiency, and greater client willingness to come forward.
					(f)Reports to CongressNot later than 180 days after the date of
			 the enactment of this Act, and each subsequent July 1, the Secretary shall
			 submit a report to Congress that includes information regarding—
						(1)the status of the implementation of this
			 section;
						(2)the grants issued pursuant to this section;
			 and
						(3)the results of those grants.
						(g)Source of Grant Funds
						(1)Application feesThe Secretary may use funds made available
			 under sections 218A(l)(2) and 218D(f)(4)(B) of the
			 Immigration and Nationality Act, as
			 added by this Act, to carry out this section.
						(2)Authorization of appropriations
							(A)Amounts authorizedIn addition to the amounts made available
			 under paragraph (1), there are authorized to be appropriated such additional
			 sums as may be necessary for each of the fiscal years 2008 through 2012 to
			 carry out this section.
							(B)AvailabilityAny amounts appropriated pursuant to
			 subparagraph (A) shall remain available until expended.
							(h)Distribution of Fees and Fines
						(1)H–2C
			 visa feesNotwithstanding
			 section 218A(l) of the Immigration and
			 Nationality Act, as added by section 403, 2 percent of the fees
			 collected under section 218A of such Act shall be made available for grants
			 under the Initial Entry, Adjustment, and Citizenship Assistance Grant Program
			 established under this section.
						(2)Conditional nonimmigrant visa fees and
			 finesNotwithstanding section
			 218D(f)(4) of the Immigration and Nationality
			 Act, as added by section 601, 2 percent of the fees and fines
			 collected under section 218D of such Act shall be made available for grants
			 under the Initial Entry, Adjustment, and Citizenship Assistance Grant Program
			 established under this section.
						757.Screening of municipal solid waste
					(a)DefinitionsIn this section:
						(1)CBPThe term CBP means United
			 States Customs and Border Protection.
						(2)Commercial motor vehicleThe term commercial motor
			 vehicle has the meaning given the term in section 31101 of title 49,
			 United States Code.
						(3)CommissionerThe term Commissioner means
			 the Commissioner of the CBP.
						(4)Municipal solid wasteThe term municipal solid waste
			 includes sludge (as defined in section 1004 of the
			 Solid Waste Disposal Act (42 U.S.C.
			 6903)).
						(b)Reports to CongressNot later than 90 days after the date of
			 enactment of this Act, the Commissioner shall submit to Congress a report
			 that—
						(1)indicates whether the methodologies and
			 technologies used by the CBP to screen for and detect the presence of chemical,
			 nuclear, biological, and radiological weapons in municipal solid waste are as
			 effective as the methodologies and technologies used by the CBP to screen for
			 those materials in other items of commerce entering the United States through
			 commercial motor vehicle transport; and
						(2)if the report indicates that the
			 methodologies and technologies used to screen municipal solid waste are less
			 effective than those used to screen other items of commerce, identifies the
			 actions that the CBP will take to achieve the same level of effectiveness in
			 the screening of municipal solid waste, including actions necessary to meet the
			 need for additional screening technologies.
						(c)Impact on Commercial Motor
			 VehiclesIf the Commissioner
			 fails to fully implement an action identified under subsection (b)(2) before
			 the earlier of the date that is 180 days after the date on which the report
			 under subsection (b) is required to be submitted or the date that is 180 days
			 after the date on which the report is submitted, the Secretary shall deny entry
			 into the United States of any commercial motor vehicle carrying municipal solid
			 waste until the Secretary certifies to Congress that the methodologies and
			 technologies used by the CBP to screen for and detect the presence of chemical,
			 nuclear, biological, and radiological weapons in municipal solid waste are as
			 effective as the methodologies and technologies used by the CBP to screen for
			 those materials in other items of commerce entering into the United States
			 through commercial motor vehicle transport.
					758.Access to immigration services in areas
			 that are not accessible by roadNotwithstanding any other provision of law,
			 the Secretary shall permit an employee of Customs and Border Protection or
			 Immigration and Customs Enforcement who carries out the functions of Customs
			 and Border Protection or Immigration and Customs Enforcement in a geographic
			 area that is not accessible by road to carry out any function that was
			 performed by an employee of the Immigration and Naturalization Service in such
			 area prior to the date of the enactment of the Homeland Security Act of 2002 (6
			 U.S.C. 101 et seq.).
				759.Border security on certain Federal
			 land
					(a)DefinitionsIn this section:
						(1)Protected
			 landThe term protected
			 land means land under the jurisdiction of the Secretary
			 concerned.
						(2)Secretary concernedThe term Secretary concerned
			 means—
							(A)with respect to land under the jurisdiction
			 of the Secretary of Agriculture, the Secretary of Agriculture; and
							(B)with respect to land under the jurisdiction
			 of the Secretary of the Interior, the Secretary of the Interior.
							(b)Support for Border Security Needs
						(1)In generalTo gain operational control over the
			 international land borders of the United States and to prevent the entry of
			 terrorists, unlawful aliens, narcotics, and other contraband into the United
			 States, the Secretary, in cooperation with the Secretary concerned, shall
			 provide—
							(A)increased Customs and Border Protection
			 personnel to secure protected land along the international land borders of the
			 United States;
							(B)Federal land resource training for Customs
			 and Border Protection agents dedicated to protected land; and
							(C)Unmanned Aerial Vehicles, aerial assets,
			 Remote Video Surveillance camera systems, and sensors on protected land that is
			 directly adjacent to the international land border of the United States, with
			 priority given to units of the National Park System.
							(2)CoordinationIn providing training for Customs and
			 Border Protection agents under paragraph (1)(B), the Secretary shall coordinate
			 with the Secretary concerned to ensure that the training is appropriate to the
			 mission of the National Park Service, the United States Fish and Wildlife
			 Service, the Forest Service, or the relevant agency of the Department of the
			 Interior or the Department of Agriculture to minimize the adverse impact on
			 natural and cultural resources from border protection activities.
						(c)Inventory of Costs and
			 ActivitiesThe Secretary
			 concerned shall develop and submit to the Secretary an inventory of costs
			 incurred by the Secretary concerned relating to illegal border activity,
			 including the cost of equipment, training, recurring maintenance, construction
			 of facilities, restoration of natural and cultural resources, recapitalization
			 of facilities, and operations.
					(d)RecommendationsThe Secretary shall—
						(1)develop joint recommendations with the
			 National Park Service, the United States Fish and Wildlife Service, and the
			 Forest Service for an appropriate cost recovery mechanism relating to items
			 identified in subsection (c); and
						(2)not later than March 31, 2008, submit to
			 the appropriate congressional committees (as defined in section 2 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101)), including the Subcommittee on
			 National Parks of the Senate and the Subcommittee on National Parks, Recreation
			 and Public Lands of the House of Representatives, the recommendations developed
			 under paragraph (1).
						(e)Border Protection StrategyThe Secretary, the Secretary of the
			 Interior, and the Secretary of Agriculture shall jointly develop a border
			 protection strategy that supports the border security needs of the United
			 States in the manner that best protects—
						(1)units of the National Park System;
						(2)National Forest System land;
						(3)land under the jurisdiction of the United
			 States Fish and Wildlife Service; and
						(4)other relevant land under the jurisdiction
			 of the Department of the Interior or the Department of Agriculture.
						760.Unmanned aerial vehicles
					(a)Unmanned Aerial Vehicles and Associated
			 InfrastructureThe Secretary
			 shall acquire and maintain MQ–9 unmanned aerial vehicles for use on the border,
			 including related equipment such as—
						(1)additional sensors;
						(2)critical spares;
						(3)satellite command and control; and
						(4)other necessary equipment for operational
			 support.
						(b)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated to
			 the Secretary to carry out subsection (a)—
							(A)$178,400,000 for fiscal year 2008;
			 and
							(B)$276,000,000 for fiscal year 2009.
							(2)Availability of fundsAmounts appropriated pursuant to paragraph
			 (1) shall remain available until expended.
						761.Relief for widows and orphans
					(a)In general
						(1)In generalIn applying clause (iii) of section
			 201(b)(2)(A) of the Immigration and Nationality
			 Act, as added by section 504(a), to an alien whose citizen relative
			 died before the date of the enactment of this Act, the alien relative may
			 (notwithstanding the deadlines specified in such clause) file the
			 classification petition under section 204(a)(1)(A)(ii) of such Act not later
			 than 2 years after the date of the enactment of this Act.
						(2)Eligibility for paroleIf an alien was excluded, deported, removed
			 or departed voluntarily before the date of the enactment of this Act based
			 solely upon the alien’s lack of classification as an immediate relative (as
			 defined by 201(b)(2)(A)(ii) of the Immigration
			 and Nationality Act) due to the citizen’s death—
							(A)such alien shall be eligible for parole
			 into the United States pursuant to the Attorney General’s discretionary
			 authority under section 212(d)(5) of such Act; and
							(B)such alien’s application for adjustment of
			 status shall be considered notwithstanding section 212(a)(9) of such
			 Act.
							(b)Adjustment of StatusSection 245 (8 U.S.C. 1255), as amended by
			 section 408(h) of this Act, is further amended by adding at the end the
			 following:
						
							(o)Application for Adjustment of Status by
				Surviving Spouses, Parents, and Children
								(1)In generalAny alien described in paragraph (2) who
				applies for adjustment of status before the death of the qualifying relative,
				may have such application adjudicated as if such death had not occurred.
								(2)Alien describedAn alien is described in this paragraph is
				an alien who—
									(A)is an immediate relative (as described in
				section 201(b)(2)(A));
									(B)is a family-sponsored immigrant (as
				described in subsection (a) or (d) of section 203);
									(C)is a derivative beneficiary of an
				employment-based immigrant under section 203(b) (as described in section
				203(d)); or
									(D)is a derivative beneficiary of a diversity
				immigrant (as described in section
				203(c)).
									.
					(c)Transition Period
						(1)In generalNotwithstanding a denial of an application
			 for adjustment of status for an alien whose qualifying relative died before the
			 date of the enactment of this Act, such application may be renewed by the alien
			 through a motion to reopen, without fee, if such motion is filed not later than
			 2 years after such date of enactment.
						(2)Eligibility for paroleIf an alien was excluded, deported, removed
			 or departed voluntarily before the date of the enactment of this Act—
							(A)such alien shall be eligible for parole
			 into the United States pursuant to the Attorney General’s discretionary
			 authority under section 212(d)(5) of the Immigration and Nationality Act; and
							(B)such alien’s application for adjustment of
			 status shall be considered notwithstanding section 212(a)(9) of such
			 Act.
							(d)Processing of Immigrant VisasSection 204(b) (8 U.S.C. 1154), as amended
			 by section 204(b) of this Act, is further amended—
						(1)by striking After an
			 investigation and inserting the following:
							
								(1)In generalAfter an
				investigation
								;
				and
						(2)by adding at the end the following:
							
								(2)Death of qualifying relative
									(A)In generalAny alien described in paragraph (2) whose
				qualifying relative died before the completion of immigrant visa processing may
				have an immigrant visa application adjudicated as if such death had not
				occurred. An immigrant visa issued before the death of the qualifying relative
				shall remain valid after such death.
									(B)Alien describedAn alien is described in this paragraph is
				an alien who—
										(i)is an immediate relative (as described in
				section 201(b)(2)(A));
										(ii)is a family-sponsored immigrant (as
				described in subsection (a) or (d) of section 203);
										(iii)is a derivative beneficiary of an
				employment-based immigrant under section 203(b) (as described in section
				203(d)); or
										(iv)is a derivative beneficiary of a diversity
				immigrant (as described in section
				203(c)).
										.
						(e)NaturalizationSection 319(a) (8 U.S.C. 1429(a)) is
			 amended by inserting (or, if the spouse is deceased, the spouse was a
			 citizen of the United States) after citizen of the United
			 States.
					762.Terrorist activitiesSection 212(a)(3)(B)(i) (8 U.S.C.
			 1182(a)(3)(B)(i)) is amended—
					(1)in subclause (III), by striking ,
			 under circumstances indicating an intention to cause death or serious bodily
			 harm, incited and inserting incited or advocated;
			 and
					(2)in subclause (VII), by striking or
			 espouses terrorist activity or persuades others to endorse or espouse
			 and inserting espouses, or advocates terrorist activity or persuades
			 others to endorse, espouse, or advocate.
					763.Family unitySection 212(a)(9) (8 U.S.C. 1182(a)(9)), as
			 amended by section 212(a) of this Act, is further amended—
					(1)in subparagraph (C)(ii), by striking
			 “between—” and all that follows and inserting the following: “between—
						
							(I)the alien having been battered or subjected
				to extreme cruelty; and
							(II)the alien’s removal, departure from the
				United States, reentry or reentries into the United States, or attempted
				reentry into the United States.
							;
				and
					(2)by adding at the end the following:
						
							(D)Waiver
								(i)In generalThe Secretary may waive the application of
				subparagraphs (B) and (C) for an alien who is a beneficiary of a petition filed
				under section 201 or 203 if such petition was filed not later than the date of
				the enactment of the Comprehensive
				Immigration Reform Act of 2007.
								(ii)FineAn alien who is granted a waiver under
				clause (i) shall pay a $2,000
				fine.
								.
					764.Travel document planSection 7209 (b)(1) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1185 note) is amended by
			 striking January 1, 2008 and inserting June 1,
			 2009.
				765.English as national language
					(a)In GeneralTitle 4, United States Code, is amended by
			 adding at the end the following:
						
							6LANGUAGE OF THE GOVERNMENT OF THE UNITED
				STATES
								
									Sec.
									161. Declaration of national
				  language.
									162. Preserving and enhancing
				  the role of the national language.
								
								161.Declaration of national
				languageEnglish is the
				national language of the United States.
								162.Preserving and enhancing the role of the
				national languageThe
				Government of the United States shall preserve and enhance the role of English
				as the national language of the United States of America. Unless otherwise
				authorized or provided by law, no person has a right, entitlement, or claim to
				have the Government of the United States or any of its officials or
				representatives act, communicate, perform or provide services, or provide
				materials in any language other than English. If exceptions are made, that does
				not create a legal entitlement to additional services in that language or any
				language other than English. If any forms are issued by the Federal Government
				in a language other than English (or such forms are completed in a language
				other than English), the English language version of the form is the sole
				authority for all legal
				purposes.
								.
					(b)Conforming AmendmentThe table of chapters for title 4, United
			 States Code, is amended by adding at the end the following:
						
							
								
									“6. Language of the Government of
					 the United States161”.
									
								
							
						
					766.Requirements for naturalization
					(a)FindingsCongress makes the following
			 findings:
						(1)Section 312 of the Immigration and
			 Nationality Act (8 U.S.C. 1423) requies lawful permanent residents of the
			 United States who have immigrated from foreign countries, among other
			 requirements, to demonstrate an understanding of the English language, United
			 States history and Government, before becoming citizens of the United
			 States.
						(2)The Department has conducted a review of
			 the testing process used to ensure prospective United States citizens
			 demonstrate said knowledge of the English language and United States history
			 and Government for the purpose of redesigning said test.
						(b)DefinitionsIn this section:
						(1)Key documentsThe term key documents means
			 the documents that established or explained the foundational principles of
			 democracy in the United States, including the Constitution of the United
			 States, the Declaration of Independence, the Federalist Papers, and the
			 Emancipation Proclamation.
						(2)Key eventsThe term key events means the
			 critical turning points in the history of the United States (including the
			 American Revolution, the Civil War, the world wars of the twentieth century,
			 the civil rights movement, and the major court decisions and legislation) that
			 contributed to extending the promise of democracy in American life.
						(3)Key ideasThe term key ideas means the
			 ideas that shaped the democratic institutions and heritage of the United
			 States, including the notion of equal justice under the law, freedom,
			 individualism, human rights, and a belief in progress.
						(4)Key personsThe term key persons means the
			 men and women who led the United States as founding fathers, elected officials,
			 scientists, inventors, pioneers, advocates of equal rights, entrepreneurs, and
			 artists.
						(c)Goals for Citizenship Test
			 RedesignThe Secretary shall
			 establish, as goals of the testing process designed to comply with section 312
			 of the Immigration and Nationality Act, that prospective citizens—
						(1)demonstrate a sufficient understanding of
			 the English language for usage in everyday life;
						(2)demonstrate an understanding of American
			 common values and traditions, including the principles of the Constitution of
			 the United States, the Pledge of Allegiance, respect for the flag of the United
			 States, the National Anthem, and voting in public elections;
						(3)demonstrate an understanding of the history
			 of the United States, including the key events, key persons, key ideas, and key
			 documents that shaped the institutions and democratic heritage of the United
			 States;
						(4)demonstrate an attachment to the principles
			 of the Constitution of the United States and the well being and happiness of
			 the people of the United States; and
						(5)demonstrate an understanding of the rights
			 and responsibilities of citizenship in the United States.
						(d)ImplementationThe Secretary shall implement changes to
			 the testing process designed to ensure compliance with (8 U.S.C. 1423 (a)) not
			 later than January 1, 2008.
					767.Declaration of EnglishEnglish is the common and unifying language
			 of the United States that helps provide unity for the people of the United
			 States.
				768.Preserving and enhancing the role of the
			 English language
					(a)RequirementThe Government of the United States shall
			 preserve and enhance the role of English as the common and unifying language of
			 America.
					(b)Relationship to other lawsNothing in this section may be construed to
			 diminish or expand any existing right under Federal law relative to services or
			 materials provided by the Government of the United States in any language other
			 than English.
					(c)Law definedIn this this section, the term
			 law includes provisions of the United States Code and the United
			 States Constitution, controlling judicial decisions, regulations, and
			 controlling Presidential Executive Orders.
					769.Exclusion of illegal aliens from
			 congressional apportionment tabulationsIn addition to any report required under
			 this Act, the Director of the Bureau of the Census shall submit to Congress a
			 report on the impact of illegal immigration on the apportionment of
			 Representatives of Congress among the several States, and any methods and
			 procedures that the Director determines to be feasible and appropriate, to
			 ensure that individuals who are found by an authorized Federal agency to be
			 unlawfully present in the United States are not counted in tabulating
			 population for purposes of apportionment of Representatives in Congress among
			 the several States.
				770.Office of Internal Corruption
			 Investigation
					(a)Internal Corruption; Benefits
			 FraudSection 453 of the
			 Homeland Security Act of 2002 (6 U.S.C. 273) is amended—
						(1)by striking the Bureau of
			 each place it appears and inserting United States;
						(2)in subsection (a)—
							(A)by striking paragraph (1) and inserting the
			 following:
								
									(1)establishing the Office of Internal
				Corruption Investigation, which shall—
										(A)receive, process, administer, and
				investigate criminal and noncriminal allegations of misconduct, corruption, and
				fraud involving any employee or contract worker of United States Citizenship
				and Immigration Services that are not subject to investigation by the Inspector
				General for the Department;
										(B)ensure that all complaints alleging any
				violation described in subparagraph (A) are handled and stored in a manner
				appropriate to their sensitivity;
										(C)have access to all records, reports,
				audits, reviews, documents, papers, recommendations, or other material
				available to United States Citizenship and Immigration Services, which relate
				to programs and operations for which the Director is responsible under this
				Act;
										(D)request such information or assistance from
				any Federal, State, or local government agency as may be necessary for carrying
				out the duties and responsibilities under this section;
										(E)require the production of all information,
				documents, reports, answers, records, accounts, papers, and other data and
				documentary evidence necessary to carry out the functions under this
				section—
											(i)by subpoena, which shall be enforceable, in
				the case of contumacy or refusal to obey, by order of any appropriate United
				States district court; or
											(ii)through procedures other than subpoenas if
				obtaining documents or information from Federal agencies;
											(F)administer to, or take from, any person an
				oath, affirmation, or affidavit, as necessary to carry out the functions under
				this section, which oath, affirmation, or affidavit, if administered or taken
				by or before an agent of the Office of Internal Corruption Investigation shall
				have the same force and effect as if administered or taken by or before an
				officer having a seal;
										(G)investigate criminal allegations and
				noncriminal misconduct;
										(H)acquire adequate office space, equipment,
				and supplies as necessary to carry out the functions and responsibilities under
				this section; and
										(I)be under the direct supervision of the
				Director.
										;
							(B)in paragraph (2), by striking
			 and at the end;
							(C)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
							(D)by adding at the end the following:
								
									(4)establishing the Office of Immigration
				Benefits Fraud Investigation, which shall—
										(A)conduct administrative investigations,
				including site visits, to address immigration benefit fraud;
										(B)assist United States Citizenship and
				Immigration Services provide the right benefit to the right person at the right
				time;
										(C)track, measure, assess, conduct pattern
				analysis, and report fraud-related data to the Director; and
										(D)work with counterparts in other Federal
				agencies on matters of mutual interest or information-sharing relating to
				immigration benefit fraud.
										;
				and
							(3)by adding at the end the following:
							
								(c)Annual ReportThe Director, in consultation with the
				Office of Internal Corruption Investigations, shall submit an annual report to
				the Committee on the Judiciary of the Senate and the Committee on the Judiciary
				of the House of Representatives that describes—
									(1)the activities of the Office, including the
				number of investigations began, completed, pending, turned over to the
				Inspector General for criminal investigations, and turned over to a United
				States Attorney for prosecution; and
									(2)the types of allegations investigated by
				the Office during the 12-month period immediately preceding the submission of
				the report that relate to the misconduct, corruption, and fraud described in
				subsection
				(a)(1).
									.
						(b)Use of Immigration Fees To Combat
			 FraudSection 286(v)(2)(B) (8
			 U.S.C. 1356(v)(2)(B)) is amended by adding at the end the following: Not
			 less than 20 percent of the funds made available under this subparagraph shall
			 be used for activities and functions described in paragraphs (1) and (4) of
			 section 453(a) of the Homeland Security Act of 2002 (6 U.S.C.
			 273(a))..
					771.Adjustment of status for certain persecuted
			 religious minorities
					(a)In GeneralThe Secretary shall adjust the status of an
			 alien to that of an alien lawfully admitted for permanent residence if the
			 alien—
						(1)is a persecuted religious minority;
						(2)is admissible to the United States as an
			 immigrant, except as provided under subsection (b);
						(3)had an application for asylum pending on
			 May 1, 2003;
						(4)applies for such adjustment of
			 status;
						(5)was physically present in the United States
			 on the date the application for such adjustment is filed; and
						(6)pays a fee, in an amount determined by the
			 Secretary, for the processing of such application.
						(b)Waiver of Certain Grounds for
			 Inadmissibility
						(1)Inapplicable provisionSection 212(a)(7) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(7)) shall not apply to any adjustment of status under this
			 section.
						(2)WaiverThe Secretary may waive any other provision
			 of section 212(a) of such Act (except for paragraphs (2) and (3)) if
			 extraordinary and compelling circumstances warrant such an adjustment for
			 humanitarian purposes, to ensure family unity, or if it is otherwise in the
			 public interest.
						772.Eligibility of agricultural and forestry
			 workers for certain legal assistanceSection 305 of the Immigration Reform and
			 Control Act of 1986 (8 U.S.C. 1101 note; Public Law 99–603) is amended—
					(1)by striking section
			 101(a)(15)(H)(ii)(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) and
			 inserting item (a) or (b) of section 101(a)(15)(H)(ii) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(H)(ii)); and
					(2)by inserting or forestry
			 after agricultural.
					773.Designation of program
			 countriesSection 217(c)(1) (8
			 U.S.C. 1187(c)(1)) is amended to read as follows:
					
						(1)In generalAs soon as any country fully meets the
				requirements under paragraph (2), the Secretary of Homeland Security, in
				consultation with the Secretary of State, shall designate such country as a
				program
				country.
						.
				774.Global healthcare cooperation
					(a)Global Healthcare CooperationTitle III (8 U.S.C. 1401 et seq.) is
			 amended by inserting after section 317 the following:
						
							317A.Temporary absence of aliens providing
				healthcare in developing countries
								(a)In GeneralNotwithstanding any other provision of this
				Act, the Secretary of Homeland Security shall allow an eligible alien and the
				spouse or child of such alien to reside in a candidate country during the
				period that the eligible alien is working as a physician or other healthcare
				worker in a candidate country. During such period the eligible alien and such
				spouse or child shall be considered—
									(1)to be physically present and residing in
				the United States for purposes of naturalization under section 316(a);
				and
									(2)to meet the continuous residency
				requirements under section 316(b).
									(b)DefinitionsIn this section:
									(1)Candidate countryThe term candidate country
				means a country that the Secretary of State determines is—
										(A)eligible for assistance from the
				International Development Association, in which the per capita income of the
				country is equal to or less than the historical ceiling of the International
				Development Association for the applicable fiscal year, as defined by the
				International Bank for Reconstruction and Development;
										(B)classified as a lower middle income country
				in the then most recent edition of the World Development Report for
				Reconstruction and Development published by the International Bank for
				Reconstruction and Development and having an income greater than the historical
				ceiling for International Development Association eligibility for the
				applicable fiscal year; or
										(C)qualifies to be a candidate country due to
				special circumstances, including natural disasters or public health
				emergencies.
										(2)Eligible
				alienThe term eligible
				alien means an alien who—
										(A)has been lawfully admitted to the United
				States for permanent residence; and
										(B)is a physician or other healthcare
				worker.
										(c)ConsultationThe Secretary of Homeland Security shall
				consult with the Secretary of State in carrying out this subsection.
								(d)PublicationThe Secretary of State shall
				publish—
									(1)not later than 6 months after the date of
				the enactment of the Comprehensive
				Immigration Reform Act of 2007, and annually thereafter, a list
				of candidate countries; and
									(2)an immediate amendment to such list at any
				time to include any country that qualifies as a candidate country due to
				special circumstances under subsection
				(b)(1)(C).
									.
					(b)Rulemaking
						(1)RequirementNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to carry
			 out the amendments made by this section.
						(2)ContentThe regulations required by paragraph (1)
			 shall—
							(A)permit an eligible alien (as defined in
			 section 317A of the Immigration and Nationality
			 Act, as added by subsection (a)) and the spouse or child of the
			 eligible alien to reside in a foreign country to work as a physician or other
			 healthcare worker as described in subsection (a) of such section 317A for not
			 less than a 12-month period and not more than a 24-month period, and shall
			 permit the Secretary to extend such period for an additional period not to
			 exceed 12 months, if the Secretary determines that such country has a
			 continuing need for such a physician or other healthcare worker;
							(B)provide for the issuance of documents by
			 the Secretary to such eligible alien, and such spouse or child, if appropriate,
			 to demonstrate that such eligible alien, and such spouse or child, if
			 appropriate, is authorized to reside in such country under such section 317A;
			 and
							(C)provide for an expedited process through
			 which the Secretary shall review applications for such an eligible alien to
			 reside in a foreign country pursuant to subsection (a) of such section 317A if
			 the Secretary of State determines a country is a candidate country pursuant to
			 subsection (b)(1)(C) of such section 317A.
							(c)Technical and Conforming
			 AmendmentsThe
			 Immigration and Nationality Act is
			 amended as follows:
						(1)Section 101(a)(13)(C)(ii) (8 U.S.C.
			 1101(a)(13)(C)(ii)) is amended by adding at the end except in the case
			 of an eligible alien, or the spouse or child of such alien, authorized to be
			 absent from the United States pursuant to section 317A,.
						(2)Section 211(b) (8 U.S.C. 1181(b)) is
			 amended by inserting , including an eligible alien authorized to reside
			 in a foreign country pursuant to section 317A and the spouse or child of such
			 eligible alien, if appropriate, after
			 101(a)(27)(A),.
						(3)Section 212(a)(7)(A)(i)(I) (8 U.S.C.
			 1182(a)(7)(A)(i)(I)) is amended by inserting other than an eligible
			 alien authorized to reside in a foreign country pursuant to section 317A and
			 the spouse or child of such eligible alien, if appropriate, after
			 Act,.
						(4)Section 319(b)(1)(B) (8 U.S.C.
			 1430(b)(1)(B)) is amended by inserting an eligible alien who is residing
			 or has resided in a foreign country pursuant to section 317A before
			 and at the end.
						(5)The table of contents is amended by
			 inserting after the item relating to section 317 the following:
							
								
									Sec. 317A. Temporary absence of
				aliens providing healthcare in developing
				countries.
								
								.
						(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Bureau of Citizenship and Immigration
			 Services such sums as may be necessary to carry out this section and the
			 amendments made by this section.
					775.Attestation by healthcare workers
					(a)Requirement for AttestationSection 212(a)(5) (8 U.S.C. 1182(a)(5)) is
			 amended by adding at the end the following:
						
							(E)Healthcare workers with other
				obligations
								(i)In generalAn alien who seeks to enter the United
				States for the purpose of performing labor as a physician or other healthcare
				worker is inadmissible unless the alien submits to the Secretary of Homeland
				Security or the Secretary of State, as appropriate, an attestation that the
				alien is not seeking to enter the United States for such purpose during any
				period in which the alien has an outstanding obligation to the government of
				the alien’s country of origin or the alien’s country of residence.
								(ii)Obligation definedIn this subparagraph, the term
				obligation means an obligation incurred as part of a valid,
				voluntary individual agreement in which the alien received financial assistance
				to defray the costs of education or training to qualify as a physician or other
				healthcare worker in consideration for a commitment to work as a physician or
				other healthcare worker in the alien’s country of origin or the alien’s country
				of residence.
								(iii)WaiverThe Secretary of Homeland Security may
				waive a finding of inadmissibility under clause (i) if the Secretary determines
				that—
									(I)the obligation was incurred by coercion or
				other improper means;
									(II)the alien and the government of the country
				to which the alien has an outstanding obligation have reached a valid,
				voluntary agreement, pursuant to which the alien’s obligation has been deemed
				satisfied, or the alien has shown to the satisfaction of the Secretary that the
				alien has been unable to reach such an agreement because of coercion or other
				improper means; or
									(III)the obligation should not be enforced due
				to other extraordinary circumstances, including undue hardship that would be
				suffered by the alien in the absence of a
				waiver.
									.
					(b)Effective Date and Application
						(1)Effective
			 dateThe amendment made by
			 subsection (a) shall become effective 180 days after the date of the enactment
			 of this Act.
						(2)Application by the secretaryThe Secretary shall begin to carry out the
			 subparagraph (E) of section 212(a)(5) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(5)), as added by subsection (a), not later than the effective date
			 described in paragraph (1), including the requirement for the attestation and
			 the granting of a waiver described in such subparagraph, regardless of whether
			 regulations to implement such subparagraph have been promulgated.
						776.Public access to the Statue of
			 LibertyNot later than 60 days
			 after the date of the enactment of this Act, the Secretary of the Interior
			 shall ensure that all persons who satisfy reasonable and appropriate security
			 measures shall have full access to the public areas of the Statue of Liberty,
			 including the crown and the stairs leading to the crown.
				777.National security
			 determinationNotwithstanding
			 any other provision of this Act, the President shall ensure that no provision
			 of title IV or title VI of this Act, or any amendment made by either such
			 title, is carried out until after the date on which the President makes a
			 determination that the implementation of such title IV and title VI, and the
			 amendments made by either such title, will strengthen the national security of
			 the United States.
				VIIIIntercountry Adoption Reform
			801.Short titleThis title may be cited as the
			 Intercountry Adoption Reform Act of
			 2007 or the ICARE Act.
			802.Findings; purposes
				(a)FindingsCongress finds the following:
					(1)That a child, for the full and harmonious
			 development of his or her personality, should grow up in a family environment,
			 in an atmosphere of happiness, love, and understanding.
					(2)That intercountry adoption may offer the
			 advantage of a permanent family to a child for whom a suitable family cannot be
			 found in his or her country of origin.
					(3)There has been a significant growth in
			 intercountry adoptions. In 1990, Americans adopted 7,093 children from abroad.
			 In 2004, they adopted 23,460 children from abroad.
					(4)Americans increasingly seek to create or
			 enlarge their families through intercountry adoptions.
					(5)There are many children worldwide that are
			 without permanent homes.
					(6)In the interest of children without a
			 permanent family and the United States citizens who are waiting to bring them
			 into their families, reforms are needed in the intercountry adoption process
			 used by United States citizens.
					(7)Before adoption, each child should have the
			 benefit of measures taken to ensure that intercountry adoption is in his or her
			 best interest and that prevents the abduction, selling, or trafficking of
			 children.
					(8)Congress recognizes that foreign-born
			 adopted children do not make the decision whether to immigrate to the United
			 States. They are being chosen by Americans to become part of their immediate
			 families.
					(9)As such these children should not be
			 classified as immigrants in the traditional sense. Once fully and finally
			 adopted, they should be treated as children of United States citizens.
					(10)Since a child who is fully and finally
			 adopted is entitled to the same rights, duties, and responsibilities as a
			 biological child, the law should reflect such equality.
					(11)Foreign-born adopted children of United
			 States citizens should be accorded the same procedural treatment as biological
			 children born abroad to a United States citizen.
					(12)If a United States citizen can confer
			 citizenship to a biological child born abroad, that citizen is entitled to
			 confer such citizenship to their legally and fully adopted foreign-born child
			 immediately upon final adoption.
					(13)If a United States citizen cannot confer
			 citizenship to a biological child born abroad, that citizen cannot confer
			 citizenship to their legally and fully adopted foreign-born child, except
			 through the naturalization process.
					(b)PurposesThe purposes of this title are—
					(1)to ensure the any adoption of a
			 foreign-born child by parents in the United States is carried out in the manner
			 that is in the best interest of the child;
					(2)to ensure that foreign-born children
			 adopted by United States citizens will be treated identically to a biological
			 child born abroad to the same citizen parent; and
					(3)to improve the intercountry adoption
			 process to make it more citizen friendly and focused on the protection of the
			 child.
					803.DefinitionsIn this title:
				(1)Adoptable childThe term adoptable child has
			 the same meaning given such term in section 101(c)(3) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(c)(3)), as added by section 824(a).
				(2)Ambassador at largeThe term Ambassador at Large
			 means the Ambassador at Large for Intercountry Adoptions appointed to head the
			 Office pursuant to section 811(b).
				(3)Competent authorityThe term competent authority
			 means the entity or entities authorized by the law of the child’s country of
			 residence to engage in permanent placement of children who are no longer in the
			 legal or physical custody of their biological parents.
				(4)ConventionThe term Convention means the
			 Convention on Protection of Children and Co-operation in Respect of
			 Intercountry Adoption, done at The Hague on May 29, 1993.
				(5)Full and final adoptionThe term full and final
			 adoption means an adoption—
					(A)that is completed according to the laws of
			 the child’s country of residence or the State law of the parent’s
			 residence;
					(B)under which a person is granted full and
			 legal custody of the adopted child;
					(C)that has the force and effect of severing
			 the child’s legal ties to the child’s biological parents;
					(D)under which the adoptive parents meet the
			 requirements of section 825; and
					(E)under which the child has been adjudicated
			 to be an adoptable child in accordance with section 826.
					(6)OfficeThe term Office means the
			 Office of Intercountry Adoptions established under section 811(a).
				(7)Readily approvableA petition or certification is
			 readily approvable if the documentary support provided along
			 with such petition or certification demonstrates that the petitioner satisfies
			 the eligibility requirements and no additional information or investigation is
			 necessary.
				AAdministration of intercountry
			 adoptions
				811.Office of Intercountry Adoptions
					(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, there shall be established within the Department of
			 State, an Office of Intercountry Adoptions which shall be headed by the
			 Ambassador at Large for Intercountry Adoptions.
					(b)Ambassador at Large
						(1)AppointmentThe Ambassador at Large shall be appointed
			 by the President, by and with the advice and consent of the Senate, from among
			 individuals who have background, experience, and training in intercountry
			 adoptions.
						(2)Conflicts of interestThe individual appointed to be the
			 Ambassador at Large shall be free from any conflict of interest that could
			 impede such individual’s ability to serve as the Ambassador.
						(3)AuthorityThe Ambassador at Large shall report
			 directly to the Secretary of State, in consultation with the Assistant
			 Secretary for Consular Affairs.
						(4)RegulationsThe Ambassador at Large may not issue rules
			 or regulations unless such rules or regulations have been approved by the
			 Secretary of State.
						(5)Duties of the ambassador at
			 largeThe Ambassador at Large
			 shall have the following responsibilities:
							(A)In generalThe primary responsibilities of the
			 Ambassador at Large shall be—
								(i)to ensure that any adoption of a
			 foreign-born child by parents in the United States is carried out in the manner
			 that is in the best interest of the child; and
								(ii)to assist the Secretary of State in
			 fulfilling the responsibilities designated to the central authority under title
			 I of the Intercountry Adoption Act of 2000 (42 U.S.C. 14911 et seq.).
								(B)Advisory roleThe Ambassador at Large shall be a
			 principal advisor to the President and the Secretary of State regarding matters
			 affecting intercountry adoption and the general welfare of children abroad and
			 shall make recommendations regarding—
								(i)the policies of the United States with
			 respect to the establishment of a system of cooperation among the parties to
			 the Convention;
								(ii)the policies to prevent abandonment, to
			 strengthen families, and to advance the placement of children in permanent
			 families; and
								(iii)policies that promote the protection and
			 well-being of children.
								(C)Diplomatic representationSubject to the direction of the President
			 and the Secretary of State, the Ambassador at Large may represent the United
			 States in matters and cases relevant to international adoption in—
								(i)fulfillment of the responsibilities
			 designated to the central authority under title I of the Intercountry Adoption
			 Act of 2000 (42 U.S.C. 14911 et seq.);
								(ii)contacts with foreign governments,
			 intergovernmental organizations, and specialized agencies of the United Nations
			 and other international organizations of which the United States is a member;
			 and
								(iii)multilateral conferences and meetings
			 relevant to international adoption.
								(D)International policy
			 developmentThe Ambassador at
			 Large shall advise and support the Secretary of State and other relevant
			 Bureaus of the Department of State in the development of sound policy regarding
			 child protection and intercountry adoption.
							(E)Reporting responsibilitiesThe Ambassador at Large shall have the
			 following reporting responsibilities:
								(i)In generalThe Ambassador at Large shall assist the
			 Secretary of State and other relevant Bureaus in preparing those portions of
			 the Human Rights Reports that relate to the abduction, sale, and trafficking of
			 children.
								(ii)Annual report on intercountry
			 adoptionNot later than
			 September 1 of each year, the Secretary of State shall prepare and submit to
			 Congress an annual report on intercountry adoption. Each annual report shall
			 include—
									(I)a description of the status of child
			 protection and adoption in each foreign country, including—
										(aa)trends toward improvement in the welfare
			 and protection of children and families;
										(bb)trends in family reunification, domestic
			 adoption, and intercountry adoption;
										(cc)movement toward ratification and
			 implementation of the Convention; and
										(dd)census information on the number of
			 children in orphanages, foster homes, and other types of nonpermanent
			 residential care as reported by the foreign country;
										(II)the number of intercountry adoptions by
			 United States citizens, including the country from which each child emigrated,
			 the State in which each child resides, and the country in which the adoption
			 was finalized;
									(III)the number of intercountry adoptions
			 involving emigration from the United States, including the country where each
			 child now resides and the State from which each child emigrated;
									(IV)the number of placements for adoption in
			 the United States that were disrupted, including the country from which the
			 child emigrated, the age of the child, the date of the placement for adoption,
			 the reasons for the disruption, the resolution of the disruption, the agencies
			 that handled the placement for adoption, and the plans for the child, and in
			 addition, any information regarding disruption or dissolution of adoptions of
			 children from other countries received pursuant to section 422(b)(14) of the
			 Social Security Act (42 U.S.C.
			 622(b)(14));
									(V)the average time required for completion of
			 an adoption, set forth by the country from which the child emigrated;
									(VI)the current list of agencies accredited and
			 persons approved under the Intercountry Adoption Act of 2000 (42 U.S.C. 14901
			 et seq.) to provide adoption services;
									(VII)the names of the agencies and persons
			 temporarily or permanently debarred under the Intercountry Adoption Act of 2000
			 (42 U.S.C. 14901 et seq.), and the reasons for the debarment;
									(VIII)the range of adoption fees involving
			 adoptions by United States citizens and the median of such fees set forth by
			 the country of origin;
									(IX)the range of fees charged for accreditation
			 of agencies and the approval of persons in the United States engaged in
			 providing adoption services under the Convention; and
									(X)recommendations of ways the United States
			 might act to improve the welfare and protection of children and families in
			 each foreign country.
									(c)Functions of OfficeThe Office shall have the following 7
			 functions:
						(1)Approval of a family to adoptTo approve or disapprove the eligibility of
			 a United States citizen to adopt a child born in a foreign country.
						(2)Child adjudicationTo investigate and adjudicate the status of
			 a child born in a foreign country to determine whether that child is an
			 adoptable child.
						(3)Family servicesTo provide assistance to United States
			 citizens engaged in the intercountry adoption process in resolving problems
			 with respect to that process and to track intercountry adoption cases so as to
			 ensure that all such adoptions are processed in a timely manner.
						(4)International policy
			 developmentTo advise and
			 support the Ambassador at Large and other relevant Bureaus of the Department of
			 State in the development of sound policy regarding child protection and
			 intercountry adoption.
						(5)Central authorityTo assist the Secretary of State in
			 carrying out duties of the central authority as defined in section 3 of the
			 Intercountry Adoption Act of 2000 (42 U.S.C. 14902).
						(6)EnforcementTo investigate, either directly or in
			 cooperation with other appropriate international, Federal, State, or local
			 entities, improprieties relating to intercountry adoption, including issues of
			 child protection, birth family protection, and consumer fraud.
						(7)AdministrationTo perform administrative functions related
			 to the functions performed under paragraphs (1) through (6), including legal
			 functions and congressional liaison and public affairs functions.
						(d)Organization
						(1)In generalAll functions of the Office shall be
			 performed by officers employed in a central office located in Washington, DC.
			 Within that office, there shall be 7 divisions corresponding to the 7 functions
			 of the Office. The director of each such division shall report directly to the
			 Ambassador at Large.
						(2)Approval to adoptThe division responsible for approving
			 parents to adopt shall be divided into regions of the United States as
			 follows:
							(A)Northwest.
							(B)Northeast.
							(C)Southwest.
							(D)Southeast.
							(E)Midwest.
							(F)West.
							(3)Child adjudicationTo the extent practicable, the division
			 responsible for the adjudication of foreign-born children as adoptable shall be
			 divided by world regions which correspond to the world regions used by other
			 divisions within the Department of State.
						(4)Use of international field
			 officersNothing in this
			 section shall be construed to prohibit the use of international field officers
			 posted abroad, as necessary, to fulfill the requirements of this Act.
						(5)CoordinationThe Ambassador at Large shall coordinate
			 with appropriate employees of other agencies and departments of the United
			 States, whenever appropriate, in carrying out the duties of the
			 Ambassador.
						(e)Qualifications and TrainingIn addition to meeting the employment
			 requirements of the Department of State, officers employed in any of the 7
			 divisions of the Office shall undergo extensive and specialized training in the
			 laws and processes of intercountry adoption as well as understanding the
			 cultural, medical, emotional, and social issues surrounding intercountry
			 adoption and adoptive families. The Ambassador at Large shall, whenever
			 possible, recruit and hire individuals with background and experience in
			 intercountry adoptions, taking care to ensure that such individuals do not have
			 any conflicts of interest that might inhibit their ability to serve.
					(f)Use of Electronic Databases and
			 FilingTo the extent
			 possible, the Office shall make use of centralized, electronic databases and
			 electronic form filing.
					812.Recognition of convention adoptions in the
			 United StatesSection
			 505(a)(1) of the Intercountry Adoption Act of 2000 (42 U.S.C. 14901 note) is
			 amended by inserting 301, 302, after 205,.
				813.Technical and conforming
			 amendmentSection 104 of the
			 Intercountry Adoption Act of 2000 (42 U.S.C. 14914) is repealed.
				814.Transfer of functions
					(a)In GeneralSubject to subsection (c), all functions
			 under the immigration laws of the United States with respect to the adoption of
			 foreign-born children by United States citizens and their admission to the
			 United States that have been vested by statute in, or exercised by, the
			 Secretary immediately prior to the effective date of this Act, are transferred
			 to the Secretary of State on the effective date of this Act and shall be
			 carried out by the Ambassador at Large, under the supervision of the Secretary
			 of State, in accordance with applicable laws and this Act.
					(b)Exercise of AuthoritiesExcept as otherwise provided by law, the
			 Ambassador at Large may, for purposes of performing any function transferred to
			 the Ambassador at Large under subsection (a), exercise all authorities under
			 any other provision of law that were available with respect to the performance
			 of that function to the official responsible for the performance of the
			 function immediately before the effective date of the transfer of the function
			 pursuant to this subtitle.
					(c)Limitation on Transfer of Pending
			 AdoptionsIf an individual
			 has filed a petition with the Immigration and Naturalization Service or the
			 Department with respect to the adoption of a foreign-born child prior to the
			 date of enactment of this Act, the Secretary shall have the authority to make
			 the final determination on such petition and such petition shall not be
			 transferred to the Office.
					815.Transfer of resourcesSubject to section 1531 of title 31, United
			 States Code, upon the effective date of this Act, there are transferred to the
			 Ambassador at Large for appropriate allocation in accordance with this Act, the
			 assets, liabilities, contracts, property, records, and unexpended balance of
			 appropriations, authorizations, allocations, and other funds employed, held,
			 used, arising from, available to, or to be made available to the Department in
			 connection with the functions transferred pursuant to this subtitle.
				816.Incidental transfersThe Ambassador at Large may make such
			 additional incidental dispositions of personnel, assets, liabilities, grants,
			 contracts, property, records, and unexpended balances of appropriations,
			 authorizations, allocations, and other funds held, used, arising from,
			 available to, or to be made available in connection with such functions, as may
			 be necessary to carry out this subtitle. The Ambassador at Large shall provide
			 for such further measures and dispositions as may be necessary to effectuate
			 the purposes of this subtitle.
				817.Savings provisions
					(a)Legal DocumentsAll orders, determinations, rules,
			 regulations, permits, grants, loans, contracts, agreements, including
			 collective bargaining agreements, certificates, licenses, and
			 privileges—
						(1)that have been issued, made, granted, or
			 allowed to become effective by the President, the Ambassador at Large, the
			 former Commissioner of the Immigration and Naturalization Service, or the
			 Secretary, or their delegates, or any other Government official, or by a court
			 of competent jurisdiction, in the performance of any function that is
			 transferred pursuant to this subtitle; and
						(2)that are in effect on the effective date of
			 such transfer (or become effective after such date pursuant to their terms as
			 in effect on such effective date),
						shall continue in effect according
			 to their terms until modified, terminated, superseded, set aside, or revoked in
			 accordance with law by the President, any other authorized official, a court of
			 competent jurisdiction, or operation of law, except that any collective
			 bargaining agreement shall remain in effect until the date of termination
			 specified in the agreement.(b)Proceedings
						(1)PendingThe transfer of functions under section 814
			 shall not affect any proceeding or any application for any benefit, service,
			 license, permit, certificate, or financial assistance pending on the effective
			 date of this subtitle before an office whose functions are transferred pursuant
			 to this subtitle, but such proceedings and applications shall be
			 continued.
						(2)OrdersOrders shall be issued in such proceedings,
			 appeals shall be taken therefrom, and payments shall be made pursuant to such
			 orders, as if this Act had not been enacted, and orders issued in any such
			 proceeding shall continue in effect until modified, terminated, superseded, or
			 revoked by a duly authorized official, by a court of competent jurisdiction, or
			 by operation of law.
						(3)Discontinuance or
			 modificationNothing in this
			 section shall be considered to prohibit the discontinuance or modification of
			 any such proceeding under the same terms and conditions and to the same extent
			 that such proceeding could have been discontinued or modified if this section
			 had not been enacted.
						(c)SuitsThis subtitle shall not affect suits
			 commenced before the effective date of this subtitle, and in all such suits,
			 proceeding shall be had, appeals taken, and judgments rendered in the same
			 manner and with the same effect as if this Act had not been enacted.
					(d)Nonabatement of ActionsNo suit, action, or other proceeding
			 commenced by or against the Department of State, the Immigration and
			 Naturalization Service, or the Department, or by or against any individual in
			 the official capacity of such individual as an officer or employee in
			 connection with a function transferred pursuant to this section, shall abate by
			 reason of the enactment of this Act.
					(e)Continuance of Suit With Substitution of
			 PartiesIf any Government
			 officer in the official capacity of such officer is party to a suit with
			 respect to a function of the officer, and pursuant to this subtitle such
			 function is transferred to any other officer or office, then such suit shall be
			 continued with the other officer or the head of such other office, as
			 applicable, substituted or added as a party.
					(f)Administrative Procedure and Judicial
			 ReviewExcept as otherwise
			 provided by this subtitle, any statutory requirements relating to notice,
			 hearings, action upon the record, or administrative or judicial review that
			 apply to any function transferred pursuant to any provision of this subtitle
			 shall apply to the exercise of such function by the head of the office, and
			 other officers of the office, to which such function is transferred pursuant to
			 such provision.
					BReform of United States Laws Governing
			 Intercountry Adoptions
				821.Automatic acquisition of citizenship for
			 adopted children born outside the United States
					(a)Automatic Citizenship Provisions
						(1)Amendment of the immigration and
			 nationality actSection 320
			 (8 U.S.C. 1431) is amended to read as follows:
							
								320.Conditions for automatic citizenship for
				children born outside the United States
									(a)In GeneralA child born outside of the United States
				automatically becomes a citizen of the United States—
										(1)if the child is not an adopted
				child—
											(A)at least 1 parent of the child is a citizen
				of the United States, whether by birth or naturalization, who has been
				physically present (as determined under subsection (b)) in the United States or
				its outlying possessions for a period or periods totaling not less than 5
				years, at least 2 of which were after attaining the age of 14 years; and
											(B)the child is under the age of 18 years;
				or
											(2)if the child is an adopted child, on the
				date of the full and final adoption of the child—
											(A)at least 1 parent of the child is a citizen
				of the United States, whether by birth or naturalization, who has been
				physically present (as determined under subsection (b)) in the United States or
				its outlying possessions for a period or periods totaling not less than 5
				years, at least 2 of which were after attaining the age of 14 years;
											(B)the child is an adoptable child;
											(C)the child is the beneficiary of a full and
				final adoption decree entered by a foreign government or a court in the United
				States; and
											(D)the child is under the age of 16
				years.
											(b)Physical PresenceFor the purposes of subsection (a)(2)(A),
				the requirement for physical presence in the United States or its outlying
				possessions may be satisfied by the following:
										(1)Any periods of honorable service in the
				Armed Forces of the United States.
										(2)Any periods of employment with the United
				States Government or with an international organization as that term is defined
				in section 1 of the International Organizations Immunities Act (22 U.S.C. 288)
				by such citizen parent.
										(3)Any periods during which such citizen
				parent is physically present outside the United States or its outlying
				possessions as the dependent unmarried son or daughter and a member of the
				household of a person—
											(A)honorably serving with the Armed Forces of
				the United States; or
											(B)employed by the United States Government or
				an international organization as defined in section 1 of the International
				Organizations Immunities Act (22 U.S.C. 288).
											(c)Full and Final AdoptionIn this section, the term full and
				final adoption means an adoption—
										(1)that is completed under the laws of the
				child’s country of residence or the State law of the parent’s residence;
										(2)under which a person is granted full and
				legal custody of the adopted child;
										(3)that has the force and effect of severing
				the child’s legal ties to the child’s biological parents;
										(4)under which the adoptive parents meet the
				requirements of section 825 of the Intercountry Adoption Reform Act of 2007;
				and
										(5)under which the child has been adjudicated
				to be an adoptable child in accordance with section 826 of the
				Intercountry Adoption Reform Act of
				2007.
										.
						(b)Conforming AmendmentThe table of contents in the first section
			 of the Immigration and Nationality Act
			 (66 Stat. 163) is amended by striking the item relating to section 320 and
			 inserting the following:
						
							
								Sec. 320. Conditions for
				automatic citizenship for children born outside the United
				States.
							
							.
					(c)Effective
			 DateThis section shall take
			 effect as if enacted on June 27, 1952.
					822.Revised proceduresNotwithstanding any other provision of law,
			 the following requirements shall apply with respect to the adoption of foreign
			 born children by United States citizens:
					(1)Upon completion of a full and final
			 adoption, the Secretary shall issue a United States passport and a Consular
			 Report of Birth for a child who satisfies the requirements of section 320(a)(2)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1431(a)(2)), as amended by section 821 of this Act, upon application
			 by a United States citizen parent.
					(2)An adopted child described in paragraph (1)
			 shall not require the issuance of a visa for travel and admission to the United
			 States but shall be admitted to the United States upon presentation of a valid,
			 unexpired United States passport.
					(3)No affidavit of support under section 213A
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1183a) shall be required in the case of any adoptable child.
					(4)The Secretary of State, acting through the
			 Ambassador at Large, shall require that agencies provide prospective adoptive
			 parents an opportunity to conduct an independent medical exam and a copy of any
			 medical records of the child known to exist (to the greatest extent
			 practicable, these documents shall include an English translation) on a date
			 that is not later than the earlier of the date that is 2 weeks before the
			 adoption, or the date on which prospective adoptive parents travel to such a
			 foreign country to complete all procedures in such country relating to
			 adoption.
					(5)The Secretary of State, acting through the
			 Ambassador at Large, shall take necessary measures to ensure that all
			 prospective adoptive parents adopting internationally are provided with
			 training that includes counseling and guidance for the purpose of promoting a
			 successful intercountry adoption before such parents travel to adopt the child
			 or the child is placed with such parents for adoption.
					(6)The Secretary of State, acting through the
			 Ambassador at Large, shall take necessary measures to ensure that—
						(A)prospective adoptive parents are given full
			 disclosure of all direct and indirect costs of intercountry adoption before the
			 parents are matched with a child for adoption;
						(B)fees charged in relation to the
			 intercountry adoption be on a fee-for-service basis not on a contingent fee
			 basis; and
						(C)that the transmission of fees between the
			 adoption agency, the country of origin, and the prospective adoptive parents is
			 carried out in a transparent and efficient manner.
						(7)The Secretary of State, acting through the
			 Ambassador at Large, shall take all measures necessary to ensure that all
			 documents provided to a country of origin on behalf of a prospective adoptive
			 parent are truthful and accurate.
					823.Nonimmigrant visas for children traveling
			 to the United States to be adopted by a United States citizen
					(a)Nonimmigrant Classification
						(1)In generalSection 101(a)(15) (8 U.S.C. 1101(a)(15))
			 is amended by adding at the end the following:
							
								(W)an
				adoptable child who is coming into the United States for adoption by a United
				States citizen and a spouse jointly or by an unmarried United States citizen at
				least 25 years of age, who has been approved to adopt by the Office of
				International Adoption of the Department of
				State.
								.
						(2)Technical and conforming
			 amendmentsSuch section
			 101(a)(15) is further amended—
							(A)by striking or at the end of
			 subparagraph (U); and
							(B)by striking the period at the end of
			 subparagraph (V) and inserting ; or.
							(b)Termination of Period of Authorized
			 AdmissionSection 214 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1184) is amended by adding at the end the following:
						
							(s)In the case of a nonimmigrant described in
				section 101(a)(15)(W), the period of authorized admission shall terminate on
				the earlier of—
								(1)the date on which the adoption of the
				nonimmigrant is completed by the courts of the State where the parents reside;
				or
								(2)the date that is 4 years after the date of
				admission of the nonimmigrant into the United States, unless a petitioner is
				able to show cause as to why the adoption could not be completed prior to such
				date and the Secretary of State extends such period for the period necessary to
				complete the
				adoption.
								.
					(c)Temporary Treatment as Legal Permanent
			 ResidentNotwithstanding any
			 other law, all benefits and protections that apply to a legal permanent
			 resident shall apply to a nonimmigrant described in section 101(a)(15)(W) of
			 the Immigration and Nationality Act,
			 as added by subsection (a), pending a full and final adoption.
					(d)Exception From Immunization Requirement for
			 Certain Adopted ChildrenSection 212(a)(1)(C) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(1)(C)) is amended—
						(1)in the heading by striking
			 10
			 years and inserting 18 years; and
						(2)in clause (i), by striking 10
			 years and inserting 18 years.
						(e)RegulationsNot later than 90 days after the date of
			 enactment of this Act, the Secretary of State shall prescribe such regulations
			 as may be necessary to carry out this section.
					824.Definition of adoptable child
					(a)In GeneralSection 101(c) (8 U.S.C. 1101(c)) is
			 amended by adding at the end the following:
						
							(3)The term adoptable child means
				an unmarried person under the age of 18—
								(A)(i)whose biological parents (or parent, in the
				case of a child who has one sole or surviving parent) or other persons or
				institutions that retain legal custody of the child—
										(I)have freely given their written irrevocable
				consent to the termination of their legal relationship with the child, and to
				the child’s emigration and adoption and that such consent has not been induced
				by payment or compensation of any kind and has not been given prior to the
				birth of the child;
										(II)are unable to provide proper care for the
				child, as determined by the competent authority of the child’s residence;
				or
										(III)have voluntarily relinquished the child to
				the competent authorities pursuant to the law of the child’s residence;
				or
										(ii)who, as determined by the competent
				authority of the child’s residence—
										(I)has been abandoned or deserted by their
				biological parent, parents, or legal guardians; or
										(II)has been orphaned due to the death or
				disappearance of their biological parent, parents, or legal guardians;
										(B)with respect to whom the Secretary of State
				is satisfied that the proper care will be furnished the child if admitted to
				the United States;
								(C)with respect to whom the Secretary of State
				is satisfied that the purpose of the adoption is to form a bona fide
				parent-child relationship and that the parent-child relationship of the child
				and the biological parents has been terminated (and in carrying out both
				obligations under this subparagraph the Secretary of State, in consultation
				with the Secretary of Homeland Security, may consider whether there is a
				petition pending to confer immigrant status on one or both of the biological
				parents);
								(D)with respect to whom the Secretary of
				State, is satisfied that there has been no inducement, financial or otherwise,
				offered to obtain the consent nor was it given before the birth of the
				child;
								(E)with respect to whom the Secretary of
				State, in consultation with the Secretary of Homeland Security, is satisfied
				that the person is not a security risk; and
								(F)whose eligibility for adoption and
				emigration to the United States has been certified by the competent authority
				of the country of the child’s place of birth or
				residence.
								.
					(b)Conforming AmendmentSection 204(d) (8 U.S.C. 1154(d)) is
			 amended by inserting and an adoptable child as defined in section
			 101(c)(3) before unless a valid home-study.
					825.Approval to adopt
					(a)In GeneralPrior to the issuance of a visa under
			 section 101(a)(15)(W) of the Immigration and
			 Nationality Act, as added by section 823(a), or the issuance of a
			 full and final adoption decree, the United States citizen adoptive parent shall
			 have approved by the Office a petition to adopt. Such petition shall be subject
			 to the same terms and conditions as are applicable to petitions for
			 classification under section 204.3 of title 8 of the Code of Federal
			 Regulations, as in effect on the day before the date of the enactment of this
			 Act.
					(b)Expiration of ApprovalApproval to adopt under this Act is valid
			 for 24 months from the date of approval. Nothing in this section may prevent
			 the Secretary from periodically updating the fingerprints of an individual who
			 has filed a petition for adoption.
					(c)Expedited Reapproval Process of Families
			 Previously Approved To AdoptThe Secretary of State shall prescribe such
			 regulations as may be necessary to provide for an expedited and streamlined
			 process for families who have been previously approved to adopt and whose
			 approval has expired, so long as not more than 4 years have lapsed since the
			 original application.
					(d)Denial of Petition
						(1)Notice of intentIf the officer adjudicating the petition to
			 adopt finds that it is not readily approvable, the officer shall notify the
			 petitioner, in writing, of the officer’s intent to deny the petition. Such
			 notice shall include the specific reasons why the petition is not readily
			 approvable.
						(2)Petitioner’s right to respondUpon receiving a notice of intent to deny,
			 the petitioner has 30 days to respond to such notice.
						(3)DecisionWithin 30 days of receipt of the
			 petitioner’s response the Office must reach a final decision regarding the
			 eligibility of the petitioner to adopt. Notice of a formal decision must be
			 delivered in writing.
						(4)Right to an appealUnfavorable decisions may be appealed to
			 the Department of State and, after the exhaustion of the appropriate appeals
			 process of the Department, to a United States district court.
						(5)Regulations regarding appealsNot later than 6 months after the date of
			 enactment of this Act, the Secretary of State shall promulgate formal
			 regulations regarding the process for appealing the denial of a
			 petition.
						826.Adjudication of child status
					(a)In GeneralPrior to the issuance of a full and final
			 adoption decree or a visa under section 101(a)(15)(W) of the
			 Immigration and Nationality Act, as
			 added by section 823(a)—
						(1)the Ambassador at Large shall obtain from
			 the competent authority of the country of the child’s residence a
			 certification, together with documentary support, that the child sought to be
			 adopted meets the definition of an adoptable child; and
						(2)not later than 15 days after the date of
			 the receipt of the certification referred to in paragraph (1), the Secretary of
			 State shall make a final determination on whether the certification and the
			 documentary support are sufficient to meet the requirements of this section or
			 whether additional investigation or information is required.
						(b)Process for Determination
						(1)In generalThe Ambassador at Large shall work with the
			 competent authorities of the child’s country of residence to establish a
			 uniform, transparent, and efficient process for the exchange and approval of
			 the certification and documentary support required under subsection (a).
						(2)Notice of intentIf the Secretary of State determines that a
			 certification submitted by the competent authority of the child’s country of
			 origin is not readily approvable, the Ambassador at Large shall—
							(A)notify the competent authority and the
			 prospective adoptive parents, in writing, of the specific reasons why the
			 certification is not sufficient; and
							(B)provide the competent authority and the
			 prospective adoptive parents the opportunity to address the stated
			 insufficiencies.
							(3)Petitioners right to respondUpon receiving a notice of intent to find
			 that a certification is not readily approvable, the prospective adoptive
			 parents shall have 30 days to respond to such notice.
						(4)DecisionNot later than 30 days after the date of
			 receipt of a response submitted under paragraph (3), the Secretary of State
			 shall reach a final decision regarding the child’s eligibility as an adoptable
			 child. Notice of such decision must be in writing.
						(5)Right to an appealUnfavorable decisions on a certification
			 may be appealed through the appropriate process of the Department of State and,
			 after the exhaustion of such process, to a United States district court.
						827.FundsThe Secretary of State shall provide the
			 Ambassador at Large with such funds as may be necessary for—
					(1)the hiring of staff for the Office;
					(2)investigations conducted by such staff;
			 and
					(3)travel and other expenses necessary to
			 carry out this title.
					CEnforcement
				831.Civil penalties and enforcement
					(a)Civil PenaltiesA person shall be subject, in addition to
			 any other penalty that may be prescribed by law, to a civil money penalty of
			 not more than $50,000 for a first violation, and not more than $100,000 for
			 each succeeding violation if such person—
						(1)violates a provision of this title or an
			 amendment made by this title;
						(2)makes a false or fraudulent statement, or
			 misrepresentation, with respect to a material fact, or offers, gives, solicits,
			 or accepts inducement by way of compensation, intended to influence or affect
			 in the United States or a foreign country—
							(A)a decision for an approval under title
			 II;
							(B)the relinquishment of parental rights or
			 the giving of parental consent relating to the adoption of a child; or
							(C)a decision or action of any entity
			 performing a central authority function; or
							(3)engages another person as an agent, whether
			 in the United States or in a foreign country, who in the course of that agency
			 takes any of the actions described in paragraph (1) or (2).
						(b)Civil Enforcement
						(1)Authority of attorney generalThe Attorney General may bring a civil
			 action to enforce subsection (a) against any person in any United States
			 district court.
						(2)Factors to be considered in imposing
			 penaltiesIn imposing
			 penalties the court shall consider the gravity of the violation, the degree of
			 culpability of the defendant, and any history of prior violations by the
			 defendant.
						832.Criminal penaltiesAny person who knowingly and willfully
			 commits a violation described in paragraph (1) or (2) of section 831(a) shall
			 be subject to a fine of not more than $250,000, imprisonment for not more than
			 5 years, or both.
				
	
		May 10, 2007
		Read the second time and placed on the
		  calendar
	
